Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 1 of 289 PageID: 1438



  ROBBINS GELLER RUDMAN
   & DOWD LLP
  RACHEL L. JENSEN
  ALEXANDRA S. BERNAY
  CARMEN A. MEDICI
  655 West Broadway, Suite 1900
  San Diego, CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)
  Attorneys for Plaintiffs


                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
  LINCOLN ADVENTURES, LLC, a        )      No. 2:08-cv-00235-CCC-JAD
                                    )
  Delaware Limited Liability Company,
  and MICHIGAN MULTI-KING, INC.,    )      CLASS ACTION
                                    )
  a Michigan Corporation, on Behalf of
  Themselves and All Those Similarly)      DECLARATION OF RACHEL L.
  Situated,                         )      JENSEN IN SUPPORT OF
                                    )      PLAINTIFFS’ MOTION FOR
                        Plaintiffs, )      PRELIMINARY APPROVAL OF
                                    )      PARTIAL CLASS ACTION
       vs.                          )      SETTLEMENT
                                    )
  THOSE CERTAIN UNDERWRITERS )
  AT LLOYD’S, LONDON MEMBERS )
  OF SYNDICATES, et al.             )
                        Defendants. )
                                    )




  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 2 of 289 PageID: 1439



          I, Rachel L. Jensen, hereby declare and state as follows:

          1.    I am a partner in Robbins Geller Rudman & Dowd LLP, and one of

  Plaintiffs’ Co-Lead Counsel1 in the above-captioned action (the “Action”). I am a

  member in good standing of the State Bar of California and admitted pro hac vice

  before this Court. I am over 18 years of age, and I have personal knowledge of the

  facts stated in this Declaration, unless otherwise indicated. If called as a witness, I

  could and would testify competently thereto.

          2.    I submit this Declaration in support of Plaintiffs’ Motion for Preliminary

  Approval of Partial Class Action Settlement.

          3.    Prior to entering into the Agreement,2 the parties to the Action (the

  “Parties”) participated in at least four (4) arm’s length in-person mediations overseen

  by the Court-appointed Settlement Master, the Honorable Layn R. Phillips (ret.)

  (hereafter “Judge Phillips”), including: (i) a mediation session in New York City in

  October 2012; (ii) a two-day mediation in London in September 2013; (iii) a

  mediation session in May 2016; and (iv) a two-day mediation in New York City in

  April 2018.

  1
         My Co-Lead Counsel is Robert S. Schachter, a named partner of Zwerling,
  Schachter & Zwerling, LLP based in New York City. Mr. Schachter also submits a
  declaration in support of preliminary approval of the partial Settlement, which is being
  filed concurrently herewith.
  2
         The terms of the Settlement are reflected in the Stipulation of Partial Class
  Action Settlement, which, along with its exhibits, is referred to as the “Agreement”
  and attached as Exhibit A hereto.

                                            -1-
  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 3 of 289 PageID: 1440



          4.   On October 25, 2012, the Parties engaged in arm’s length negotiations at

  a mediation session in New York City with Judge Phillips, but were unable to reach a

  resolution at the time.

          5.   On September 23-24, 2013, the Parties engaged in arm’s length

  negotiations at a two-day mediation in London, U.K., under the auspices of Judge

  Phillips, but were again unable to reach a resolution at that time.

          6.   On May 17, 2016, the Parties engaged in arm’s length negotiations at a

  mediation session in New York City with Judge Phillips, which led to months of

  negotiations between Plaintiffs and Defendant Syndicate 2001 (“Syndicate 2001”) and

  culminated in a conditional “ice breaker” Term Sheet on January 10, 2017 (the “2017

  Conditional Term Sheet”).

          7.   On April 23-24, 2018, the Parties engaged in arm’s length negotiations at

  a two-day mediation overseen by Judge Phillips in New York City.

          8.   As a result of their arm’s length negotiations at the April 2018 mediation,

  Plaintiffs reached agreement to resolve the Action as to Defendant Syndicates 0102

  (“Syndicate 0102”), 0382 (“Syndicate 0382”), 0435 (“Syndicate 0435”) and 1886

  (“Syndicate 1886”) and entered into a Term Sheet on April 24, 2018 (the “April 24

  Term Sheet”).

          9.   At the conclusion of the two-day session, certain of the Parties continued

  settlement negotiations via telephone and with the assistance of Judge Phillips. As a


                                           -2-
  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 4 of 289 PageID: 1441



  result of those continued arm’s length negotiations, Plaintiffs and Defendant

  Syndicates 0623 (“Syndicate 0623”), 2623 (“Syndicate 2623”), 2987 (“Syndicate

  2987”), 0033 (“Syndicate 0033”) and 1183 (“Syndicate 1183”) entered into a Term

  Sheet on May 14, 2018 (the “May 14 Term Sheet”).

          10.   As a result of arm’s length negotiations at the mediation and in the

  months that followed, Plaintiffs and Defendant Syndicates 0570 (“Syndicate 0570”)

  and 0609 (“Syndicate 0609”) agreed in principal on October 15, 2018, to resolve this

  Action against Syndicates 0570 and 0609.

          11.   And, finally, as a result of arm’s length negotiations at the mediation and

  in the months that followed, on February 26, 2019, Plaintiffs and Defendant Syndicate

  0958 (“Syndicate 0958”) reached an agreement to settle this Action as to it.

          12.   Following the execution of the 2017 Conditional Term Sheet, the

  April 24 Term Sheet, the May 14 Term Sheet, and the agreements in principal with

  Syndicates 0570, 0609, and 0958, Plaintiffs and the Settling Defendants (the “Settling

  Parties”) negotiated the Settlement Agreement and its nine exhibits memorializing the

  terms of the Settling Parties’ agreement, which are attached hereto as Exhibit A.

  Dozens of drafts of these documents were exchanged before the Settling Parties came

  to final agreement on the proposed partial Settlement now being submitted to the

  Court by way of Plaintiffs’ motion for preliminary approval.




                                            -3-
  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 5 of 289 PageID: 1442



          13.   The lengthy procedural record in this Action allows Plaintiffs to evaluate

  the partial Settlement’s consideration and its reasonableness to the Settlement Class.

  This record includes fact discovery, depositions, and extensive motion practice, as the

  Court is aware.     As a result of this extensive record, Plaintiffs have a keen

  understanding of the factual and legal issues involved in this Action as well as the

  relative strengths and weaknesses of Plaintiffs’ claims. I am aware of the risks that

  Plaintiffs face in this case as with any complex class action, including the potential for

  a loss at trial or in subsequent appeals in which case Plaintiffs would receive nothing

  for their claims. In light of the inherent risks of litigation, I believe that the

  Agreement is fair, adequate, and reasonable and in the best interests of Plaintiffs and

  the Settlement Class Members.

          14.   As detailed in my firm’s resume attached hereto as Exhibit B, our

  prosecution team is experienced in complex class actions, including involving the

  insurance industry, RICO and antitrust claims, and we have and will continue to

  adequately represent Plaintiffs and the Settlement Class by diligently and ably

  litigating the Action and securing this partial Settlement with potential for greater

  recovery from the Remaining Defendants.

          15.   Over the past 12 years since this Action was filed, Plaintiffs’ Counsel

  have incurred over $1.8 million in litigation costs against 23 separate foreign insurer

  defendants, which has necessitated outlays of hundreds of thousands of dollars for the


                                            -4-
  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 6 of 289 PageID: 1443



  common benefit of Settlement Class Members in the pursuit of document and

  deposition discovery from nearly two dozen foreign defendants and numerous third

  parties located in the United Kingdom, four separate mediations with Judge Phillips

  on two continents, and substantial expert analysis.

          16.   The two named plaintiffs have expended substantial time and energy in

  this Action since its filing in 2007. Since the inception of this Action, Plaintiffs have

  monitored the case through discussions with Class Counsel and review of important

  pleadings. Plaintiffs have also searched for, and produced, relevant documents; sat for

  full-day depositions; and traveled to, and participated in, multi-day mediation sessions

  with Judge Phillips in both London and New York. Plaintiffs have, and continue to,

  adequately represent the interests of the Settlement Class and have no known conflicts

  with other Settlement Class Members.

          17.   Class Counsel have undertaken substantial work over the past decade in

  investigating, prosecuting, and reaching this Partial Settlement. My firm alone has

  expended nearly 16,000 hours in the prosecution of this Action to date, including

  thousands of hours by myself and my partner Carmen Medici. Over the years, we

  have expended valuable resources to this Action, including staffing senior and junior

  partners, associates, staff attorneys, law clerks, paralegals, investigators, and

  information technology personnel. My firm has devoted considerable time and




                                            -5-
  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 7 of 289 PageID: 1444



  resources to this Action and diligently and adequately represented the interests of the

  putative Settlement Class throughout.

          18.   Attached hereto is a true and correct copy of the following exhibits:

                Exhibit A: April 19, 2019 Settlement Agreement and Exhibits thereto;
                           and
                Exhibit B: Firm Resume for Robbins Geller Rudman & Dowd LLP.
          I declare under penalty of perjury that the foregoing is true and correct and this

  Declaration is executed at San Diego, California, on April 19, 2019.


                                                         s/Rachel L. Jensen
                                                        RACHEL L. JENSEN




                                             -6-
  1505803_2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 8 of 289 PageID: 1445




                         EXHIBIT A
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 9 of 289 PageID: 1446




  ROBBINS GELLER RUDMAN
   & DOWD LLP
  RACHEL L. JENSEN
  ALEXANDRA S. BERNAY
  CARMEN A. MEDICI
  655 West Broadway, Suite 1900
  San Diego, CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)
  Attorneys for Plaintiffs
  [Additional counsel appear on signature page.]

                        UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW JERSEY
  LINCOLN ADVENTURES, LLC, a        )        No. 2:08-cv-00235-CCC-JAD
  Delaware Limited Liability Company,
                                    )
  and MICHIGAN MULTI-KING, INC.,    )        CLASS ACTION
  a Michigan Corporation, on Behalf of
                                    )
  Themselves and All Those Similarly)        STIPULATION OF PARTIAL CLASS
  Situated,                         )        ACTION SETTLEMENT
                                    )
                        Plaintiffs, )
                                    )
       vs.                          )
                                    )
  THOSE CERTAIN UNDERWRITERS )
  AT LLOYD’S, LONDON MEMBERS )
  OF SYNDICATES, et al.             )
                        Defendants. )
                                    )




  1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 10 of 289 PageID: 1447



            This Stipulation of Class Action Settlement is made and entered into by and

   among: (i) Plaintiffs, on behalf of themselves and the Settlement Class, by and

   through their counsel of record; and (ii) the Certain Underwriters at Lloyd’s,

   London who are members of Syndicates 0033, 0102, 0382, 0435, 0570, 0609,

   0623, 0958, 1183, 1886, 2001, 2623, and 2987 (“Settling Defendants”), by and

   through their respective counsel of record.1 This Stipulation is intended to fully,

   finally, and forever resolve, discharge, and settle the Released Claims against all

   Released Defendants and Released Plaintiffs, subject to the approval of the Court.

   This Stipulation embodies a settlement of this Action among the Settling Parties

   only and does not release any Claims pending against any Defendant that is not a

   Settling Defendant.

   I.       RECITALS
            1.    WHEREAS, on July 13, 2007, Plaintiffs filed the above-captioned

   Action in the Southern District of Florida, which was “tagged” by certain

   Defendants to Multidistrict Litigation (“MDL”) 1663, then pending in this District

   before District Judge Garrett Brown Jr. (ret.), as a potential tag-along action; and

            2.    WHEREAS, on December 11, 2007, the Judicial Panel on

   Multidistrict Litigation transferred this case to MDL 1663 (MDL Dkt. 232); and



   1
            All capitalized terms have the meanings set forth below, unless otherwise
   noted.

                                            -1-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 11 of 289 PageID: 1448



           3.   WHEREAS, upon transfer of the Action to this District, Judge Brown

   (ret.) stayed it until October 20, 2011, when MDL 1663 was transferred to this

   Honorable Court, which lifted the stay (MDL Dkt. 1922); and

           4.   WHEREAS, on May 1, 2012, following a status conference, then

   Magistrate Judge Shwartz entered an initial scheduling order (MDL Dkt. 1985, ¶6);

   and

           5.   WHEREAS, on May 1, 2012, the Court ordered the parties in this

   Action (the “Parties”) to serve discovery on June 8, 2012 (MDL Dkt. 1985), to

   which Defendants were ordered to respond on a classwide basis (MDL Dkt. 2158);

   and

           6.   WHEREAS, on September 25, 2012, this Court entered an Order

   Appointing Mediator, referring MDL 1663, including this Action, to mediation and

   appointing retired District Judge Layn R. Phillips as the mediator (MDL Dkt.

   2198); and

           7.   WHEREAS, on October 25, 2012, all Parties participated in a one-day

   mediation session with Judge Phillips, but were unable to reach a resolution; and

           8.   WHEREAS, on November 14, 2012, Plaintiffs filed a Revised First

   Amended Class Action Complaint (“FAC”) (MDL Dkt. 2312); and




                                          -2-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 12 of 289 PageID: 1449



           9.    WHEREAS, on December 4, 2012, Defendants filed motions to

   dismiss the FAC, which were fully briefed as of April 30, 2013 (MDL Dkt. 2503);

   and

           10.   WHEREAS, the Parties engaged in discovery from June 2012 to

   September 2013, and Defendants produced over one million pages of documents

   and presented witnesses for dozens of depositions;

           11.   WHEREAS, the Parties filed numerous discovery motions in 2013

   (e.g., MDL Dkts. 2495, 2513, 2530, 2537, 2544, 2548, 2553, 2579, 2586, 2591),

   many of which remain pending; and

           12.   WHEREAS, on September 23-24, 2013, all Parties to this Action

   participated in a two-day mediation in London, U.K., under the auspices of Judge

   Phillips, but were again unable to reach a resolution at that time; and

           13.   WHEREAS, on November 4, 2013, Plaintiffs filed a motion for leave

   to amend their FAC (MDL Dkt. 2603); and

           14.   WHEREAS, on November 17, 2015, the Court notified Plaintiffs that

   it would not permit them to file their then proposed Second Amended Class Action

   Complaint and instructed them to submit a revised second amended complaint; and

           15.   WHEREAS, in February 2016, the Court granted leave for Plaintiffs

   to file a second amended complaint; and




                                            -3-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 13 of 289 PageID: 1450



           16.   WHEREAS, on February 12, 2016, Plaintiffs filed their Second

   Amended Class Action Complaint (the “SAC”), on behalf of themselves and a

   putative class for violations of the Racketeer Influenced and Corrupt Organizations

   Act (“RICO”), 18 U.S.C. §§1962(c)-(d); civil conspiracy; and unjust enrichment

   based on allegations that Defendants engaged in a deceptive scheme to conceal the

   lack of competition in the Lloyd’s London Market (MDL Dkt. 2737); and

           17.   WHEREAS, on May 17, 2016, all Parties engaged in arm’s length

   negotiations at a third mediation session in New York City under the auspices of

   Judge Phillips, which led to eight (8) months of negotiations between Plaintiffs and

   Defendant Syndicate 2001 (“Syndicate 2001”), culminating in a conditional Term

   Sheet on January 10, 2017 (the “2017 Conditional Term Sheet”); and

           18.   WHEREAS, on March 28, 2016, Defendants filed a motion to dismiss

   the SAC (MDL Dkts. 2762-70), which was fully briefed and argued; and

           19.   WHEREAS, on August 23, 2017, the Court denied Defendants’

   motion to dismiss the SAC (“MTD Order”) (MDL Dkts. 2877-78); and

           20.   WHEREAS, in October 2017, Defendants filed answers to the SAC,

   denying that they engaged in any deceptive scheme and denying that the Lloyd’s

   London Market lacked competition; and

           21.   WHEREAS, after issuing the MTD Order, the Court directed all

   Parties to participate in further mediation with Judge Phillips; and


                                           -4-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 14 of 289 PageID: 1451



           22.    WHEREAS, on April 23-24, 2018, all Parties participated in a two-

   day mediation overseen by Judge Phillips in New York City, during which the

   Parties engaged in extensive arm’s length settlement negotiations; and

           23.    WHEREAS, as a result of their arm’s length negotiations at the

   mediation, Plaintiffs and Defendant Syndicates 0102 (“Syndicate 0102”), 0382

   (“Syndicate 0382”), 0435 (“Syndicate 0435”) and 1886 (“Syndicate 1886”) entered

   into a Term Sheet on April 24, 2018 (the “April 24 Term Sheet”); and

           24.    WHEREAS, as a result of arm’s length negotiations at the mediation

   and thereafter, Plaintiffs and Defendant Syndicates 0623 (“Syndicate 0623”), 2623

   (“Syndicate 2623”), 2987 (“Syndicate 2987”), 0033 (“Syndicate 0033”) and 1183

   (“Syndicate 1183”) entered into a Term Sheet on May 14, 2018 (the “May 14 Term

   Sheet”); and

           25.    WHEREAS, as a result of arm’s length negotiations at the mediation

   and thereafter, Plaintiffs and Defendant Syndicates 0570 (“Syndicate 0570”) and

   0609 (“Syndicate 0609”) agreed on October 15, 2018, to resolve the claims against

   Syndicates 0570 and 0609; and

           26.    WHEREAS, as a result of arm’s length negotiations at the mediation

   and thereafter, Plaintiffs and Defendant Syndicate 0958 (“Syndicate 0958”) agreed

   on February 26, 2019, to resolve the claims against Syndicate 0958; and




                                           -5-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 15 of 289 PageID: 1452



           27.   WHEREAS, the 2017 Conditional Term Sheet, April 24 Term Sheet,

   and May 14 Term Sheet (together, the “Term Sheets”) and agreements with

   Syndicates 0570, 0609 and 0958, set forth the principal terms under which the

   Settling Parties agreed to settle Plaintiffs’ Claims that were or could have been

   brought against the Settling Defendants on a classwide basis; and

           28.   WHEREAS, taking into account the costs, burden, and uncertainty

   inherent in any litigation, the Settling Parties have each concluded that it is

   desirable and beneficial that the Action be fully and finally settled and terminated

   in the manner and upon the terms and conditions set forth in this Agreement

   because the terms set forth herein will, among other things, put an end to the

   substantial time, expense, uncertainty and other burdens associated with continued

   litigation of the Action; and

           29.   WHEREAS, Plaintiffs and Plaintiffs’ Counsel have concluded that

   this Settlement is fair, reasonable, adequate and in the best interests of the

   Settlement Class with respect to the Settling Defendants; and

           30.   WHEREAS, the Settling Defendants expressly deny any and all

   wrongdoing in connection with the facts and claims that have or could have been

   alleged in the Action and reserve their objection to class certification in the event

   that the Settlement is not approved and upheld on appeal or terminated; and




                                           -6-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 16 of 289 PageID: 1453



           31.   WHEREAS, the Settling Parties acknowledge that Plaintiffs’ and the

   Settlement Class Members’ claims and the Settling Defendants’ defenses and

   motions were brought and litigated at all times in good faith and in accordance

   with Federal Rule of Civil Procedure 11, and all other federal laws and rules of

   professional responsibility, and the Settling Parties will request a Final Approval

   Order and Judgment reflecting that the Settling Parties and their respective counsel

   have conducted themselves in good faith throughout the Action.

           32.   NOW, THEREFORE, IT IS HEREBY STIPULATED AND

   AGREED, by and among the Settling Parties, by and through their duly authorized

   counsel, that this Action, as to the Settling Parties only, is hereby settled and

   compromised as to each of the Settling Defendants, and that the SAC will be

   dismissed with prejudice as to each of the Settling Defendants, and that the

   Released Claims will be released as to the Released Defendants and Released

   Plaintiffs based upon the terms and conditions set forth in this Agreement and the

   mutual releases set forth herein, subject to the Court’s approval and such approval

   becoming Final.

   II.     DEFINITIONS
           For purposes of this Agreement, the following capitalized terms shall have

   the meanings set forth below, unless otherwise noted.




                                          -7-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 17 of 289 PageID: 1454



           1.   “Action” means the putative class action pending before this Court,

   styled as Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s,

   London Members of Syndicates, et al., Case No. 2:08-cv-00235-CCC-JAD

   (D.N.J.).

           2.   “Agreement” means this Stipulation of Partial Class Action

   Settlement, including all the attached Exhibits, which are an integral part of the

   Agreement and incorporated in their entirety by reference.

           3.   “Approval Date” means the date on which the Judgment and the Final

   Approval Order are entered by the Court.

           4.   “Attorneys’ Fee and Expense Award” means the amount awarded to

   Plaintiffs’ Counsel for their time and litigation expenses and charges incurred in

   the initiation, prosecution, and resolution of this Action.

           5.   “Award(s)” means the monetary relief provided to a Settlement Class

   Member whose Claim Form has been determined by the Claims Administrator to

   be eligible for an Award.

           6.   “Claim(s)” means any and all claims, actions, causes of action,

   proceedings, adjustments, executions, offsets, contracts, judgments, obligations,

   suits, debts, dues, sums of money, accounts, bonds, bills, specialties, variances,

   covenants, damages, demands (whether written or oral), agreements, promises,

   liabilities, controversies, costs, expenses, attorneys’ fees and losses, whether in


                                            -8-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 18 of 289 PageID: 1455



   law, in admiralty or in equity, and whether based on federal law, state law, foreign

   law, common law doctrine, rule, regulation or otherwise, foreseen or unforeseen,

   matured or un-matured, accrued or not accrued, existing now or arising in the

   future.

           7.    “Claims Administrator” means A.B. Data, Ltd., the entity chosen by

   Plaintiffs, with the advance approval of the Settling Defendants, and appointed by

   the Court in the Preliminary Approval Order to act in accordance with the terms of

   this Agreement and work diligently and efficiently in the implementation of the

   Settlement.

           8.    “Claims Deadline” means the date by which Settlement Class

   Members are required to submit their Claim Form, which the Settling Parties will

   request to be one hundred seventy-five (175) calendar days after entry of the

   Preliminary Approval Order.

           9.    “Claim Form” means the form that must be submitted by Settlement

   Class Members to the Claims Administrator to be eligible for monetary relief from

   this Settlement, substantially in the form attached hereto as Exhibit A.

           10.   “Co-Lead Counsel” or “Class Counsel” means the law firms of

   Robbins Geller Rudman & Dowd LLP and Zwerling, Schachter & Zwerling, LLP.

           11.   “Contract of Insurance” means a policy for direct insurance and

   expressly does not include reinsurance.


                                             -9-
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 19 of 289 PageID: 1456



           12.   “Court” means the United States District Court for the District of New

   Jersey, the Honorable Claire C. Cecchi presiding.

           13.   “Defendant(s)” means Those Certain Underwriters at Lloyd’s, London

   who are members of Syndicates 0033, 0102, 0382, 0435, 0510, 0570, 0609, 0623,

   0727, 0958, 1003, 1084, 1096, 1183, 1245, 1886, 2001, 2003, 2020, 2488, 2623,

   2791, and 2987, all of which are named defendants in this Action.

           14.   “Effective Date” means three (3) business days after the date on

   which the Judgment and the Final Approval Order become Final.

           15.   “Escrow Account” means an interest-bearing account controlled and

   maintained by the Escrow Agent in which the Settlement Amount shall be

   deposited.

           16.   “Escrow Agent” means Co-Lead Counsel.

           17.   “Execution Date” means the date on which this Agreement has been

   executed by all of the Settling Parties.

           18.   “Fairness Hearing” means the hearing at or after which the Court will

   make a final decision under Fed. R. Civ. P. 23 to approve this Agreement.

           19.   “Final” means that the relevant order or judgment is unmodified and

   no longer subject to appeal: (a) if no appeal is taken therefrom, on the date on

   which the time to appeal therefrom has expired; or (b) if any appeal is taken

   therefrom, on the date on which all appeals therefrom, including petitions for


                                              - 10 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 20 of 289 PageID: 1457



   rehearing or reargument, petitions for rehearing en banc and petitions for certiorari

   or any other form of review, have been finally disposed of, such that the time to

   appeal therefrom has expired, in a manner resulting in an affirmance of the order or

   judgment. Any appeal pertaining solely to the Attorneys’ Fee and Expense Award

   or the Service Awards shall not in any way delay or affect the time set forth above

   for the Judgment and Final Approval Order to become Final, or otherwise preclude

   them from becoming Final.

           20.   “Final Approval Order” means the Court’s order finally approving the

   Settlement, substantially in the form attached hereto as Exhibit B.

           21.   “Interest” shall mean interest at the same rate earned by funds

   deposited in the Escrow Account.

           22.   “Judgment” means the judgment entered by the Court pursuant to the

   Final Approval Order, substantially in the form attached hereto as Exhibit C.

           23.   “Net Settlement Fund” means the Settlement Amount, less any Notice

   and Administration Expenses, Taxes, Tax Expenses, Attorneys’ Fee and Expense

   Award and Service Awards.

           24.   “Notice(s)” means the forms of notice to Settlement Class Members,

   specifically the Notice of Proposed Partial Class Action Settlement, Settlement

   Hearing and Right to Appear (“Long-form Notice”) and Summary Notice,

   substantially in the forms attached hereto as Exhibits D and E, respectively, which


                                          - 11 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 21 of 289 PageID: 1458



   shall be disseminated by the Claims Administrator as set forth in this Agreement

   and shall inform Settlement Class Members of: (i) the substantive terms of this

   Agreement; (ii) the process by which Settlement Class Members may file a Claim

   Form for an Award from the Net Settlement Fund; (iii) the process by which

   Settlement Class Members may request exclusion or object; (iv) the date, time, and

   location of the Fairness Hearing; and (v) the application for Attorneys’ Fee and

   Expense Award or Service Awards.

           25.   “Notice and Administration Expenses” means all reasonable expenses,

   authorized by the Settling Parties or, in the absence of agreement among the

   Settling Parties, by the Court, incurred by the Claims Administrator in connection

   with the administration of the Settlement, including, but not limited to: the

   expenses associated with printing, mailing, publishing or otherwise disseminating

   the Notices; obtaining current Settlement Class Member names and addresses,

   including those reasonable costs that may be sought by coverholders; establishing,

   staffing and maintaining a toll-free telephone number, a website and an e-mail

   address; determining the Award amount (pursuant to the terms of the Plan of

   Allocation) of the Net Settlement Fund to be allocated to each Settlement Class

   Member; and distributing Awards to eligible Settlement Class Members; provided

   however, that Notice and Administration Expenses shall not include any amounts

   attributable to the Attorneys’ Fee and Expense Award.


                                         - 12 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 22 of 289 PageID: 1459



           26.     “Opt-out” means a person or entity that has timely filed a request for

   exclusion pursuant to the Preliminary Approval Order and the Notices.

           27.     “Plaintiff(s)” are Lincoln Adventures, LLC and Michigan Multi-King,

   Inc.

           28.     “Plaintiffs’ Counsel” means any attorney or firm who has appeared in

   the Action on behalf of Plaintiffs or the Settlement Class.

           29.     “Plan of Allocation” means the terms for distributing the Net

   Settlement Fund to Settlement Class Members who are determined by the Claims

   Administrator to be eligible for an Award, substantially in the form attached hereto

   as Exhibit F.

           30.     “Preliminary Approval Order” means the order entered by the Court

   preliminarily approving this Agreement, substantially in the form attached hereto

   as Exhibit G.

           31.     “Qualified Settlement Fund” means a fund within the meaning of

   Treasury Regulations §1.468B-1.

           32.     “Released Claims” means each and every Claim, including any

   Unknown Claim, that was advanced or could have been advanced in the Action,

   including, but not limited to: (a) claims relating to broker compensation, so-called

   “contingent commissions,” commissions paid on lineslips, alleged overriders,

   alleged steering, and alleged bid-rigging arising from or related to the purchase or


                                            - 13 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 23 of 289 PageID: 1460



   renewal of any Contract of Insurance; (b) claims relating to the structure and

   subscription nature of the Lloyd’s market and the Society of Lloyd’s and its

   Franchise Performance Directorate and any successor, and the Lloyd’s Market

   Association and its predecessors, including, but not limited to, Federal and State

   RICO, antitrust, fraud, unfair business practices, and consumer protection claims;

   and (c) the defense, conduct, and settlement of the Action. Provided, however, that

   (a) “Released Claims” shall not include Releasing Plaintiffs’ Claims or Unknown

   Claims for, or Released Defendants’ defenses to, coverage under Contracts of

   Insurance issued to a Settlement Class Member (including either Plaintiff) or

   Releasing Plaintiff by a Released Defendant; and (b) Releasing Plaintiffs and

   Releasing Defendants will retain the right to enforce this Agreement and Exhibits,

   Preliminary and Final Approval Orders, Judgment, and other orders or judgments

   issued by the Court relating to Notice or the Settlement.

           33.   “Released Defendant(s)” means the Settling Defendants and each of

   their current, former or future managing agents, their current, former or future

   underwriting members, and the current, former or future directors, officers,

   parents, subsidiaries, and affiliates of the Settling Defendants, their underwriting

   members or their managing agents (including syndicates managed by the same

   managing agent that manages or managed any of the Settling Defendants on or

   before the Execution Date), the Settling Defendants’ current, former or future


                                          - 14 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 24 of 289 PageID: 1461



   coverholders, agents, attorneys, predecessors and successors (including successors

   by reinsurance to close), and predecessor syndicates reinsured to close into a

   Settling Defendant and successor syndicates into which a Settling Defendant was

   reinsured to close for the period from January 1, 1997 through March 25, 2019.

   Specifically excluded from this definition are Lloyd’s Corporation, The Society of

   Lloyd’s, and any Defendant that is not a Settling Defendant.

           34.   “Released Plaintiff(s)” means the Plaintiffs, Plaintiffs’ Counsel,

   Settlement Class Members, and each of their current, former or future subsidiaries,

   affiliates,   divisions,   related   companies,   controlling   persons,   employees,

   representatives, officers, directors, shareholders, parents, families, children,

   partners, joint venturers, insurers (other than Settling Defendants), creditors,

   agents, attorneys, experts, heirs, executors, administrators, estates, predecessors,

   successors, and assigns.

           35.   “Releasing Defendant(s)” means the Settling Defendants and each of

   their current, former or future managing agents, their current, former or future

   underwriting members, and the current, former or future directors, officers,

   parents, subsidiaries, and affiliates of the Settling Defendants, their underwriting

   members or their managing agents (including syndicates managed by the same

   managing agent that manages any of the Settling Defendants on or before the

   Execution Date), the Settling Defendants’ current, former or future attorneys,


                                            - 15 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 25 of 289 PageID: 1462



   predecessors and successors (including successors by reinsurance to close), and

   predecessor syndicates reinsured to close into a Settling Defendant from January 1,

   1997 through March 25, 2019.          Specifically excluded from this definition are

   Lloyd’s Corporation, The Society of Lloyd’s, and any Defendant that is not a

   Settling Defendant.

           36.   “Releasing Plaintiff(s)” means the Plaintiffs, Plaintiffs’ Counsel,

   Settlement Class Members, and each of their current, former or future subsidiaries,

   affiliates,   divisions,   related   companies,   controlling   persons,   employees,

   representatives, officers, directors, shareholders, parents, families, children,

   partners, joint venturers, insurers (other than Settling Defendants), creditors,

   agents, attorneys, experts, heirs, executors, administrators, estates, predecessors,

   successors, and assigns.

           37.   “Service Awards” means any amounts awarded to Plaintiffs in

   recognition of their time and effort in pursuing the Action on behalf of the

   Settlement Class and fulfilling their obligations and responsibilities as class

   representatives. Service Awards shall be paid from the Escrow Account and are in

   addition to any Awards provided for Settlement Class Members under the terms of

   this Agreement.

           38.   “Settlement” means the terms embodied by this Agreement.




                                            - 16 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 26 of 289 PageID: 1463



           39.   “Settlement Amount” means $21,950,000, the combined settlement

   consideration paid by or on behalf of all Settling Defendants. Each of Syndicates

   0102, 0382, 0435, and 1886 shall pay the amount set out for each such Syndicate

   on Exhibit H hereto. The individual contributions of Syndicates 0033, 0570, 0609,

   0623, 0958, 1183, 2001, 2623, and 2987 are not separately set forth in Exhibit H

   attached hereto, but the sum of those individual contributions is set out on

   Exhibit H.

           40.   “Settlement Class” or “Settlement Class Member(s)” means all

   persons and entities in the United States (including its territories) who, from

   January 1, 1997 through March 25, 2019, purchased or renewed a Contract of

   Insurance with any Lloyd’s Syndicates named as a Defendant in the Action.

   Excluded from the Settlement Class are Released Defendants, Defendants,

   defendants formerly named as such in the Action, all Lloyd’s syndicates, Opt-outs,

   and judges presiding over the Action and their immediate families.

           41.   “Settlement Fund” means the Settlement Amount, plus all interest

   earned thereon.

           42.   “Settling Defendants” means Syndicates 0033, 0102, 0382, 0435,

   0570, 0609, 0623, 0958, 1183, 1886, 2001, 2623, and 2987.

           43.   “Settling Defendants’ Counsel” means with respect to:




                                          - 17 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 27 of 289 PageID: 1464



                 (a)   Syndicates 0033, 0623, 1183, 0958, 2001, 2623, and 2987:

                              Holland & Knight LLP
                              Attn: John M. Toriello
                              31 West 52nd Street
                              New York, NY 10019
                              E-mail: john.toriello@hklaw.com
                 (b)   Syndicates 0102, 0382, 0435, and 1886:

                              Robins Kaplan LLP
                              Attn: Matthew M. Burke
                              800 Boylston Street
                              Boston, MA 02199
                              Email: mburke@robinskaplan.com
                 (c)   Syndicates 0570 and 0609:

                              Messner Reeves LLP
                              Attn: Abigail Nitka
                              805 Third Avenue, 18th Floor
                              New York, NY 10022
                              Email: anitka@messner.com
           44.   “Settling Parties” means the Plaintiffs and the Settling Defendants.

           45.   “Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,

   imposts, or other charges of any kind (together with any and all interest, penalties,

   additions to tax and additional amounts imposed with respect thereto) imposed by

   any governmental authority.

           46.   “Tax Expenses” means expenses and costs incurred in connection

   with the filing (or failing to file) any tax returns relating to the taxation of the

   Escrow Account (including expenses of tax attorneys and accountants).




                                           - 18 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 28 of 289 PageID: 1465



           47.   “Unknown Claim(s)” means all Released Claims which any Plaintiff,

   Defendant, or Settlement Class Member does not know or suspect to exist in his,

   her, or its favor at the time of the release. With respect to any and all Released

   Claims, the Settling Parties stipulate and agree that upon the Effective Date, the

   Settling Parties, to the fullest extent permitted by law, fully, finally, and forever

   expressly waive and relinquish with respect to the Released Claims, any and all

   provisions, rights, and benefits of §1542 of the California Civil Code, and any and

   all similar provisions, rights, and benefits conferred by any law of any state or

   territory of the United States or principle of common law that is similar,

   comparable, or equivalent to §1542 of the California Civil Code, which provides:

   “A general release does not extend to claims which the creditor does not know or

   suspect to exist in his or her favor at the time of executing the release, which if

   known by him or her must have materially affected his or her settlement with the

   debtor.” Cal. Civ. Code §1542.

   III.    PRELIMINARY APPROVAL ORDER
           Within fifteen (15) days of the Execution Date, Co-Lead Counsel shall

   submit this Agreement to the Court, along with a motion for a Preliminary

   Approval Order, to which the Settling Defendants will not oppose (such motion

   being subject to review by Settling Defendants’ Counsel at least five (5) days in

   advance of filing, after which only non-substantive edits can be made), requesting


                                          - 19 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 29 of 289 PageID: 1466



   preliminary approval of this Settlement, certification of the Settlement Class, and

   setting forth deadlines for the Notices, Claim Forms, objections, and requests for

   exclusion as set forth in Exhibit G hereto.

   IV.     SETTLEMENT FUND
           1.   Within fourteen (14) days of the entry of the Preliminary Approval

   Order, Co-Lead Counsel shall provide the Settling Defendants’ Counsel with wire

   transfer instructions, including SWIFT codes, for paying the Settlement Amount

   into the Escrow Account and a completed form W-9.

           2.   Within thirty (30) days of the entry of the Preliminary Approval

   Order, each Settling Defendant shall make the settlement payment for its share of

   the Settlement Amount set forth on Exhibit H hereto, less the amounts wire

   transferred to the Claims Administrator pursuant to Section XIV.4.          As to

   Syndicates 0102, 0382, 0435, and 1886, the obligation of each Settling Defendant

   to fund such payment of its respective portion of the Settlement Amount is limited

   to its individual share of the Settlement Amount. None of these Settling

   Defendants shall be obligated to pay more than its individual share of the

   Settlement Amount, as set forth on Exhibit H hereto. As to Syndicates 0033, 0570,

   0609, 0623, 0958, 1183, 2001, 2623, and 2987 (“Settling Group”), the obligation

   of each member of this Settling Group to fund payment of its respective portion of

   the Settlement Amount is limited to each member’s individual share of the


                                           - 20 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 30 of 289 PageID: 1467



   Settlement Amount. The Settling Group’s total share is set forth on Exhibit H

   hereto. None of the members of the Settling Group shall be obligated to pay more

   than their individual share of the Settling Group’s total share as set forth on

   Exhibit H.

           3.     The Settlement Amount is an all-in figure, meaning that it is the only

   amount that the Settling Defendants will pay associated with the resolution of the

   Action.      The Settlement Amount shall be the sole source of funding for the

   Attorneys’ Fee and Expense Award, Service Awards, Notice and Administration

   Expenses, and any other cost of any kind associated with the resolution of the

   Action as to the Settling Defendants. Under no circumstances shall any of the

   Settling Defendants have any obligation to make further payments into the

   Settlement Fund after their respective payments of the Settlement Amount are

   made pursuant to Sections IV.2 and XIV.4 of this Agreement.

           4.     The Escrow Agent shall not disburse the Settlement Fund except as

   provided in this Agreement or by Court order.

   V.      ESCROW ACCOUNT

           1.     The Escrow Agent shall establish and maintain the Escrow Account,

   which shall be a segregated account into which only the Settlement Amount, plus

   any Interest earned thereon, is deposited.




                                           - 21 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 31 of 289 PageID: 1468



           2.   The Escrow Agent shall invest the Settlement Fund exclusively in

   instruments backed by the full faith and credit of the United States Government or

   fully insured by the United States Government or an agency thereof, including a

   U.S. Treasury Money Market Fund or a bank account insured by the Federal

   Deposit Insurance Corporation (“FDIC”) up to the guaranteed FDIC limit. The

   Escrow Agent shall reinvest the proceeds of these instruments as they mature in

   similar instruments at their then-current market rates. The Settling Defendants

   shall have no liability, obligation, or responsibility whatsoever with respect to the

   investment, management, use, administration or distribution of the Settlement

   Fund or any portion thereof, including, but not limited to, the costs and expenses of

   such investment, management, use, administration or distribution of the Settlement

   Fund, and any Taxes arising therefrom or relating thereto. All risks related to the

   investment of the Settlement Fund in accordance with the investment guidelines set

   forth in this paragraph shall be borne by the Settlement Fund.

           3.   Subject to further order(s) and/or directions by the Court, or as

   provided in the Agreement, the Escrow Agent is authorized to execute such

   transactions as are consistent with the terms of this Agreement. The Released

   Defendants shall bear no responsibility for, or liability whatsoever with respect to,

   the actions of the Escrow Agent, or any transaction executed by the Escrow Agent.




                                          - 22 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 32 of 289 PageID: 1469



           4.   All funds held by the Escrow Agent shall be deemed and considered

   to be in custodia legis of the Court, and shall remain subject to the jurisdiction of

   the Court, until such funds shall be distributed pursuant to the Agreement and

   further order(s) of the Court.

           5.   Disbursements, other than those described in Sections II.25 and

   XVII.1, including disbursements for distribution of the Net Settlement Fund, must

   be authorized by an Order of the Court.

           6.   The Escrow Agent shall furnish to counsel for the Settling Parties

   statements of transactions and Interest, which statements shall be furnished by the

   Escrow Agent, every sixty (60) days and within ten (10) days of a request by

   Settling Defendants’ Counsel.

           7.   If the Agreement terminates for any reason, the balance of the

   Settlement Fund, together with any Interest earned thereon, less any Notice and

   Administration Expenses and Taxes and Tax Expenses expended or incurred, shall

   be returned to the Settling Defendants within ten (10) days of the termination. If

   the termination is as to less than all Settling Defendants, only the portion of the

   Settlement Fund paid by such terminating Settling Defendant(s), with Interest and

   less their respective shares of the Notice Credit, to the extent incurred or expended,

   shall be returned to the terminating Settling Defendant(s).




                                           - 23 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 33 of 289 PageID: 1470




   VI.     AWARDS TO SETTLEMENT CLASS MEMBERS
           1.   Plaintiffs shall seek the Court’s approval of the Plan of Allocation.

           2.   Plaintiffs shall not make any changes to the Plan of Allocation as

   submitted for Court approval, without the Settling Defendants’ approval, except

   that a decision by Plaintiffs to modify the Plan of Allocation shall not require such

   approval, and will be deemed to be a change that does not materially limit the

   rights of Settlement Class Members under this Agreement, to the extent such

   modification involves an amount equal to or less than ten percent (10%) of the Net

   Settlement Fund, provided that any change to the Plan of Allocation that precludes

   one or more Settlement Class Members from receiving an Award that otherwise

   would have been received requires the Settling Defendants’ approval.

           3.   All Settlement Class Members will have the opportunity to submit a

   Claim Form for an Award according to the terms of the Plan of Allocation.

   Payment in the manner set forth in the Plan of Allocation shall be deemed

   conclusive against all Settlement Class Members, subject to the Court’s approval.

   If the total authorized claimed amount from all valid Claim Forms exceeds the

   amount of the Net Settlement Fund, the Net Settlement Fund will be distributed on

   a pro rata basis.

           4.   Only Settlement Class Members who submit timely and valid Claim

   Forms shall be eligible for an Award. To be valid, a Claim Form, substantially in


                                           - 24 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 34 of 289 PageID: 1471



   the form attached hereto as Exhibit A, must be submitted to the Claims

   Administrator by the deadline set by the Court, by regular First Class mail,

   electronic mail, or via the Settlement Website.

           5.   The Settling Parties will request that the Court set the Claims

   Deadline to expire one hundred seventy-five (175) days after entry of the

   Preliminary Approval Order. All Settlement Class Members who fail to timely

   submit a valid Claim Form by that date shall be forever barred from receiving any

   Award pursuant to this Agreement, but will in all other respects be subject to and

   bound by the provisions of this Agreement, the Releases contained herein, the

   Final Approval Order, and the Judgment. Notwithstanding the above, Co-Lead

   Counsel shall have the discretion (but not the obligation) to accept late-submitted

   Claim Forms for processing by the Claims Administrator so long as the

   distribution of Awards is not materially delayed thereby.

           6.   In administering the Net Settlement Fund, the Claims Administrator

   shall act in good faith and make reasonable efforts to determine whether a Claim

   Form is valid and payable in accordance with the Plan of Allocation, this

   Agreement, and the Court’s settlement-related orders. The Claims Administrator’s

   determination with respect to a particular Claim Form shall be based on (i) the

   information provided on the Claim Form; (ii) any records provided by the Settling

   Defendants; and (iii) any documentation provided by the Settlement Class


                                          - 25 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 35 of 289 PageID: 1472



   Member. The Claims Administrator shall have discretion to review and approve

   Claim Forms with the objectives of efficiency and substantial justice to Settlement

   Class Members.      The Claims Administrator shall have the right to contact

   Settlement Class Members to complete or validate their Claim Forms, even after

   the deadline for filing Claim Forms has expired. The validity of a Claim Form and

   amount of any Award will be assessed based on the totality of the information

   provided.

           7.   The inability of a Settlement Class Member to provide certain details

   will not per se invalidate a Claim Form, but will be assessed with other factors for

   validation. If a timely Claim Form is rejected by the Claims Administrator as

   deficient, the Claims Administrator shall notify the Settlement Class Member in

   writing and provide the Settlement Class Member a chance to cure if the deficiency

   is curable. The Claims Administrator also will provide such Settlement Class

   Member with Co-Lead Counsel’s contact information for further assistance.

           8.   If a Settlement Class Member wishes to dispute the rejection of a

   Claim Form or the calculation of his, her, or its Award (if any), he, she, or it may

   so notify the Claims Administrator and produce any supporting information or

   documentation requested. The Claims Administrator will evaluate the information

   submitted, consult with Co-Lead Counsel, and make the decision as to whether the

   Claim Form should be approved, rejected, or paid in part.              The Claims


                                          - 26 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 36 of 289 PageID: 1473



   Administrator shall notify the Settlement Class Member in writing of its

   determination, which shall be final and binding.

           9.    If after the Award check stale date (i.e., more than ninety (90) days

   from the Award check’s issue date), there is a balance remaining in the Net

   Settlement Fund, due to any Award checks being undeliverable or not being

   cashed, the Claims Administrator shall distribute such remaining funds by way of

   additional pro rata Awards to those who cashed their prior Award checks in the

   previous distribution. The Claims Administrator shall use best efforts to distribute

   any remaining Net Settlement Fund within a reasonable period of time after the

   stale date. This process shall continue until the Net Settlement Fund is exhausted

   to a de minimus amount, at which point the Claims Administrator will provide

   written notice to Co-Lead Counsel of the same, and such balance shall be paid to

   one or more charitable organizations to be agreed upon by the Settling Parties, but

   in no event shall any such monies revert to the Settling Defendants or be paid to

   Plaintiffs’ Counsel.

           10.   All determinations as to the extent to which each of the Settlement

   Class Members are eligible for an Award from the Net Settlement Fund in

   accordance with the Plan of Allocation shall be made by Co-Lead Counsel, their

   designees or agents, the Claims Administrator, or such other persons or entities as

   Co-Lead Counsel may, in their sole discretion, deem necessary or advisable to


                                          - 27 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 37 of 289 PageID: 1474



   assist them in the administration of the Settlement. The administration of the

   Settlement, the Settlement Fund, the Escrow Account and the Net Settlement Fund,

   and decisions with respect to all disputed questions of law and fact relating to

   distributions therefrom, shall remain under the exclusive and continuing

   jurisdiction of the Court.

           11.   No person shall have any claim against Plaintiffs, Plaintiffs’ Counsel,

   the Settling Defendants, Settling Defendants’ Counsel, the Claims Administrator,

   the Escrow Agent, or any of their agents or have any right to challenge the releases

   and waivers provided in this Agreement with respect to or arising out of any

   determinations or distributions, or lack thereof, made under this Agreement and the

   Settlement contained herein, the Plan of Allocation, or pursuant to any orders of

   the Court.

           12.   No Released Defendant or its respective counsel shall have any role

   in, responsibility for or liability whatsoever with respect to: the Plan of Allocation;

   the form, substance, method or manner of allocation, administration or distribution

   pursuant thereto; and/or any tax liability that any Settlement Class Member may

   incur as a result of this Agreement or as a result of any action taken pursuant to this

   Agreement.

           13.   The Released Defendants shall have no responsibility, obligation, or

   liability whatsoever with respect to: the administration of the Settlement; the


                                           - 28 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 38 of 289 PageID: 1475



   payment or withholding of Taxes that may be due or owing by the Escrow Agent

   or any recipient of funds from the Settlement Fund; the determination,

   administration, calculation, review, or challenge of Awards; or any losses,

   attorneys’ fees, expenses, vendor payments, expert payments, or other costs

   incurred in connection with any of the foregoing matters.

   VII. SETTLING DEFENDANTS’ BUSINESS PRACTICES
           1.   Each of the Settling Defendants (except for Syndicate 0102) will

   agree to the following business practices for a period of five (5) years, starting on

   the Approval Date:

                (a)     Each Settling Defendant (except for Syndicate 0102) shall

   comply with any applicable requirements of the Corporation of Lloyd’s or any

   U.K. regulatory authority on competition law, compensation to producers, and

   anti-bribery and corruption compliance, including treating customers fairly and

   paying due regard to their interests and managing conflicts of interest fairly.

                (b)     Each Settling Defendant (except for Syndicate 0102) will

   adhere to the requirements of the U.K. Bribery Act applicable to it.

                (c)     Each Settling Defendant (except for Syndicate 0102) will

   adhere to the applicable regulations regarding whistleblowing as set by the

   appropriate U.K. regulatory authority, including maintenance of internal

   procedures for handling reports made by whistleblowers, education of U.K.-based


                                           - 29 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 39 of 289 PageID: 1476



   employees, and appointment of a senior-level employee or director to oversee the

   integrity, independence and effectiveness of each of the Settling Defendant’s

   policies and procedures on whistleblowing, as may be required by these

   regulations.

                  (d)   Each Settling Defendant (except for Syndicate 0102) will

   comply with all regulatory and legal requirements relating to the information it is

   permitted to share with any other syndicate regarding the placement of insurance in

   the Lloyd’s market by U.S. policyholders.

           2.     The agreement by the Settling Defendants to the foregoing shall not

   constitute any admission of wrongdoing or indicate that the Settling Defendants

   did not maintain such compliance prior to this Settlement or that such compliance

   was not adequate.

   VIII. NOTICE TO OFFICIALS AND THE SETTLEMENT CLASS
           1.     Not later than ten (10) days after the filing of this Agreement with the

   Court, the Settling Defendants’ Counsel shall serve notice of this Agreement to the

   appropriate federal and state officials, as provided by the Class Action Fairness

   Act, 28 U.S.C. §1715 (“CAFA”).

           2.     The Settling Defendants will use reasonable efforts to provide

   information identified in this Section to facilitate notice to the Settlement Class.




                                            - 30 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 40 of 289 PageID: 1477



           3.   Within thirty (30) days of the Execution Date, or such later date as

   may be required for good cause shown, the Settling Defendants shall provide to the

   Claims Administrator, to the extent reasonably available, names and/or addresses

   of Settlement Class Members located through a reasonable electronic search of

   their underwriting systems for insurance placed during the period from January 1,

   1997 through March 25, 2019, provided that they not be required to restore data

   systems that are no longer in use or otherwise reconstruct data that is not available

   on their current underwriting systems. The Claims Administrator shall search data

   bases available to it to update or identify addresses for the names of Settlement

   Class Members provided by the Settling Defendants.

           4.   Each Settling Defendant shall write to those coverholders acting on its

   behalf that wrote a majority of the Settling Defendant’s business under binding

   authorities during the five-year period from October 1, 2013 to September 30,

   2018. Each Settling Defendant shall request that these coverholders provide to the

   Claims Administrator, to the extent reasonably available, names and addresses of

   policyholders to which insurance policies were issued on behalf of the Settling

   Defendant under binding authorities for this five-year period. The costs incurred

   by the coverholders to comply with this request shall constitute Notice and

   Administration Expenses that will be reimbursed by the Claims Administrator out

   of the Settlement Fund.


                                          - 31 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 41 of 289 PageID: 1478



           5.   The identifying information for the Settlement Class Members shall

   be kept confidential by the Claims Administrator and shall not be disclosed to

   anyone without written authorization of the Settling Defendant that provided the

   information. The Claims Administrator shall not use this information for any

   purpose other than providing notice of the Settlement. Upon completion of all

   aspects of this Settlement, the Claims Administrator shall delete all identifying

   information for the Settlement Class Members and certify such deletion to counsel

   for the Settling Parties.

           6.   Within fourteen (14) days of receipt by the Claims Administrator of

   the information necessary to provide Notice to the Settlement Class described

   above, the Claims Administrator shall provide Notice to all Settlement Class

   Members via: (a) mailing the Summary Notice to those Settlement Class Members

   for whom a current or last known address is available, or emailing the Summary

   Notice to those Settlement Class Members for whom a current and valid email

   address is available; (b) posting the Long-form Notice and Summary Notice on the

   Settlement Website; (c) publication of the Summary Notice in selected media as

   set forth in Exhibit I hereto; and (d) digital dissemination of the Summary Notice

   as set forth in Exhibit I hereto.




                                         - 32 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 42 of 289 PageID: 1479



                (a)   If a mailed Summary Notice is returned to the Claims

   Administrator with an updated address, the Summary Notice shall be re-mailed to

   the addressee as soon as practicable following the receipt of the updated address.

                (b)   Before disseminating the Notices, the Claims Administrator

   shall establish a toll-free hotline, a dedicated email address for Settlement Class

   Members      to    make    inquiries,   and      launch   a   Settlement    website,

   www.SyndicateSettlement.com (the “Settlement Website”).           Co-Lead Counsel

   shall also post the Long-form Notice, Claim Form and a link to the Settlement

   Website on their firm websites as soon as reasonably practicable after entry of the

   Preliminary Approval Order.

           7.   The Settling Parties believe that the notice procedures described in

   this Agreement satisfy all the requirements of the Federal Rules of Civil Procedure,

   the Due Process Clause, the Rules of the Court, and all other applicable laws.

   Upon the Court’s approval, such notice procedures shall be timely implemented.

   IX.     COMMUNICATIONS WITH THE SETTLEMENT CLASS
           1.   Plaintiffs’ Counsel acknowledge and agree that the Settling

   Defendants have the right to communicate with Settlement Class Members,

   provided that to the extent any Settlement Class Member has a question about this

   Agreement, the Settling Defendants agree to refer him, her, or it to the Claims

   Administrator and/or Co-Lead Counsel.


                                           - 33 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 43 of 289 PageID: 1480



           2.    The Settling Defendants shall not discourage Settlement Class

   Members from filing Claim Forms.

   X.      PUBLIC ANNOUNCEMENTS CONCERNING THE
           SETTLEMENT
           Neither any of the Settling Parties nor their counsel shall make any public

   announcement concerning the Settlement without prior written agreement of all of

   the Settling Parties.

   XI.     REQUESTS FOR EXCLUSION
           1.    Any Settlement Class Member who wishes to be excluded from the

   Settlement Class must mail or deliver a written request for exclusion, postmarked

   or delivered no later than the deadline ordered by the Court, in the manner

   specified in the Preliminary Approval Order and the Notices. Group opt-outs,

   including “mass” or “class” opt outs, are prohibited. A list of Opt-outs shall be

   provided by the Claims Administrator to the Settling Parties and to the Court no

   later than fourteen (14) calendar days before the Fairness Hearing.

           2.    Unless otherwise ordered by the Court, a request for exclusion must

   include: (i) name, (ii) address, (iii) telephone number, (iv) email address (if

   applicable), and (v) information about each Contract of Insurance subject to this

   Settlement, including: (a) the insurer(s) that issued the Contract of Insurance,

   (b) the policy number, (c) the face amount of each Contract of Insurance, (d) the

   annual premium, and (e) the approximate dates of coverage.

                                          - 34 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 44 of 289 PageID: 1481



           3.   Any Settlement Class Member who does not submit a timely request

   for exclusion in accordance with the above requirements shall be bound by the

   Releases provided for in this Agreement and by all proceedings, orders and

   judgments in this Action, whether or not he, she, or it timely submits a Claim Form

   or receives an Award.

   XII. OBJECTIONS
           1.   Any Settlement Class Member who wishes to object to the fairness,

   reasonableness, or adequacy of this Agreement, the Plan of Allocation, Plaintiffs’

   Counsel’s application for an Attorneys’ Fee and Expense Award or Service

   Awards, must do so in writing no later than the deadline ordered by the Court and

   satisfy all other requirements set forth in the Preliminary Approval Order.

           2.   Any Settlement Class Member that files an objection must provide

   evidence of Settlement Class membership and state the specific reason or reasons,

   if any, for the objection, including any legal support or evidence he, she or it

   believes supports the objection.

           3.   Any Settlement Class Member may file an objection on his, her or its

   own, or through an attorney hired at his, her or its own expense. If a Settlement

   Class Member hires an attorney in connection with an objection, the attorney must

   serve on Co-Lead Counsel, the Settling Defendants’ Counsel, and the Court a

   notice of appearance no later than the deadline ordered by the Court.


                                          - 35 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 45 of 289 PageID: 1482



           4.   Any person or entity filing an objection shall, by doing so, submit

   himself, herself, or itself to the exclusive jurisdiction and venue of the Court, and

   shall agree to be subject to discovery by the Settling Parties with respect to both

   the objection and any objections to other class action settlements previously filed

   by such person or entity.

           5.   The Settling Parties will request that the Final Approval Order and

   Judgment require any Settlement Class Member who wishes to appeal the Final

   Approval Order and/or Judgment (if such appeal will delay the distribution of

   Awards to the Settlement Class) to post a bond with this Court in an amount to be

   determined by the Court as a condition of prosecuting such appeal.

           6.   Any Settlement Class Member who fails to comply with any of these

   provisions and settlement-related Court orders shall waive and forfeit any and all

   rights he, she, or it may have to appear separately at the Fairness Hearing and/or to

   object to this Agreement, and shall be bound by all the terms of this Agreement

   and by all proceedings, orders and judgments in this Action.

   XIII. RELEASES AND ORDER OF DISMISSAL

           A.   Releases and Waiver
           1.   Upon the Effective Date, the Agreement shall be the sole and

   exclusive remedy for any and all Released Claims, including Unknown Claims, of

   all Releasing Plaintiffs against all Released Defendants and the sole and exclusive



                                          - 36 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 46 of 289 PageID: 1483



   remedy for Releasing Defendants’ Claims related to the initiation, prosecution,

   conduct, and settlement of the Action against all Released Plaintiffs. No Released

   Defendant shall be subject to liability of any kind to any Releasing Plaintiff with

   respect to any Released Claim, and no Released Plaintiff shall be subject to

   liability of any kind to any Releasing Defendant with respect to any Claims related

   to the initiation, prosecution, conduct, and settlement of the Action. Upon the

   Effective Date, each and every Releasing Plaintiff shall be permanently barred and

   enjoined from initiating, asserting and/or prosecuting any Released Claim,

   including any Unknown Claim, against any Released Defendant in any court or

   any forum. Upon the Effective Date, each and every Releasing Defendant shall be

   permanently barred and enjoined from initiating, asserting and/or prosecuting any

   Claim, including any Unknown Claim, related to the initiation, prosecution,

   conduct, and settlement of the Action against any Released Plaintiff in any court or

   any forum.

           2.   On the Effective Date, the Releasing Plaintiffs release and covenant

   not to sue on any and all Released Claims against the Released Defendants,

   including Settling Defendants’ Counsel. Each of the Releasing Plaintiffs shall be

   deemed to have, and by operation of the Judgment shall have, fully, finally, and

   forever released, relinquished, and discharged each Released Defendant, including

   Settling Defendants’ Counsel, from all Claims (including Unknown Claims)


                                          - 37 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 47 of 289 PageID: 1484



   arising out of, relating to, or in connection with the Released Claims or the Action.

   Releasing Plaintiffs by virtue of the Notices, have been informed of Section 1542

   of the California Civil Code and expressly waive and relinquish any rights or

   benefits available to them under this statute and any and all similar provisions,

   rights, and benefits conferred by any law of any state or territory of the United

   States or principle of common law that is similar, comparable, or equivalent to

   Section 1542 of the California Civil Code.

           3.   On the Effective Date, each of the Releasing Defendants shall release

   all Claims related to the initiation, prosecution, conduct, and settlement of the

   Action against the Released Plaintiffs, including Plaintiffs’ Counsel. Each of the

   Releasing Defendants shall be deemed to have, and by operation of the Judgment

   shall have, fully, finally, and forever released, relinquished, and discharged

   Released Plaintiffs, including Plaintiffs’ Counsel, from all Claims (including

   Unknown Claims) arising out of, relating to, or in connection with the initiation,

   prosecution, conduct, and settlement of the Action. Releasing Defendants

   acknowledge that they have been informed by Settling Defendants’ Counsel of

   Section 1542 of the California Civil Code and expressly waive and relinquish any

   rights or benefits available to them under this statute and any and all similar

   provisions, rights, and benefits conferred by any law of any state or territory of the




                                           - 38 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 48 of 289 PageID: 1485



   United States or principle of common law that is similar, comparable, or equivalent

   to Section 1542 of the California Civil Code.

           4.   In exchange for full payment of each Settling Defendant’s share of the

   Settlement Amount and the mutual releases set forth in this Agreement, Plaintiffs

   agree to dismiss with prejudice the Settling Defendants who paid their share of the

   Settlement Amount from the Action upon the Effective Date. If for any reason the

   Court in the Final Approval Order does not dismiss the Action with prejudice as to

   the Settling Defendants that paid their share of the Settlement Amount, Plaintiffs

   agree to use best efforts to obtain such dismissal with prejudice pursuant to Rule

   41(a)(1)(A)(2) or Rule 41(a)(2) of the Federal Rules of Civil Procedure.

           5.   Notwithstanding the above, nothing in the Final Approval Order or

   Judgment shall bar any action or claim by the Releasing Plaintiffs or Releasing

   Defendants to enforce the terms of this Agreement or the Judgment.

           B.   Final Approval Order and Judgment
           1.   The Final Approval Order and Judgment shall, among other things,

   (i) approve this Agreement as fair, reasonable and adequate; (ii) dismiss the Action

   with prejudice as to the Settling Defendants only; (iii) incorporate the mutual

   releases herein; and (iv) enter the Bar Order as described below.

           2.   The Settling Parties will request that the Court include in the Final

   Approval Order and Judgment a Bar Order with the following language:


                                          - 39 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 49 of 289 PageID: 1486



                 Bar Order

                  (a) (i)       Any and all persons and entities are permanently
           barred, enjoined and restrained from commencing, prosecuting,
           continuing to prosecute or asserting any claim (including any claim
           for indemnification, contribution or attorneys’ fees) against any of the
           Released Defendants where the alleged injury to the barred person or
           entity is based upon that person’s or entity’s alleged liability to the
           Settlement Class or any of the Settlement Class Members, (ii) any and
           all Released Defendants are permanently barred, enjoined and
           restrained from commencing, prosecuting, continuing to prosecute or
           asserting any claim (including any claim for indemnification or
           contribution) against a person barred by subdivision (a)(i) of this
           Paragraph where the Released Defendant’s alleged injury is based
           solely upon the Released Defendant’s alleged liability to the
           Settlement Class or any of the Settlement Class Members other than
           with respect to claims related to coverage under Contracts of
           Insurance issued by Released Defendants to Plaintiffs or any
           Settlement Class Members, and (iii) there shall be a judgment-
           reduction credit reducing any judgment that the Settlement Class or
           any of the Settlement Class Members might obtain against any barred
           person or entity in connection with any of the Released Claims by the
           greater of the settlement amount paid by the Settling Defendants or an
           amount that corresponds to the Settling Defendants’ percentage of
           responsibility for the loss to the Settlement Class or any of the
           Settlement Class Members.

                  (b) Notwithstanding Paragraph (a), above, or anything else in
           the Agreement, the Final Approval Order or the Judgment, nothing
           shall release, interfere with, limit or bar the assertion by any Released
           Defendant of any claim for insurance coverage under any insurance or
           indemnity policy that provides coverage in connection with the
           matters at issue or which could have been at issue in the Action.

           3.    In the event a person or entity is not barred by the Bar Order, the

   Court adopts a Bar Order that does not bar all contribution and indemnity claims

   against the Released Defendants, or the Court declines to adopt a Bar Order,

   Plaintiffs and the Settlement Class shall reduce any judgment that they or any

                                            - 40 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 50 of 289 PageID: 1487



   Settlement Class Members may obtain based in whole or in part on the conduct

   alleged in the SAC against a third party that is not barred by a Bar Order as set out

   in Section XIII(B)(2) by the greater of the Settlement Amount paid by the

   respective Settling Defendant or an amount that corresponds to the Settling

   Defendant’s percentage of responsibility for the loss to the Settlement Class or any

   Settlement Class Member.

   XIV. NOTICE AND ADMINISTRATION EXPENSES
           1.   Subject to the Court’s approval in the Preliminary Approval Order,

   A.B. Data, Ltd. shall serve as the Claims Administrator.

           2.   Except as provided in Section XIV.5, all reasonable Notice and

   Administration Expenses shall be paid solely from the Escrow Account.

           3.   On or before the date of entry of the Preliminary Approval Order, Co-

   Lead Counsel shall provide the Settling Defendants’ Counsel with wire transfer

   instructions, including SWIFT codes, for payment to the Claims Administrator and

   a completed W-9 form.

           4.   The Settling Parties agree that, within ten (10) days after entry of the

   Preliminary Approval Order, $400,000 of the Settlement Amount will be wired by

   the Settling Defendants to the Claims Administrator (“Notice Credit”).           The

   obligation of each Settling Defendant to fund the Notice Credit is limited to its

   individual share of the Notice Credit as set forth on Exhibit H hereto, and no


                                          - 41 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 51 of 289 PageID: 1488



   Settling Defendant shall be obligated to allocate to the Notice Credit any amount in

   excess of the individual share set forth on Exhibit H hereto. The Notice Credit for

   each Settling Defendant will reduce that Settling Defendant’s respective share of

   the Settlement Amount to be paid pursuant to Section IV. If one or more Settling

   Defendants fails to fund its share of the Notice Credit, this Settlement will proceed

   with respect to any Settling Defendant that has funded its share of the Notice

   Credit, so long as it is economically feasible.

           5.   If the expenses relating to disseminating the Notices exceed or it

   appears will exceed the total Notice Credit, each Settling Defendant may, in its

   sole discretion, allocate additional money from its share of the Settlement Amount

   to increase its share of the Notice Credit. No Settling Defendant may be required

   to allocate to the Notice Credit any amount in excess of its share of the Notice

   Credit set forth on Exhibit H hereto.

           6.   After the Effective Date, Notice and Administration Expenses in

   excess of the Notice Credit shall be shall be paid solely from the Settlement

   Amount.

           7.   The Notice and Administration Expenses shall not include any

   amounts attributable to the Attorneys’ Fee and Expense Award or Service Awards

   discussed below.




                                           - 42 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 52 of 289 PageID: 1489




   XV. SERVICE AWARDS
           Plaintiffs’ Counsel intend to apply to the Court for a Service Award to be

   determined in the Court’s discretion, not to exceed $15,000 for each Plaintiff for

   their time and effort over the past decade on behalf of the Settlement Class,

   including providing discovery and traveling to London and New York City for

   multi-day mediation sessions with Judge Phillips. The Service Awards shall be

   paid solely from the Settlement Amount.

   XVI. ATTORNEYS’ FEE AND EXPENSE AWARD
           1.    Co-Lead Counsel, on behalf of Plaintiffs’ Counsel, may apply to the

   Court for an Attorneys’ Fee and Expense Award no later than thirty-five (35)

   calendar days prior to the date of the Fairness Hearing.

           2.    Each Settling Defendants’ contribution to the Settlement Amount

   shall be used pro rata to pay the Attorneys’ Fee and Expense Award.

           3.    The Attorneys’ Fee and Expense Award shall constitute the sole

   aggregate compensation for all Plaintiffs’ Counsel with respect to the Settlement

   and all Claims against the Settling Defendants.

           4.    Any Attorneys’ Fee and Expense Award shall be paid in its entirety

   from the Escrow Account and will be payable within five (5) days of the later of

   entry of the order awarding fees and expenses or entry of the Final Approval

   Order.



                                          - 43 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 53 of 289 PageID: 1490



           5.   The amount of the Attorneys’ Fee and Expense Award shall be within

   the sole discretion of the Court (or any appellate court) and may be less than the

   amount requested. Co-Lead Counsel have sole discretion to allocate any such

   Award among Plaintiffs’ Counsel. The amount or allocation of the Attorneys’ Fee

   and Expense Award shall not constitute a basis for any Settling Party to terminate

   the Settlement.

           6.   If this Agreement is properly and timely terminated in accordance

   with its terms after any Attorneys’ Fee and/or Expense Award has been paid, then

   Plaintiffs’ Counsel, including Co-Lead Counsel, shall, within fifteen (15) days

   after such termination, return to the Escrow Account any amounts paid, with any

   Interest earned from the date on which it was paid from the Escrow Account

   through the date on which it is returned to the Escrow Account.

           7.   If, after payment of the Attorneys’ Fee and Expense Award, the

   amount is reduced by the Court or any appellate court, Plaintiffs’ Counsel,

   including Co-Lead Counsel, shall, within fifteen (15) days, return to the Escrow

   Account the amount by which it has been reduced (the “Surplus Award”), with any

   Interest earned on such Surplus Award to be calculated from the date on which any

   such amount(s) was paid from the Escrow Account through the date on which the

   Surplus Award is returned to the Escrow Account.




                                         - 44 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 54 of 289 PageID: 1491



           8.   Plaintiffs’ Counsel, including Co-Lead Counsel and their respective

   partners, members and/or shareholders, agree and acknowledge expressly their

   joint and several obligations to return to the Escrow Account the Attorneys’ Fee

   and Expense Award or the Surplus Award as set forth herein and that the Court

   may, upon application of any one or more of the Settling Defendants, on notice to

   Co-Lead Counsel, issue orders against Plaintiffs’ Counsel or any of them if they

   should fail timely to repay amounts due to the Escrow Account, including, but not

   limited to, the Attorneys’ Fee and Expense Award or the Surplus Award.

           9.   No Released Defendant shall be liable or obligated to pay any fees,

   expenses, costs or disbursements to, or incur any expense on behalf of, any person

   or entity (including, without limitation, Plaintiffs and Plaintiffs’ Counsel), directly

   or indirectly, in connection with the Action or this Agreement, except as provided

   herein.

   XVII.        TAXES LIABILITIES AND TAX EXPENSES
           1.   All Taxes and Tax Expenses, if any, arising from or in connection

   with the Settlement, the Settlement Fund, the Net Settlement Fund, or the Escrow

   Account shall be paid solely from the Escrow Account.

           2.   All Taxes and Tax Expenses shall be treated as and considered to be a

   cost of administration of the Settlement Fund. The Escrow Agent shall timely pay




                                           - 45 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 55 of 289 PageID: 1492



   such Taxes and Tax Expenses out of the Settlement Fund, as appropriate, without

   prior order of the Court.

           3.   No opinion, advice or warranty concerning the tax consequences to

   Settlement Class Members relating to this Agreement and/or the Settlement is

   being given or will be given by the Settling Parties or their counsel.

           4.   The Award letter shall direct Settlement Class Members to consult

   their own tax advisors regarding the tax-reporting and tax-payment obligations, if

   any, created by this Agreement. All tax-reporting and tax-payment obligations are

   the sole responsibility of each Settlement Class Member.

   XVIII.       QUALIFIED SETTLEMENT FUND
           1.   The Settling Parties and the Escrow Agent agree to treat the

   Settlement Fund as being at all times a “qualified settlement fund” within the

   meaning of Treas. Reg. §1.468B-1. It is intended that all payments made by or on

   behalf of the Settling Defendants to the Settlement Fund will satisfy the “all events

   test” and the “economic performance” requirement of §461(h)(1) of the Internal

   Revenue Code of 1986, as amended, and the regulations promulgated thereunder

   (the “Code”) and Treas. Reg. §1.461-1(a)(2). As such, the Settling Defendants

   shall not be taxed on the income of the Settlement Fund. The Settlement Fund

   shall be taxed on its modified gross income, excluding the sums, or cash

   equivalents of things, transferred to it.        In computing the Settlement Fund’s


                                           - 46 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 56 of 289 PageID: 1493



   modified gross income, deductions shall be allowed for, inter alia, administrative

   costs and other incidental deductible expenses incurred in connection with its

   operation, including, without limitation, state and local taxes, and legal,

   accounting, and actuarial fees. All such computations of the Settlement Fund’s

   modified gross income, as well as any exclusions or deductions thereto, shall be

   compliant and consistent with Treas. Reg. §1.468B-2(b)(1) – (4).

           2.   The Escrow Agent shall timely make such elections as necessary or

   advisable to carry out the provisions of this Agreement, including, if appropriate:

   (i) the “relation-back election” (as defined in Treas. Reg. §1.468B-1(j)(2)) to treat

   the Settlement Fund as coming into existence as a qualified settlement fund as of

   the earliest permitted date; or (ii) an election to apply settlement fund rules as

   described in Treas. Reg. §1.468B-5(b)(2).         Such elections shall be made in

   compliance with the procedures and requirements contained in such regulations. It

   shall be the responsibility of the Escrow Agent to timely and properly prepare and

   deliver the necessary documentation for signature by all necessary parties, and

   thereafter to cause the appropriate filing to occur.

           3.   For purposes of §1.468B of the Code, the “transferor” shall be the

   Settling Defendants. The transferor shall supply to the Escrow Agent the statement

   required by Treas. Reg. §1.468B-3(e) by February 15 of the year following the

   calendar year in which the Settlement Amount is paid under this Agreement.


                                            - 47 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 57 of 289 PageID: 1494



           4.   For purposes of §1.468B of the Code, the “administrator” shall be the

   Escrow Agent. The Escrow Agent shall apply for an employer identification

   number for the Settlement Fund pursuant to Internal Revenue Service Form SS-4,

   and in accordance with Treas. Reg. §1.468B-2(k)(4). The Escrow Agent shall

   timely and properly file all informational and other tax returns as are necessary or

   advisable with respect to the Settlement Fund (including, without limitation, the

   returns described in Treas. Reg. §1.468B-2(k)).

           5.   Furthermore, in accordance with the provisions of Treas. Reg.

   §1.468B-2(l), the Escrow Agent shall cause to be filed all required federal, state,

   and local Tax returns as are necessary or advisable with respect to any payments

   made to Settlement Class Members. The Escrow Agent may retain certified public

   accountants and legal counsel to consult with and advise the Escrow Agent (as well

   as the Claims Administrator) with respect to the preparation of any and all

   appropriate Tax returns, information returns, or compliance withholding

   requirements. The Settling Defendants shall have no liability or responsibility

   whatsoever for filing any statements, other than the statement required by Treas.

   Reg. §1.468B-3(e), or tax returns, or for paying any taxes due or expenses incurred

   in administering the Settlement Fund, the Escrow Account, or the Net Settlement

   Fund, or for obtaining or maintaining the tax status desired for the Settlement

   Fund.


                                          - 48 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 58 of 289 PageID: 1495



           6.   The Escrow Agent shall be empowered to take all such actions as it

   deems necessary to ensure that the Settlement Fund is treated as a “qualified

   settlement fund” under §468B of the Code.         Further, the Escrow Agent may

   request a petition to the Court to amend, either in whole or in part, any

   administrative provision of this Agreement, which causes unanticipated tax

   consequences or liabilities inconsistent with the foregoing.

           7.   In accordance with Treas. Reg. §1.468B-2(j), the taxable year of the

   Settlement Fund shall be the calendar year and the Settlement Fund shall use an

   accrual method of accounting, within the meaning of §446(c) of the Code.

           8.   All (1) Taxes (including any estimated Taxes, interest, or penalties)

   arising with respect to the income earned by the Escrow Account, including any

   Taxes or tax detriments that may be imposed upon the Released Defendants or

   Released Plaintiffs or their respective counsel with respect to any income earned

   by the Escrow Account for any period during which the Settlement Fund does not

   qualify as a “qualified settlement fund” for federal or state income tax purposes,

   and (2) expenses and costs incurred in connection with the operation and

   implementation of this section of the Agreement (including, without limitation,

   expenses of tax attorneys and/or accountants and mailing and distribution costs and

   expenses relating to filing, or failing to file, the returns described in this

   paragraph), shall be paid out of the Settlement Fund; in all events the Released


                                          - 49 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 59 of 289 PageID: 1496



   Defendants and their counsel shall have no liability or responsibility for the Taxes

   or the Tax Expenses. The Settlement Fund shall indemnify and hold each of the

   Released Defendants and their counsel harmless for Taxes and Tax Expenses

   (including, without limitation, Taxes payable by reason of any such

   indemnification).

           9.    Taxes and Tax Expenses shall be treated as, and considered to be, a

   cost of administration of the Settlement Fund and shall be timely paid by the

   Escrow Agent out of the Settlement Fund without prior order from the Court, and

   the Escrow Agent shall be authorized (notwithstanding anything herein to the

   contrary) to withhold from distribution to Settlement Class Members any funds

   necessary to pay such amounts, including the establishment of adequate reserves

   for any Taxes and Tax Expenses (and amounts that may be required to be withheld

   under Treas. Reg. §1.468B-2(l)(2)); Released Defendants are neither responsible

   nor have any liability for any Taxes or Tax Expenses. The Settling Parties agree to

   cooperate with the Escrow Agent, each other, and their tax attorneys and

   accountants to the extent reasonably necessary to carry out the provisions of this

   Section of the Agreement.

           10.   Released Defendants are not and will not be obligated to compute,

   estimate or pay any taxes on behalf of any Plaintiff, any Settlement Class Member,

   Plaintiffs’ Counsel, and/or the Claims Administrator.


                                          - 50 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 60 of 289 PageID: 1497



           11.   This Settlement is non-recapture.     As of the Effective Date, the

   Settling Defendants, and/or any other person funding the Settlement on their

   behalf, shall not have any right to the return of the Settlement Amount or any

   portion thereof.

   XIX. MODIFICATION OR TERMINATION OF AGREEMENT

           1.    This Agreement embodies the full and complete understanding of the

   Settling Parties and, upon execution, supersedes and renders null and void any and

   all prior understandings and agreements (written or oral) among or between them

   including the Term Sheets and all prior drafts of this Agreement.                Any

   modification or amendment of this Agreement shall be deemed null and void

   unless made in a single writing signed by an authorized representative of each of

   the Settling Parties.

           2.    In entering into this Agreement, none of the Settling Parties has relied

   upon any representation or warranty not set forth expressly herein.

           3.    If Settlement Class Members representing more than a certain

   percentage of the overall Settlement Class opt out of the Settlement as set forth in a

   separate agreement executed between Co-Lead Counsel and Settling Defendants’

   Counsel (the “Supplemental Agreement”), each Settling Defendant shall have the

   option to terminate this Agreement as to itself only. The Supplemental Agreement

   will not be filed with the Court unless a dispute arises as to its terms, or as


                                           - 51 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 61 of 289 PageID: 1498



   otherwise ordered by the Court, nor shall the Supplemental Agreement otherwise

   be disclosed unless ordered by the Court.          If the Court requires that the

   Supplemental Agreement be filed, the Settling Parties shall request that it be filed

   under seal or redacted. In such instance, any Settling Defendant(s) that exercises

   this termination option (“Terminating Settling Defendants”) shall be entitled to the

   return of all amounts paid to the Settlement Fund within ten (10) days, with

   Interest and less its respective Notice Credit to the extent that it has been incurred

   or expended. A Settling Defendant that seeks to invoke the provisions of this

   Section must advise the other Settling Defendants and Co-Lead Counsel of its

   decision to terminate no later than seven (7) days prior to the Fairness Hearing. If

   the termination right provided in this Section is reached after the date that is seven

   (7) days prior to the Fairness Hearing, a Settling Defendant that seeks to invoke the

   provisions of this Section must advise the other Settling Defendants and Co-Lead

   Counsel of its decision to terminate no later than ten (10) days after such Settling

   Defendant receives notice that a sufficient percentage of the Settlement Class

   Members have opted out of the Settlement to trigger this termination right. If

   Settling Defendants with contributions to the Settlement Amount exceeding

   $5,000,000 terminate pursuant to this Section, Plaintiffs will have the option of

   requesting that the Court delay any remaining steps to effectuate the Settlement for

   a period not to exceed six (6) months.


                                            - 52 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 62 of 289 PageID: 1499



           4.   Each Settling Party shall have the right, in its sole discretion, to

   terminate this Agreement and withdraw from the Settlement as to that Party if

   (i) the Court or any appellate court rejects, modifies or denies approval of any

   portion of the Agreement that such Settling Party reasonably and in good faith

   determines is material to it including, without limitation, the Bar Order, the

   provisions relating to Notices, the definition of the Settlement Class, the terms of

   the Releases (but excluding the Attorneys’ Fee and Expense Award and the

   Service Awards), and/or the dismissal with prejudice of the Settling Defendants

   from the Action; or (ii) the Court, or any appellate court(s), does not enter or

   completely affirm, or alters or expands, any portion of the Preliminary Approval

   Order, or the Judgment or the Final Approval Order, in a manner that such Settling

   Party reasonably and in good faith determines is material to it, including the Bar

   Order. The option to terminate this Agreement and withdraw from the Settlement

   pursuant to this Section must be exercised no later than ten (10) days after the

   Settling Party desiring to do so receives notice of such ruling by the Court or

   appellate court. If fewer than all Settling Defendants terminate this Agreement

   pursuant to this Section, the Agreement will remain in effect among Plaintiffs and

   remaining Settling Defendants.

           5.   If this Agreement is terminated in whole or in part, then as between

   Plaintiffs and any Terminating Settling Defendant: (i) the Agreement shall be null


                                          - 53 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 63 of 289 PageID: 1500



   and void and shall have no force or effect; (ii) Plaintiffs and any Terminating

   Settling Defendant and all Settlement Class Members shall be restored to their

   respective positions existing immediately before the Execution Date and no such

   party shall be bound by any of the Agreement’s terms, except for the terms of this

   Section and each such party expressly reserves all defenses, arguments and

   motions as to all claims that have been or might later be asserted in the Action

   including, but not limited to, all arguments that a plaintiff class may not be

   properly certified in the Action; and (iii) the Terminating Settling Defendants shall

   be entitled to the return of all of the amounts paid by them respecting the

   Settlement Amount and Interest less their respective shares of the Notice Credit

   and Taxes and Tax Expenses, to the extent incurred or expended, within ten (10)

   days, with the exception of any paid Attorneys’ Fee and Expense Award,

   attributable to a Terminating Settling Defendant, which shall be returned to such

   Terminating Settling Defendant within five (5) days after repayment to the Escrow

   Account in accordance with Section XVI and the last sentence of this Section. In

   connection with this Section, the Attorneys’ Fee and Expense Award attributable

   to a Terminating Settling Defendant, shall be the percentage of the Terminating

   Settling Defendant’s contribution to the Settlement Amount divided by the total

   Settlement Amount. If the Agreement remains in effect as to at least one of the

   Settling Defendants, then the right of any Terminating Settling Defendants to the


                                          - 54 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 64 of 289 PageID: 1501



   return of funds shall be limited to the amount that the Terminating Settling

   Defendants contributed to the Settlement Amount as set forth in Exhibit H hereto

   or disclosed pursuant to Section XIX.7, plus Interest (based on the amount of its

   contribution) and less its Notice Credit, to the extent incurred or expended, as set

   forth in Exhibit H hereto or disclosed pursuant to Section XIX.7. If the Agreement

   is terminated in part after the Attorneys’ Fee and Expense Award has been paid,

   but remains in effect as to at least one of the Settling Defendants, then Co-Lead

   Counsel’s obligation to return those funds to the Escrow Account pursuant to

   Section XVI shall be limited to the Attorneys’ Fee and Expense Award multiplied

   by the percentage of the Settlement Amount paid by the Terminating Settling

   Defendants as compared to all Settling Defendants, plus the corresponding amount

   of Interest.

           6.     In the event that any of Syndicates 0102, 0382, 0435, 1886, 0033,

   0570, 0609, 0623, 0958, 1183, 2001, 2623, and 2987 fail to deposit their individual

   share of the Settlement Amount in the Escrow Account as provided in this

   Agreement, Plaintiffs shall give ten (10) days’ written notice to the counsel for the

   Settling Defendant(s) who have failed to make the required deposit demanding

   deposit into the Escrow Account. If the default has not been cured within the 10-

   day period, Plaintiffs may terminate this Settlement with respect to the defaulting

   Settling Defendant(s) by sending a written notice to the counsel for the defaulting


                                          - 55 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 65 of 289 PageID: 1502



   Settling Defendant(s) and take other actions as permitted by law. If fewer than all

   Settling Defendants default in the payment of their share of the Settlement

   Amount, the Agreement will remain in effect among Plaintiffs and remaining

   Settling Defendants. Notwithstanding the foregoing, if this Settlement is

   terminated pursuant to this Section XIX.6 as to Settling Defendants with

   contributions to the Settlement Amount exceeding $5,000,000, as set forth in

   Exhibit H hereto or disclosed pursuant to Section XIX.7, Plaintiffs will have the

   option of requesting that the Court delay any remaining steps to effectuate the

   Settlement for a period not to exceed six (6) months.

           7.   If (a) one or more of, but not all of, Syndicates 0033, 0570, 0609,

   0623, 0958, 1183, 2001, 2623, and 2987 exercise a termination right pursuant to

   this Section XIX (including but not limited to the termination rights set forth in

   Sections XIX.3, XIX.5, and XIX.6), or any other provision in this Agreement, or

   (b) any member of the Settling Group fails to pay its share of the Settlement

   Amount, then the terminating or non-paying member of the Settling Group shall

   immediately disclose to Plaintiffs and the other Settling Defendants the portion of

   the Settling Group’s collective share of the Settlement Amount paid by and the

   Notice Credit allocated to that member of the Settling Group so that the provisions

   of this Agreement may be applied in these circumstances and the remaining




                                          - 56 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 66 of 289 PageID: 1503



   Settling Parties may identify and exercise their rights and obligations under this

   Agreement.

   XX. MISCELLANEOUS MATTERS AND RESERVATIONS

           1.   This Agreement shall be construed in accordance with the laws of

   New Jersey without regard to any applicable conflict-of-laws rules or principles.

           2.   The Court retains exclusive jurisdiction over this Agreement, the

   Settlement, the Settling Parties, Settlement Class Members and opt-outs for the

   purpose of adjudicating issues relating to this Agreement. The Settling Parties

   agree that any lawsuit to enforce the Agreement shall be brought only in this Court.

           3.   As of the Execution Date, the Settling Parties will stay all discovery

   or motions relating to the Settling Parties. If the Court does not agree to stay all

   discovery or motions with respect to the Settling Parties, the Settling Parties shall

   withdraw any applicable discovery or motions without prejudice to renewing any

   requests or motions if this Settlement does not become Final.

           4.   At the conclusion of the Action, the Settling Parties will return or

   certify to the applicable Settling Party the destruction of discovery materials.

   Within thirty (30) days of the dismissal of the Settling Defendants (exclusive of

   any Settling Defendant with respect to which the Agreement is terminated) and the

   distribution of the Settlement Amount, Class Counsel shall instruct the Claims

   Administrator to destroy all policyholder name, address and any other identifying


                                          - 57 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 67 of 289 PageID: 1504



   information received in connection with this Settlement. Within thirty (30) days of

   such notice, the Claims Administrator shall certify completion of this destruction

   to Class Counsel and Settling Defendants’ Counsel.

           5.   Undersigned counsel represent and warrant that they are authorized to

   enter into this Agreement on behalf of their respective clients.

           6.   Plaintiffs warrant that: (i) they have agreed to serve as representatives

   of the Settlement Class; (ii) they are willing, able and ready to perform all of the

   duties and obligations as class representatives; (iii) they are familiar with the

   pleadings, including the SAC; (iv) they have been kept apprised of the progress of

   the Action and the settlement negotiations, and are familiar with the terms of this

   Agreement; (v) they have authorized Co-Lead Counsel to execute this Agreement

   on their behalf; and (vi) they will remain and serve as representatives of the

   Settlement Class until the terms of this Agreement are effectuated.

           7.   Each of the Settling Defendants warrants and represents as to itself

   only, that it is not “insolvent” within the meaning of 11 U.S.C. §101(32), as of the

   Execution Date and will not be insolvent as of the deadline for their Settlement

   payment.

           8.   This Agreement shall not be admissible or used in any way in any

   judicial, regulatory, administrative, or other proceeding for any purpose other than

   to seek approval of the Settlement or to enforce its terms. Neither the act of


                                           - 58 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 68 of 289 PageID: 1505



   entering into or carrying out this Settlement Agreement nor any statements,

   documents, negotiations or proceedings related thereto shall be used, offered or

   received in any action or proceeding in any court, administrative agency or other

   tribunal for any purpose whatsoever other than to seek approval of the Settlement

   or to enforce the terms thereof. All communications between and/or among the

   Settling Parties, their counsel and/or their respective representatives relating to,

   concerning or in connection with this Agreement or the matters covered hereby

   shall be governed and protected in accordance with Federal Rule of Evidence 408

   and/or similar state law to the fullest extent permitted by law.

           9.    This Agreement may be signed in counterparts, each of which shall

   constitute an original.    The Settling Parties’ signatures on this Agreement in

   electronic form shall fully bind the Settling Parties to the terms of this Agreement.

           10.   The Settling Parties reserve the right, subject to the Court’s approval,

   to agree to any reasonable extension of time that might be necessary to carry out

   any of the provisions of this Agreement.

           11.   The Settling Parties undertake to implement the terms of this

   Agreement in good faith and to act in good faith in resolving any disputes that may

   arise in connection with its implementation.

           12.   Whenever this Agreement requires that a Settling Party shall or may

   give notice to another, notice shall be provided by next-day express delivery


                                           - 59 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 69 of 289 PageID: 1506




    service (excluding Saturday and Sunday) and email to the undersigned counsel

    below.

            13.   The Settling Parties agree that this Agreement was drafted collectively

    by counsel for the Settling Parties at arm's length, and that no parol or other

    evidence may be offered to explain, construe, contradict or clarify its terms, the

    intent of the Settling Parties or their counsel, or the circumstances under which the

    Agreement was made or executed. Nor shall there be any presumption for or

    against any Sett! ing Party that drafted all or any portion of this Agreement.

            DATED: April 9, 2019

                                              ROBBINS GELLER RUDMAN
                                               &DOWDLLP
                                              RACHEL L. JENSEN
                                              ALEXANDRAS.BERNAY
                                              CARMEN A. MEDICI




                                              655 West Broadway, Suite 1900
                                              San Diego, CA 9210 l
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)




                                             - 60 -
    1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 70 of 289 PageID: 1507




                                       ZWERLING, SCHACHTER
                                        & ZWERLING, LLP
                                       ROBERTS. SCHACHTER
                                       DAN DRACHLER
                                       ANA M. CABASSA



                                               ROBERTS. SCHACHTER
                                       41 Madison A venue
                                       New York, NY 10010
                                       Telephone: 212/223-3900
                                       212/3 71-5969 (fax)

                                       Plaintiffs' Co-Lead Counsel


                                       ROBINS KAPLAN LLP
                                       MATTHEW M. BURKE




                                               MATTHEW M. BURKE

                                       Prudential Tower
                                       800 Boylston Street
                                       Boston, MA 02199
                                       Telephone: 617/859-2711
                                       617/267-8288 (fax )

                                       Counsel for Certain Underwriters at
                                       Lloyd's, London Organized as
                                       Svndicates 0102, 0382. 0435 and 1886


                                       HOLLAND & KNIGHT LLP
                                       JOHN M . TORIELLO
                                       DUVOLTHOMPSON



                                                JOHN M. TORIELLO

                                      - 61 -
    15 11226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 71 of 289 PageID: 1508




                                        ZWERLING, SCHACHTER
                                         & ZWERLING, LLP
                                        ROBERTS. SCHACHTER
                                        DAN DRACHLER
                                        ANA M. CABASSA



                                               ROBERTS. SCHACHTER
                                       41 Madison Avenue
                                       New York, NY 10010
                                       Telephone: 212/223-3900
                                       212/371-5969 (fax)
                                       Plaintiffs' Co-Lead Counsel


                                       ROBINS KAPLAN LLP
                                       MATTHEW M . BURKE




                                               MAITHEW M. BURKE
                                       Prudential Tower
                                       800 Boylston Street
                                       Boston, MA 02199
                                       Telephone: 617/859-2711
                                       617/267-8288 (fax)
                                       Counsel for Certain Underwriters at
                                       Lloyd's, London Organized as
                                       Svndicates 0102, 0382, 0435 and 1886


                                       HOLLAND & KNIGHT LLP
                                       JOHN M. TORIELLO
                                       DUVOL THOMPSON



                                                JOHN M. TORIELLO

                                      - 61 -
    1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 72 of 289 PageID: 1509




                                         ZWERLING, SCHACHTER
                                          & ZWERLING, LLP
                                         ROBERT S. SCHACHTER
                                         DAN DRACHLER
                                         ANA M. CABASSA



                                                ROBERTS.SCHACHTER
                                        41 Madison A venue
                                        New York, NY 10010
                                        Telephone: 212/223-3900
                                        212/371-5969 (fax)
                                         Plaintiffs' Co-Lead Counsel


                                         ROBINS KAPLAN LLP
                                         MATTHEW M. BURKE




                                                 MATTHEW M. BURKE
                                         Prudential Tower
                                         800 Boylston Street
                                         Boston, MA 02199
                                         Telephone: 617 /859-2711
                                         617/267-8288 (fax)
                                         Counsel for Certain Underwriters at
                                         Lloyd's, London Organized as
                                         Svndicates 0102, 0382, 0435 and 1886


                                         HOLLAND & KNIGHT LLP
                                         JOHN M. TORIELLO
                                         DUVOL THOMPSON



                                                  JOHN M. TORIELLO

                                       - 61 -
     1511226 6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 73 of 289 PageID: 1510




                                        31 West 52nd Street
                                        New York, New York 10019
                                        Telephone: 212/513-3200
                                        212/385-9010 (fax)
                                        Certain Underwriters at Lloyd's, London
                                        Organized as Syndicates 0033, 0623,
                                        0958, 1183, 200L 2623, and 2987


                                        MESSNER REEVES LLP
                                        ABIGAIL NITKA



                                                   ABIGAIL NITKA
                                        805 Third Avenue, 18th Floor
                                        New York, New York 10022
                                        Telephone: 646/663-1860
                                        646/663-1895 (fax)
                                        Certain Underwriters at Lloyd's, London
                                        Organized as Syndicates 0570 and 0609




                                      - 62 -
   1511226_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 74 of 289 PageID: 1511




                          EXHIBIT A
     Case 2:08-cv-00235-CCC-JAD Document 89-2 Settlement
                                      Syndicate Filed 04/19/19 Page 75 of 289 PageID: 1512
        RESPONSE DUE DATE                                  c/o A.B. Data, Ltd.
        Postmarked or Submitted
                                                                                                              FOR OFFICIAL
                                                            P.O. Box 17XXXX
        Online By __________, 2019                                                                             USE ONLY
                                                          Milwaukee, WI 53217

                                                 SYNDICATE SETTLEMENT CLAIM FORM

If you are a Settlement Class Member as defined on page __ of the Notice of Proposed Partial Class Action Settlement, Settlement Hearing
and Right to Appear (“Notice”) with respect to the purchase of insurance coverage from the Defendants described on page __ of the Notice
where the coverage incepted or renewed during the period January 1, 1997, through March 25, 2019, you must complete the following form
for each such insurance that you purchased or renewed and mail it to the address listed above in order to participate in the Settlement for
such policies. You may also complete the form online at www.SyndicateSettlement.com. This claim form must be postmarked or submitted
online by ______, 2019.

  Claimant Information

 Contact Name                                                           Contact Title


 Company/Organization/Insuerd Name


 Address


 City                                                                         State                    Zip Code


 Phone Number/Extension                                                 Email Address



  Policy Information

                                                                                                 Total Premium
                                                                                                 Paid                 Date of Policy
  Name(s) of Lloyd’s Syndicate(s)                                       Policy Number            ($000,000.00)        (MM/DD/YYYY)



  Broker Name



  Broker Street Address



  Broker City                                     Broker State          Broker Zip Code          Broker Phone Number



I certify under the penalty of perjury that the information above is true and correct and that the submission of false information
may subject me to civil and/or criminal penalties.

 _____________________________________________________                           ___ ___ / ___ ___ / ___ ___
 Signature                                                                       Date

 _____________________________________________________                           ______________________________________
 Print Name                                                                      Title




1505693_8
    Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 76 of 289 PageID: 1513


                                                                                  Total Premium
                                                                                  Paid             Date of Policy
 Name(s) of Lloyd’s Syndicate(s)                                Policy Number     ($000,000.00)    (MM/DD/YYYY)



 Broker Name



 Broker Street Address



 Broker City                             Broker State           Broker Zip Code   Broker Phone Number



                                                                                  Total Premium
                                                                                  Paid             Date of Policy
 Name(s) of Lloyd’s Syndicate(s)                                Policy Number     ($000,000.00)    (MM/DD/YYYY)



 Broker Name



 Broker Street Address



 Broker City                             Broker State           Broker Zip Code   Broker Phone Number



                                                                                  Total Premium
                                                                                  Paid             Date of Policy
 Name(s) of Lloyd’s Syndicate(s)                                Policy Number     ($000,000.00)    (MM/DD/YYYY)



 Broker Name



 Broker Street Address



 Broker City                             Broker State           Broker Zip Code   Broker Phone Number



IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS YOU MUST PHOTOCOPY THIS PAGE AND CHECK THIS BOX 




                                                        Page 2 of 2
1505693_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 77 of 289 PageID: 1514




                           EXHIBIT B
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 78 of 289 PageID: 1515




   ROBBINS GELLER RUDMAN
    & DOWD LLP
   RACHEL L. JENSEN
   ALEXANDRA S. BERNAY
   CARMEN A. MEDICI
   655 West Broadway, Suite 1900
   San Diego, CA 92101
   Telephone: 619/231-1058
   619/231-7423 (fax)
   Attorneys for Plaintiffs


                         UNITED STATES DISTRICT COURT

                              DISTRICT OF NEW JERSEY
   LINCOLN ADVENTURES, LLC, a        )     No. 2:08-cv-00235-CCC-JAD
   Delaware Limited Liability Company,
                                     )
   and MICHIGAN MULTI-KING, INC.,    )     CLASS ACTION
   a Michigan Corporation, on Behalf of
                                     )
   Themselves and All Those Similarly)     FINAL ORDER APPROVING
   Situated,                         )     PARTIAL CLASS ACTION
                                     )     SETTLEMENT
                         Plaintiffs, )
                                     )
        vs.                          )
                                     )
   THOSE CERTAIN UNDERWRITERS )
   AT LLOYD’S, LONDON MEMBERS )
   OF SYNDICATES, et al.             )
                         Defendants. )
                                     )




   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 79 of 289 PageID: 1516



           WHEREAS, all capitalized terms herein not otherwise defined below shall

   have the same meaning as ascribed to them in the Stipulation of Partial Class Action

   Settlement (“Settlement Agreement”).

           WHEREAS, on ____, 2019, the Court held a hearing to determine whether to

   preliminarily approve the Settlement and, among other things, preliminarily certify a

   Settlement Class for settlement purposes only and to authorize the issuance of notice

   to members thereof; and

           WHEREAS, on ______, 2019, the Court entered the Preliminary Approval

   Order (Dkt.___), which:

           1.    Preliminarily approved the Settlement;

           2.    Preliminarily certified a Settlement Class, defined in Section 3 below, in

   accordance with Fed. R. Civ. P. 23(b)(3) for settlement purposes only;

           3.    Directed that the Plaintiffs provide notice to advise the members of the

   Settlement Class (the “Settlement Class Members”) of: (i) the pendency of the Action;

   the Settlement Agreement; the Settlement; the Plan of Allocation, the application by

   Plaintiffs’ Counsel for an Attorneys’ Fee and Expense Award and/or Service Awards,

   (ii) their right to exclude themselves from the Settlement Class, and (iii) their right to

   appear at the Fairness Hearing; and

           4.    Scheduled a hearing for __________, 2019, at which the Court would

   consider the fairness of the foregoing and any objections thereto; and


                                             -1-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 80 of 289 PageID: 1517



           WHEREAS, the Court held a hearing on __________, 2019, at which the

   Court considered:

                (a)    Whether the Settlement Class should be finally certified as a class

   for settlement purposes only;

                (b)    Whether the Settlement should be approved as fair, reasonable and

   adequate and the Action be dismissed with prejudice as to the Settling Defendants

   pursuant to the terms of the Settlement Agreement;

                (c)    Whether the Notice Plan: (i) constituted the best practicable notice;

   (ii) constituted notice that is reasonably calculated, under the circumstances, to apprise

   Settlement Class Members of (1) the pendency of the Action, (2) the effect of the

   Settlement Agreement, including the release described in Appendix B attached hereto

   (the “Release”), (3) their right to object to the Settlement, the Plan of Allocation, the

   application by Plaintiffs’ Counsel for an Attorneys’ Fee and Expense Award and/or

   Service Awards, (4) their right to exclude themselves from the Settlement Class, and

   (5) their right to appear at the Fairness Hearing; (iii) was reasonable and constituted

   due, adequate and sufficient notice to persons entitled to notice; and (iv) met all

   applicable requirements of the Federal Rules of Civil Procedure, the United States

   Constitution (including the Due Process Clause), the Rules of this Court and any other

   applicable law;




                                             -2-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 81 of 289 PageID: 1518



                 (d)    Whether Plaintiffs and Plaintiffs’ Counsel have adequately

   represented the Settlement Class for purposes of entering into and implementing the

   Settlement Agreement;

                 (e)    Whether Settlement Class Members, on behalf of themselves, their

   respective current, former or future, direct or indirect parents, subsidiaries, affiliates,

   directors, officers, principals, employees, agents, attorneys, executors, administrators,

   beneficiaries, predecessors, successors, heirs and assigns should be bound by the

   Release;

                (f)    Whether Settlement Class Members, on behalf of themselves, their

   respective current, former or future, direct or indirect parents, subsidiaries, affiliates,

   directors, officers, principals, employees, agents, attorneys, executors, administrators,

   beneficiaries, predecessors, successors, heirs and assigns should be permanently

   barred, enjoined and restrained from filing, commencing, prosecuting, continuing to

   prosecute, intervening in, participating in (as Settlement Class Members or otherwise)

   or receiving any benefits or other relief from any other action, arbitration or other

   proceeding brought against any or all of the Released Defendants defined in Section

   II.33 of the Settlement Agreement that is based upon, arises out of or relates to any of

   the Released Claims defined in Section II.32 of the Settlement Agreement;

                 (g)    Whether a Bar Order as described in Section XIII.B.2 of the

   Settlement Agreement should be entered that, among other things, provides that:


                                              -3-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 82 of 289 PageID: 1519



   (i) any and all persons and entities are permanently barred, enjoined and restrained

   from commencing, prosecuting, continuing to prosecute or asserting any claim

   (including any claim for indemnification, contribution or attorneys’ fees) against any

   of the Released Defendants where the alleged injury to the barred person or entity is

   based upon that person’s or entity’s alleged liability to the Settlement Class or any of

   the Settlement Class Members; (ii) any and all Released Defendants are permanently

   barred, enjoined and restrained from commencing, prosecuting, continuing to

   prosecute or asserting any claim (including any claim for indemnification or

   contribution) against a person barred where the Released Defendant’s alleged injury is

   based solely upon the Released Defendant’s alleged liability to the Settlement Class or

   any of the Settlement Class Members other than with respect to claims related to

   coverage under Contracts of Insurance issued by Released Defendants to Plaintiffs or

   any Settlement Class Members; and (iii) there shall be a judgment-reduction credit

   reducing any judgment that the Settlement Class or any of the Settlement Class

   Members might obtain against any barred person or entity in connection with any of

   the Released Claims by the greater of the settlement amount paid by the Settling

   Defendants or an amount that corresponds to the Settling Defendants’ percentage of

   responsibility for the loss to the Settlement Class or any of the Settlement Class

   Members; and




                                            -4-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 83 of 289 PageID: 1520



                (h)    Whether Plaintiffs’ Counsel’s application for an Attorneys’ Fee

   and Expense Award and for Service Awards should be approved.

           NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

   DECREED AS FOLLOWS:

           1.   Incorporation of Settlement Agreement and Orders. This Order

   expressly incorporates by reference and makes a part hereof the Preliminary Approval

   Order and the Settlement Agreement (including all of the exhibits annexed thereto)

   that was filed with this Court on __________, 2019 (Dkt. ____).

           2.   Jurisdiction. The Court has personal jurisdiction over all Settlement

   Class Members and has subject matter jurisdiction over this Action, including, without

   limitation, jurisdiction to approve the Settlement Agreement, the Settlement, the Plan

   of Allocation, certification of the Settlement Class for settlement purposes, and to

   dismiss the Action with prejudice as to the Settling Defendants, provided, however,

   that such jurisdiction to enforce the Settlement Agreement, the Settlement and this

   Order shall not constitute a basis for or give rise to personal jurisdiction over (a) any

   of the Settling Defendants (including their respective current, former or future, direct

   and indirect parents, subsidiaries and affiliates) whose corporate headquarters, place

   of incorporation/organization or principal place of business is located outside the

   United States, to the extent such jurisdiction does not already exist, or (b) any of the




                                             -5-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 84 of 289 PageID: 1521



   Settling Defendants over which the Court does not otherwise have personal

   jurisdiction.

           3.      Final Settlement Class Certification. The Settlement Class, which is

   hereby finally certified for settlement purposes under Fed. R. Civ. P. 23(b)(3), consists

   of all persons and entities in the United States (including its territories) who, between

   January 1, 1997, and March 25, 2019, purchased or renewed a Contract of Insurance

   with any Lloyd’s Syndicates named as a Defendant in the Action. Excluded from the

   Settlement Class are Released Defendants, Defendants, defendants formerly named as

   such in the Action, all Lloyd’s syndicates, Opt-outs, and judges presiding over the

   Action and their immediate families.

           4.      Adequacy of Representation. Plaintiffs and Plaintiffs’ Counsel have

   fully and adequately represented the Settlement Class for purposes of entering into

   and implementing the Settlement, and have satisfied the requirements of Fed. R. Civ.

   P. 23(a)(4).

           5.      Fairness, Reasonableness & Adequacy of Settlement. The Settlement

   Agreement was entered into in good faith and is fully and finally approved as fair,

   reasonable and adequate as to, and in the best interests of, each of the Settling Parties

   and the Settlement Class Members, and in full compliance with all applicable

   requirements of the Federal Rules of Civil Procedure, the United States Constitution

   (including the Due Process Clause), the Rules of the Court and any other applicable


                                             -6-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 85 of 289 PageID: 1522



   law. The Settling Parties and their respective counsel are hereby directed to implement

   and consummate the Settlement according to its terms and provisions.

           6.   Adequacy of Notice. The Court finds that the methodology employed in

   disseminating the Notices and the Claim Form satisfies the directives set forth in the

   Preliminary Approval Order and that they were simply written and readily

   understandable. The Court further finds that the Notices and the dissemination of the

   Notices employed: (a) constituted the best practicable notice; (b) constituted notice

   that was reasonably calculated, under the circumstances, to apprise Settlement Class

   Members of the pendency of the Action, of the effect of the Settlement Agreement

   (including the Release set forth in Appendix B hereto and defined in Section 9,

   below), of their rights to object to the Settlement and to appear at the Fairness

   Hearing, and of their right to exclude themselves from the Settlement Class; (c) were

   reasonable and constituted due, adequate and sufficient notice to persons entitled to

   notice; and (d) met all applicable requirements of the Federal Rules of Civil

   Procedure, the United States Constitution (including the Due Process Clause), the

   Rules of this Court and any other applicable law.

           7.   Plan of Allocation. The Plan of Allocation, set forth in the Settlement

   Agreement at Ex. F and the Long-form Notice, is approved as a fair and reasonable

   method to allocate the Settlement’s proceeds among Settlement Class Members. Co-




                                            -7-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 86 of 289 PageID: 1523



   Lead Counsel, through the Claims Administrator, are directed to implement and

   administer the Plan of Allocation in accordance with its terms and provisions.

           8.    Binding Effect. The terms of the Settlement Agreement, the Settlement,

   this Order, and all proceedings, other orders and judgments relating to the Settlement

   Agreement and the Settlement, shall be forever binding on Plaintiffs and all

   Settlement Class Members, on behalf of themselves, their respective parents,

   subsidiaries, affiliates, directors, officers, principals, employees, agents, attorneys,

   executors, administrators, beneficiaries, predecessors, successors, heirs and assigns.

           9.    Release. The Settlement Class Members, on behalf of themselves and

   the Released Plaintiffs, are bound by the Release set forth in Section XIII of the

   Settlement Agreement and annexed as Appendix B to this Order (the “Release”).

           10.   Permanent Injunction. All Settlement Class Members, along with their

   respective current, former or future, direct and indirect parents, subsidiaries, affiliates,

   directors, officers, principals, employees, agents, attorneys, executors, administrators,

   beneficiaries, predecessors, successors, heirs and assigns, are permanently enjoined

   from filing, commencing, prosecuting, continuing to prosecute, intervening in,

   participating in (as Settlement Class Members or otherwise) or receiving any benefits

   or other relief from any other action, arbitration or administrative, regulatory or other

   proceeding against any one or more of the Released Defendants that is based upon,

   arises out of or relates in any way to any of the Released Claims. All persons or


                                              -8-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 87 of 289 PageID: 1524



   entities are permanently enjoined from filing, commencing, prosecuting or continuing

   to prosecute any other putative class action against any or all Released Defendants on

   behalf of any of the Settlement Class Members if such action is based upon, arises out

   of or relates in any way to any of the Released Claims. The Court finds that issuance

   of this permanent injunction is necessary and appropriate in aid of the Court’s

   jurisdiction over this Action and the Settlement.

           11.   Bar Order.

                 (a)   (i) Any and all persons and entities are permanently barred,

   enjoined and restrained from commencing, prosecuting, continuing to prosecute or

   asserting any claim (including any claim for indemnification, contribution or

   attorneys’ fees) against any of the Released Defendants where the alleged injury to the

   barred person or entity is based upon that person’s or entity’s alleged liability to the

   Settlement Class or any of the Settlement Class Members; (ii) any and all Released

   Defendants are permanently barred, enjoined and restrained from commencing,

   prosecuting, continuing to prosecute or asserting any claim (including any claim for

   indemnification or contribution) against a person barred by subdivision (a)(i) of this

   Paragraph where the Released Defendant’s alleged injury is based solely upon the

   Released Defendant’s alleged liability to the Settlement Class or any of the Settlement

   Class Members other than with respect to claims related to coverage under Contracts

   of Insurance issued by Released Defendants to Plaintiffs or any Settlement Class


                                            -9-
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 88 of 289 PageID: 1525



   Members; and (iii) there shall be a judgment-reduction credit reducing any judgment

   that the Settlement Class or any of the Settlement Class Members might obtain against

   any barred person or entity in connection with any of the Released Claims by the

   greater of the settlement amount paid by the Settling Defendants or an amount that

   corresponds to the Settling Defendants’ percentage of responsibility for the loss to the

   Settlement Class or any of the Settlement Class Members.

                 (b)   Notwithstanding Paragraph (a), above, or anything else in the

   Settlement Agreement or this Order, nothing shall release, interfere with, limit or bar

   the assertion by any Released Defendant of any claim for insurance coverage under

   any insurance or indemnity policy that provides coverage in connection with the

   matters at issue or which could have been at issue in the Action.

           12.   Administrative Expenses. The Preliminary Approval Order authorized

   the Settling Parties to retain A.B. Data, Ltd. as the Claims Administrator whose fees

   and expenses associated with the implementation and administration of the Settlement

   are to be paid solely from the Settlement Fund.

           13.   Attorneys’ Fee and Expense Award. Plaintiffs’ Counsel are hereby

   awarded attorneys’ fees of $ __________ and expenses in the amount of

   $__________, which amounts shall be paid in their entirety from the Settlement Fund,

   in accordance with the terms of the Settlement Agreement. The Attorneys’ Fee and

   Expense Award shall constitute the sole aggregate compensation for all Plaintiffs’


                                            - 10 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 89 of 289 PageID: 1526



   Counsel with respect to the Settlement and all claims against the Settling Defendants.

   This Section 13 covers, without limitation, any and all claims for attorneys’ fees and

   expenses, costs or disbursements incurred by Co-Lead Counsel, Plaintiffs’ Counsel or

   any other counsel of record representing Plaintiffs or Settlement Class Members in

   this Action, or incurred by Plaintiffs or Settlement Class Members, or any of them, in

   connection with or related in any manner to this Action, the Settlement, the

   administration of the Settlement, and/or the Released Claims, except to the extent

   otherwise specified in this Order or the Settlement Agreement.

           14.   Service Awards. The Court approves Plaintiffs’ Counsel’s request for a

   Service Award in the amount of $15,000 for each of the Plaintiffs, which shall be paid

   solely from the Settlement Fund.

           15.   No Admissions. Neither this Order, the Settlement Agreement, the

   negotiations leading to the execution of the Settlement Agreement, other documents

   referred to in this Order, nor any action undertaken to implement this Order is, may be

   construed as, may be offered as, may be received as, may be used as, or may be

   deemed to be evidence of any kind in this Action, any other action, or any other

   judicial, administrative, regulatory or other proceeding of any liability or wrongdoing

   whatsoever on the part of any person or entity, including, but not limited to, the

   Settling Defendants, or as a waiver by the Settling Defendants of any applicable

   defense. The Settling Parties’ execution and/or implementation of the Settlement


                                           - 11 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 90 of 289 PageID: 1527



   Agreement and the Settlement, and any negotiations or proceedings related thereto,

   shall not under any circumstances be construed as, offered as, received as, used as or

   deemed to be evidence of, an admission or concession by the Settling Defendants of

   any of Plaintiffs’ claims and shall not be offered or received in evidence in this

   Action, any other action, or any other judicial, administrative, regulatory or other

   proceeding for any purpose whatsoever, except as evidence of the Settlement or to

   enforce the provisions of this Order and the Settlement Agreement. Notwithstanding

   the foregoing or anything else herein, this Order, as well as the Settlement Agreement,

   may be filed in any action in support of any defense asserted by any of the Settling

   Defendants or other Released Defendants based upon res judicata, collateral estoppel,

   release, waiver, good-faith settlement, judgment bar or reduction, full faith and credit,

   or any other theory of claim preclusion, issue preclusion or similar defense or

   counterclaim.

           16.   Enforcement of the Settlement Agreement. Nothing in this Order shall

   preclude any action by any of the Settling Parties to enforce the terms of the

   Settlement Agreement.

           17.   Modification of the Settlement Agreement. The Settling Parties are

   hereby authorized, without further approval from the Court, to agree to and adopt such

   amendments, modifications and expansions of the Settlement Agreement, as

   necessary, provided that such amendments, modifications and expansions are not


                                            - 12 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 91 of 289 PageID: 1528



   materially inconsistent with this Order and the accompanying Judgment, and do not

   materially limit the rights of Settlement Class Members under the Settlement

   Agreement. A decision by Plaintiffs to modify the Plan of Allocation shall not be

   deemed to be a change that materially limits the rights of Settlement Class Members

   under the Settlement Agreement to the extent such modification involves an amount

   equal to or less than ten percent (10%) of the Net Settlement Fund, provided that any

   change to the Plan of Allocation that precludes one or more Settlement Class

   Members from receiving an Award that otherwise would have been received requires

   the Settling Defendants’ approval.

           18.   Retention of Jurisdiction by the Court. The Court has jurisdiction to

   enter this Order. Without in any way affecting the finality of this Order, this Court

   expressly retains exclusive and continuing jurisdiction as to all matters relating to the

   administration, consummation, enforcement and interpretation of the Settlement

   Agreement, the Settlement and this Order, and for any other necessary purposes,

   including, without limitation:

                 (a)   Enforcing the terms and conditions of the Settlement Agreement

   and the Settlement, and resolving any disputes, claims or causes of action that, in

   whole or in part, are related to or arise out of the Settlement Agreement or this Order
   (including, without limitation, the issue of whether a person or entity is or is not a

   member of the Settlement Class, and whether claims or causes of action allegedly



                                            - 13 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 92 of 289 PageID: 1529




   related to this Action are or are not barred by this Order, the accompanying Judgment

   and/or the Release);
                 (b)    Entering such additional orders as may be necessary or appropriate

   to protect or effectuate this Order, dismiss all claims against the Settling Defendants

   with prejudice, and permanently enjoin Settlement Class Members from initiating or

   pursuing related proceedings, or to ensure the fair and orderly administration of the

   Settlement; and

                 (c)    Entering any other necessary or appropriate orders to protect and

   effectuate this Court’s retention of continuing jurisdiction; provided, however, that
   nothing herein is intended to restrict the ability of the Settling Parties to exercise their

   rights under Section 16, above.
                 (d)    Any Settlement Class Member who wishes to appeal this Order (if

   such appeal will delay the distribution of Awards to the Settlement Class) shall post a

   bond with this Court in an amount to be determined by the Court as a condition of
   prosecuting such appeal.
           Nothing in this Section 18 or in any other provision of this Order shall

   constitute a basis for nor give rise to personal jurisdiction over (i) any of the Settling

   Defendants (including their respective current, former or future, direct and indirect

   parents, subsidiaries and affiliates) whose corporate headquarters, place of

   incorporation/organization or principal place of business is located outside the United

   States, to the extent such jurisdiction does not already exist, or (ii) any of the Settling

   Defendants over which the Court does not otherwise have personal jurisdiction.


                                              - 14 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 93 of 289 PageID: 1530



           19.   Dismissal with Prejudice of the Lawsuit. This Action is hereby

   dismissed with prejudice in its entirety against the Settling Defendants, without fees or

   costs to any of the Settling Parties, except as otherwise provided in this Order.

           20.   Entry of Judgment. Because it is in the best interests of the Settlement

   Class Members that the Settlement proceeds be disbursed as soon as possible, and

   because the Settlement resolves all claims as to the Settling Defendants, the Court

   expressly directs that, pursuant to Fed. R. Civ. P. 54(b), the accompanying Judgment

   be entered as to less than all parties and all claims in the Action.

   DATED: ___________________               ____________________________________
                                            THE HONORABLE CLAIRE C. CECCHI
                                            UNITED STATES DISTRICT JUDGE




                                            - 15 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 94 of 289 PageID: 1531




                                  APPENDIX A

                           SETTLING DEFENDANTS
                                Syndicate 0033
                                Syndicate 0102
                                Syndicate 0382
                                Syndicate 0435
                                Syndicate 0570
                                Syndicate 0609
                                Syndicate 0623
                                Syndicate 0958
                                Syndicate 1183
                                Syndicate 1886
                                Syndicate 2001
                                Syndicate 2623
                                Syndicate 2987




                                      - A-1 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 95 of 289 PageID: 1532




                                       APPENDIX B

                                  RELEASED CLAIMS
           1.   Upon the Effective Date, the Agreement shall be the sole and exclusive

   remedy for any and all Released Claims, including Unknown Claims, of all Releasing

   Plaintiffs against all Released Defendants and the sole and exclusive remedy for

   Releasing Defendants’ Claims related to the initiation, prosecution, conduct, and

   settlement of the Action against all Released Plaintiffs. No Released Defendant shall

   be subject to liability of any kind to any Releasing Plaintiff with respect to any

   Released Claim, and no Released Plaintiff shall be subject to liability of any kind to

   any Releasing Defendant with respect to any Claims related to the initiation,

   prosecution, conduct, and settlement of the Action. Upon the Effective Date, each and

   every Releasing Plaintiff shall be permanently barred and enjoined from initiating,

   asserting and/or prosecuting any Released Claim, including any Unknown Claim,

   against any Released Defendant in any court or any forum. Upon the Effective Date,

   each and every Releasing Defendant shall be permanently barred and enjoined from

   initiating, asserting and/or prosecuting any claim, including any Unknown Claim,

   related to the initiation, prosecution, conduct, and settlement of the Action against any

   Released Plaintiff in any court or any forum.

           2.   On the Effective Date, the Releasing Plaintiffs release and covenant not

   to sue on any and all Released Claims against the Released Defendants, including



                                           - B-1 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 96 of 289 PageID: 1533



   Settling Defendants’ Counsel. Each of the Releasing Plaintiffs shall be deemed to

   have, and by operation of the Judgment shall have, fully, finally, and forever released,

   relinquished, and discharged each Released Defendant, including Settling Defendants’

   Counsel, from all Claims (including Unknown Claims) arising out of, relating to, or in

   connection with the Released Claims or the Action. Releasing Plaintiffs by virtue of

   the Notices, have been informed of Section 1542 of the California Civil Code and

   expressly waive and relinquish any rights or benefits available to them under this

   statute and any and all similar provisions, rights, and benefits conferred by any law of

   any state or territory of the United States or principle of common law that is similar,

   comparable, or equivalent to Section 1542 of the California Civil Code.

           3.   On the Effective Date, each of the Releasing Defendants shall release all

   Claims related to the initiation, prosecution, conduct, and settlement of the Action

   against the Released Plaintiffs, including Plaintiffs’ Counsel. Each of the Releasing

   Defendants shall be deemed to have, and by operation of the Judgment shall have,

   fully, finally, and forever released, relinquished, and discharged Released Plaintiffs,

   including Plaintiffs’ Counsel, from all Claims (including Unknown Claims) arising

   out of, relating to, or in connection with the initiation, prosecution, conduct, and

   settlement of the Action. Releasing Defendants acknowledge that they have been

   informed by Settling Defendants’ Counsel of Section 1542 of the California Civil

   Code and expressly waive and relinquish any rights or benefits available to them


                                           - B-2 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 97 of 289 PageID: 1534



   under this statute and any and all similar provisions, rights, and benefits conferred by

   any law of any state or territory of the United States or principle of common law that

   is similar, comparable, or equivalent to Section 1542 of the California Civil Code.

           4.   In exchange for full payment of each Settling Defendant’s share of the

   Settlement Amount and the mutual releases set forth in the Agreement, Plaintiffs

   agree to dismiss with prejudice the Settling Defendants who paid their share of the

   Settlement Amount from the Action upon the Effective Date. If for any reason the

   Court does not dismiss the Action with prejudice as to the Settling Defendants that

   paid their share of the Settlement Amount in the Final Approval Order, Plaintiffs shall

   dismiss the Action with prejudice in its entirety against each of these Settling

   Defendants and file such dismissal in the Action within five (5) days of the Final

   Approval Order becoming Final.

           5.   Notwithstanding the above, nothing in the Final Approval Order or

   Judgment shall bar any action or claim by the Releasing Plaintiffs or Releasing

   Defendants to enforce the terms of the Agreement or the Judgment.




                                           - B-3 -
   1505883_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 98 of 289 PageID: 1535




                           EXHIBIT C
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 99 of 289 PageID: 1536




   ROBBINS GELLER RUDMAN
    & DOWD LLP
   RACHEL L. JENSEN
   ALEXANDRA S. BERNAY
   CARMEN A. MEDICI
   655 West Broadway, Suite 1900
   San Diego, CA 92101
   Telephone: 619/231-1058
   619/231-7423 (fax)
   Attorneys for Plaintiffs


                         UNITED STATES DISTRICT COURT

                              DISTRICT OF NEW JERSEY
   LINCOLN ADVENTURES, LLC, a        )     No. 2:08-cv-00235-CCC-JAD
   Delaware Limited Liability Company,
                                     )
   and MICHIGAN MULTI-KING, INC.,    )     CLASS ACTION
   a Michigan Corporation, on Behalf of
                                     )
   Themselves and All Those Similarly)     JUDGMENT PURSUANT TO
   Situated,                         )     FED. R. CIV. P. 54(b)
                                     )
                         Plaintiffs, )
                                     )
        vs.                          )
                                     )
   THOSE CERTAIN UNDERWRITERS )
   AT LLOYD’S, LONDON MEMBERS )
   OF SYNDICATES, et al.             )
                         Defendants. )
                                     )




   1505948_4
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 100 of 289 PageID: 1537



           Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure and consistent

   with the terms of this Court’s Final Order Approving Partial Class Action Settlement

   of this date (the “Final Approval Order”), judgment is hereby entered as follows:

           1.    Defined Terms. Unless otherwise noted, capitalized terms herein shall

   have the same meaning accorded them in the Final Approval Order and the Stipulation

   of Partial Class Action Settlement (“Settlement Agreement”) referenced therein.

           2.    Entry of Judgment. Because it is in the best interests of the Settlement

   Class Members that the Settlement proceeds be disbursed as soon as possible, and

   because the Settlement resolves all claims as to the Settling Defendants, the Court

   expressly directs that, pursuant to Fed. R. Civ. P. 54(b), there is no just reason for

   delay and judgment as provided herein be entered as to less than all parties and all

   claims in the Action.

           3.    Dismissal of Claims. All claims against the Settling Defendants in this

   Action are dismissed with prejudice according to the terms of the Settlement

   Agreement and the Final Approval Order, without fees or costs to any of the Settling

   Parties, except as otherwise provided in the Final Approval Order.

           4.    Permanent Injunction. All Settlement Class Members, along with their

   respective current, former or future, direct and indirect parents, subsidiaries, affiliates,

   directors, officers, principals, employees, agents, attorneys, executors, administrators,

   beneficiaries, predecessors, successors, heirs and assigns, are permanently enjoined


                                              -1-
   1505948_4
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 101 of 289 PageID: 1538



   from filing, commencing, prosecuting, continuing to prosecute, intervening in,

   participating in (as Settlement Class Members or otherwise) or receiving any benefits

   or other relief from any other action, arbitration or administrative, regulatory or other

   proceeding against any one or more of the Released Defendants that is based upon,

   arises out of or relates in any way to any of the Released Claims. All persons or

   entities are permanently enjoined from filing, commencing, prosecuting or continuing

   to prosecute any other putative class action against any or all Released Defendants on

   behalf of any of the Settlement Class Members if such action is based upon, arises out

   of or relates in any way to any of the Released Claims.

           5.   Bar Order. In accordance with the Final Approval Order:

                (a)    (i) Any and all persons and entities are permanently barred,

   enjoined and restrained from commencing, prosecuting, continuing to prosecute or

   asserting any claim (including any claim for indemnification, contribution or

   attorneys’ fees) against any of the Released Defendants where the alleged injury to the

   barred person or entity is based upon that person’s or entity’s alleged liability to the

   Settlement Class or any of the Settlement Class Members, (ii) any and all Released

   Defendants are permanently barred, enjoined and restrained from commencing,

   prosecuting, continuing to prosecute or asserting any claim (including any claim for

   indemnification or contribution) against a person barred by subdivision (a)(i) of this

   Paragraph where the Released Defendant’s alleged injury is based solely upon the


                                             -2-
   1505948_4
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 102 of 289 PageID: 1539



   Released Defendant’s alleged liability to the Settlement Class or any of the Settlement

   Class Members other than with respect to claims related to coverage under Contracts

   of Insurance issued by Released Defendants to Plaintiffs or any Settlement Class

   Members, and (iii) there shall be a judgment-reduction credit reducing any judgment

   that the Settlement Class or any of the Settlement Class Members might obtain against

   any barred person or entity in connection with any of the Released Claims by the

   greater of the settlement amount paid by the Settling Defendants or an amount that

   corresponds to the Settling Defendants’ percentage of responsibility for the loss to the

   Settlement Class or any of the Settlement Class Members.

                 (b)    Notwithstanding Paragraph (a), above, or anything else in the

   Settlement Agreement or the Final Approval Order, nothing shall release, interfere

   with, limit or bar the assertion by any Released Defendant of any claim for insurance

   coverage under any insurance or indemnity policy that provides coverage in

   connection with the matters at issue or which could have been at issue in the Action.

           6.    Retention of Jurisdiction by the Court. Without in any way affecting

   the finality of the Final Approval Order, this Court expressly retains exclusive and

   continuing jurisdiction as to all matters relating to the administration, consummation,

   enforcement and interpretation of the Settlement Agreement, the Settlement and the

   Final Approval Order, and for any other necessary purposes. Nothing herein shall

    constitute a basis for nor give rise to personal jurisdiction over (i) any of the Settling


                                              -3-
   1505948_4
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 103 of 289 PageID: 1540



   Defendants (including their respective current, former or future, direct and indirect

   parents, subsidiaries and affiliates) whose corporate headquarters, place of

   incorporation/organization or principal place of business is located outside the United

   States, to the extent such jurisdiction does not already exist, or (ii) any of the Settling

   Defendants over which the Court does not otherwise have personal jurisdiction. Any

   Settlement Class Member who wishes to appeal this Judgment (if such appeal will

   delay the distribution of Awards to the Settlement Class) shall post a bond with this

   Court in an amount to be determined by the Court as a condition of prosecuting such

   appeal.



   DATED: _______________                   ____________________________________
                                            THE HONORABLE CLAIRE C. CECCHI
                                            UNITED STATES DISTRICT JUDGE




                                              -4-
   1505948_4
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 104 of 289 PageID: 1541




                           EXHIBIT D
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 105 of 289 PageID: 1542
  NOTICE OF PROPOSED PARTIAL CLASS ACTION SETTLEMENT, SETTLEMENT HEARING
  AND RIGHT TO APPEAR IN A CLASS ACTION LAWSUIT PENDING IN THE UNITED STATES
       DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, KNOWN AS LINCOLN
     ADVENTURES, LLC, ET AL. VS. THOSE CERTAIN UNDERWRITERS AT LLOYD’S, ET AL.,
              CASE NO. 2:08-CV-00235-CCC-JAD (D.N.J.) (THE “LAWSUIT”)

                  THIS NOTICE IS AUTHORIZED BY THE U.S. DISTRICT COURT,
                          DISTRICT OF NEW JERSEY (THE “COURT”)

   IF YOU PURCHASED INSURANCE THROUGH CERTAIN SYNDICATES AT LLOYD’S, LONDON
  DURING THE PERIOD JANUARY 1, 1997, THROUGH MARCH 25, 2019, YOU COULD GET MONEY
      FROM A PARTIAL CLASS ACTION SETTLEMENT WHICH MAY AFFECT YOUR RIGHTS

  This notice is not an opinion by the Court as to the merits of any of the claims or defenses in this class
                          action lawsuit. This is not a solicitation from a lawyer.

                          IF YOU HAVE ANY QUESTIONS,
 PLEASE CALL THE CLAIMS ADMINISTRATOR TOLL FREE AT 1-XXX-XXX-XXXX OR VISIT THE
    WEBSITE DEDICATED TO THE SETTLEMENT AT WWW.SYNDICATESETTLEMENT.COM

                               Summary of Your Legal Rights and Options
                                          in This Settlement

     Submit a Claim Form by           The only way to be eligible to receive money from this
     ______,2019                      Settlement is to complete, sign, and return a Claim Form as
                                      more fully described in Section I.F., below.

     Request Exclusion from the       The only way to bring a separate case, at your own expense,
     Settlement by ______,2019        against any of the Settling Defendants for claims arising out of
                                      the facts alleged in this Lawsuit is to request exclusion as more
                                      fully described in Section V.A., below.

     Object to the Settlement by      If you do not agree with any part of this Settlement, the Plan of
     _______, 2019                    Allocation, the application for attorneys’ fees and expenses or
                                      service awards to the class representatives, you may file an
                                      objection on or before ______, 2019, and ask to speak to the
                                      Court at the Fairness Hearing as more fully described in
                                      Section V. C., below.

     Do Nothing                       Receive no payment. Lose rights.




1505862_10
     Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 106 of 289 PageID: 1543
I.      BASIC INFORMATION

        A.     What is this Notice?

This Notice concerns a proposed partial settlement of a class action lawsuit with certain, but not all, of the
Lloyd’s Syndicates who are Defendants in the Lawsuit that sold insurance to policyholders in the United States
(the “Settlement”).

The Court has preliminarily approved the Settlement. If you are a member of the Settlement Class (defined
below in Section I.B.), you have legal rights and options that you may exercise before the Court considers
whether it will grant final approval to the Settlement at the Fairness Hearing (described below in Section I.E.).
At the Fairness Hearing, the Court will decide whether the Settlement is fair, reasonable, and provides adequate
compensation and benefits to the members of the Settlement Class.

The Honorable Claire C. Cecchi of the United States District Court for the District of New Jersey is overseeing
this Lawsuit.

        B.     Whom does the Settlement affect?

The Settlement affects members of the Settlement Class, hereafter referred to as the “Class” or “Class
Members.” The Class is, with certain limited exceptions, all persons and entities in the United States (including
its territories) who, during the period January 1, 1997 through March 25, 2019, purchased or renewed a contract
of insurance with any Lloyd’s Syndicates named as a defendant in the Lawsuit (“Defendants”). A contract of
insurance is an insurance policy, not reinsurance.

The Defendants are those Certain Underwriters at Lloyd’s, London who are members of Syndicates 0033, 0102,
0382, 0435, 0510, 0570, 0609, 0623, 0727, 0958, 1003, 1084, 1096, 1183, 1245, 1886, 2001, 2003, 2020, 2488,
2623, 2791, and 2987.

        C.     What does the Settlement provide?

The Settling Defendants, listed below in Section II. C., have agreed to make separate payments to settle the
claims against them. The total amount of these separate payments is $21,950,000 (the “Settlement Amount”).
The obligation of each of the Settling Defendants is expressly limited to its respective individual share of the
Settlement Amount to which each Settling Defendant has agreed to pay. After deduction of fees and expenses
related to providing notice to the Class and the award of Court-approved attorneys’ fees and litigation expenses
for counsel for the Class, the remaining money will be distributed to Class Members as provided in the Plan of
Allocation, attached to this Notice as Addendum A.

        D.     Who will receive a payment?

Only Class Members who timely submit a Claim Form, which is attached to this Notice as Addendum B and
available at www.SyndicateSettlement.com, and who are entitled to payment under the Plan of Allocation, will
receive a payment. Payments will be calculated and made based on the premium paid for policies (from
publicly available information and information provided by you in the Claim Form). If you are not sure
whether you are a Class Member, you can get help at www.SyndicateSettlement.com or by calling toll free at
_________________.




                                                      -2-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 107 of 289 PageID: 1544
        E.     What are my legal rights?

If you do not want to be bound by the Settlement, you must exclude yourself in writing from the Class. The
deadline for submitting a request for exclusion is ____, 2019. The steps you must follow to exclude yourself are
described in Section V.A. below. If you do not exclude yourself, but instead stay in the Class, you may object
or comment on the Settlement, the Plan of Allocation, the application for attorneys’ fees and expenses or
service awards to the class representatives by_____, 2019.

The Court will hold a Fairness Hearing to determine whether to approve the Settlement, the Plan of Allocation,
the application for attorneys’ fees and expenses or service awards to the class representatives on ____, 2019, at
___a.m./p.m., in Courtroom 5B of the Martin Luther King Building & U.S. Courthouse, located at 50 Walnut
Street, Newark, New Jersey 07101. If the Court approves the Settlement (1) the Settling Defendants will be
dismissed from the Lawsuit, and (2) any Class Member that has not properly excluded herself, himself or itself
from the Class will be deemed to have released the Settling Defendants from all claims related to the Lawsuit
and will not be able to sue the Settling Defendants for any of the conduct that was the subject of the Lawsuit.

        F.     What claims am I releasing?

        The Release as to the Settling Defendants provides:

        The Releasing Plaintiffs release and covenant not to sue on each and every Claim, including, but
        not limited, to any Unknown Claim, that was advanced or could have been advanced in the
        Action, including, but not limited to: (a) claims relating to broker compensation, so-called
        “contingent commissions,” commissions paid on lineslips, alleged overriders, alleged steering,
        and alleged bid-rigging arising from or related to the purchase or renewal of any Contract of
        Insurance; (b) claims relating to the structure and subscription nature of the Lloyd’s market and
        the Society of Lloyd’s and its Franchise Performance Directorate and any successor, and the
        Lloyd’s Market Association and its predecessors, including, but not limited to, Federal and State
        RICO, antitrust, fraud, unfair business practices, and consumer protection claims; and (c) the
        defense, conduct, and settlement of the Action (the “Released Claims”) against the Released
        Defendants, including Settling Defendants’ Counsel. Each of the Releasing Plaintiffs shall be
        deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,
        relinquished, and discharged each Released Defendant, including Settling Defendants’ Counsel,
        from all Claims (including Unknown Claims) arising out of, relating to, or in connection with the
        Released Claims or the Action. Releasing Plaintiffs by virtue of the Notices, have been informed
        of Section 1542 of the California Civil Code and expressly waive and relinquish any rights or
        benefits available to them under this statute and any and all similar provisions, rights, and
        benefits conferred by any law of any state or territory of the United States or principle of
        common law that is similar, comparable, or equivalent to Section 1542 of the California Civil
        Code.

        The Release as to the Plaintiffs, the Class and their Counsel provides:

The Settling Defendants will release any claims they may have against the class representatives, the Class, and
their attorneys and agents related to the initiation, prosecution, and conduct of the Lawsuit, as set forth in the
release contained in the Settlement Agreement (Section XIII.) which is available at
www.SyndicateSettlement.com ( the “Settlement Agreement”).




                                                      -3-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 108 of 289 PageID: 1545
        G.     How will Class Counsel be paid?

Class Counsel will request to be awarded attorneys’ fees in an amount not to exceed one-third of the Settlement
Amount and partial payment of their outstanding litigation expenses of no more than $1,850,000, both of which
will be paid out of the Settlement Fund. In addition, Class Counsel will seek a service award of $15,000 for
each of the two Plaintiffs for their many years of time and effort in this Lawsuit, which will be paid out of the
Settlement Fund.

        H.     How do I make a claim?

You may use the attached Claim Form or get one online at www.SyndicateSettlement.com. Once you complete
the Claim Form, mail it to the Claims Administrator at ___________ or submit it online at
www.SyndicateSettlement.com. The deadline to submit a Claim Form is ___________, 2019. It is your
responsibility to provide truthful and accurate information, and to update any information, including contact and
address information to the Claims Administrator, when appropriate.

If you send a Claim Form by mail, it is deemed submitted when posted, provided that the envelope: (a) shows
that first-class postage was affixed or prepaid; and (b) bears a postmark or postage meter with a date no later
than the deadline. If sent by private or commercial carrier (e.g. FedEx, UPS, etc.), a Claim Form shall be
deemed submitted on the shipping date reflected on the shipping label. If submitted electronically, a Claim
Form shall be deemed submitted when uploaded to www.SyndicateSettlement.com. The Claims Administrator
or Class Counsel, in their discretion may, accept late Claim Forms.

All Claim Forms will be subject to anti-fraud procedures, and random or selective audit. The Claims
Administrator may require Class Members filing claims (“Claimants”) to provide supporting documentation
and/or additional information as appropriate in connection with: (i) the initial submission of a Claim Form
based on information provided by the Claimant; (ii) a request to aggregate claims; or (iii) an audit.

If it is ultimately determined by the Claims Administrator that the foregoing process is not administratively
practicable, then, following consultation among the Plaintiffs and the Settling Defendants (the “Settling
Parties”) and approval by the Court, amendments to the process may be made. Any such amendments will be
posted on www.SyndicateSettlement.com.

        I.     Privacy Notice

Certain of the Settling Defendants [defined below at Section II.C] may as insurer act as data controller of your
personal data. For each Settling Defendant, further information regarding its privacy policy may be found in
the relevant Settling Defendant’s privacy terms on its website.

II.     HISTORY OF THE LAWSUIT AND THE SETTLEMENT

        A.     What is this Lawsuit about?

On July 13, 2007, the Lawsuit was filed in the United States District Court for the Southern District of Florida.
In December 2007, the Lawsuit was transferred to the Court.

Plaintiffs assert causes of action against the Defendants for violation of the Racketeer Influenced and Corrupt
Organizations Act, civil conspiracy and unjust enrichment based on allegations that Defendants engaged in a
deceptive scheme to conceal the lack of competition in the Lloyd’s Market. The Settling Defendants deny the
allegations made against them.

                                                      -4-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 109 of 289 PageID: 1546
        B.     What is the status of this Lawsuit?

The Court stayed the Lawsuit for approximately five years until 2012. Since that time, millions of pages of
documents were produced and dozens of depositions were taken. Numerous motions relating to the merits of
the Lawsuit and discovery disputes have been filed. On February 12, 2016, the Plaintiffs filed the current
complaint. Defendants moved to dismiss the complaint, and the Court in August 2017 denied the motion. After
this decision, the parties engaged in mediation, which resulted in a settlement with some, but not all, of the
Defendants.

While the case is still currently pending before the Court, in order to avoid the uncertainty of continuing the
litigation, the Settling Parties have agreed to settle the Lawsuit. That way, they avoid the cost of further
litigation, and Class Members will get the benefits of the Settlement. Class Counsel believe the Settlement is
best for all Class Members.

The Court preliminarily certified the Class in its Order dated _________. Excluded from the Class are Released
Defendants, Defendants not party to this Settlement, persons or entities that request exclusion from the Class
(Opt-outs), and the judges presiding over the case and their immediate families. Released Defendants and the
Release are described above and are further described in the Settlement Agreement, which may be found at
www.SyndicateSettlement.com.

Plaintiffs’ motion for certification of a plaintiff class for litigation purposes has not been filed or decided as of
the time the Settlement Agreement was signed. In connection with this Settlement, Plaintiffs have requested that
the Court certify a plaintiff class for settlement purposes only.

        C.     Who are the Settling Defendants?

Not all of the Defendants have settled, and the case will continue against those that have not settled. The
Settling Defendants consist of the following Lloyd’s Syndicates: Nos. 0033, 0102, 0382, 0435, 0570, 0609,
0623, 0958, 1183, 1886, 2001, 2623, and 2987. The Lloyd’s Syndicates who are Defendants in the case but
who have not settled are Nos. 0510, 0727, 1003, 1084, 1096, 1245, 2003, 2020, 2488, and 2791 (the “Non-
Settling Defendants”).

        D.     Will your participation in the Settlement affect your ability to obtain relief from the
               Non-Settling Defendants in the action?

Your participation in the Settlement will not affect your ability to obtain relief from any of the Non-Settling
Defendants. Accordingly, if a judgment is entered against one or more of the Non-Settling Defendants, resulting
in a damages award, you will be able to participate in that award even if you participate in the Settlement (as
long as you fall within any class that the Court might certify in connection with that judgment). Similarly, if
Plaintiffs reach a settlement with one or more of the Non-Settling Defendants, you will be able to participate in
that settlement if you participate in this Settlement (as long as you are within any class certified in connection
with that other settlement).

        E.     Will Class Members have to give up anything to participate in the Settlement?

Yes. If the Settlement is approved, and no longer subject to an appeal, Class Members will release all claims
that have been raised or that could have been raised in the Lawsuit against all of the persons and entities as set
forth in the Release and the Lawsuit will be dismissed with prejudice as to the Settling Defendants. The effect
of the Release is discussed below in Section IV.


                                                        -5-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 110 of 289 PageID: 1547
III.    SETTLEMENT BENEFITS

        A.     Cash Benefits

               1.     What benefits will be provided under the Settlement Agreement?

The Settlement Amount of $21,950,000 will be maintained in an interest-bearing account. The Settlement
Amount plus interest, is referred to as the Settlement Fund. The Settlement Fund, less certain Court-approved
fees and expenses (the “Net Settlement Fund”), will be distributed to those Class Members that timely submit a
valid Claim Form.

               2.     Will the Settlement have tax consequences for you?

If you receive a payment under the Settlement, there might be resulting tax consequences. Those tax
consequences might vary, depending upon individual circumstances. Neither Plaintiffs nor the Settling
Defendants can advise you about any tax consequences that might arise from your receipt of monetary
settlement relief. You may wish to consult a tax advisor to determine whether any potential federal, state, local,
foreign or other tax consequences to you will arise from receipt of settlement relief in this Lawsuit.

        B.     Non-Cash Benefits – Business Reforms

Each of the Settling Defendants (except for Syndicate 0102 because it is no longer selling insurance) will agree
to the following business practices for a period of five (5) years.

        1.       To comply with any applicable requirements of the Corporation of Lloyd’s or other U.K.
regulatory authority on competition law, compensation to producers, and anti-bribery and corruption
compliance, including treating customers fairly and paying due regard to their interests and managing conflicts
of interest fairly.

        2.     To adhere to the requirements of the U.K. Bribery Act applicable to it.

       3.      To adhere to the applicable regulations regarding whistleblowing as set by the appropriate U.K.
regulatory authority, including maintenance of appropriate internal procedures for handling reports made by
whistleblowers, education of U.K.-based employees, and appointment of a senior-level employee or director to
oversee the integrity, independence and effectiveness of the Syndicate’s policies and procedures on
whistleblowing, as may be required by these regulations.

       4.      To comply with all regulatory and legal requirements relating to the information it is permitted to
share with any other syndicate regarding the placement of insurance in the Lloyd’s Market by U.S.
policyholders.

IV.     WHAT WILL BE THE LEGAL EFFECT OF THE SETTLEMENT IF IT IS APPROVED
        BY THE COURT?

        A.     What is the Court being asked to do?

If the Court approves the Settlement, the Settling Parties will seek the entry of a Final Order Approving Partial
Class Action Settlement (“Final Approval Order”) and a Judgment. These documents, which are available at
www.SyndicateSettlement.com, will, among other things:


                                                      -6-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 111 of 289 PageID: 1548
        1.     Approve and adopt the terms of the Settlement Agreement.

        2.     Find that the Settlement is fair, reasonable and adequate.

        3.     Finally certify a class for settlement purposes only.

       4.     Dismiss the Lawsuit with prejudice as to the Settling Defendants, meaning that no Class
Members will be able to file another lawsuit or proceeding against any of the persons and entities released in
accordance with the Release based upon the claims that have been raised or that could have been raised in the
Lawsuit.

        5.     Incorporate the Release as part of the Final Approval Order and the Judgment.

        6.     Permanently bar Class Members from filing or participating in any lawsuit or other legal action
against any of the Released Defendants arising out of or relating in any way to the claims that have been raised
or that could have been raised in this Lawsuit.

      7.     Enter a Bar Order, the complete text of which is set forth in the Settlement Agreement, available
at www.SyndicateSettlement.com, which provides that:

                (i)    any and all persons and entities are permanently barred, enjoined and restrained from
commencing, prosecuting, continuing to prosecute or asserting any claim (including any claim for
indemnification, contribution or attorneys’ fees) against any of the Released Defendants where the alleged
injury to the barred person or entity is based upon that person’s or entity’s alleged liability to the Class or any of
the Class Members;

              (ii)     any and all Released Defendants are permanently barred, enjoined and restrained from
commencing, prosecuting, continuing to prosecute or asserting any claim (including any claim for
indemnification or contribution) against a person barred by subdivision (i) above, where the Released
Defendant’s alleged injury is based solely upon the Released Defendant’s alleged liability to the Class or any of
the Class Members other than with respect to claims related to coverage under policies issued by Released
Defendants to Plaintiffs or any Class Members; and

               (iii) there shall be a judgment-reduction credit reducing any judgment that the Class or any of
the Class Members might obtain against a barred person or entity in connection with any of the Released Claims
by the greater of the settlement amount paid by the Settling Defendants or an amount that corresponds to the
Settling Defendants’ percentage of responsibility for the loss to the Class or any of the Class Members.

        8.       Set forth the amount of attorneys’ fees and expenses to Class Counsel and service awards to the
Plaintiffs, to the extent they are awarded by the Court.

        9.     Retain jurisdiction over all matters relating to the administration, enforcement and interpretation
of the Settlement.

        B.     Can a Settling Party terminate the Settlement or change its terms?

If Class Members representing a certain percentage of the overall number of Class Members mailed the
Summary Notice by the Claims Administrator, request exclusion from the Settlement, or certain other events
identified in the Settlement Agreement occur, then some or all of the Settling Defendants shall have the option
to terminate the Settlement Agreement as to themselves and withdraw from the Settlement.

                                                        -7-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 112 of 289 PageID: 1549
If the Settlement Agreement is terminated, each of the Plaintiffs, Class Members and the Settling Defendants
will be in the same position as he, she or it was in before the Settlement Agreement was executed; the
Settlement Agreement will have no legal effect; and Plaintiffs and the Settling Defendants will continue to
litigate the case in the Court.

If the Settlement Agreement is terminated, you will not receive any benefits under the Settlement.

If the Settlement is approved, the Settling Parties will not be able to change the terms of the Settlement
Agreement without further Court approval unless (a) the Settling Parties all agree in writing to do so, (b) the
change is not materially inconsistent with the Final Approval Order and the Judgment entered by the Court, and
(c) the change does not materially affect the rights of Class Members under the Settlement Agreement.

V.      LEGAL RIGHTS AND OPTIONS

        A.     What are your options as to the Settlement?

If you are a member of the Class, you may either (a) participate in the Settlement by submitting a Claim Form
(in which case you may receive benefits under the Settlement in accordance with the Plan of Allocation, if
approved); (b) request exclusion from the Class (in which case you will receive no benefits under the Settlement
and you will not be bound by the Release provided by the Settlement); or (c) do nothing, in which case you give
up your ability to receive a payment from the Net Settlement Fund and will be bound by the release and other
settlement terms as approved by the Court.

        1.     If you wish to participate in the Settlement, you need only submit a Claim Form by ________,
2019.

       2.      If you wish to participate in the Settlement, but you object to any term of the Settlement, in
addition to submitting a Claim Form, you may submit an objection to the Court.

        3.      If you are a Class Member, but wish to be excluded from the Class, you must send by first-class
mail to the Claims Administrator, a written request for exclusion that must be delivered or postmarked no later
than _______, 2019, or as the Court may otherwise direct. A request to be excluded from the Class must
include the following information: (i) name; (ii) address; (iii) telephone number; (iv) email address (if
applicable); and (v) information about each contract of insurance relating to the Settlement, including (a) the
Syndicate(s) that issued the contract(s), (b) policy numbers, (c) face amount of each policy, (d) annual premium,
and (e) effective date and expiration date for each policy.

IF YOU DO NOT SUBMIT A TIMELY WRITTEN REQUEST FOR EXCLUSION AS PROVIDED
ABOVE, YOU WILL BE BOUND BY ALL OF THE TERMS OF THE SETTLEMENT, INCLUDING
THE RELEASE, WHICH IS AVAILABLE AT WWW.SYNDICATESETTLEMENT.COM AND BY
ALL PROCEEDINGS, ORDERS AND JUDGMENTS IN THIS LAWSUIT.

        B.     Fairness Hearing

In its ________, 2019 Order, the Court scheduled the Fairness Hearing for __________________, 2019, at
________ Eastern Time, at which the Court will consider whether to approve the Settlement, the Plan of
Allocation, an award of attorneys’ fees and expenses, and service awards for the class representatives. The
hearing will take place in Courtroom 5 in the United States Courthouse located at Martin Luther King Building
and U.S. Courthouse, 50 Walnut Street, Newark, New Jersey 07101. The Court may choose to change the
date and/or time of the Fairness Hearing without further notice of any kind.

                                                      -8-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 113 of 289 PageID: 1550
At the Fairness Hearing, the Court will consider objections by Class Members. If the Court finds the Settlement
to be fair, reasonable and adequate, it will enter the Final Approval Order and the Judgment.

If you plan to attend the hearing, you should confirm the date and time by checking the settlement website at
www.SyndicateSettlement.com or by calling the toll-free number at ___________. You may attend the
Fairness Hearing, either in person or through an attorney hired at your own expense, but attendance is not
required. If you have made a written objection, you (or your attorney) may appear at the Fairness Hearing to
present the objection, but you are not required to do so. If you choose to attend the hearing and intend to make a
presentation to the Court, you (or your attorney) must file a notice of your intention to appear.

THE COURT AND THE COUNSEL IDENTIFIED BELOW MUST RECEIVE A NOTICE OF
INTENTION TO APPEAR NO LATER THAN __________________, 2019.

        C.     What must you do if you wish to object to the Settlement?

       1.       If you are a Class Member and do not exclude yourself from the Class, you may object to the
Settlement, any term of the Settlement Agreement, the Plan of Allocation, Class Counsel’s application for
attorneys’ fees and expenses or the requested service awards to the class representatives.

        2.    Your objection must be in writing and must provide evidence of your membership in the Class.
Your written objection should also state the specific reason(s), if any, for the objection, including any legal
support you wish to bring to the Court’s attention and any evidence you wish to introduce in support of your
objection.

        3.     Your written objection (and any support for it) must be received by the Court (Martin Luther
King Building and U.S. Courthouse, 50 Walnut Street, Newark, N.J. 07101) and by the following counsel no
later than __________________, 2019 (or as the Court may otherwise direct):

        For Plaintiffs and the Class:

        Rachel L. Jensen                                  Robert S. Schachter
        ROBBINS GELLER RUDMAN                             ZWERLING, SCHACHTER
         & DOWD LLP                                        & ZWERLING, LLP
        655 West Broadway, Suite 1900                     41 Madison Avenue
        San Diego, CA 92101                               New York, NY 10010

        For the Settling Defendants:

        Matthew M. Burke                    John M. Toriello                  Abigail Nitka
        Robins Kaplan LLP                   HOLLAND &                         MESSNER REEVES LLP
        Prudential Tower                    KNIGHT LLP                        805 Third Avenue, 18th Floor
        800 Boylston Street                 31 West 52nd Street               New York, NY 10022
        Boston, MA 02199                    New York, NY 10019

       4.     If you hire an attorney in connection with making an objection, that attorney must file with the
Court and serve on the counsel identified above a notice of appearance. If you hire an attorney in connection
with making an objection (or for any other purpose relating to the Settlement), you will be responsible for all
fees and expenses that the attorney incurs on your behalf.



                                                      -9-
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 114 of 289 PageID: 1551
THE COURT AND THE COUNSEL IDENTIFIED ABOVE MUST RECEIVE THE NOTICE OF
APPEARANCE NO LATER THAN __________________, 2019.

        5.     If you make a written objection as set out above, you either may choose to speak, in person or
through an attorney hired at your own expense, at the Fairness Hearing described above. You are not required
to attend the Fairness Hearing. Failure to attend the hearing will not prevent the Court from considering your
objection. If you (or your attorney) intend to speak at the hearing, you must file with the Court and serve on the
counsel identified above a notice of intention to appear.

THE COURT AND THE COUNSEL IDENTIFIED ABOVE MUST RECEIVE THE NOTICE OF
INTENTION TO APPEAR MUST BE RECEIVED BY NO LATER THAN __________________, 2019.

If you fail to comply with any of the provisions of this Section V, you will waive and forfeit any and all rights
that you may otherwise have to object to the Settlement, any of its terms, the Settlement Agreement, the Plan of
Allocation, Class Counsel’s application for attorneys’ fees and expenses or the requested service awards to the
class representatives, and you shall be bound by all the terms of the Settlement Agreement and by all
proceedings, orders and judgments in this Lawsuit.

VI.     COUNSEL REPRESENTING CLASS MEMBERS

        A.     How will Class Counsel be paid?

Class Counsel will file an application with the Court for an award of attorneys’ fees and expenses for their
representation of Class Members in this Lawsuit. The Court will consider this application at the Fairness
Hearing, and the Court will decide the amount of fees and expenses to be awarded.

Class Counsel have agreed that they will not apply to the Court for more than one-third of the Settlement
Amount and will request an award of litigation expenses in an amount not to exceed $1,850,000. If fees and
expenses are awarded, they will be paid solely from the Settlement Fund.

VII.    GETTING MORE INFORMATION

        A.     Where can I get more information about the Settlement?

The website at www.SyndicateSettlement.com contains a copy of the settlement-related documents including
the Settlement Agreement and all of its attachments. You may also obtain information by calling the Claims
Administrator at 1-XXX-XXX-XXXX, Monday through Friday from 9:00 a.m. to 5:00 p.m. Central Time.

You may examine the Settlement Agreement, the Court’s orders and the other papers filed in the case at the
Office of the Clerk, United States District Court for the District of New Jersey, Martin Luther King Building
and U.S. Courthouse, 50 Walnut Street, Room 4015, Newark, New Jersey 07101 during the business hours of
the Court.

   PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE FOR INFORMATION




                                                      - 10 -
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 115 of 289 PageID: 1552
                                                ADDENDUM A

                                          PLAN OF ALLOCATION

                                              INTRODUCTION

        This Plan shall govern the administration and distribution of the Net Settlement Fund (“Fund”)
        and the procedures the Claims Administrator will use to administer and pay claims made by
        Class Members from the Fund.

                                  DISTRIBUTION TO CLASS MEMBERS

        The Fund shall consist of the Settlement Amount and any interest earned, less, as approved by
        the Court: (i) Taxes and Tax Expenses; (ii) an Attorneys’ Fee and Expense Award and Service
        Awards; and (iii) Notice and Administration Expenses.

        Class Members are entitled to receive a payment from the Fund (“Authorized Claimants”)
        through a process that is fair and equitable, and which distributes the Fund in accordance with
        the relative economic interests as measured by the amount of premium paid to Defendants over
        the period January 1, 1997, through March 25, 2019 (“Class Period”). At the same time, the Plan
        ensures that the administration is as simple and cost-effective as possible and imposes minimal
        burdens on Authorized Claimants. Consistent with these goals, the Plan will allocate the Fund
        among Authorized Claimants in a way that is proportional to the relative economic interests of
        Class Members, and will rely, to the extent possible, on data available to Plaintiffs’ Counsel and
        the Claims Administrator, and by information provided by Authorized Claimants on the Claim
        Form respecting the premium paid.

        The Plan proposes to determine the amount that each Authorized Claimant paid in premium to
        the Defendants during the Class Period based upon the best information available or a reasonable
        estimate of the total premium attributable to each Authorized Claimant. The premium paid will
        be determined or estimated by data previously obtained by Plaintiffs’ Counsel from Defendants,
        third-party coverholders, brokers, a settlement database from MDL 1663, publicly available
        information, and information provided by Authorized Claimants.

        The Claims Administrator will make its best estimate of premium paid to the Defendants over
        the Class Period. The actual claim value amount of any individual Authorized Claimant will be
        impacted by the amount of premium paid by the entire group of Authorized Claimants. Each
        Authorized Claimant will receive his, her or its pro rata share of the Fund that is equal to its
        percentage share of the total premium paid by all Authorized Claimants (the “Initial
        Distribution”).

        If an Initial Distribution for an Authorized Claimant is less than $10.00, that Authorized
        Claimant shall not receive an Initial Distribution.

                      DISTRIBUTION OF REMAINING BALANCE OF THE FUND

        The Initial Distribution and reallocation(s) shall be consistent with the Settlement Agreement.
        With respect to any amount remaining in the Fund after the Initial Distribution, a minimum
        payment threshold amount shall be determined by Class Counsel after consultation with the
        Claims Administrator regarding factors bearing on the economic feasibility of re-distributions

                                                      - 11 -
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 116 of 289 PageID: 1553
        (such as the costs of mailing checks, the total amount of funds to be distributed, and the number
        of Authorized Claimants that cashed their initial distributions). Class Counsel, with approval of
        the Court, may elect to delay the re-distribution of such balance in the event they believe that
        settlements or judgments may be reached with Non-Settling Defendants, and waiting to re-
        distribute would be in the best interest of the Class.




                                                     - 12 -
1505862_10
  Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 117 of 289 PageID: 1554
                                     ADDENDUM B



                                    [CLAIM FORM]




                                         - 13 -
1505862_10
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 118 of 289 PageID: 1555




                           EXHIBIT E
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 119 of 289 PageID: 1556



          Below is a Summary Notice of a proposed partial class action settlement reached
          in a class action lawsuit pending in the United States District Court for the
          District of New Jersey known as Lincoln Adventures, LLC, et al. vs. Those
          Certain Underwriters at Lloyd’s, et al. A more detailed version of this Notice is
          contained in a Long-form Notice posted on the Settlement website at
          www.SyndicateSettlement.com. You are encouraged to read the Long-form
          Notice for a more in depth explanation of the proposed partial settlement and
          your rights as they relate to the Settlement.

       IF YOU PURCHASED INSURANCE THROUGH CERTAIN SYNDICATES AT
        LLOYD’S, LONDON DURING THE PERIOD JANUARY 1, 1997, THROUGH
     MARCH 25, 2019, YOU COULD GET MONEY FROM A PARTIAL CLASS ACTION
                 SETTLEMENT THAT MAY AFFECT YOUR RIGHTS

   A proposed partial class action settlement has been reached with some, but not all, of the Lloyd’s
   Syndicates who are Defendants in the case and sold insurance to policyholders in the United
   States (the “Settlement”). Plaintiffs assert causes of action against the Defendants for violation of
   the Racketeer Influenced and Corrupt Organizations Act, civil conspiracy, and unjust enrichment
   based on allegations that Defendants engaged in a deceptive scheme to conceal the lack of
   competition in the Lloyd’s Market. The Settling Defendants deny the allegations made against
   them.

   The Syndicates that have settled are Syndicate Nos. 0033, 0102, 0382, 0435, 0570, 0609, 0623,
   0958, 1183, 1886, 2001, 2623, and 2987 (the “Settling Defendants”). The Syndicates who are
   Defendants in the case, but who have not settled, are Syndicate Nos. 0510, 0727, 1003, 1084,
   1096, 1245, 2003, 2020, 2488, and 2791 (the “Non-Settling Defendants”). The case will
   continue to be litigated against the Non-Settling Defendants.

               WHAT ARE YOUR LEGAL RIGHTS AND IMPORTANT DEADLINES

   If you do not want to be legally bound by the Settlement, you must exclude yourself in writing
   from the Class by ____, 2019. The steps you must follow to be excluded are described in the
   Long-form Notice, which is available at www.SyndicateSettlement.com. You can also obtain a
   copy of the Long–form Notice by mail or email by calling the toll-free number at
   1-XXX-XXX-XXXX between the hours of ___ and ___ Central Time. If you do not exclude
   yourself, but instead stay in the Class, you may object or comment on the Settlement, the Plan of
   Allocation, the application for attorneys’ fees and expenses, or service awards to the class
   representatives by_____, 2019. The procedure on how to object or comment is described in the
   Long-form Notice at www.SyndicateSettlement.com.

   The Court scheduled a Fairness Hearing for __________________, 2019, at ________ Eastern
   Time, at which the Court will consider whether to approve the Settlement, the Plan of
   Allocation, an award of attorneys’ fees and expenses, and service awards for the class
   representatives. The hearing will take place in Courtroom 5 in the United States Courthouse
   located at Martin Luther King Building and U.S. Courthouse, 50 Walnut Street, Newark, New
   Jersey 07101. The Court may choose to change the date and/or time of the hearing without
   further notice of any kind. If you plan to attend the hearing, you should confirm the date and


                                                   -1-
   1505826_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 120 of 289 PageID: 1557



   time by checking the website at www.SyndicateSettlement.com or by calling the toll-free
   number at 1-XXX-XXX-XXXX. The Court at the hearing will consider objections that have
   been properly made by Class members. If the Court finds the Settlement to be fair, reasonable
   and adequate, it will approve the Settlement. You may choose to attend the hearing, either in
   person or through an attorney hired at your own expense, but attendance is not required. If you
   choose to attend the hearing and intend to make a presentation to the Court, you or your attorney
   must follow the procedures set forth in the Long-form Notice, at www.SyndicateSettlement.com.

   A NOTICE OF INTENTION TO APPEAR MUST BE RECEIVED BY THE COURT
   AND THE COUNSEL IDENTIFIED BELOW NO LATER THAN [INSERT DATE].

   If the Court approves the Settlement, then the Settling Defendants will be dismissed from the
   case. Class members who have not properly requested exclusion from the Class will be deemed
   to have released the Settling Defendants from all claims related to the case and will not be able to
   sue the Settling Defendants for any of the conduct that was the subject of the case. The full text
   of the Release is set forth in the Long-form Notice at www.SyndicateSettlement.com.

                               WHO IS INCLUDED IN THE CLASS

   The Settlement affects members of the Class, which are with certain limited exceptions, all
   persons and entities in the United States who, during the period January 1, 1997 through
   March 25, 2019 (the “Class Period”), purchased or renewed a contract of insurance (an insurance
   policy, not reinsurance) with any of the Defendants. The complete description of the Class is set
   forth in the Long-form Notice at www.SyndicateSettlement.com

                          WHAT DOES THE SETTLEMENT PROVIDE

   The Settling Defendants have agreed to make separate payments to settle the claims against
   them. The total amount of these payments is $21,950,000. After deducting the amounts
   approved by the Court for settlement and claims administration costs, attorneys’ fees and
   litigation expenses, and service awards for the class representatives, these funds will be paid to
   members of the Class. Each Settling Defendant that pays its individual share is entitled to the
   release and other provisions of the Settlement. In addition, each of the Settling Defendants that
   still sell insurance at Lloyd’s of London have agreed to implement business reforms for a five-
   year period. The complete description of these business reforms is set forth in the Long-form
   Notice at www.SyndicateSettlement.com.

                               WHO WILL RECEIVE A PAYMENT

   Payments to Class members will be according to the Plan of Allocation, which is included in
   the Long-form Notice at www.SyndicateSettlement.com. To receive a payment, Class members
   must submit a Claim Form by ___________, 2019, as more fully described in the next
   paragraph.




                                                  -2-
   1505826_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 121 of 289 PageID: 1558



                 HOW DO I RECEIVE A PAYMENT FROM THE SETTLEMENT

   To be eligible for a payment, a Class member must submit a Claim Form on or before [DATE].
   Claim Forms are available at www.SyndicateSettlement.com. Claim Forms can be requested
   from the Claims Administrator by calling the toll-free number at 1-XXX-XXX-XXXX between
   the hours of ___ and ___ Central Time, _________, or by email at _________. Claim Forms can
   be completed online at www.SyndicateSettlement.com, or mailed to the Claims Administrator at
   _________________. Each Class member who wishes to claim part of the Settlement must
   submit a Claim Form by ___________, 2019. It is the responsibility of the Class member to
   provide truthful and accurate information, and to update any information, including contact and
   address information to the Claims Administrator, when appropriate.

               WHO ARE THE ATTORNEYS FOR THE CLASS AND THE SETTLING
                                  DEFENDANTS?

   The Attorneys for the Class are:

   Rachel L. Jensen                                   Robert S. Schachter
   ROBBINS GELLER RUDMAN                              ZWERLING, SCHACHTER
   & DOWD LLP                                         & ZWERLING, LLP
   655 West Broadway, Suite 1900                      41 Madison Avenue
   San Diego, CA 92101                                New York, NY 10010

   The Attorneys for the Settling Defendants are:

   Matthew M. Burke                   John M. Toriello             Abigail Nitka
   ROBINS KAPLAN LLP                  HOLLAND & KNIGHT LLP         MESSNER REEVES LLP
   Prudential Tower                   31 West 52nd Street          805 Third Avenue, 18th Floor
   800 Boylston Street                New York, NY 10019           New York, NY 10022
   Boston, MA 02199


                    HOW CAN I OBTAIN ADDITIONAL INFORMATION?

   If you think that you may be a Class member, you can obtain more information, including a copy
   of the Long-form Notice, the Claim Form, the Settlement Agreement and other documents
   relating to the Settlement by visiting www.SyndicateSettlement.com or by contacting the Claims
   Administrator toll free at 1-XXX-XXX-XXXX.

                  PLEASE DO NOT CONTACT THE COURT OR THE CLERK.




                                                    -3-
   1505826_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 122 of 289 PageID: 1559




                           EXHIBIT F
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 123 of 289 PageID: 1560




                               PLAN OF ALLOCATION

   I.      INTRODUCTION

           This Plan shall govern the administration and distribution of the Net
           Settlement Fund (“Fund”) and the procedures the Claims Administrator1 will
           use to administer and pay claims made by Settlement Class Members from
           the Fund.

   II.     FUNDS TO BE DISTRIBUTED TO SETTLEMENT CLASS
           MEMBERS
           The Fund shall consist of the Settlement Amount and any interest earned,
           less: (i) Taxes and Tax Expenses; (ii) an Attorneys’ Fee and Expense Award
           and Service Awards (as approved by the Court); and (iii) Notice and
           Administration Expenses.

           Settlement Class Members are entitled to receive a payment from the Fund
           (“Authorized Claimants”) through a process that is fair and equitable and
           which distributes the Fund in accordance with the relative economic
           interests as measured by the amount of premium paid to Defendants over the
           period January 1, 1997 through March 25, 2019 (“Class Period”). At the
           same time, the Plan ensures that the administration is as simple and cost-
           effective as possible and imposes minimal burdens on Authorized
           Claimants. Consistent with these goals, the Plan will allocate the Fund
           among Authorized Claimants in a way that is proportional to the relative
           economic interests of Settlement Class Members, and will rely, to the extent
           possible, on data available to Plaintiffs’ Counsel and the Claims
           Administrator, and by information provided by Authorized Claimants on the
           Claim Form respecting the premium paid.

           The Plan proposes to determine the amount that each Authorized Claimant
           paid in premium to Defendants during the Class Period based upon the best
           information available or a reasonable estimate of the total premium
           attributable to each Authorized Claimant. The amount of premium paid will
           be determined or estimated by data obtained by Plaintiffs’ Counsel from
           Defendants, third-party coverholders, brokers, a settlement database from
   1
         Unless otherwise stated, all capitalized terms shall have the same meaning
   given to them in the Stipulation of Partial Class Action Settlement (“Settlement
   Agreement”).


   1505834_3
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 124 of 289 PageID: 1561



           MDL 1663, publicly available information, and information provided by
           Authorized Claimants.

           The Claims Administrator will make its best estimate of premium paid to
           Defendants over the Class Period. The actual claim value amount of any
           individual Authorized Claimant will be impacted by the amount of premium
           paid by the entire group of Authorized Claimants. Each Authorized
           Claimant will receive his, her or its pro rata share of the Fund that is equal
           to its percentage share of the total premium paid by all Authorized
           Claimants (the “Initial Distribution”).

           If an Initial Distribution for an Authorized Claimant is less than $10, that
           Authorized Claimant shall not receive an Initial Distribution.

   III.    DISTRIBUTION OF REMAINING BALANCE OF THE FUND

           The Initial Distribution and reallocation(s) shall be consistent with the
           Settlement Agreement. With respect to any amount remaining in the Fund
           after the Initial Distribution, a minimum payment threshold amount shall be
           determined by Plaintiffs’ Counsel after consultation with the Claims
           Administrator regarding factors bearing on the economic feasibility of re-
           distributions (such as the costs of mailing checks, the total amount of funds
           to be distributed, and the number of Authorized Claimants that cashed their
           initial distributions). Plaintiffs’ Counsel, with approval of the Court, may
           elect to delay the re-distribution of such balance in the event they believe
           that settlements or judgments may be reached with non-settling defendants,
           and waiting to re-distribute would be in the best interest of the Settlement
           Class.




   1505834_3
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 125 of 289 PageID: 1562




                           EXHIBIT G
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 126 of 289 PageID: 1563




   ROBBINS GELLER RUDMAN
    & DOWD LLP
   RACHEL L. JENSEN
   ALEXANDRA S. BERNAY
   CARMEN A. MEDICI
   655 West Broadway, Suite 1900
   San Diego, CA 92101
   Telephone: 619/231-1058
   619/231-7423 (fax)
   Attorneys for Plaintiffs


                         UNITED STATES DISTRICT COURT

                              DISTRICT OF NEW JERSEY
   LINCOLN ADVENTURES, LLC, a        )      No. 2:08-cv-00235-CCC-JAD
   Delaware Limited Liability Company,
                                     )
   and MICHIGAN MULTI-KING, INC.,    )      CLASS ACTION
   a Michigan Corporation, on Behalf of
                                     )
   Themselves and All Those Similarly)      ORDER PRELIMINARILY
   Situated,                         )      APPROVING PROPOSED PARTIAL
                                     )      CLASS ACTION SETTLEMENT
                         Plaintiffs, )      AND PRELIMINARILY
                                     )      CERTIFYING A CLASS FOR
        vs.                          )      SETTLEMENT PURPOSES
                                     )
   THOSE CERTAIN UNDERWRITERS )
   AT LLOYD’S, LONDON MEMBERS )
   OF SYNDICATES, et al.             )
                         Defendants. )
                                     )




   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 127 of 289 PageID: 1564




           IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS

   FOLLOWS:

           1.   Settlement Class Findings. For purposes of the Settlement1 only (and

   without addressing the merits of Plaintiffs’ claims or the Settling Defendants’ or non-

   settling Defendants’ defenses), the Court preliminarily finds that the requirements of

   the Federal Rules of Civil Procedure, the United States Constitution, the Rules of the

   Court and any other applicable law have been met insofar as:

                (a)    The identity of certain of the members of the Settlement Class

   defined in Section 2(b) below (the “Settlement Class Members”) is ascertainable from

   the records of the Settling Defendants, and the size of the Settlement Class is so

   numerous that their joinder before the Court would be impracticable. The Court

   therefore finds preliminarily that the numerosity requirement of Fed. R. Civ. P.

   23(a)(1) is satisfied for settlement purposes only.

                (b)    Plaintiffs have alleged one or more questions of fact and law

   common to the Settlement Class, including whether the Settling Defendants violated

   RICO and state statutes and/or common law by allegedly engaging in a deceptive

   scheme to conceal the claimed lack of competition in the Lloyd’s London Market.

   Accordingly, based upon these allegations, the Court finds preliminarily that the


   1
          Unless otherwise stated, all capitalized terms have the meaning given to them in
   the Stipulation of Partial Class Action Settlement (“Settlement Agreement”).

                                            -1-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 128 of 289 PageID: 1565



   commonality requirement of Fed. R. Civ. P. 23(a)(2) is satisfied for settlement

   purposes only.

                 (c)    Plaintiffs have alleged that the Settling Defendants engaged in

   uniform misconduct affecting Settlement Class Members. Based upon these

   allegations, the Court finds preliminarily that the claims of Plaintiffs are typical of the

   claims of the Settlement Class, and that Plaintiffs, along with Co-Lead Counsel and

   other Plaintiffs’ Counsel representing Plaintiffs, will fairly and adequately protect the

   interests of the Settlement Class. Accordingly, the Court finds preliminarily that the

   typicality and adequacy requirements of Fed. R. Civ. P. 23(a)(3) and (4) are satisfied

   for settlement purposes only.

                 (d)    The Court finds preliminarily that, for settlement purposes only,

   questions of law or fact common to the Settlement Class Members predominate over

   questions affecting only individual members of the Settlement Class and that a class

   action resolution in the manner proposed in the Settlement Agreement would be

   superior to other available methods for a fair and efficient adjudication of the Lawsuit.

   Accordingly, the Court finds preliminarily that the requirements of Fed. R. Civ. P.

   23(b)(3) are satisfied for settlement purposes only.

                 (e)    The Court does not address or make any findings herein as to

    whether a plaintiff class may be certified in the Action for any purpose other than for

    purposes of this Settlement. This Order shall not be construed or used as an


                                              -2-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 129 of 289 PageID: 1566



   admission, concession or declaration in the Action, including, but not limited to, any

   motion or request for certification of a plaintiff class in the Action.

           2.   Preliminary Certification of Settlement Class.

                (a)    Based on the findings set forth in Section 1, above, the Court

   preliminarily certifies the Settlement Class under Fed. R. Civ. P. 23(b)(3).

                (b)    The class shall consist of all persons and entities in the United

   States (including its territories) who, between January 1, 1997, and March 25, 2019,

   purchased or renewed a Contract of Insurance with any Lloyd’s Syndicates named as

   a Defendant in the Action. Excluded from the Settlement Class are Released

   Defendants, Defendants, defendants formerly named as such in the Action, all Lloyd’s

   syndicates, Opt-outs, and judges presiding over the Action and their immediate

   families (the “Settlement Class”).

                (c)    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and

   for the purposes of the Settlement only, Plaintiffs are preliminarily certified as the

   Class Representatives, and Co-Lead Counsel is preliminarily certified as Class

   Counsel.

           3.   Findings Regarding Proposed Settlement. The Court finds that (a) the

   Settlement Agreement resulted from extensive arm’s-length negotiations conducted

   with the assistance of the Hon. Layn R. Phillips that were held after Plaintiffs’

   Counsel had conducted substantial discovery; and (b) the Settlement is sufficiently


                                             -3-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 130 of 289 PageID: 1567



   fair, reasonable and adequate to warrant sending to Settlement Class Members notice

   of the Action, the Settlement Agreement, the Settlement and the Fairness Hearing.

           4.   Fairness Hearing. The Court hereby schedules the Fairness Hearing for

   __________________, 2019, at ________ Eastern Time, in Courtroom 5B of the

   Martin Luther King Building & U.S. Courthouse, 50 Walnut St., Newark, NJ 07101 to

   consider, among other things:

                (a)    Whether the Settlement Class should be finally certified as a class

   for settlement purposes only;

                (b)    Whether the Settlement should be approved as fair, reasonable and

   adequate and the Action dismissed with prejudice as to the Settling Defendants

   pursuant to the terms of the Settlement Agreement;

                (c)    Whether the Notice Plan (Exhibits D, E, and I) to the Settlement

   Agreement: (i) constitutes the best practicable notice; (ii) constitutes notice that is

   reasonably calculated, under the circumstances, to apprise Settlement Class Members

   of (1) the pendency of the Action, (2) the effect of the Settlement Agreement,

   including the release defined and described in Section XIII thereof (the “Release”),

   (3) their right to object to the Settlement, the Plan of Allocation (Exhibit F), the

   application by Plaintiffs’ Counsel for an award of attorneys’ fees and expenses

   (“Attorneys’ Fee and Expense Award”) and/or service awards to the named Plaintiffs

   (“Service Awards”), (4) their right to exclude themselves from the Settlement Class as


                                            -4-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 131 of 289 PageID: 1568



   described in Section 11 below, and (5) their right to appear at the Fairness Hearing;

   (iii) was reasonable and constitutes due, adequate and sufficient notice to persons

   entitled to notice; and (iv) meets all applicable requirements of the Federal Rules of

   Civil Procedure, the United States Constitution (including the Due Process Clause),

   the Rules of this Court and any other applicable law;

                 (d)    Whether Plaintiffs and Plaintiffs’ Counsel have adequately

   represented the Settlement Class for purposes of entering into and implementing the

   Settlement Agreement;

                 (e)    Whether Settlement Class Members, on behalf of themselves, their

   respective current, former or future, direct or indirect parents, subsidiaries, affiliates,

   directors, officers, principals, employees, agents, attorneys, executors, administrators,

   beneficiaries, predecessors, successors, heirs and assigns should be bound by the

   Release and the judgment reduction provisions of Section XIII of the Settlement

   Agreement;

                (f)    Whether Settlement Class Members, on behalf of themselves, their

   respective current, former or future, direct or indirect parents, subsidiaries, affiliates,

   directors, officers, principals, employees, agents, attorneys, executors, administrators,

   beneficiaries, predecessors, successors, heirs and assigns should be permanently

   barred, enjoined and restrained from filing, commencing, prosecuting, continuing to

   prosecute, intervening in, participating in (as Settlement Class Members or otherwise)


                                              -5-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 132 of 289 PageID: 1569



   or receiving any benefits or other relief from any other action, arbitration or other

   proceeding brought against any or all of the Released Defendants defined in

   Section II.33 of the Settlement Agreement that is based upon, arises out of or relates

   to any of the Released Claims defined in Section II.32 of the Settlement Agreement;

                (g)    Whether a Bar Order as described in Section XIII.B.2 of the

   Settlement Agreement should be entered that, among other things, provides that

   (i) any and all persons and entities are permanently barred, enjoined and restrained

   from commencing, prosecuting, continuing to prosecute or asserting any claim

   (including any claim for indemnification, contribution or attorneys’ fees) against any

   of the Released Defendants where the alleged injury to the barred person or entity is

   based upon that person’s or entity’s alleged liability to the Settlement Class or any of

   the Settlement Class Members, (ii) any and all Released Defendants are permanently

   barred, enjoined and restrained from commencing, prosecuting, continuing to

   prosecute or asserting any claim (including any claim for indemnification or

   contribution) against a person barred by subsection (g)(i) of this Section where the

   Released Defendant’s alleged injury is based solely upon the Released Defendants’

   alleged liability to the Settlement Class or any of the Settlement Class Members other

   than with respect to claims related to coverage under Contracts of Insurance issued by

   Released Defendants to Plaintiffs or any Settlement Class Members, and (iii) there

   shall be a judgment-reduction credit reducing any judgment that the Settlement Class


                                            -6-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 133 of 289 PageID: 1570



   or any of the Settlement Class Members might obtain against any barred person or

   entity in connection with any of the Released Claims by the greater of the settlement

   amount paid by the Settling Defendants or an amount that corresponds to the Settling

   Defendants’ percentage of responsibility for the loss to the Settlement Class or any of

   the Settlement Class Members; and

                 (h)   Whether Plaintiffs’ Counsel’s application for an Attorneys’ Fee

   and Expense Award and for Service Awards should be approved.

   The Court reserves the right to continue the Fairness Hearing without further written

   notice.

           5.    Notice to Settlement Class Members. Notice of the Action, the

   Settlement Agreement, the Settlement and the Fairness Hearing shall be provided to

   Settlement Class Members as follows:

                 (a)   The names and/or addresses of the Settlement Class Members shall

   be obtained, to the extent reasonably available, from an electronic search of the

   underwriting systems of the Settling Defendants within thirty (30) calendar days of

   this Order.

                 (b)   Each Settling Defendant shall write to those coverholders acting on

   its behalf that wrote a majority of the Settling Defendant’s business under binding

   authorities during the five-year period from October 1, 2013 to September 30, 2018.

   Each Settling Defendant shall request that these coverholders provide to the Claims


                                            -7-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 134 of 289 PageID: 1571



   Administrator, to the extent reasonably available, names and addresses of

   policyholders to which insurance policies were issued on behalf of the Settling

   Defendant under binding authorities for this five-year period.

                 (c)   The identity and/or addresses for certain of the Settlement Class

   Members will not be identifiable through reasonable effort due to data and collection

   issues with the records of the Settling Defendants. Therefore, to inform Settlement

   Class Members of their rights relating to the Settlement, the Claims Administrator (as

   defined in Section 7, below) will undertake the additional steps set forth in sub-

   sections (d) and (e) below to notify the Settlement Class Members of the Settlement.

                 (d)   Following the Claims Administrator’s receipt from the Settling

   Defendants of the reasonably available names and/or addresses of Settlement Class

   Members, the Claims Administrator shall conduct searches of the names that do not

   have addresses by searching through databases available to it, including vendor

    databases and databases associated with other settlements in this case. Then the

    Claims Administrator shall provide Notice of the Action, the Settlement Agreement,

    notice of the Settlement and the Fairness Hearing to Settlement Class Members via:

    (1) the mailing of the Summary Notice, in the form annexed as Exhibit E to the

    Settlement Agreement (the “Summary Notice”), to those Settlement Class Members

    for which addresses may be obtained through reasonable efforts identified above on or

   before _______, 2019; (2) posting of the Long-form Notice, substantially in the form


                                            -8-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 135 of 289 PageID: 1572



   annexed as Exhibit D to the Settlement Agreement, and the Summary Notice at

   www.SyndicateSettlement.com, a website dedicated to this Settlement on or before

   _________, 2019; (3) publication of the Summary Notice in selected media as set

    forth in Exhibit I to the Settlement Agreement on or before _____, 2019; and

    (4) digital notice as described in Exhibit I to the Settlement Agreement from the

    Notice Date through the claims deadline (the “Digital Notice”). All of the

    dissemination dates described above shall be within specified time periods or as close

    thereto as reasonably possible.

                 (e)   Any mailed Summary Notice returned to the Claims Administrator

    with an updated address shall be re-mailed to the addressee as soon as practicable.

                 (f)   No later than ten (10) calendar days following the entry of this

    Order (“Notice Date”), Co-Lead Counsel shall cause the Long-form Notice, Claim

    Form and a link to the Settlement Website to be posted on their respective firm

    websites.

                 (g)   At or before the Fairness Hearing, Co-Lead Counsel and/or the

    Claims Administrator shall file with the Court proof of (i) mailing of the Summary

    Notice, (ii) publication of the Summary Notice, (iii) posting of the Long-form Notice

    on the website www.SyndicateSettlement.com and on Co-Lead Counsel’s firms’

    websites, and (iv) implementation of the Digital Notice.




                                            -9-
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 136 of 289 PageID: 1573



           6.    Findings Concerning Notice. The Court finds that notice given in the

   form and manner set forth in Section 5, above, is the best practicable notice and is

   reasonably calculated, under the circumstances, to apprise Settlement Class Members

   of (a) the Action, (b) the Settlement Agreement, (c) the Settlement, (d) their right to

   object to the Settlement, the Plan of Allocation, the application for an Attorneys’ Fee

   and Expense Award or Service Awards, (e) their right to be heard in connection

   therewith at the Fairness Hearing, and (f) their right to exclude themselves from the

   Settlement Class. The Court further finds that the Summary Notice, the Long-form

   Notice, and the Digital Notice, respectively, are written simply and plainly and will be

   readily understandable by Settlement Class Members and that the Summary Notice,

   the Long Form Notice, and the Digital Notice, and the manner of disseminating the

   Notices are reasonable, constitute due, adequate and sufficient notice to all persons or

   entities entitled to be provided with notice, and meet the requirements of the Federal

   Rules of Civil Procedure (including Fed. R. Civ. P. 23(c)(2) and (e)), the United States

    Constitution (including the Due Process Clause), the Rules of this Court and any other

    applicable law.

           7.    Claims Administrator. The Court appoints A.B. Data, Ltd. as the

    claims administrator who will act on behalf of the Court for the purpose of assisting in

    the implementation of the Settlement.




                                             - 10 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 137 of 289 PageID: 1574



           8.    Attorneys’ Fee and Expense Award.

           Plaintiffs’ Counsel may file an application for an Attorneys’ Fee and Expense

   Award and for Service Awards no later than thirty-five (35) calendar days prior to the

   Fairness Hearing.

           9.    Settling Defendants’ Communications with Settlement Class.

           The Settling Defendants may communicate with a Settlement Class Member

   who is a current, past, or prospective insured regarding a purchase or renewal of an

   insurance product. The Settling Defendants may communicate with a Settlement Class

   Member as may be otherwise necessary to conduct its normal business. If any

   Settlement Class Member has a question about the Settlement, the Settling Defendants

   agree to refer him, her, or it to the Claims Administrator or Co-Lead Counsel.

           10.   Claim Forms.

           Settlement Class Members who wish to participate in the Settlement shall

   complete and submit Claim Forms in accordance with the instructions contained

   therein. Unless the Court orders otherwise, all Claim Forms must be postmarked or

   submitted electronically no later than one hundred seventy-five (175) calendar days

   from entry of this Order. Any Settlement Class Member who does not timely submit a

   Claim Form within the time provided for, shall be barred from sharing in the

   distribution of the proceeds of the Settlement Fund, unless otherwise ordered by the

   Court. Notwithstanding the foregoing, Co-Lead Counsel may, in their discretion,


                                           - 11 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 138 of 289 PageID: 1575



   accept late-submitted claims for processing by the Claims Administrator so long as

   distribution of the Net Settlement Fund to Authorized Claimants is not materially

   delayed thereby.

           11.   Requests for Exclusion from the Settlement Class.

                 (a)   Any Settlement Class Member who wishes to be excluded from the

   Settlement Class must mail by first class mail with proper postage, or deliver, a

   written request for exclusion, postmarked or delivered to the attention of the Claims

   Administrator no later than twenty-one (21) calendar days before the Fairness

   Hearing, or other deadline ordered by the Court. A list of the persons and entities

   requesting exclusion shall be provided by the Claims Administrator to the Settling

   Parties and to the Court no later than fourteen (14) calendar days before the Fairness

   Hearing.

                 (b)   A request for exclusion must include the Settlement Class

   Member’s: (i) name, (ii) address, (iii) telephone number, (iv) email address (if

   applicable), and (v) information about each Contract of Insurance related to the

   Settlement, including (1) the insurer that issued the Contract of Insurance, (2) policy

   number, (3) face amount of each Contract of Insurance, (4) annual premium, and (5)

    effective date and expiration date for each policy.




                                            - 12 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 139 of 289 PageID: 1576



                 (c)   Any Settlement Class Member who does not submit a timely

   request for exclusion in accordance with the above requirements shall be bound by the

   Release and by all proceedings, orders and judgments in this Action.

           12.   Objections to the Settlement, Plan of Allocation, Attorneys’ Fee and

   Expense Award or Service Awards.

                 (a)   Any Settlement Class Members that wish to object to the fairness,

   reasonableness or adequacy of the Settlement, the Plan of Allocation, any term(s) of

   the Settlement Agreement or to the application for an Attorneys’ Fee and Expense

   Award or Service Awards must serve on Co-Lead Counsel and respective counsel for

   the Settling Defendants and file with the Court a statement of his, her or its objection;

   provided that such statement of objection must be received no later than twenty-one

   (21) calendar days before the Fairness Hearing or as the Court may otherwise direct.

                 (b)   The statement of objection shall provide evidence of the

   Settlement Class Member’s membership in the Settlement Class and shall state the

   specific reason(s), if any, for each such objection, including any legal support and

   evidence that the Settlement Class Member wishes to introduce in support of such

   objection.

                 (c)   Settlement Class Members may file an objection on his, her or its

   own or through an attorney hired at his, her or its own expense. If the Settlement

   Class Member hires an attorney in connection with filing an objection to the


                                            - 13 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 140 of 289 PageID: 1577



   Settlement, the attorney must serve on Co-Lead Counsel and respective counsel for

   the Settling Defendants, and file with the Court a notice of appearance; provided that

   any such notice of appearance must be received by Co-Lead Counsel and respective

   counsel for the Settling Defendants no later than twenty-one (21) calendar days before

   the Fairness Hearing, or as the Court may otherwise direct.

                 (d)    Only a Settlement Class Member that files and serves a written

    objection pursuant to this Section 12 may appear at the Fairness Hearing, either in

    person or through an attorney hired at the Settlement Class Member’s own expense, to

    object to the fairness, reasonableness or adequacy of (i) the Settlement, (ii) the Plan of

    Allocation, (iii) any term of the Settlement Agreement, or (iv) the application for an

    Attorneys’ Fee and Expense Award or Service Awards.

                 (e)    Any Settlement Class Member that fails to comply with any of the

    provisions of this Section 12 shall waive and forfeit any and all rights that it may

    otherwise have to appear separately at the Fairness Hearing and/or to object to the

    Settlement, and shall be bound by all of the terms of the Settlement Agreement and by

    all proceedings, orders and judgments in this Action.

           13.   Filing of Opening and Reply Briefs.

           All opening briefs and supporting documents in support of the Settlement, the

    Plan of Allocation, and Plaintiffs’ Counsel’s application for an Attorneys’ Fees and

    Expense Award and for Service Awards shall be filed thirty-five (35) calendar days


                                              - 14 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 141 of 289 PageID: 1578



   prior to the Fairness Hearing. Replies to any objections shall be filed seven (7)

   calendar days prior to the Fairness Hearing.

           14.   Preliminary Injunctions.

           All Settlement Class Members, along with their respective current, former or

   future, direct and indirect parents, subsidiaries, affiliates, directors, officers,

   principals, employees, agents, attorneys, executors, administrators, beneficiaries,

   predecessors, successors, heirs and assigns, are preliminarily enjoined from filing,

   commencing, prosecuting, continuing to prosecute, intervening in, participating in (as

   class members or otherwise) or receiving any benefits or other relief from any other

   action, arbitration or administrative, regulatory or other proceeding against any one or

   more of the Released Defendants that is based upon, arises out of or relates in any way

   to any of the Released Claims defined in Section II.32 of the Settlement Agreement.

   All persons or entities are preliminarily enjoined from filing, commencing,

   prosecuting or continuing to prosecute any other putative class action against any or

   all such Released Defendants on behalf of any of the Settlement Class Members if that

   action is based upon, arises out of or relates in any way to any of the Released Claims

   defined in Section II.32 of the Settlement Agreement. The Court finds that issuance

   of this preliminary injunction is necessary and appropriate in aid of the Court’s

   jurisdiction over this Action and the Settlement.




                                            - 15 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 142 of 289 PageID: 1579



           15.   Binding Effect.

           All Settlement Class Members, along with their respective current, former or

   future, direct and indirect parents, subsidiaries, affiliates, directors, officers,

   principals, employees, agents, attorneys, executors, administrators, beneficiaries,

   predecessors, successors, heirs and assigns, will be bound by all proceedings, orders

   and judgments relating to the Settlement Agreement and the Settlement, even if such

   Settlement Class Members have previously initiated or subsequently initiate litigation,

   arbitration or other proceedings, or have any other claim against any or all of the

   Released Defendants relating to any of the Released Claims.

           16.   Termination of the Settlement.

                 (a)   This Order shall become null and void, and shall be without

   prejudice to the rights of the Settling Parties, each of which shall be restored to the

   position it occupied immediately before the Court entered this Order, if: (i) the

   Settlement is not finally approved by the Court, or does not become final due to a

   ruling from any appellate court; or (ii) as to any Settling Parties for whom the

   Settlement Agreement is terminated, the Settlement Agreement does not become

   effective in accordance with its terms or is otherwise terminated.

                 (b)   In the event that this Order shall become null and void pursuant to

   this Section 16, the Settlement Agreement and this Order shall be of no force or effect

   as to any Settling Party for whom Section 16 of this Order applies and shall not be


                                           - 16 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 143 of 289 PageID: 1580



   construed or used as an admission, concession or declaration by or against any of the

   Settling Parties of any fault, wrongdoing, breach or liability, or as a waiver by any of

   the Settling Parties of any claims or defenses, including, but not limited to, any

   argument against the certification of a plaintiff class in the Action for any purpose

   other than settlement. Notwithstanding this Section 16, the terms of Sections XVIII.5

   and XIX.5 of the Settlement Agreement shall not be affected if this Order becomes

   null and void.

   DATED: ___________________              ___________________________________
                                           THE HONORABLE CLAIRE C. CECCHI
                                           UNITED STATES DISTRICT JUDGE




                                            - 17 -
   1505943_6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 144 of 289 PageID: 1581




                           EXHIBIT H
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 145 of 289 PageID: 1582



                          Monetary Contributions of Settling Defendants

                    Syndicate                 Settlement Amount           Notice Credit
   Syndicates 33, 570, 609, 623, 958, 1183,       $19,675,000             $347,408.88
   2001, 2623, 2987
   Syndicate 435                                  $1,100,000               $25,428.67
   Syndicate 1886                                  $475,000                $10,980.57
   Syndicate 102                                   $350,000                $8,090.94
   Syndicate 382                                   $350,000                $8,090.94




   1511150_2
   36955408.1
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 146 of 289 PageID: 1583




                            EXHIBIT I
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 147 of 289 PageID: 1584




                      A. B. Data, Ltd.
                      Class Action Administration Company
                      600 A.B. Data Drive
                      Milwaukee, WI 53217




       Proposed Notice Plan
       ___________________________________________________________________


       Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London
       Members of Syndicates, et al.
       Case No. 2:08-cv-00235-CCC-JAD
       United States District Court, District of New Jersey


   Case Background and Class Definition
   A.B. Data, Ltd. (“A.B. Data”) prepared this Proposed Notice Plan in connection with Lincoln
   Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et
   al., a class action pending before the United States District Court for the District of New Jersey (the
   “Plan”). The Plan sets forth the efforts that will be made to provide notice of a partial settlement to
   potential Settlement Class Members.

   The Settlement Class is:

           All persons and entities in the United States (including its territories) who, between January 1,
           1997, and March 25, 2019, purchased or renewed a Contract of Insurance with any Lloyd’s
           Syndicates named as a Defendant1 in the Action. Excluded from the Settlement Class are
           Released Defendants, Defendants, defendants formerly named as such in the Action, all
           Lloyd’s syndicates, Opt-outs, and judges presiding over the Action and their immediate
           families (the “Settlement Class”).

                                            Direct Mail Notice
   As stated in Rule 23(c)(2)(B) of the Federal Rules of Civil Procedure, “individual notice to all
   members who can be identified through reasonable effort” is the best notice option. Settling
   Defendants from their own records and those of their largest coverholders, will be supplying names
   of approximately 88,000 or more Settlement Class Members. A.B. Data will search these names in
   1
      The Defendants are those Certain Underwriters at Lloyd’s, London who are members of
   Syndicates 0033, 0102, 0382, 0435, 0510, 0570, 0609, 0623, 0727, 0958, 1003, 1084, 1096, 1183,
   1245, 1886, 2001, 2003, 2020, 2488, 2623, 2791, and 2987.

   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 148 of 289 PageID: 1585



   the databases it has access to from the settlements in In re: Insurance Brokerage Antitrust Litigation,
   Civil Action No. 05-1079 MDL 1663 (“Brokers”) and a vendor, to identify addresses for these
   names. Direct mail notice will be sent to all persons and entities at the identified addresses.

   A.B. Data will also use the databases in Brokers to identify any instances where a claim in Brokers
   included information relating to the purchase of a Lloyd’s policy, along with any instance of the
   keywords “Lloyd’s,” “syndicate,” and the names of all of the Defendants’ managing agents.2 Through
   this process, A.B. Data will identify additional names and addresses of purchasers of insurance
   policies in the Lloyd’s Market. Direct-mail notice will be sent to each of these persons or entities.

   Because direct mailed notice in this case will not reach all potential Settlement Class Members, and
   to provide sufficient reach of notice to the Settlement Class, a paid-media notice program targeting
   unidentified Settlement Class Members is necessary.

                                                   Media Notice
   The media notice proposed is consistent with the requirements set forth in Rule 23 and meets due
   process. The methods and tools to be used have been employed in many Court-approved notice
   programs.

   Objectives
   The primary objective is to deliver notice to the Settlement Class leveraging the latest microtargeting
   technologies, while also meeting the requirements of due process and delivering a reach to potential
   Settlement Class Members of at least 70%. This document outlines the recommended components for
   the Plan consistent with the requirements set forth in Rule 23.

   Components
   After a thorough research of the demographics of the Settlement Class and their media habits as
   provided by GfK MRI3, A.B. Data recommends the following elements in a media notice program to
   supplement the direct mail notice:


   2
       ACE Underwriting Agencies Limited, Atrium Underwriters Limited, Beazley Furlonge Limited,
   Brit Syndicates Limited, Canopius Managing Agents Limited, Catlin Underwriting Agencies
   Limited, Chaucer Syndicates Limited, Chubb Underwriting Agencies Limited, Faraday Underwriting
   Limited, Hardy (Underwriting Agencies) Limited, Heritage Managing Agency Ltd., Hiscox
   Syndicates Limited, Managing Agency Partners Limited, MS Amlin Underwriting Limited, QBE
   Underwriting Limited, R&Q Managing Agency Limited, S.A. Meacock & Company Limited, Talbot
   Underwriting Ltd, Tokio Marine Kiln Syndicates Ltd., and Wellington Underwriting Agencies.
   3
       Mediamark’s Survey of the American Consumer is the country’s largest, most comprehensive
   and reliable consumer and media and product/service usage database. Data from Mediamark’s
   Survey of the American Consumer, conducted continuously since 1979, is used in the majority of
                                                                                                             Page 2 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 149 of 289 PageID: 1586



           a.   Digital and social media ads;
           b.   Google AdWords – search;
           c.   National newspaper;
           d.   Trade Publications; and
           e.   A press release

   These paid media components, which include online platforms, social media, national print, industry
   publications and earned-media, are specifically targeted for, and will reach unidentified potential
   Settlement Class Members. A dedicated Settlement website will also be created to complement the
   paid media components.

   The Plan will deliver an estimated minimum reach of 71.6%.
   The specific components of the Plan are:
     Medium                           Description
     Direct Mailed Notice                  Notice to Settlement Class Members
     Digital Media                         Google Display Network, Google AdWords/Search;
                                             LinkedIn
     Served across:                        Mobile, website, and in-app
         Mobile                           Banner ads
         Tablet                           Behavioral, contextual, predictive modeling strategies
         Laptop                           Targeting to Settlement Class Member list
         Desktop                          Links tracked via Google Analytics and Insight Tags
                                           Settlement website
     Trade Publications               Full page ads in:
                                           Business Insurance
                                           Risk Management
                                           Risk & Insurance
     National Newspaper               ¼ page plus ads to run in the following newspapers:
                                           The Wall Street Journal
                                           The New York Times


   media and marketing plans written in the United States. The firm’s multidimensional database is the
   largest and most reliable source for integrated media planning. A.B. Data subscribes to Mediamark’s
   database. In addition, about 450 U.S. advertising agencies, including 90 of the top 100, subscribe to
   Mediamark Research and more than 200 national marketers have access to the Mediamark database.
   GfK MRI offers the most detailed and representative picture of U.S. demographics and lifestyles,
   including information on usage of nearly 6,000 product and service brands across 550 categories, the
   magazines and newspapers audiences read, the websites they look at, the television programs they
   watch, and the radio stations they listen to. The Media Ratings Council (“MRC”) has accredited MRI
   since 1988. MRC requires its members to disclose all methodological aspects of their work, meet
   MRC standards for rating research, and submit to MRC-designed audits.

                                                                                                             Page 3 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 150 of 289 PageID: 1587



       Medium                         Description
                                          USA Today
       Earned Media                   PR Newswire
                                          US1 National newswire
                                          Tweeted via PR Newswire and A.B. Data Twitter accounts


   Target Audience
   A.B. Data utilized audited 2017 MRI data to research the following categories of respondents:

              Adults with professional/managerial full time employment; and
              Adults who have purchased small business insurance.

   Below is some of the key demographic statistics that will assist in targeting potential Settlement Class
   Members.

                                    Adults with professional/managerial              Adults who purchased small
                                           full time employment                          business insurance

   Men                                                 69.4%                                       53.55%

   Women                                               30.6%                                       46.45%

   Age 25-69                                           94.2%                                       84.6%

   Attended/Graduated                                  82.7%                                       70.6%
   College

   Home Owned                                          83.0%                                       76.9%

   HHI $100k+                                          72.2%                                       58.7%

   County Size A & B4                                  78.7%                                       77.5%



   4
        Counties, as defined by A.C. Nielsen Company (“Nielsen”), are all counties belonging to the 25
   largest metropolitan areas. These metro areas correspond to the Metropolitan Statistical Area and
   include the largest cities and consolidated areas in the U.S. B Counties, as defined by Nielsen, are
   all counties not included under category A that either have a population greater than 150,000 or are
   in a metro area with a population greater than 150,000 according to the latest census. C Counties,
   as defined by Nielsen, are all counties no included under categories A or B that either have a
                                                                                                             Page 4 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 151 of 289 PageID: 1588




   A complete list of all MRI demographics including household income, occupation, education,
   household size, home value, marital status, marketing region and others are available upon request.

   Digital Banner and Mobile Media

   A.B. Data recommends placing targeted digital media ads on a variety of websites and mobile
   applications, enabling maximum exposure and delivering the desired reach.

   Based on A.B. Data’s in-house Comscore5 data analysis, it is recommended that a mix of internet
   banner ads and newsfeed ads be scheduled using the Google Display Network via their thousands of
   websites, mobile devices and apps and LinkedIn where microtargeting can assist in serving the ads to
   those in the financial, insurance, CFO, “C-suite,” and other decision makers. A minimum of 14.4
   million nationally targeted impressions will be purchased to deliver the necessary reach to the target
   audience.

   LinkedIn is a social networking site designed specifically for the business community. It allows
   registered members to establish and document networks of people they know and trust professionally.
   Many keep an online list of professional contacts and business connections, search for new job
   opportunities, and post professional opinions and work-related information.

   Banner or newsfeed ads and sponsored posts will be targeted to specific LinkedIn groups that have
   been formed to address CEO/C-suite level management associated with the major corporations.
   LinkedIn allows individuals to be targeted by selecting for job title, function, industry, and company
   size.

   The internet campaign will be implemented over a 60-day desktop and mobile program utilizing
   standard IAB (Interactive Advertising Bureau) banner sizes (300 x 250, 728 x 90, 300 x 600, 3250 x
   50, 300 x 50). All banners will include embedded and trackable links to the case-specific website.
   Links and website visits will be tracked using Google Analytics and Insight Tags, providing a way to
   optimize ads for traffic and registrations.

   Ads will be served across multiple devices including mobile, tablet and desktop. Ads will be placed
   in premium positioning on websites ensuring they can be viewed without scrolling and easily seen
   when visitors first open the page.




   population greater than 40,000 or are in a metro area with a population greater than 40,000
   according to the latest census. D Counties are, essentially, rural counties.
   5
      ComScore is a global internet information provider on which leading companies and advertising
   agencies rely for consumer behavior insight and internet data usage. ComScore maintains a
   proprietary database of more than 2 million consumers who have given comScore permission to
   monitor their browsing and transaction behavior, including online and offline purchasing.
                                                                                                             Page 5 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 152 of 289 PageID: 1589



   The digital media will be chosen first to meet audience notification requirements and secondly to
   achieve maximum engagement with the ads. Campaigns and creative will be optimized to drive
   Settlement Class Members to the website. Several campaign optimization strategies will be utilized
   including:

   Digital Media             Digital Media Tactics
   Strategy
   List Targeting            Creation of a target audience based on the direct list of Settlement Class
                             Members that will receive the direct notice as well as company affiliation

   Mobile In-App             Targeting users inside mobile applications that fit into our data pools. This
                             could include news/financial apps, weather apps, or entertainment/sports
                             apps.

   Mobile – Websites         Targeting phones and tablets whose users are visiting websites that are
                             contextually relevant or being visited by relevant users in our data pool

   Contextual                Targeting websites with relevant content and context, such as websites for
                             insurance companies

   Behavioral                Targeting user IDs whose owners have shown activity in the target data
                             pools, such as those interested in insurance companies or products, as well
                             as those with relevant occupations and job titles.

   Predictive                Using “look-alike” modeling to target user IDs whose owners have strong
   Modeling                  similarities to users who previously clicked through to the case website
                             and that are on the purchaser list

   A full analysis of digital media usage and websites visited by the target audience is available upon
   request.

   Google AdWords/Search

   To assist further in locating Settlement Class Members, A.B. Data will develop and monitor a Google
   AdWords and key search terms program. When identified target phrases and keywords to the case are
   entered in a search on Google and Google syndicated search pages, links to the case website will
   appear on the search-results pages.

   Like the digital-media campaign, the Google AdWords campaign is recommended for 60 days.

   A dedicated informational Settlement website will be developed to complement the notice program
   and to ensure Settlement Class Members’ easy access to updated information. The Settlement website
   will be keyword-optimized, providing the opportunity for it to be listed on the first page of results
   from search engines.


                                                                                                             Page 6 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 153 of 289 PageID: 1590




   Print Media Placement Summary
   A targeted list of print media placements is recommended to deliver the settlement message to
   potential Settlement Class Members and other concerned persons and entities. The following print
   publications are recommended. Summaries of the audience reached, editorial focus, and
   recommended media tactics for each consumer newspaper and trade publication follow.




                                                                https://www.wsj.com/
   Publication name/website
                                                                Publish Summary Notice two times to U.S.
   Media Tactics
                                                                audience
   Publishing Frequency                                         Monday – Saturday
   Audience                                                     2,658,000
                                                                Publishing original business news and
   Editorial Focus                                              financial information with expanded content
                                                                in arts, culture, lifestyle, and sports.




                                                                https://www.nytimes.com/
   Publication name/website

                                                                Publish Summary Notice two times to U.S.
   Media Tactics
                                                                audience
   Publishing Frequency                                         Daily
   Audience                                                     2,288,000
                                                                For more than 150 years the New York
                                                                Times has delivered the most thorough and
   Editorial Focus
                                                                uncompromising news coverage along with
                                                                an insightful view of the world to its readers.




                                                                                                             Page 7 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 154 of 289 PageID: 1591




   Publication name/website                                     https://www.usatoday.com/

   Media Tactics                                                Publish Summary Notice two times
                                                                nationally
   Publishing Frequency                                         weekly
   Audience                                                     2,624,000
   Editorial Focus                                              Presents comprehensive coverage of the
                                                                American scene including politics, foreign
                                                                affairs, business and finance, the economy,
                                                                law and justice, health and entertainment.




   Publication name/website                                     https://www.businessinsurance.com/

   Media Tactics                                                Publish Summary Notice one time
   Publishing Frequency                                         Monthly
   Circulation                                                  45,171
   Editorial Focus                                              Serves senior-level corporate executives who
                                                                are responsible for the purchase and
                                                                administration of corporate insurance/self-
                                                                insurance programs, encompassing both
                                                                property and liability insurance, risk
                                                                management and risk financing, and workers
                                                                comp, rehabilitation and disability
                                                                management. The readers spend billions of
                                                                dollars each year protecting the assets of
                                                                their businesses and their employees.



                                                                                                             Page 8 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 155 of 289 PageID: 1592




   Publication name/website                                     http://www.rmmagazine.com/

   Media Tactics                                                Publish Summary Notice one time
   Publishing Frequency                                         10x per year
   Circulation                                                  18,326
   Editorial Focus                                              The official publication of the Risk
                                                                Management Society. The readers of Risk
                                                                Management work in all categories of
                                                                industry and services from manufacturing to
                                                                retail, transportation, healthcare and
                                                                government entities. In each issue they
                                                                address the needs of their audience who are
                                                                dedicated to protecting the operational,
                                                                financial and strategic assets of
                                                                organizations.




   Publication name/website                                     http://riskandinsurance.com/

   Media Tactics                                                Publish Summary Notice one time
   Publishing Frequency                                         9 times annually
   Circulation                                                  52,540
   Editorial Focus                                              Edited for senior executives with financial
                                                                responsibility, Risk & Insurance provides in-
                                                                depth coverage of emerging risks and
                                                                mitigation strategies its effect on the
                                                                company’s bottom line.



                                                                                                             Page 9 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 156 of 289 PageID: 1593




   Earned Media
   In addition to the notice efforts involving print publications and digital media, A.B. Data
   recommends that a news release be issued via PR Newswire’s US1 Newsline distribution list to
   announce the Settlement. Through PR Newswire the news release will be distributed to the news
   desks of approximately 10,000 newsrooms, including print, broadcast, and digital websites across the
   United States.

   News about the case will also be broadcast to the news media via Twitter. It will be tweeted from PR
   Newswire’s and A.B. Data’s Twitter accounts to thousands of news media and other followers. The
   news release will also assist with driving search engine results, which will help increase traffic to the
   case website.

                                           Notice Design Strategies
   The Federal Rules of Civil Procedure require notices in class action cases to be written in “plain,
   easily understood language.” This process will be utilized in developing the Long-Form Notice and
   Summary Notice for this case. A.B. Data is committed to adhering to the easily-understood-language
   requirement of Rule 23(c)(2) and Rule 23(b)(3).

   The plain-language Summary Notice developed for this Plan will be designed to be easily seen by
   potential Settlement Class Members with a large, bold headline. The plain, easily understood
   language in the text of the Notice will allow potential Settlement Class Members the opportunity to
   read it at their leisure, and ensure they understand the subject of the case and the legal rights of all
   Settlement Class Members.

   Each Summary Notice will prominently display the Settlement website address, a toll-free telephone
   number, and a mailing address so that potential Settlement Class Members may review the detailed
   Long-Form Notice and other information available regarding the case.

   The digital media banner ads will be designed to alert potential Settlement Class Members about the
   case. The ads will each include a link to the case website so that potential Settlement Class Members
   may click on it and go directly to the website for answers and other case information. All banner ads
   will include ad-specific code that links to Google Analytics and Insight Tags for tracking.

   Digital banner ads and LinkedIn postings will be designed to increase awareness, generate interest,
   and increase the click-through rate to the case website. Below is what a banner ad may look like.




                                                                                                           Page 10 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 157 of 289 PageID: 1594




   A.B. Data will provide a dedicated, consumer-focused, website to ensure Settlement Class Members’
   easy access to updated information. The website will be secure, with an “https” designation. A.B.
   Data will use e-commerce best practices to develop the site so it is easy and intuitive for Settlement
   Class Members to navigate.

   The website will contain general information about the action including relevant dates, a contact form
   and further information about the litigation, along with relevant pleadings. The Settlement Class
   Members’ legal rights and link to the claim form will be prominent on the home page along with a
   toll-free telephone number for any questions regarding the litigation and claims process.

                                         Delivery and Due Process
   The proposed Plan will deliver at least 30 million impressions to the target audience, as calculated by
   Comscore, MRI and A.B. Data experts. The proposed notice program will deliver an estimated reach
   of at least 71.6%.

   The notice efforts described in this Plan reflect a strategic, microtargeted and contemporary method
   to deploy Notice to potential Settlement Class Members. The proposed plan provides a reach and
   frequency similar to those that Courts have approved and are recommended by the Federal Judicial
   Center’s Judges Class Action Notice and Claims Process Checklist and Plain Language Guide, which
   considers a 70% - 95%, reach among Settlement Class Members reasonable.




                                                                                                           Page 11 of 11
   Lincoln Adventures, LLC, et al. v. Those Certain Underwriters at Lloyd’s, London Members of Syndicates, et al.
   Case No. 2:08:cv-00235-CCC-JAD (D.N.J)
   1508292_8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 158 of 289 PageID: 1595




                          EXHIBIT B
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 159 of 289 PageID: 1596




               FIRM RESUME




                                                                  (800) 449-4900 | rgrdlaw.com
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 160 of 289 PageID: 1597



 TABLE OF CONTENTS
 Introduction                                                                                                                       1


 Practice Areas and Services                                                                                                        2
      Securities Fraud....................................................................................................          2
      Shareholder Derivative and Corporate Governance Litigation..........................                                          6
      Options Backdating Litigation.............................................................................                    9
      Corporate Takeover Litigation............................................................................                    10
      Insurance..............................................................................................................      12
      Antitrust................................................................................................................    14
      Consumer Fraud..................................................................................................             15
      Intellectual Property.............................................................................................           18
      Human Rights, Labor Practices and Public Policy..............................................                                18
      Environment and Public Health..........................................................................                      19
      Pro Bono...............................................................................................................      20
      E-Discovery...........................................................................................................       22

 Prominent Cases, Precedent-Setting Decisions and Judicial Commendations                                                           23
      Prominent Cases...................................................................................................           23
      Precedent-Setting Decisions.................................................................................                 31
      Additional Judicial Commendations....................................................................                        38

 Attorney Biographies                                                                                                              44
      Partners.................................................................................................................    44
      Of Counsel............................................................................................................      106
      Special Counsel.....................................................................................................        127
      Forensic Accountants............................................................................................            128
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 161 of 289 PageID: 1598




 INTRODUCTION

 Robbins Geller Rudman & Dowd LLP (“Robbins Geller” or the “Firm”) is a 200-lawyer firm with offices in
 Atlanta, Boca Raton, Chicago, Manhattan, Melville, Nashville, San Diego, San Francisco, Philadelphia and
 Washington, D.C. (www.rgrdlaw.com). The Firm is actively engaged in complex litigation, emphasizing
 securities, consumer, antitrust, insurance, healthcare, human rights and employment discrimination class
 actions, as well as intellectual property disputes. The Firm’s unparalleled experience and capabilities in
 these fields are based upon the talents of its attorneys, who have successfully prosecuted thousands of class
 action lawsuits and numerous individual cases, recovering billions of dollars.

 This successful track record stems from our experienced attorneys, including many who came to the Firm
 from federal or state law enforcement agencies. The Firm also includes several dozen former federal and
 state judicial clerks.

 The Firm is committed to practicing law with the highest level of integrity in an ethical and professional
 manner. We are a diverse firm with lawyers and staff from all walks of life. Our lawyers and other
 employees are hired and promoted based on the quality of their work and their ability to treat others with
 respect and dignity.

 We strive to be good corporate citizens and work with a sense of global responsibility. Contributing to our
 communities and environment is important to us. We often take cases on a pro bono basis and are
 committed to the rights of workers, and to the extent possible, we contract with union vendors. We care
 about civil rights, workers’ rights and treatment, workplace safety and environmental protection. Indeed,
 while we have built a reputation as the finest securities and consumer class action law firm in the nation,
 our lawyers have also worked tirelessly in less high-profile, but no less important, cases involving human
 rights and other social issues.




                                                                                Robbins Geller Rudman & Dowd LLP | 1
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 162 of 289 PageID: 1599



 PRACTICE AREAS AND SERVICES
 Securities Fraud
 As recent corporate scandals demonstrate clearly, it has become all too common for companies and their
 executives – often with the help of their advisors, such as bankers, lawyers and accountants – to manipulate
 the market price of their securities by misleading the public about the company’s financial condition or
 prospects for the future. This misleading information has the effect of artificially inflating the price of the
 company’s securities above their true value. When the underlying truth is eventually revealed, the prices
 of these securities plummet, harming those innocent investors who relied upon the company’s
 misrepresentations.

 Robbins Geller is the leader in the fight to protect investors from corporate securities fraud. We utilize a
 wide range of federal and state laws to provide investors with remedies, either by bringing a class action
 on behalf of all affected investors or, where appropriate, by bringing individual cases.

 The Firm’s reputation for excellence has been repeatedly noted by courts and has resulted in the
 appointment of Firm attorneys to lead roles in hundreds of complex class-action securities and other
 cases. In the securities area alone, the Firm’s attorneys have been responsible for a number of
 outstanding recoveries on behalf of investors. Currently, Robbins Geller attorneys are lead or named
 counsel in hundreds of securities class action or large institutional-investor cases. Some notable current
 and past cases include:

        In re Enron Corp. Sec. Litig., No. H-01-3624 (S.D. Tex.). Robbins Geller attorneys and lead
        plaintiff The Regents of the University of California aggressively pursued numerous defendants,
        including many of Wall Street’s biggest banks, and successfully obtained settlements in excess of
        $7.2 billion for the benefit of investors. This is the largest securities class action recovery in history.

        Jaffe v. Household Int’l, Inc., No. 02-C-05893 (N.D. Ill.). As sole lead counsel, Robbins Geller
        obtained a record-breaking settlement of $1.575 billion after 14 years of litigation, including a six-
        week jury trial in 2009 that resulted in a securities fraud verdict in favor of the class. In 2015, the
        Seventh Circuit Court of Appeals upheld the jury’s verdict that defendants made false or
        misleading statements of material fact about the company’s business practices and financial results,
        but remanded the case for a new trial on the issue of whether the individual defendants “made”
        certain false statements, whether those false statements caused plaintiffs’ losses, and the amount of
        damages. The parties reached an agreement to settle the case just hours before the retrial was
        scheduled to begin on June 6, 2016. The $1.575 billion settlement, approved in October 2016, is the
        largest ever following a securities fraud class action trial, the largest securities fraud settlement in
        the Seventh Circuit and the seventh-largest settlement ever in a post-PSLRA securities fraud case.
        According to published reports, the case was just the seventh securities fraud case tried to a verdict
        since the passage of the PSLRA.

        In re UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1691 (D. Minn.). Robbins Geller
        represented the California Public Employees’ Retirement System (“CalPERS”) and demonstrated
        its willingness to vigorously advocate for its institutional clients, even under the most difficult
        circumstances. The Firm obtained an $895 million recovery on behalf of the UnitedHealth
        shareholders, and former CEO William A. McGuire paid $30 million and returned stock options
        representing more than three million shares to the shareholders, bringing the total recovery for
        the class to over $925 million, the largest stock option backdating recovery ever, and a recovery
        that is more than four times larger than the next largest options backdating recovery. Moreover,
        Robbins Geller obtained unprecedented corporate governance reforms, including election of a


                                                                                   Robbins Geller Rudman & Dowd LLP | 2
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 163
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1600
                                                                           SERVICES

       shareholder-nominated member to the company’s board of directors, a mandatory holding period
       for shares acquired by executives via option exercise, and executive compensation reforms that tie
       pay to performance.

       Alaska Elec. Pension Fund v. CitiGroup, Inc. (In re WorldCom Sec. Litig.), No. 03 Civ. 8269
       (S.D.N.Y.). Robbins Geller attorneys represented more than 50 private and public institutions that
       opted out of the class action case and sued WorldCom’s bankers, officers and directors, and
       auditors in courts around the country for losses related to WorldCom bond offerings from 1998 to
       2001. The Firm’s attorneys recovered more than $650 million for their clients, substantially more
       than they would have recovered as part of the class.

       Luther v. Countrywide Fin. Corp., No. 12-cv-05125 (C.D. Cal.). Robbins Geller attorneys secured a
       $500 million settlement for institutional and individual investors in what is the largest RMBS
       purchaser class action settlement in history, and one of the largest class action securities
       settlements of all time. The unprecedented settlement resolves claims against Countrywide and
       Wall Street banks that issued the securities. The action was the first securities class action case filed
       against originators and Wall Street banks as a result of the credit crisis. As co-lead counsel Robbins
       Geller forged through six years of hard-fought litigation, oftentimes litigating issues of first
       impression, in order to secure the landmark settlement for its clients and the class.

       In re Wachovia Preferred Sec. & Bond/Notes Litig., No. 09-cv-06351 (S.D.N.Y.). On behalf of
       investors in bonds and preferred securities issued between 2006 and 2008, Robbins Geller and co-
       counsel obtained a significant settlement with Wachovia successor Wells Fargo & Company and
       Wachovia auditor KPMG LLP. The total settlement – $627 million – is one of the largest credit-crisis
       settlements involving Securities Act claims and one of the 20 largest securities class action recoveries
       in history. The settlement is also one of the biggest securities class action recoveries arising from
       the credit crisis. The lawsuit focused on Wachovia’s exposure to “pick-a-pay” loans, which the
       bank’s offering materials said were of “pristine credit quality,” but which were actually allegedly
       made to subprime borrowers, and which ultimately massively impaired the bank’s mortgage
       portfolio. Robbins Geller served as co-lead counsel representing the City of Livonia Employees’
       Retirement System, Hawaii Sheet Metal Workers Pension Fund, and the investor class.

       In re Cardinal Health, Inc. Sec. Litig., No. C2-04-575 (S.D. Ohio). As sole lead counsel
       representing Cardinal Health shareholders, Robbins Geller obtained a recovery of $600 million
       for investors on behalf of the lead plaintiffs, Amalgamated Bank, the New Mexico State Investment
       Council, and the California Ironworkers Field Trust Fund. At the time, the $600 million
       settlement was the tenth-largest settlement in the history of securities fraud litigation and is the
       largest-ever recovery in a securities fraud action in the Sixth Circuit.

       AOL Time Warner Cases I & II, JCCP Nos. 4322 & 4325 (Cal. Super. Ct., Los Angeles Cty.).
       Robbins Geller represented The Regents of the University of California, six Ohio state pension
       funds, Rabo Bank (NL), the Scottish Widows Investment Partnership, several Australian public
       and private funds, insurance companies, and numerous additional institutional investors, both
       domestic and international, in state and federal court opt-out litigation stemming from Time
       Warner’s disastrous 2001 merger with Internet high flier America Online. After almost four years
       of litigation involving extensive discovery, the Firm secured combined settlements for its opt-out
       clients totaling over $629 million just weeks before The Regents’ case pending in California state
       court was scheduled to go to trial. The Regents’ gross recovery of $246 million is the largest
       individual opt-out securities recovery in history.




                                                                                 Robbins Geller Rudman & Dowd LLP | 3
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 164
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1601
                                                                           SERVICES

       In re HealthSouth Corp. Sec. Litig., No. CV-03-BE-1500-S (N.D. Ala.). As court-appointed co-lead
       counsel, Robbins Geller attorneys obtained a combined recovery of $671 million from
       HealthSouth, its auditor Ernst & Young, and its investment banker, UBS, for the benefit of
       stockholder plaintiffs. The settlement against HealthSouth represents one of the larger
       settlements in securities class action history and is considered among the top 15 settlements
       achieved after passage of the PSLRA. Likewise, the settlement against Ernst & Young is one of the
       largest securities class action settlements entered into by an accounting firm since the passage of
       the PSLRA.

       Jones v. Pfizer Inc., No. 1:10-cv-03864 (S.D.N.Y.). Lead plaintiff Stichting Philips Pensioenfonds
       obtained a $400 million settlement on behalf of class members who purchased Pfizer Inc. common
       stock during the January 19, 2006 to January 23, 2009 class period. The settlement against Pfizer
       resolves accusations that it misled investors about an alleged off-label drug marketing scheme. As
       sole lead counsel, Robbins Geller attorneys helped achieve this exceptional result after five years of
       hard-fought litigation against the toughest and the brightest members of the securities defense bar
       by litigating this case all the way to trial.

       In re Dynegy Inc. Sec. Litig., No. H-02-1571 (S.D. Tex.). As sole lead counsel representing The
       Regents of the University of California and the class of Dynegy investors, Robbins Geller attorneys
       obtained a combined settlement of $474 million from Dynegy, Citigroup, Inc. and Arthur
       Andersen LLP for their involvement in a clandestine financing scheme known as Project Alpha.
       Most notably, the settlement agreement provides that Dynegy will appoint two board members to
       be nominated by The Regents, which Robbins Geller and The Regents believe will benefit all of
       Dynegy’s stockholders.

       In re Qwest Commc’ns Int’l, Inc. Sec. Litig., No. 01-cv-1451 (D. Colo.). In July 2001, the Firm filed
       the initial complaint in this action on behalf of its clients, long before any investigation into Qwest’s
       financial statements was initiated by the SEC or Department of Justice. After five years of
       litigation, lead plaintiffs entered into a settlement with Qwest and certain individual defendants
       that provided a $400 million recovery for the class and created a mechanism that allowed the vast
       majority of class members to share in an additional $250 million recovered by the SEC. In 2008,
       Robbins Geller attorneys recovered an additional $45 million for the class in a settlement with
       defendants Joseph P. Nacchio and Robert S. Woodruff, the CEO and CFO, respectively, of Qwest
       during large portions of the class period.

       Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., No. 1:09-cv-03701 (S.D.N.Y.). Robbins
       Geller attorneys served as lead counsel for a class of investors and obtained court approval of a
       $388 million recovery in nine 2007 residential mortgage-backed securities offerings issued by J.P.
       Morgan. The settlement represents, on a percentage basis, the largest recovery ever achieved in
       an MBS purchaser class action. The result was achieved after more than five years of hard-fought
       litigation and an extensive investigation.

       NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., No. 1:08-cv-10783 (S.D.N.Y.). As
       sole lead counsel, Robbins Geller obtained a $272 million settlement on behalf of Goldman Sachs’
       shareholders. The settlement concludes one of the last remaining mortgage-backed securities
       purchaser class actions arising out of the global financial crisis. The remarkable result was
       achieved following seven years of extensive litigation. After the claims were dismissed in 2010,
       Robbins Geller secured a landmark victory from the Second Circuit Court of Appeals that clarified
       the scope of permissible class actions asserting claims under the Securities Act of 1933 on behalf of
       MBS investors. Specifically, the Second Circuit’s decision rejected the concept of “tranche”
       standing and concluded that a lead plaintiff in an MBS class action has class standing to pursue
       claims on behalf of purchasers of other securities that were issued from the same registration

                                                                                 Robbins Geller Rudman & Dowd LLP | 4
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 165
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1602
                                                                           SERVICES

       statement and backed by pools of mortgages originated by the same lenders who had originated
       mortgages backing the lead plaintiff’s securities.

       Schuh v. HCA Holdings, Inc., No. 3:11-cv-01033 (M.D. Tenn.). As sole lead counsel, Robbins
       Geller obtained a groundbreaking $215 million settlement for former HCA Holdings, Inc.
       shareholders – the largest securities class action recovery ever in Tennessee. Reached shortly
       before trial was scheduled to commence, the settlement resolves claims that the Registration
       Statement and Prospectus HCA filed in connection with the company’s massive $4.3 billion 2011
       IPO contained material misstatements and omissions. The recovery achieved approximately 70%
       of classwide damages, which as a percentage of damages significantly exceeds the median class
       action recovery of 2%-3% of damages.

       In re AT&T Corp. Sec. Litig., MDL No. 1399 (D.N.J.). Robbins Geller attorneys served as lead
       counsel for a class of investors that purchased AT&T common stock. The case charged defendants
       AT&T and its former Chairman and CEO, C. Michael Armstrong, with violations of the federal
       securities laws in connection with AT&T’s April 2000 initial public offering of its wireless tracking
       stock, one of the largest IPOs in American history. After two weeks of trial, and on the eve of
       scheduled testimony by Armstrong and infamous telecom analyst Jack Grubman, defendants
       agreed to settle the case for $100 million.

       Silverman v. Motorola, Inc., No. 1:07-cv-04507 (N.D. Ill.). The Firm served as lead counsel on
       behalf of a class of investors in Motorola, Inc., ultimately recovering $200 million for investors just
       two months before the case was set for trial. This outstanding result was obtained despite the lack
       of an SEC investigation or any financial restatement.

       Nieman v. Duke Energy Corp., No. 3:12-cv-00456 (W.D.N.C.). Robbins Geller, along with co-
       counsel, obtained a $146.25 million settlement on behalf of Duke Energy Corporation investors.
       The settlement resolves accusations that defendants misled investors regarding Duke’s future
       leadership following its merger with Progress Energy, Inc., and specifically, their premeditated
       coup to oust William D. Johnson (CEO of Progress) and replace him with Duke’s then-CEO, John
       Rogers. This historic settlement represents the largest recovery ever in a North Carolina securities
       fraud action, and one of the five largest recoveries in the Fourth Circuit.

       Bennett v. Sprint Nextel Corp., No. 2:09-cv-02122 (D. Kan.). As co-lead counsel, Robbins Geller
       obtained a $131 million recovery for a class of Sprint investors. The settlement, secured after five
       years of hard-fought litigation, resolved claims that former Sprint executives misled investors
       concerning the success of Sprint’s ill-advised merger with Nextel and the deteriorating credit
       quality of Sprint’s customer base, artificially inflating the value of Sprint’s securities.

       In re LendingClub Sec. Litig., No. 3:16-cv-02627 (N.D. Cal.). Robbins Geller attorneys obtained a
       $125 million settlement for the court-appointed lead plaintiff Water and Power Employees’
       Retirement, Disability and Death Plan of the City of Los Angeles and the class. The settlement
       resolved allegations that LendingClub promised investors an opportunity to get in on the ground
       floor of a revolutionary lending market fueled by the highest standards of honesty and integrity.
       The settlement ranks among the top ten largest securities recoveries ever in the Northern District
       of California.

       Marcus v. J.C. Penney Co., Inc., No. 13-cv-00736 (E.D. Tex.). Robbins Geller attorneys obtained a
       $97.5 million recovery on behalf of J.C. Penney shareholders. The result resolves claims that J.C.
       Penney and certain officers and directors made misstatements and/or omissions regarding the
       company’s financial position that resulted in artificially inflated stock prices. Specifically,
       defendants failed to disclose and/or misrepresented adverse facts, including that J.C. Penney

                                                                                Robbins Geller Rudman & Dowd LLP | 5
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 166
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1603
                                                                           SERVICES

        would have insufficient liquidity to get through year-end and would require additional funds to
        make it through the holiday season, and that the company was concealing its need for liquidity so
        as not to add to its vendors’ concerns.

        Luna v. Marvell Technology Group, Ltd., No. 3:15-cv-05447 (N.D. Cal.). In the Marvell litigation,
        Robbins Geller attorneys represented the Plumbers and Pipefitters National Pension Fund and
        obtained a $72.5 million settlement. The case involved claims that Marvell reported revenue and
        earnings during the class period that were misleading as a result of undisclosed pull-in and
        concession sales. The settlement represents approximately 24% to 50% of the best estimate of
        classwide damages suffered by investors who purchased shares during the February 19, 2015
        through December 7, 2015 class period.

        Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc., No. 3:09-cv-00882 (M.D. Tenn.). In the
        Psychiatric Solutions case, Robbins Geller represented lead plaintiff and class representative Central
        States, Southeast and Southwest Areas Pension Fund in litigation spanning more than four years.
        Psychiatric Solutions and its top executives were accused of insufficiently staffing their in-patient
        hospitals, downplaying the significance of regulatory investigations and manipulating their
        malpractice reserves. Just days before trial was set to commence, attorneys from Robbins Geller
        achieved a $65 million settlement that was the third-largest securities recovery ever in the district
        and the largest in a decade.

        Plumbers & Pipefitters National Pension Fund v. Burns, No. 3:05-cv-07393-JGC (N.D. Ohio). After
        11 years of hard-fought litigation, Robbins Geller attorneys secured a $64 million recovery for
        shareholders in a case that accused the former heads of Dana Corp. of securities fraud for
        trumpeting the auto parts maker’s condition while it actually spiraled toward bankruptcy. The
        Firm’s Appellate Practice Group successfully appealed to the Sixth Circuit Court of Appeals twice,
        reversing the district court’s dismissal of the action.

        In re St. Jude Med., Inc. Sec. Litig., No. 0:10-cv-00851 (D. Minn.). After four and one half years of
        litigation and mere weeks before the jury selection, Robbins Geller obtained a $50 million
        settlement on behalf of investors in medical device company St. Jude Medical. The settlement
        resolves accusations that St. Jude Medical misled investors by utilizing heavily discounted end-of-
        quarter bulk sales to meet quarterly expectations, which created a false picture of demand by
        increasing customer inventory due of St. Jude Medical devices. The complaint alleged that the
        risk of St. Jude Medical’s reliance on such bulk sales manifested when it failed to meet its forecast
        guidance for the third quarter of 2009, which the company had reaffirmed only weeks earlier.

 Robbins Geller’s securities practice is also strengthened by the existence of a strong appellate department,
 whose collective work has established numerous legal precedents. The securities practice also utilizes an
 extensive group of in-house economic and damage analysts, investigators and forensic accountants to aid
 in the prosecution of complex securities issues.



 Shareholder Derivative and Corporate Governance Litigation
 The Firm’s shareholder derivative and corporate governance practice is focused on preserving corporate
 assets and enhancing long-term shareowner value. Shareowner derivative actions are often brought by
 institutional investors to vindicate the rights of the corporation injured by its executives’ misconduct,
 which can effect violations of the nation’s securities, anti-corruption, false claims, cyber-security, labor,
 environmental and/or health & safety laws.




                                                                                Robbins Geller Rudman & Dowd LLP | 6
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 167
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1604
                                                                           SERVICES

 Robbins Geller attorneys have aided Firm clients in significantly enhancing shareowner value by obtaining
 hundreds of millions of dollars in financial clawbacks and successfully negotiating corporate governance
 enhancements. Robbins Geller has worked with its institutional clients to address corporate misconduct
 such as options backdating, bribery of foreign officials, pollution, off-label marketing, and insider trading
 and related self-dealing. Additionally, the Firm works closely with noted corporate governance
 consultants Robert Monks, Richard Bennett and their firm, ValueEdge Advisors LLC, to shape corporate
 governance practices that will benefit shareowners.

 Robbins Geller’s efforts have conferred substantial benefits upon shareowners, and the market effect of
 these benefits measures in the billions of dollars. The Firm’s significant achievements include:

        City of Westland Police and Fire Retirement System v. Stumpf (Wells Fargo Derivative Litigation),
        No. 3:11-cv-02369 (N.D. Cal.). Prosecuted shareholder derivative action on behalf of Wells Fargo
        & Co. alleging that Wells Fargo’s executives allowed participation in the mass-processing of home
        foreclosure documents by engaging in widespread robo-signing, i.e., the execution and submission
        of false legal documents in courts across the country without verification of their truth or accuracy,
        and failed to disclose Wells Fargo’s lack of cooperation in a federal investigation into the bank’s
        mortgage and foreclosure practices. In settlement of the action, Wells Fargo agreed to provide
        $67 million in homeowner down-payment assistance, credit counseling and improvements to its
        mortgage servicing system. The initiatives will be concentrated in cities severely impacted by the
        bank’s foreclosure practices and the ensuing mortgage foreclosure crisis. Additionally, Wells
        Fargo agreed to change its procedures for reviewing shareholder proposals and a strict ban on
        stock pledges by Wells Fargo board members.

        In re Ormat Techs., Inc. Derivative Litig., No. CV10-00759 (Nev. Dist. Ct., Washoe Cty.). Robbins
        Geller brought derivative claims for breach of fiduciary duty and unjust enrichment against the
        directors and certain officers of Ormat Technologies, Inc., a leading geothermal and recovered
        energy power business. During the relevant time period, these Ormat insiders caused the
        company to engage in accounting manipulations that ultimately required restatement of the
        company’s financial statements. The settlement in this action includes numerous corporate
        governance reforms designed to, among other things: (i) increase director independence; (ii)
        provide continuing education to directors; (iii) enhance the company’s internal controls; (iv) make
        the company’s board more independent; and (iv) strengthen the company’s internal audit
        function.

        In re Alphatec Holdings, Inc. Derivative S’holder Litig., No. 37-2010-00058586 (Cal. Super. Ct., San
        Diego Cty.). Obtained sweeping changes to Alphatec’s governance, including separation of the
        Chairman and CEO positions, enhanced conflict of interest procedures to address related-party
        transactions, rigorous director independence standards requiring that at least a majority of
        directors be outside independent directors, and ongoing director education and training.

        In re Finisar Corp. Derivative Litig., No. C-06-07660 (N.D. Cal.). Prosecuted shareholder
        derivative action on behalf of Finisar against certain of its current and former directors and
        officers for engaging in an alleged nearly decade-long stock option backdating scheme that was
        alleged to have inflicted substantial damage upon Finisar. After obtaining a reversal of the district
        court’s order dismissing the complaint for failing to adequately allege that a pre-suit demand was
        futile, Robbins Geller lawyers successfully prosecuted the derivative claims to resolution obtaining
        over $15 million in financial clawbacks for Finisar. Robbins Geller attorneys also obtained
        significant changes to Finisar’s stock option granting procedures and corporate governance. As a
        part of the settlement, Finisar agreed to ban the repricing of stock options without first obtaining
        specific shareholder approval, prohibit the retrospective selection of grant dates for stock options
        and similar awards, limit the number of other boards on which Finisar directors may serve,

                                                                                Robbins Geller Rudman & Dowd LLP | 7
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 168
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1605
                                                                           SERVICES

       require directors to own a minimum amount of Finisar shares, annually elect a Lead Independent
       Director whenever the position of Chairman and CEO are held by the same person, and require
       the board to appoint a Trading Compliance officer responsible for ensuring compliance with
       Finisar’s insider trading policies.

       Loizides v. Schramm (Maxwell Technology Derivative Litigation), No. 37-2010-00097953 (Cal.
       Super. Ct., San Diego Cty.). Prosecuted shareholder derivative claims arising from the company’s
       alleged violations of the Foreign Corrupt Practices Act of 1977 (“FCPA”). As a result of Robbins
       Geller’s efforts, Maxwell insiders agreed to adopt significant changes in Maxwell’s internal controls
       and systems designed to protect Maxwell against future potential violations of the FCPA. These
       corporate governance changes included, establishing the following, among other things: a
       compliance plan to improve board oversight of Maxwell’s compliance processes and internal
       controls; a clear corporate policy prohibiting bribery and subcontracting kickbacks, whereby
       individuals are accountable; mandatory employee training requirements, including the
       comprehensive explanation of whistleblower provisions, to provide for confidential reporting of
       FCPA violations or other corruption; enhanced resources and internal control and compliance
       procedures for the audit committee to act quickly if an FCPA violation or other corruption is
       detected; an FCPA and Anti-Corruption Compliance department that has the authority and
       resources required to assess global operations and detect violations of the FCPA and other
       instances of corruption; a rigorous ethics and compliance program applicable to all directors,
       officers and employees, designed to prevent and detect violations of the FCPA and other
       applicable anti-corruption laws; an executive-level position of Chief Compliance Officer with direct
       board-level reporting responsibilities, who shall be responsible for overseeing and managing
       compliance issues within the company; a rigorous insider trading policy buttressed by enhanced
       review and supervision mechanisms and a requirement that all trades are timely disclosed; and
       enhanced provisions requiring that business entities are only acquired after thorough FCPA and
       anti-corruption due diligence by legal, accounting and compliance personnel at Maxwell.

       In re SciClone Pharm., Inc. S’holder Derivative Litig., No. CIV 499030 (Cal. Super. Ct., San Mateo
       Cty.). Robbins Geller attorneys successfully prosecuted the derivative claims on behalf of nominal
       party SciClone Pharmaceuticals, Inc., resulting in the adoption of state-of-the-art corporate
       governance reforms. The corporate governance reforms included the establishment of an FCPA
       compliance coordinator; the adoption of an FCPA compliance program and code; and the
       adoption of additional internal controls and compliance functions.

       Policemen & Firemen Ret. Sys. of the City of Detroit v. Cornelison (Halliburton Derivative
       Litigation), No. 2009-29987 (Tex. Dist. Ct., Harris Cty.). Prosecuted shareholder derivative claims
       on behalf of Halliburton Company against certain Halliburton insiders for breaches of fiduciary
       duty arising from Halliburton’s alleged violations of the FCPA. In the settlement, Halliburton
       agreed, among other things, to adopt strict intensive controls and systems designed to detect and
       deter the payment of bribes and other improper payments to foreign officials, to enhanced
       executive compensation clawback, director stock ownership requirements, a limitation on the
       number of other boards that Halliburton directors may serve, a lead director charter, enhanced
       director independence standards, and the creation of a management compliance committee.

       In re UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1691 (D. Minn.). In the UnitedHealth case,
       our client, CalPERS, obtained sweeping corporate governance improvements, including the
       election of a shareholder-nominated member to the company’s board of directors, a mandatory
       holding period for shares acquired by executives via option exercises, as well as executive
       compensation reforms that tie pay to performance. In addition, the class obtained $925 million,
       the largest stock option backdating recovery ever and four times the next largest options
       backdating recovery.

                                                                              Robbins Geller Rudman & Dowd LLP | 8
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 169
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1606
                                                                           SERVICES

        In re Fossil, Inc. Derivative Litig., No. 3:06-cv-01672 (N.D. Tex.). The settlement agreement
        included the following corporate governance changes: declassification of elected board members;
        retirement of three directors and addition of five new independent directors; two-thirds board
        independence requirements; corporate governance guidelines providing for “Majority Voting”
        election of directors; lead independent director requirements; revised accounting measurement
        dates of options; addition of standing finance committee; compensation clawbacks; director
        compensation standards; revised stock option plans and grant procedures; limited stock option
        granting authority, timing and pricing; enhanced education and training; and audit engagement
        partner rotation and outside audit firm review.

        Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Sinegal (Costco Derivative Litigation), No.
        2:08-cv-01450 (W.D. Wash.). The parties agreed to settlement terms providing for the following
        corporate governance changes: the amendment of Costco’s bylaws to provide “Majority Voting”
        election of directors; the elimination of overlapping compensation and audit committee
        membership on common subject matters; enhanced Dodd-Frank requirements; enhanced internal
        audit standards and controls, and revised information-sharing procedures; revised compensation
        policies and procedures; revised stock option plans and grant procedures; limited stock option
        granting authority, timing and pricing; and enhanced ethics compliance standards and training.

        In re F5 Networks, Inc. Derivative Litig., No. C-06-0794 (W.D. Wash.). The parties agreed to the
        following corporate governance changes as part of the settlement: revised stock option plans and
        grant procedures; limited stock option granting authority, timing and pricing; “Majority Voting”
        election of directors; lead independent director requirements; director independence standards;
        elimination of director perquisites; and revised compensation practices.

        In re Community Health Sys., Inc. S’holder Derivative Litig., No. 3:11-cv-00489 (M.D. Tenn.).
        Robbins Geller obtained unprecedented corporate governance reforms on behalf of Community
        Health Systems, Inc. in a case against the company’s directors and officers for breaching their
        fiduciary duties by causing Community Health to develop and implement admissions criteria that
        systematically steered patients into unnecessary inpatient admissions, in contravention of Medicare
        and Medicaid regulations. The governance reforms obtained as part of the settlement include two
        shareholder-nominated directors, the creation of a Healthcare Law Compliance Coordinator with
        specified qualifications and duties, a requirement that the Board’s Compensation Committee be
        comprised solely of independent directors, the implementation of a compensation clawback that
        will automatically recover compensation improperly paid to the company’s CEO or CFO in the
        event of a restatement, the establishment of an insider trading controls committee, and the
        adoption of a political expenditure disclosure policy. In addition to these reforms, $60 million in
        financial relief was obtained, which is the largest shareholder derivative recovery ever in
        Tennessee and the Sixth Circuit.



 Options Backdating Litigation
 As has been widely reported in the media, the stock options backdating scandal suddenly engulfed
 hundreds of publicly traded companies throughout the country in 2006. Robbins Geller was at the
 forefront of investigating and prosecuting options backdating derivative and securities cases. The Firm
 has recovered over $1 billion in damages on behalf of injured companies and shareholders.




                                                                               Robbins Geller Rudman & Dowd LLP | 9
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 170
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1607
                                                                           SERVICES

        In re KLA-Tencor Corp. S’holder Derivative Litig., No. C-06-03445 (N.D. Cal.). After successfully
        opposing the special litigation committee of the board of directors’ motion to terminate the
        derivative claims, Robbins Geller recovered $43.6 million in direct financial benefits for
        KLATencor, including $33.2 million in cash payments by certain former executives and their
        directors’ and officers’ insurance carriers.

        In re Marvell Technology Grp. Ltd. Derivative Litig., No. C-06-03894 (N.D. Cal.). Robbins Geller
        recovered $54.9 million in financial benefits, including $14.6 million in cash, for Marvell, in
        addition to extensive corporate governance reforms related to Marvell’s stock option granting
        practices, board of directors’ procedures and executive compensation.

        In re KB Home S’holder Derivative Litig., No. 06-CV-05148 (C.D. Cal.). Robbins Geller served as
        co-lead counsel for the plaintiffs and recovered more than $31 million in financial benefits,
        including $21.5 million in cash, for KB Home, plus substantial corporate governance
        enhancements relating to KB Home’s stock option granting practices, director elections and
        executive compensation practices.



 Corporate Takeover Litigation
 Robbins Geller has earned a reputation as the leading law firm in representing shareholders in corporate
 takeover litigation. Through its aggressive efforts in prosecuting corporate takeovers, the Firm has
 secured for shareholders billions of dollars of additional consideration as well as beneficial changes for
 shareholders in the context of mergers and acquisitions.

 The Firm regularly prosecutes merger and acquisition cases post-merger, often through trial, to maximize
 the benefit for its shareholder class. Some of these cases include:

        In re Kinder Morgan, Inc. S’holders Litig., No. 06-C-801 (Kan. Dist. Ct., Shawnee Cty.). In the
        largest recovery ever for corporate takeover class action litigation, the Firm negotiated a
        settlement fund of $200 million in 2010.

        In re Dole Food Co., Inc. Stockholder Litig., No. 8703-VCL (Del. Ch.). Robbins Geller and co-
        counsel went to trial in the Delaware Court of Chancery on claims of breach of fiduciary duty on
        behalf of Dole Food Co., Inc. shareholders. The litigation challenged the 2013 buyout of Dole by
        its billionaire Chief Executive Officer and Chairman, David H. Murdock. On August 27, 2015, the
        court issued a post-trial ruling that Murdock and fellow director C. Michael Carter – who also
        served as Dole’s General Counsel, Chief Operating Officer and Murdock’s top lieutenant – had
        engaged in fraud and other misconduct in connection with the buyout and are liable to Dole’s
        former stockholders for over $148 million, the largest trial verdict ever in a class action
        challenging a merger transaction.

        In re Rural Metro Corp. Stockholders Litig., No. 6350-VCL (Del. Ch.). Robbins Geller and co-
        counsel were appointed lead counsel in this case after successfully objecting to an inadequate
        settlement that did not take into account evidence of defendants’ conflicts of interest. In a post-
        trial opinion, Delaware Vice Chancellor J. Travis Laster found defendant RBC Capital Markets,
        LLC liable for aiding and abetting Rural/Metro’s board of directors’ fiduciary duty breaches in the
        $438 million buyout of Rural/Metro, citing “the magnitude of the conflict between RBC’s claims
        and the evidence.” RBC was ordered to pay nearly $110 million as a result of its wrongdoing, the
        largest damage award ever obtained against a bank over its role as a merger adviser. The
        Delaware Supreme Court issued a landmark opinion affirming the judgment on November 30,
        2015, RBC Capital Mkts., LLC v. Jervis, 129 A.3d 816 (Del. 2015).


                                                                              Robbins Geller Rudman & Dowd LLP | 10
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 171
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1608
                                                                           SERVICES

       In re Del Monte Foods Co. S’holders Litig., No. 6027-VCL (Del. Ch.). Robbins Geller exposed the
       unseemly practice by investment bankers of participating on both sides of large merger and
       acquisition transactions and ultimately secured an $89 million settlement for shareholders of Del
       Monte. For efforts in achieving these results, the Robbins Geller lawyers prosecuting the case were
       named Attorneys of the Year by California Lawyer magazine in 2012.

       In re TD Banknorth S’holders Litig., No. 2557-VCL (Del. Ch.). After objecting to a modest
       recovery of just a few cents per share, the Firm took over the litigation and obtained a common
       fund settlement of $50 million.

       In re Chaparral Res., Inc. S’holders Litig., No. 2633-VCL (Del. Ch.). After a full trial and a
       subsequent mediation before the Delaware Chancellor, the Firm obtained a common fund
       settlement of $41 million (or 45% increase above merger price) for both class and appraisal claims.

       Laborers’ Local #231 Pension Fund v. Websense, Inc., No. 37-2013-00050879-CU-BT-CTL (Cal.
       Super. Ct., San Diego Cty.). Robbins Geller successfully obtained a record-breaking $40 million
       in Websense, Inc., which is believed to be the largest post-merger common fund settlement in
       California state court history. The class action challenged the May 2013 buyout of Websense by
       Vista Equity Partners (and affiliates) for $24.75 per share and alleged breach of fiduciary duty
       against the former Websense Board of Directors, and aiding and abetting against Websense’s
       financial advisor, Merrill Lynch, Pierce, Fenner & Smith, Inc. Claims were pursued by the
       plaintiff in both California state court and the Delaware Court of Chancery.

       In re Onyx Pharm., Inc. S’holder Litig., No. CIV523789 (Cal. Super. Ct., San Mateo Cty.). Robbins
       Geller obtained $30 million in a case against the former Onyx Board of Directors for breaching its
       fiduciary duties in connection with the acquisition of Onyx by Amgen Inc. for $125 per share at
       the expense of shareholders. At the time of the settlement, it was believed to set the record for the
       largest post-merger common fund settlement in California state court history. Over the case’s
       three years, Robbins Geller defeated defendants’ motions to dismiss, obtained class certification,
       took over 20 depositions and reviewed over one million pages of documents. Further, the
       settlement was reached just days before a hearing on the defendants’ motion for summary
       judgment was set to take place, and the result is now believed to be the second largest post-merger
       common fund settlement in California state court history.

       Harrah’s Entertainment, No. A529183 (Nev. Dist. Ct., Clark Cty.). The Firm’s active prosecution
       of the case on several fronts, both in federal and state court, assisted Harrah’s shareholders in
       securing an additional $1.65 billion in merger consideration.

       In re Chiron S’holder Deal Litig., No. RG 05-230567 (Cal. Super. Ct., Alameda Cty.). The Firm’s
       efforts helped to obtain an additional $800 million in increased merger consideration for Chiron
       shareholders.

       In re Dollar Gen. Corp. S’holder Litig., No. 07MD-1 (Tenn. Cir. Ct., Davidson Cty.). As lead
       counsel, the Firm secured a recovery of up to $57 million in cash for former Dollar General
       shareholders on the eve of trial.

       In re Prime Hospitality, Inc. S’holders Litig., No. 652-N (Del. Ch.). The Firm objected to a
       settlement that was unfair to the class and proceeded to litigate breach of fiduciary duty issues
       involving a sale of hotels to a private equity firm. The litigation yielded a common fund of $25
       million for shareholders.




                                                                              Robbins Geller Rudman & Dowd LLP | 11
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 172
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1609
                                                                           SERVICES

        In re UnitedGlobalCom, Inc. S’holder Litig., No. 1012-VCS (Del. Ch.). The Firm secured a common
        fund settlement of $25 million just weeks before trial.

        In re eMachines, Inc. Merger Litig., No. 01-CC-00156 (Cal. Super. Ct., Orange Cty.). After four
        years of litigation, the Firm secured a common fund settlement of $24 million on the brink of trial.

        In re PeopleSoft, Inc. S’holder Litig., No. RG-03100291 (Cal. Super. Ct., Alameda Cty.). The Firm
        successfully objected to a proposed compromise of class claims arising from takeover defenses by
        PeopleSoft, Inc. to thwart an acquisition by Oracle Corp., resulting in shareholders receiving an
        increase of over $900 million in merger consideration.

        ACS S’holder Litig., No. CC-09-07377-C (Tex. Cty. Ct., Dallas Cty.). The Firm forced ACS’s
        acquirer, Xerox, to make significant concessions by which shareholders would not be locked out of
        receiving more money from another buyer.



 Insurance
 Fraud and collusion in the insurance industry by executives, agents, brokers, lenders and others is one of
 the most costly crimes in the United States. Some experts have estimated the annual cost of white collar
 crime in the insurance industry to be over $120 billion nationally. Recent legislative proposals seek to
 curtail anti-competitive behavior within the industry. However, in the absence of comprehensive
 regulation, Robbins Geller has played a critical role as private attorney general in protecting the rights of
 consumers against insurance fraud and other unfair business practices within the insurance industry.

 Robbins Geller attorneys have long been at the forefront of litigating race discrimination issues within the
 life insurance industry. For example, the Firm has fought the practice by certain insurers of charging
 African-Americans and other people of color more for life insurance than similarly situated Caucasians.
 The Firm recovered over $400 million for African-Americans and other minorities as redress for civil
 rights abuses, including landmark recoveries in McNeil v. American General Life & Accident Insurance
 Company; Thompson v. Metropolitan Life Insurance Company; and Williams v. United Insurance Company of
 America.

 The Firm’s attorneys fight on behalf of elderly victims targeted for the sale of deferred annuity products
 with hidden sales loads and illusory bonus features. Sales agents for life insurance companies such as
 Allianz Life Insurance Company of North America, Midland National Life Insurance Company, and
 National Western Life Insurance Company targeted senior citizens for these annuities with lengthy
 investment horizons and high sales commissions. The Firm recovered millions of dollars for elderly
 victims and seeks to ensure that senior citizens are afforded full and accurate information regarding
 deferred annuities.

 Robbins Geller attorneys also stopped the fraudulent sale of life insurance policies based on
 misrepresentations about how the life insurance policy would perform, the costs of the policy, and
 whether premiums would “vanish.” Purchasers were also misled about the financing of a new life
 insurance policy, falling victim to a “replacement” or “churning” sales scheme where they were convinced
 to use loans, partial surrenders or withdrawals of cash values from an existing permanent life insurance
 policy to purchase a new policy.

        Brokerage “Pay to Play” Cases. On behalf of individuals, governmental entities, businesses, and
        non-profits, Robbins Geller has sued the largest commercial and employee benefit insurance
        brokers and insurers for unfair and deceptive business practices. While purporting to provide
        independent, unbiased advice as to the best policy, the brokers failed to adequately disclose that


                                                                                Robbins Geller Rudman & Dowd LLP | 12
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 173
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1610
                                                                           SERVICES

       they had entered into separate “pay to play” agreements with certain third-party insurance
       companies. These agreements provide additional compensation to the brokers based on such
       factors as profitability, growth and the volume of insurance that they place with a particular
       insurer, and are akin to a profit-sharing arrangement between the brokers and the insurance
       companies. These agreements create a conflict of interest since the brokers have a direct financial
       interest in selling their customers only the insurance products offered by those insurance
       companies with which the brokers have such agreements.

       Robbins Geller attorneys were among the first to uncover and pursue the allegations of these
       practices in the insurance industry in both state and federal courts. On behalf of the California
       Insurance Commissioner, the Firm brought an injunctive case against the biggest employee
       benefit insurers and local San Diego brokerage, ULR, which resulted in major changes to the way
       they did business. The Firm also sued on behalf of the City and County of San Francisco to
       recover losses due to these practices. Finally, Robbins Geller represents a putative nationwide class
       of individuals, businesses, employers, and governmental entities against the largest brokerage
       houses and insurers in the nation. To date, the Firm has obtained over $200 million on behalf of
       policyholders and enacted landmark business reforms.

       Discriminatory Credit Scoring and Redlining Cases. Robbins Geller attorneys have prosecuted
       cases concerning countrywide schemes of alleged discrimination carried out by Nationwide,
       Allstate, and other insurance companies against African-American and other persons of color who
       are purchasers of homeowner and automobile insurance policies. Such discrimination includes
       alleged redlining and the improper use of “credit scores,” which disparately impact minority
       communities. Plaintiffs in these actions have alleged that the insurance companies’ corporate-
       driven scheme of intentional racial discrimination includes refusing coverage and/or charging
       them higher premiums for homeowners and automobile insurance. On behalf of the class of
       aggrieved policyholders, the Firm has recovered over $400 million for these predatory and racist
       policies.

       Senior Annuities. Robbins Geller has prosecuted numerous cases against insurance companies
       and their agents who targeted senior citizens for the sale of deferred annuities. Plaintiffs alleged
       that the insurers misrepresented or failed to disclose to senior consumers material facts concerning
       the costs associated with their fixed and equity indexed deferred annuities and enticed seniors to
       buy the annuities by promising them illusory up-front bonuses. As a result of the Firm’s efforts,
       hundreds of millions of dollars in economic relief has been made available to seniors who have
       been harmed by these practices. Notable recoveries include:

              Negrete v. Allianz Life Ins. Co. of N. Am., No. CV-05-6838 (C.D. Cal.). Robbins Geller
              attorneys served as co-lead counsel on behalf of a nationwide RICO class consisting of over
              200,000 senior citizens who had purchased deferred annuities issued by Allianz Life
              Insurance Company of North America. In March 2015, after nine years of litigation,
              District Judge Christina A. Snyder granted final approval of a class action settlement that
              made available in excess of $250 million in cash payments and other benefits to class
              members. In approving the settlement, the Court praised the effort of the Firm and noted
              that “counsel has represented their clients with great skill and they are to be
              complimented.”

              In re Am. Equity Annuity Practices & Sales Litig., No. CV-05-6735 (C.D. Cal.). As co-lead
              counsel, Robbins Geller attorneys secured a settlement that made available $129 million in
              economic benefits to a nationwide class of 114,000 senior citizens.




                                                                              Robbins Geller Rudman & Dowd LLP | 13
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 174
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1611
                                                                           SERVICES

               In re Midland Nat’l Life Ins. Co. Annuity Sales Practices Litig., MDL No. 07-1825 (C.D.
               Cal.). After four years of litigation, the Firm secured a settlement that made available
               $79.5 million in economic benefits to a nationwide class of 70,000 senior citizens.

               Negrete v. Fidelity & Guar. Life Ins. Co., No. CV-05-6837 (C.D. Cal.). The Firm’s efforts
               resulted in a settlement under which Fidelity made available $52.7 in benefits to 56,000
               class members across the country.

               In re Nat’l Western Life Ins. Deferred Annuities Litig., No. 05-CV-1018 (S.D. Cal.). The
               Firm litigated this action for more than eight years. On the eve of trial, the Firm
               negotiated a settlement providing over $21 million in value to a nationwide class of 12,000
               senior citizens.



 Antitrust
 Robbins Geller’s antitrust practice focuses on representing businesses and individuals who have been the
 victims of price-fixing, unlawful monopolization, market allocation, tying and other anti-competitive
 conduct. The Firm has taken a leading role in many of the largest federal and state price-fixing,
 monopolization, market allocation and tying cases throughout the United States.

        In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, MDL No. 1720
        (E.D.N.Y.). Robbins Geller attorneys, serving as co-lead counsel on behalf of merchants, have
        reached a $6.26 billion cash settlement with defendants in this antitrust litigation. Defendants
        have contributed additional funds to the class settlement fund that remains from the earlier
        settlement in 2012, which was approved by the district court in 2013 but was then reversed on
        appeal in 2016. The case is pending preliminary approval before the Honorable Margo K. Brodie
        in the Eastern District of New York.

        Dahl v. Bain Capital Partners, LLC, No. 07-cv-12388-EFH (D. Mass). Robbins Geller attorneys
        served as co-lead counsel on behalf of shareholders in this antitrust action against the nation’s
        largest private equity firms that colluded to restrain competition and suppress prices paid to
        shareholders of public companies in connection with leveraged buyouts. Robbins Geller attorneys
        recovered more than $590 million for the class from the private equity firm defendants, including
        Goldman Sachs Group Inc. and Carlyle Group LP.

        Alaska Elec. Pension Fund v. Bank of America Corp., No. 14-cv-07126-JMF (S.D.N.Y.). Robbins
        Geller attorneys prosecuted antitrust claims against 14 major banks and broker ICAP plc who were
        alleged to have conspired to manipulate the ISDAfix rate, the key interest rate for a broad range
        of interest rate derivatives and other financial instruments in contravention of the competition
        laws. The class action was brought on behalf of investors and market participants who entered
        into interest rate derivative transactions between 2006 and 2013. Final approval has been granted
        to settlements collectively yielding $504.5 million from all defendants.

        In re Currency Conversion Fee Antitrust Litig., 01 MDL No. 1409 (S.D.N.Y.). Robbins
        Geller attorneys served as lead counsel and recovered $336 million for a class of credit and debit
        cardholders. The court praised the Firm as “indefatigable,” noting that the Firm’s lawyers
        “vigorously litigated every issue against some of the ablest lawyers in the antitrust defense bar.”

        Sheet Metal Workers Pension Plan of Northern California v. Bank of America Corporation, No.




                                                                              Robbins Geller Rudman & Dowd LLP | 14
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 175
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1612
                                                                           SERVICES

        1:16-cv-04603-ER (S.D.N.Y.). Robbins Geller attorneys are serving as co-lead counsel in a case
        against several of the world’s largest banks and the traders of certain specialized government
        bonds. They are alleged to have entered into a wide-ranging price-fixing and bid-rigging scheme
        costing pension funds and other investors hundreds of millions. To date, two of the more than a
        dozen corporate defendants have settled for more than $65 million.

        In re Aftermarket Automotive Lighting Products Antitrust Litig., 09 MDL No. 2007 (C.D. Cal.).
        Robbins Geller attorneys are co-lead counsel in this multi-district litigation in which plaintiffs
        allege that defendants conspired to fix prices and allocate markets for automotive lighting
        products. The last defendants settled just before the scheduled trial, resulting in total settlements
        of more than $50 million. Commenting on the quality of representation, the court commended
        the Firm for “expend[ing] substantial and skilled time and efforts in an efficient manner to bring
        this action to conclusion.”

        In re Dig. Music Antitrust Litig., 06 MDL No. 1780 (S.D.N.Y.). Robbins Geller attorneys are co-
        lead counsel in an action against the major music labels (Sony-BMG, EMI, Universal and Warner
        Music Group) in a case involving music that can be downloaded digitally from the Internet.
        Plaintiffs allege that defendants restrained the development of digital downloads and agreed to fix
        the distribution price of digital downloads at supracompetitive prices. Plaintiffs also allege that as
        a result of defendants’ restraint of the development of digital downloads, and the market and
        price for downloads, defendants were able to maintain the prices of their CDs at supracompetitive
        levels. The Second Circuit Court of Appeals upheld plaintiffs’ complaint, reversing the trial
        court’s dismissal. Discovery is ongoing.

        In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 02 MDL No. 1486 (N.D. Cal.).
        Robbins Geller attorneys served on the executive committee in this multi-district class action in
        which a class of purchasers of dynamic random access memory (or DRAM) chips alleged that the
        leading manufacturers of semiconductor products fixed the price of DRAM chips from the fall of
        2001 through at least the end of June 2002. The case settled for more than $300 million.

        Microsoft I-V Cases, JCCP No. 4106 (Cal. Super. Ct., San Francisco Cty.). Robbins Geller attorneys
        served on the executive committee in these consolidated cases in which California indirect
        purchasers challenged Microsoft’s illegal exercise of monopoly power in the operating system,
        word processing and spreadsheet markets. In a settlement approved by the court, class counsel
        obtained an unprecedented $1.1 billion worth of relief for the business and consumer class
        members who purchased the Microsoft products.



 Consumer Fraud
 In our consumer-based economy, working families who purchase products and services must receive
 truthful information so they can make meaningful choices about how to spend their hard-earned money.
 When financial institutions and other corporations deceive consumers or take advantage of unequal
 bargaining power, class action suits provide, in many instances, the only realistic means for an individual
 to right a corporate wrong.

 Robbins Geller attorneys represent consumers around the country in a variety of important, complex class
 actions. Our attorneys have taken a leading role in many of the largest federal and state consumer fraud,
 environmental, human rights and public health cases throughout the United States. The Firm is also
 actively involved in many cases relating to banks and the financial services industry, pursuing claims on
 behalf of individuals victimized by abusive telemarketing practices, abusive mortgage lending practices,
 market timing violations in the sale of variable annuities, and deceptive consumer credit lending practices


                                                                                Robbins Geller Rudman & Dowd LLP | 15
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 176
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1613
                                                                           SERVICES

 in violation of the Truth-In-Lending Act.      Below are a few representative samples of our robust,
 nationwide consumer practice.

       In re Nat’l Prescription Opiate Litig., MDL No. 2804 (N.D. Ohio). Robbins Geller serves on the
       Plaintiffs’ Executive Committee to spearhead more than 900 federal lawsuits brought on behalf of
       governmental entities and other plaintiffs in the sprawling litigation concerning the nationwide
       prescription opioid epidemic. In reporting on the selection of the lawyers to lead the case, The
       National Law Journal reported that “[t]he team reads like a ‘Who’s Who’ in mass torts.”

       Apple Inc. Device Performance Litigation. Robbins Geller serves on the Plaintiffs’ Executive
       Committee to advance judicial interests of efficiency and protect the interests of the proposed class
       in the Apple Inc. litigation. The case alleges Apple Inc. misrepresented its iPhone devices and the
       nature of updates to its mobile operating system (iOS), which allegedly included code that
       significantly reduced the performance of older-model iPhones and forced users to incur expenses
       replacing these devices or their batteries.

       In re Intel Corp. CPU Mktg., Sales Practices & Prods. Liab. Litig., No. 3:18-md-02828-SI (D. Or.).
       Robbins Geller serves on the Plaintiffs’ Steering Committee in Intel, a massive multidistrict
       litigation pending in the United States District Court for the District of Oregon. Intel concerns
       serious security vulnerabilities – known as “Spectre” and “Meltdown” – that infect nearly all of Intel’s
       x86 processors manufactured and sold since 1995, the patching of which results in processing
       speed degradation of the impacted computer, server or mobile device.

       Hauck v. Advanced Micro Devices, Inc., No. 18-CV-00447-LHK (N.D. Cal.). An attorney from
       Robbins Geller serves as co-lead counsel in a case against Advanced Micro Devices, Inc.
       (“AMD”), which alleges that AMD’s processors are incapable of operating as intended and at
       processing speeds represented by AMD without exposing users to the Spectre vulnerability, which
       allows hackers to covertly access sensitive information stored within the CPU’s kernel.

       In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., No. 15-md-2672
       (N.D. Cal.). As part of the Plaintiffs’ Steering Committee, Robbins Geller reached a series of
       settlements on behalf of purchasers, lessees and dealers that total well over $17 billion, the largest
       settlement in history, concerning illegal “defeat devices” that Volkswagen installed on many of its
       diesel-engine vehicles. The device tricked regulators into believing the cars were complying with
       emissions standards, while the cars were actually emitting between 10 and 40 times the allowable
       limit for harmful pollutants.

       Trump University. After six and half years of tireless litigation and on the eve of trial, Robbins
       Geller, serving as co-lead counsel, secured a historic recovery on behalf of Trump University
       students around the country. The settlement provides $25 million to approximately 7,000
       consumers, including senior citizens who accessed retirement accounts and maxed out credit cards
       to enroll in Trump University. The extraordinary result means individual class members are
       eligible for upwards of $35,000 in restitution.            The settlement resolves claims that
       President Donald J. Trump and Trump University violated federal and state laws by misleadingly
       marketing “Live Events” seminars and mentorships as teaching Trump’s “real-estate techniques”
       through his “hand-picked” “professors” at his so-called “university.” Robbins Geller represented the
       class on a pro bono basis.

       Bank Overdraft Fees Litigation. The banking industry charges consumers exorbitant amounts for
       “overdraft” of their checking accounts, even if the customer did not authorize a charge beyond the




                                                                                Robbins Geller Rudman & Dowd LLP | 16
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 177
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1614
                                                                           SERVICES

       available balance and even if the account would not have been overdrawn had the transactions
       been ordered chronologically as they occurred – that is, banks reorder transactions to maximize
       such fees. The Firm brought lawsuits against major banks to stop this practice and recover these
       false fees. These cases have recovered over $500 million thus far from a dozen banks and we
       continue to investigate other banks engaging in this practice.

       Schwartz v. Visa Int’l, No. 822404-4 (Cal. Super. Ct., Alameda Cty.). After years of litigation and a
       six-month trial, Robbins Geller attorneys won one of the largest consumer-protection verdicts ever
       awarded in the United States. The Firm’s attorneys represented California consumers in an action
       against Visa and MasterCard for intentionally imposing and concealing a fee from cardholders.
       The court ordered Visa and MasterCard to return $800 million in cardholder losses, which
       represented 100% of the amount illegally taken, plus 2% interest. In addition, the court ordered
       full disclosure of the hidden fee.

       West Telemarketing Case. Robbins Geller attorneys secured a $39 million settlement for class
       members caught up in a telemarketing scheme where consumers were charged for an unwanted
       membership program after purchasing Tae-Bo exercise videos. Under the settlement, consumers
       were entitled to claim between one and one-half to three times the amount of all fees they
       unknowingly paid.

       Dannon Activia®. Robbins Geller attorneys secured the largest ever settlement for a false
       advertising case involving a food product. The case alleged that Dannon’s advertising for its
       Activia® and DanActive® branded products and their benefits from “probiotic” bacteria were
       overstated. As part of the nationwide settlement, Dannon agreed to modify its advertising and
       establish a fund of up to $45 million to compensate consumers for their purchases of Activia® and
       DanActive®.

       Mattel Lead Paint Toys. In 2006-2007, toy manufacturing giant Mattel and its subsidiary Fisher-
       Price announced the recall of over 14 million toys made in China due to hazardous lead and
       dangerous magnets. Robbins Geller attorneys filed lawsuits on behalf of millions of parents and
       other consumers who purchased or received toys for children that were marketed as safe but were
       later recalled because they were dangerous. The Firm’s attorneys reached a landmark settlement
       for millions of dollars in refunds and lead testing reimbursements, as well as important testing
       requirements to ensure that Mattel’s toys are safe for consumers in the future.

       Tenet Healthcare Cases. Robbins Geller attorneys were co-lead counsel in a class action alleging a
       fraudulent scheme of corporate misconduct, resulting in the overcharging of uninsured patients
       by the Tenet chain of hospitals. The Firm’s attorneys represented uninsured patients of Tenet
       hospitals nationwide who were overcharged by Tenet’s admittedly “aggressive pricing strategy,”
       which resulted in price gouging of the uninsured. The case was settled with Tenet changing its
       practices and making refunds to patients.

       Pet Food Products Liability Litigation. Robbins Geller served as co-lead counsel in this massive,
       100+ case products liability MDL in the District of New Jersey concerning the death of and injury
       to thousands of the nation’s cats and dogs due to tainted pet food. The case settled for $24
       million.

       In re Sony Gaming Networks & Customer Data Sec. Breach Litig., No. 3:11-md-2258-AJB (MDD)
       (S.D. Cal.). The Firm served as a member of the Plaintiffs’ Steering Committee, helping to obtain
       a precedential opinion denying in part Sony’s motion to dismiss plaintiffs’ claims involving the
       breach of Sony’s gaming network, leading to a pending $15 million settlement.



                                                                              Robbins Geller Rudman & Dowd LLP | 17
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 178
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1615
                                                                           SERVICES

 Intellectual Property
 Individual inventors, universities, and research organizations provide the fundamental research behind
 many existing and emerging technologies. Every year, the majority of U.S. patents are issued to this
 group of inventors. Through this fundamental research, these inventors provide a significant competitive
 advantage to this country. Unfortunately, while responsible for most of the inventions that issue into U.S.
 patents every year, individual inventors, universities and research organizations receive very little of the
 licensing revenues for U.S. patents. Large companies reap 99% of all patent licensing revenues.

 Robbins Geller enforces the rights of these inventors by filing and litigating patent infringement cases
 against infringing entities. Our attorneys have decades of patent litigation experience in a variety of
 technical applications. This experience, combined with the Firm’s extensive resources, gives individual
 inventors the ability to enforce their patent rights against even the largest infringing companies.

 Our attorneys have experience handling cases involving a broad range of technologies, including:

        biochemistry
        telecommunications
        medical devices
        medical diagnostics
        networking systems
        computer hardware devices and software
        mechanical devices
        video gaming technologies
        audio and video recording devices



 Human Rights, Labor Practices and Public Policy
 Robbins Geller attorneys have a long tradition of representing the victims of unfair labor practices and
 violations of human rights. These include:

        Does I v. The Gap, Inc., No. 01 0031 (D. N. Mar. I.). In this groundbreaking case, Robbins Geller
        attorneys represented a class of 30,000 garment workers who alleged that they had worked under
        sweatshop conditions in garment factories in Saipan that produced clothing for top U.S. retailers
        such as The Gap, Target and J.C. Penney. In the first action of its kind, Robbins Geller attorneys
        pursued claims against the factories and the retailers alleging violations of RICO, the Alien Tort
        Claims Act, and the Law of Nations based on the alleged systemic labor and human rights abuses
        occurring in Saipan. This case was a companion to two other actions: Does I v. Advance Textile
        Corp., No. 99 0002 (D. N. Mar. I.), which alleged overtime violations by the garment factories
        under the Fair Labor Standards Act and local labor law, and UNITE v. The Gap, Inc., No. 300474
        (Cal. Super. Ct., San Francisco Cty.), which alleged violations of California’s Unfair Practices Law
        by the U.S. retailers. These actions resulted in a settlement of approximately $20 million that
        included a comprehensive monitoring program to address past violations by the factories and
        prevent future ones. The members of the litigation team were honored as Trial Lawyers of the
        Year by the Trial Lawyers for Public Justice in recognition of the team’s efforts at bringing about
        the precedent-setting settlement of the actions.

        Liberty Mutual Overtime Cases, No. JCCP 4234 (Cal. Super. Ct., Los Angeles Cty.). Robbins Geller
        attorneys served as co-lead counsel on behalf of 1,600 current and former insurance claims
        adjusters at Liberty Mutual Insurance Company and several of its subsidiaries. Plaintiffs brought
        the case to recover unpaid overtime compensation and associated penalties, alleging that Liberty


                                                                               Robbins Geller Rudman & Dowd LLP | 18
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 179
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1616
                                                                           SERVICES

        Mutual had misclassified its claims adjusters as exempt from overtime under California law. After
        13 years of complex and exhaustive litigation, Robbins Geller secured a settlement in which
        Liberty Mutual agreed to pay $65 million into a fund to compensate the class of claims adjusters
        for unpaid overtime. The Liberty Mutual action is one of a few claims adjuster overtime actions
        brought in California or elsewhere to result in a successful outcome for plaintiffs since 2004.

        Veliz v. Cintas Corp., No. 5:03-cv-01180 (N.D. Cal.). Brought against one of the nation’s largest
        commercial laundries for violations of the Fair Labor Standards Act for misclassifying truck drivers
        as salesmen to avoid payment of overtime.

        Kasky v. Nike, Inc., 27 Cal. 4th 939 (2002). The California Supreme Court upheld claims that an
        apparel manufacturer misled the public regarding its exploitative labor practices, thereby violating
        California statutes prohibiting unfair competition and false advertising. The Court rejected
        defense contentions that any misconduct was protected by the First Amendment, finding the
        heightened constitutional protection afforded to noncommercial speech inappropriate in such a
        circumstance.

 Shareholder derivative litigation brought by Robbins Geller attorneys at times also involves stopping anti-
 union activities, including:

        Southern Pacific/Overnite. A shareholder action stemming from several hundred million dollars in
        loss of value in the company due to systematic violations by Overnite of U.S. labor laws.

        Massey Energy. A shareholder action against an anti-union employer for flagrant violations of
        environmental laws resulting in multi-million-dollar penalties.

        Crown Petroleum. A shareholder action against a Texas-based oil company for self-dealing and
        breach of fiduciary duty while also involved in a union lockout.



 Environment and Public Health
 Robbins Geller attorneys have also represented plaintiffs in class actions related to environmental law.
 The Firm’s attorneys represented, on a pro bono basis, the Sierra Club and the National Economic
 Development and Law Center as amici curiae in a federal suit designed to uphold the federal and state use
 of project labor agreements (“PLAs”). The suit represented a legal challenge to President Bush’s Executive
 Order 13202, which prohibits the use of project labor agreements on construction projects receiving
 federal funds. Our amici brief in the matter outlined and stressed the significant environmental and socio-
 economic benefits associated with the use of PLAs on large-scale construction projects.

 Attorneys with Robbins Geller have been involved in several other significant environmental cases,
 including:




                                                                               Robbins Geller Rudman & Dowd LLP | 19
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 180
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1617
                                                                           SERVICES

        Public Citizen v. U.S. D.O.T. Robbins Geller attorneys represented a coalition of labor,
        environmental, industry and public health organizations including Public Citizen, The
        International Brotherhood of Teamsters, California AFL-CIO and California Trucking Industry in
        a challenge to a decision by the Bush administration to lift a Congressionally-imposed
        “moratorium” on cross-border trucking from Mexico on the basis that such trucks do not conform
        to emission controls under the Clean Air Act, and further, that the administration did not first
        complete a comprehensive environmental impact analysis as required by the National
        Environmental Policy Act. The suit was dismissed by the United States Supreme Court, the Court
        holding that because the D.O.T. lacked discretion to prevent crossborder trucking, an
        environmental assessment was not required.

        Sierra Club v. AK Steel. Brought on behalf of the Sierra Club for massive emissions of air and
        water pollution by a steel mill, including homes of workers living in the adjacent communities, in
        violation of the Federal Clean Air Act, Resource Conservation Recovery Act and the Clean Water
        Act.

        MTBE Litigation. Brought on behalf of various water districts for befouling public drinking water
        with MTBE, a gasoline additive linked to cancer.

        Exxon Valdez. Brought on behalf of fisherman and Alaska residents for billions of dollars in
        damages resulting from the greatest oil spill in U.S. history.

        Avila Beach. A citizens’ suit against UNOCAL for leakage from the oil company pipeline so severe
        it literally destroyed the town of Avila Beach, California.

 Federal laws such as the Clean Water Act, the Clean Air Act, and the Resource Conservation and Recovery
 Act and state laws such as California’s Proposition 65 exist to protect the environment and the public from
 abuses by corporate and government organizations. Companies can be found liable for negligence,
 trespass or intentional environmental damage, be forced to pay for reparations and to come into
 compliance with existing laws. Prominent cases litigated by Robbins Geller attorneys include representing
 more than 4,000 individuals suing for personal injury and property damage related to the Stringfellow
 Dump Site in Southern California, participation in the Exxon Valdez oil spill litigation, and litigation
 involving the toxic spill arising from a Southern Pacific train derailment near Dunsmuir, California.

 Robbins Geller attorneys have led the fight against Big Tobacco since 1991. As an example, Robbins
 Geller attorneys filed the case that helped get rid of Joe Camel, representing various public and private
 plaintiffs, including the State of Arkansas, the general public in California, the cities of San Francisco, Los
 Angeles and Birmingham, 14 counties in California, and the working men and women of this country in
 the Union Pension and Welfare Fund cases that have been filed in 40 states. In 1992, Robbins Geller
 attorneys filed the first case in the country that alleged a conspiracy by the Big Tobacco companies.



 Pro Bono
 Robbins Geller provides counsel to those unable to afford legal representation as part of a continuous and
 longstanding commitment to the communities in which it serves. Over the years the Firm has dedicated a
 considerable amount of time, energy, and a full range of its resources for many pro bono and charitable
 actions.

 Robbins Geller has been honored for its pro bono efforts by the California State Bar (including a




                                                                                  Robbins Geller Rudman & Dowd LLP | 20
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 181
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1618
                                                                           SERVICES

 nomination for the President’s Pro Bono Law Firm of the Year award) and the San Diego Volunteer
 Lawyer’s Program, among others.

 Some of the Firm’s and its attorneys’ pro bono and charitable actions include:

        Representing Trump University students in two class actions against President Donald J. Trump.
        The historic settlement provides $25 million to approximately 7,000 consumers. This means
        individual class members are eligible for upwards of $35,000 in restitution – an extraordinary
        result.

        Representing children diagnosed with Autism Spectrum Disorder, as well as children with
        significant disabilities, in New York to remedy flawed educational policies and practices that cause
        substantial harm to these and other similar children year after year.

        Representing 19 San Diego County children diagnosed with Autism Spectrum Disorder in their
        appeal of the San Diego Regional Center’s termination of funding for a crucial therapy. The
        victory resulted in a complete reinstatement of funding and set a precedent that allows other
        children to obtain the treatments they need.

        Serving as Northern California and Hawaii District Coordinator for the United States Court of
        Appeals for the Ninth Circuit’s Pro Bono program since 1993.

        Representing the Sierra Club and the National Economic Development and Law Center as amici
        curiae before the U.S. Supreme Court.

        Obtaining political asylum, after an initial application had been denied, for an impoverished
        Somali family whose ethnic minority faced systematic persecution and genocidal violence in
        Somalia, as well as forced female mutilation.

        Working with the ACLU in a class action filed on behalf of welfare applicants subject to San Diego
        County’s “Project 100%” program. Relief was had when the County admitted that food-stamp
        eligibility could not hinge upon the Project 100% “home visits,” and again when the district court
        ruled that unconsented “collateral contacts” violated state regulations. The decision was noted by
        the Harvard Law Review, The New York Times and The Colbert Report.

        Filing numerous amicus curiae briefs on behalf of religious organizations and clergy that support
        civil rights, oppose government-backed religious-viewpoint discrimination, and uphold the
        American traditions of religious freedom and church-state separation.

        Serving as amicus counsel in a Ninth Circuit appeal from a Board of Immigration Appeals
        deportation decision. In addition to obtaining a reversal of the BIA’s deportation order, the Firm
        consulted with the Federal Defenders’ Office on cases presenting similar fact patterns, which
        resulted in a precedent-setting en banc decision from the Ninth Circuit resolving a question of state
        and federal law that had been contested and conflicted for decades.




                                                                               Robbins Geller Rudman & Dowd LLP | 21
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 182
                                                      PRACTICE   of 289AND
                                                               AREAS    PageID: 1619
                                                                           SERVICES

 E-Discovery
 Robbins Geller has successfully litigated some of the largest and most complex shareholder and antitrust
 actions in history and has become the vanguard of a rapidly evolving world of e-discovery in complex
 litigation. The Firm has 200 attorneys supported by a large staff of forensic and e-discovery specialists
 and has a level of technological sophistication that is unmatched by any other firm. As the size and stakes
 of complex litigation continue to increase, it is more important than ever to retain counsel with a
 successful track record of results. Robbins Geller has consistently proven to be the right choice for anyone
 seeking representation in actions against the largest corporations in the world.

 Led by 20-year litigation veteran Tor Gronborg, and advised by Lea Bays, e-discovery counsel, and
 Christine Milliron, Director of E-Discovery and Litigation Support, the Robbins Geller e-discovery
 practice group is a multi-disciplinary team of attorneys, forensic analysts and database professionals. No
 plaintiffs’ firm is better equipped to develop the type of comprehensive and case specific e-discovery
 strategy that is necessary for today’s complex litigation. The attorneys have extensive knowledge and
 experience in drafting and negotiating sophisticated e-discovery protocols, including those involving the
 use of predictive coding. High quality document review services are performed by a consistent group of
 staff attorneys who are experienced in the Firm’s litigation practice areas and specialize in document
 review and analysis. A team of forensic and technology professionals work closely with the attorneys to
 ensure an effective and efficient e-discovery strategy. The litigation support team includes six Relativity
 Certified Administrators. Collectively, the Robbins Geller forensic and technology professionals have
 more than 75 years of e-discovery experience.

 Members of the practice group are also leaders in shaping the broader dialogue on e-discovery issues.
 They regularly contribute to industry publications, speak at conferences organized by leading e-discovery
 think tanks such as The Sedona Conference and Georgetown University Law Center’s Advanced
 eDiscovery Institute, and play prominent roles in the local chapters of Women in eDiscovery and the
 Relativity Users Steering Committee. The e-discovery practice group also offers regular in-house training
 and education, ensuring that members of the Firm are always up-to-date on the evolving world of e-
 discovery law and technology.

 Robbins Geller has always been a leader in document-intensive litigation. Boasting high-performing
 infrastructure resources, state-of-the-art technology, and a deep bench of some of the most highly trained
 Relativity Certified Administrators and network engineers, the Firm’s capabilities rival, if not outshine,
 those of the top e-discovery vendors in the industry. Additionally, the Firm’s implementation of advanced
 analytic technologies and custom workflows makes its work fast, smart and efficient. Combined with
 Robbins Geller’s decision to manage and host its litigation support in-house, these technologies reduce the
 Firm’s reliance on third-party vendors, enabling it to offer top-notch e-discovery services to clients at a
 fair and reasonable cost.

 Security is a top priority at Robbins Geller. The Firm’s hosted e-discovery is secured using bank-level 128
 encryption and is protected behind state-of-the-art Cisco firewalls. All e-discovery data is hosted on Firm-
 owned equipment at an SSAE 16-compliant, SOC 1, 2, and 3 audited facility that features 9.1 megawatts
 of power, N+1 or better redundancy on all data center systems, and security protocols required by
 leading businesses in the most stringent verticals. Originally designed to support a large defense
 contractor, it is built to rigorous standards, complete with redundant power and cooling systems plus
 multiple generators.




                                                                               Robbins Geller Rudman & Dowd LLP | 22
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 183 of 289 PageID: 1620



 PROMINENT CASES, PRECEDENT-SETTING
 DECISIONS AND JUDICIAL COMMENDATIONS
 Prominent Cases
 Over the years, Robbins Geller attorneys have obtained outstanding results in some of the most notorious
 and well-known cases, frequently earning judicial commendations for the quality of their representation.

        In re Enron Corp. Sec. Litig., No. H-01-3624 (S.D. Tex.). Investors lost billions of dollars as a result
        of the massive fraud at Enron. In appointing Robbins Geller lawyers as sole lead counsel to
        represent the interests of Enron investors, the court found that the Firm’s zealous prosecution and
        level of “insight” set it apart from its peers. Robbins Geller attorneys and lead plaintiff The
        Regents of the University of California aggressively pursued numerous defendants, including
        many of Wall Street’s biggest banks, and successfully obtained settlements in excess of $7.2 billion
        for the benefit of investors. This is the largest securities class action recovery in history.

        The court overseeing this action had utmost praise for Robbins Geller’s efforts and stated that
        “[t]he experience, ability, and reputation of the attorneys of [Robbins Geller] is not disputed; it is
        one of the most successful law firms in securities class actions, if not the preeminent one, in the
        country.” In re Enron Corp. Sec., Derivative & “ERISA” Litig., 586 F. Supp. 2d 732, 797 (S.D. Tex.
        2008).

        The court further commented: “[I]n the face of extraordinary obstacles, the skills, expertise,
        commitment, and tenacity of [Robbins Geller] in this litigation cannot be overstated. Not to be
        overlooked are the unparalleled results, . . . which demonstrate counsel’s clearly superlative
        litigating and negotiating skills.” Id. at 789.

        The court stated that the Firm’s attorneys “are to be commended for their zealousness, their
        diligence, their perseverance, their creativity, the enormous breadth and depth of their
        investigations and analysis, and their expertise in all areas of securities law on behalf of the
        proposed class.” Id.

        In addition, the court noted, “This Court considers [Robbins Geller] ‘a lion’ at the securities bar
        on the national level,” noting that the Lead Plaintiff selected Robbins Geller because of the Firm’s
        “outstanding reputation, experience, and success in securities litigation nationwide.” Id. at 790.

        The court further stated that “Lead Counsel’s fearsome reputation and successful track record
        undoubtedly were substantial factors in . . . obtaining these recoveries.” Id.

        Finally, Judge Harmon stated: “As this Court has explained [this is] an extraordinary group of
        attorneys who achieved the largest settlement fund ever despite the great odds against them.” Id.
        at 828.

        Jaffe v. Household Int’l, Inc., No. 02-C-05893 (N.D. Ill). As sole lead counsel, Robbins Geller
        obtained a record-breaking settlement of $1.575 billion after 14 years of litigation, including a six-
        week jury trial in 2009 that resulted in a securities fraud verdict in favor of the class. In 2015, the
        Seventh Circuit Court of Appeals upheld the jury’s verdict that defendants made false or
        misleading statements of material fact about the company’s business practices and financial results,
        but remanded the case for a new trial on the issue of whether the individual defendants “made”
        certain false statements, whether those false statements caused plaintiffs’ losses, and the amount of


                                                                                 Robbins Geller Rudman & Dowd LLP | 23
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 184 of 289 PageID:
                                                     PRECEDENT-SETTING          1621
                                                                          DECISIONS
                                                                       AND JUDICIAL COMMENDATIONS
       damages. The parties reached an agreement to settle the case just hours before the retrial was
       scheduled to begin on June 6, 2016. The $1.575 billion settlement, approved in October 2016, is the
       largest ever following a securities fraud class action trial, the largest securities fraud settlement in
       the Seventh Circuit and the seventh-largest settlement ever in a post-PSLRA securities fraud case.
       According to published reports, the case was just the seventh securities fraud case tried to a verdict
       since the passage of the PSLRA.

       In approving the settlement, the Honorable Jorge L. Alonso noted the team’s “skill and
       determination” while recognizing that “Lead Counsel prosecuted the case vigorously and skillfully
       over 14 years against nine of the country’s most prominent law firms” and “achieved an
       exceptionally significant recovery for the class.” The court added that the team faced “significant
       hurdles” and “uphill battles” throughout the case and recognized that “[c]lass counsel performed a
       very high-quality legal work in the context of a thorny case in which the state of the law has been
       and is in flux.” The court succinctly concluded that the settlement was “a spectacular result for the
       class.” Jaffe v. Household Int’l, Inc., No. 02-C-5892, 2016 U.S. Dist. LEXIS 156921, at *8 (N.D. Ill.
       Nov. 10, 2016); Jaffe v. Household Int’l, Inc., No. 02-C-05893, Transcript at 56, 65 (N.D. Ill. Oct. 20,
       2016).

       In re UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1691 (D. Minn.). In the UnitedHealth case,
       Robbins Geller represented the California Public Employees’ Retirement System (“CalPERS”) and
       demonstrated its willingness to vigorously advocate for its institutional clients, even under the most
       difficult circumstances. For example, in 2006, the issue of high-level executives backdating stock
       options made national headlines. During that time, many law firms, including Robbins Geller,
       brought shareholder derivative lawsuits against the companies’ boards of directors for breaches of
       their fiduciary duties or for improperly granting backdated options. Rather than pursuing a
       shareholder derivative case, the Firm filed a securities fraud class action against the company on
       behalf of CalPERS. In doing so, Robbins Geller faced significant and unprecedented legal
       obstacles with respect to loss causation, i.e., that defendants’ actions were responsible for causing
       the stock losses. Despite these legal hurdles, Robbins Geller obtained an $895 million recovery on
       behalf of the UnitedHealth shareholders. Shortly after reaching the $895 million settlement with
       UnitedHealth, the remaining corporate defendants, including former CEO William A. McGuire,
       also settled. McGuire paid $30 million and returned stock options representing more than three
       million shares to the shareholders. The total recovery for the class was over $925 million, the
       largest stock option backdating recovery ever, and a recovery that is more than four times larger
       than the next largest options backdating recovery.            Moreover, Robbins Geller obtained
       unprecedented corporate governance reforms, including election of a shareholder-nominated
       member to the company’s board of directors, a mandatory holding period for shares acquired by
       executives via option exercise, and executive compensation reforms that tie pay to performance.

       Alaska Elec. Pension Fund v. CitiGroup, Inc. (In re WorldCom Sec. Litig.), No. 03 Civ. 8269
       (S.D.N.Y.). Robbins Geller attorneys represented more than 50 private and public institutions that
       opted out of the class action case and sued WorldCom’s bankers, officers and directors, and
       auditors in courts around the country for losses related to WorldCom bond offerings from 1998 to
       2001. The Firm’s clients included major public institutions from across the country such as
       CalPERS, CalSTRS, the state pension funds of Maine, Illinois, New Mexico and West Virginia,
       union pension funds, and private entities such as AIG and Northwestern Mutual. Robbins Geller
       attorneys recovered more than $650 million for their clients, substantially more than they would
       have recovered as part of the class.

       Luther v. Countrywide Fin. Corp., No. 12-cv-05125 (C.D. Cal.). Robbins Geller attorneys secured a




                                                                                Robbins Geller Rudman & Dowd LLP | 24
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 185 of 289 PageID:
                                                     PRECEDENT-SETTING          1622
                                                                          DECISIONS
                                                                       AND JUDICIAL COMMENDATIONS
       $500 million settlement for institutional and individual investors in what is the largest RMBS
       purchaser class action settlement in history, and one of the largest class action securities
       settlements of all time. The unprecedented settlement resolves claims against Countrywide and
       Wall Street banks that issued the securities. The action was the first securities class action case filed
       against originators and Wall Street banks as a result of the credit crisis. As co-lead counsel Robbins
       Geller forged through six years of hard-fought litigation, oftentimes litigating issues of first
       impression, in order to secure the landmark settlement for its clients and the class.

       In approving the settlement, Judge Mariana R. Pfaelzer repeatedly complimented plaintiffs’
       attorneys, noting that it was “beyond serious dispute that Class Counsel has vigorously prosecuted
       the Settlement Actions on both the state and federal level over the last six years.” Judge Pfaelzer
       also commented that “[w]ithout a settlement, these cases would continue indefinitely, resulting in
       significant risks to recovery and continued litigation costs. It is difficult to understate the risks to
       recovery if litigation had continued.” Me. State Ret. Sys. v. Countrywide Fin. Corp., No.
       2:10-CV-00302, 2013 U.S. Dist. LEXIS 179190, at *44, *56 (C.D. Cal. Dec. 5, 2013).

       Judge Pfaelzer further noted that the proposed $500 million settlement represents one of the
       “largest MBS class action settlements to date. Indeed, this settlement easily surpasses the next
       largest . . . MBS settlement.” Id. at *59.

       In re Wachovia Preferred Sec. & Bond/Notes Litig., No. 09-cv-06351 (S.D.N.Y.). In litigation over
       bonds and preferred securities, issued by Wachovia between 2006 and 2008, Robbins Geller and
       co-counsel obtained a significant settlement with Wachovia successor Wells Fargo & Company
       ($590 million) and Wachovia auditor KPMG LLP ($37 million). The total settlement – $627 million –
       is one of the largest credit-crisis settlements involving Securities Act claims and one of the 20 largest
       securities class action recoveries in history. The settlement is also one of the biggest securities class
       action recoveries arising from the credit crisis.

       As alleged in the complaint, the offering materials for the bonds and preferred securities misstated
       and failed to disclose the true nature and quality of Wachovia’s mortgage loan portfolio, which
       exposed the bank and misled investors to tens of billions of dollars in losses on mortgage-related
       assets. In reality, Wachovia employed high-risk underwriting standards and made loans to
       subprime borrowers, contrary to the offering materials and their statements of “pristine credit
       quality.” Robbins Geller served as co-lead counsel representing the City of Livonia Employees’
       Retirement System, Hawaii Sheet Metal Workers Pension Fund, and the investor class.

       In re Cardinal Health, Inc. Sec. Litig., No. C2-04-575 (S.D. Ohio). As sole lead counsel
       representing Cardinal Health shareholders, Robbins Geller obtained a recovery of $600 million
       for investors. On behalf of the lead plaintiffs, Amalgamated Bank, the New Mexico State
       Investment Council, and the California Ironworkers Field Trust Fund, the Firm aggressively
       pursued class claims and won notable courtroom victories, including a favorable decision on
       defendants’ motion to dismiss. In re Cardinal Health, Inc. Sec. Litigs., 426 F. Supp. 2d 688 (S.D.
       Ohio 2006). At the time, the $600 million settlement was the tenth-largest settlement in the
       history of securities fraud litigation and is the largest-ever recovery in a securities fraud action in
       the Sixth Circuit. Judge Marbley commented:

                            The quality of representation in this case was superb. Lead Counsel,
               [Robbins Geller], are nationally recognized leaders in complex securities litigation
               class actions. The quality of the representation is demonstrated by the substantial
               benefit achieved for the Class and the efficient, effective prosecution and resolution
               of this action. Lead Counsel defeated a volley of motions to dismiss, thwarting well-
               formed challenges from prominent and capable attorneys from six different law


                                                                                 Robbins Geller Rudman & Dowd LLP | 25
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 186 of 289 PageID:
                                                     PRECEDENT-SETTING          1623
                                                                          DECISIONS
                                                                      AND JUDICIAL COMMENDATIONS
              firms.

       In re Cardinal Health Inc. Sec. Litigs., 528 F. Supp. 2d 752, 768 (S.D. Ohio 2007).

       AOL Time Warner Cases I & II, JCCP Nos. 4322 & 4325 (Cal. Super. Ct., Los Angeles Cty.).
       Robbins Geller represented The Regents of the University of California, six Ohio state pension
       funds, Rabo Bank (NL), the Scottish Widows Investment Partnership, several Australian public
       and private funds, insurance companies, and numerous additional institutional investors, both
       domestic and international, in state and federal court opt-out litigation stemming from Time
       Warner’s disastrous 2001 merger with Internet high flier America Online. Robbins Geller
       attorneys exposed a massive and sophisticated accounting fraud involving America Online’s e-
       commerce and advertising revenue. After almost four years of litigation involving extensive
       discovery, the Firm secured combined settlements for its opt-out clients totaling over $629 million
       just weeks before The Regents’ case pending in California state court was scheduled to go to trial.
       The Regents’ gross recovery of $246 million is the largest individual opt-out securities recovery in
       history.

       Abu Dhabi Commercial Bank v. Morgan Stanley & Co., No. 1:08-cv-07508-SAS-DCF (S.D.N.Y.), and
       King County, Washington v. IKB Deutsche Industriebank AG, No. 1:09-cv-08387-SAS (S.D.N.Y.).
       The Firm represented multiple institutional investors in successfully pursuing recoveries from two
       failed structured investment vehicles, each of which had been rated “AAA” by Standard & Poors
       and Moody’s, but which failed fantastically in 2007. The matter settled just prior to trial in 2013.
       This result was only made possible after Robbins Geller lawyers beat back the rating agencies’
       longtime argument that ratings were opinions protected by the First Amendment.

       In re HealthSouth Corp. Sec. Litig., No. CV-03-BE-1500-S (N.D. Ala.). As court-appointed co-lead
       counsel, Robbins Geller attorneys obtained a combined recovery of $671 million from
       HealthSouth, its auditor Ernst & Young, and its investment banker, UBS, for the benefit of
       stockholder plaintiffs. The settlement against HealthSouth represents one of the larger
       settlements in securities class action history and is considered among the top 15 settlements
       achieved after passage of the PSLRA. Likewise, the settlement against Ernst & Young is one of the
       largest securities class action settlements entered into by an accounting firm since the passage of
       the PSLRA. HealthSouth and its financial advisors perpetrated one of the largest and most
       pervasive frauds in the history of U.S. healthcare, prompting Congressional and law enforcement
       inquiry and resulting in guilty pleas of 16 former HealthSouth executives in related federal
       criminal prosecutions. In March 2009, Judge Karon Bowdre commented in the HealthSouth class
       certification opinion: “The court has had many opportunities since November 2001 to examine the
       work of class counsel and the supervision by the Class Representatives. The court finds both to be
       far more than adequate.” In re HealthSouth Corp. Sec. Litig., 257 F.R.D. 260, 275 (N.D. Ala. 2009).

       In re Dynegy Inc. Sec. Litig., No. H-02-1571 (S.D. Tex.). As sole lead counsel representing The
       Regents of the University of California and the class of Dynegy investors, Robbins Geller attorneys
       obtained a combined settlement of $474 million from Dynegy, Citigroup, Inc. and Arthur
       Andersen LLP for their involvement in a clandestine financing scheme known as Project Alpha.
       Given Dynegy’s limited ability to pay, Robbins Geller attorneys structured a settlement (reached
       shortly before the commencement of trial) that maximized plaintiffs’ recovery without
       bankrupting the company. Most notably, the settlement agreement provides that Dynegy will
       appoint two board members to be nominated by The Regents, which Robbins Geller and The
       Regents believe will benefit all of Dynegy’s stockholders.




                                                                               Robbins Geller Rudman & Dowd LLP | 26
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 187 of 289 PageID:
                                                     PRECEDENT-SETTING          1624
                                                                          DECISIONS
                                                                       AND JUDICIAL COMMENDATIONS
       Jones v. Pfizer Inc., No. 1:10-cv-03864 (S.D.N.Y.). Lead plaintiff Stichting Philips Pensioenfonds
       obtained a $400 million settlement on behalf of class members who purchased Pfizer Inc. common
       stock during the January 19, 2006 to January 23, 2009 class period. The settlement against Pfizer
       resolves accusations that it misled investors about an alleged off-label drug marketing scheme. As
       sole lead counsel, Robbins Geller attorneys helped achieve this exceptional result after five years of
       hard-fought litigation against the toughest and the brightest members of the securities defense bar
       by litigating this case all the way to trial.

       In approving the settlement, United States District Judge Alvin K. Hellerstein commended the
       Firm, noting that “[w]ithout the quality and the toughness that you have exhibited, our society
       would not be as good as it is with all its problems. So from me to you is a vote of thanks for
       devoting yourself to this work and doing it well. . . . You did a really good job. Congratulations.”

       In re Qwest Commc’ns Int’l, Inc. Sec. Litig., No. 01-cv-1451 (D. Colo.). Robbins Geller attorneys
       served as lead counsel for a class of investors that purchased Qwest securities. In July 2001, the
       Firm filed the initial complaint in this action on behalf of its clients, long before any investigation
       into Qwest’s financial statements was initiated by the SEC or Department of Justice. After five
       years of litigation, lead plaintiffs entered into a settlement with Qwest and certain individual
       defendants that provided a $400 million recovery for the class and created a mechanism that
       allowed the vast majority of class members to share in an additional $250 million recovered by the
       SEC. In 2008, Robbins Geller attorneys recovered an additional $45 million for the class in a
       settlement with defendants Joseph P. Nacchio and Robert S. Woodruff, the CEO and CFO,
       respectively, of Qwest during large portions of the class period.

       Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., No. 1:09-cv-03701 (S.D.N.Y.). Robbins
       Geller attorneys served as lead counsel for a class of investors and obtained court approval of a
       $388 million recovery in nine 2007 residential mortgage-backed securities offerings issued by J.P.
       Morgan. The settlement represents, on a percentage basis, the largest recovery ever achieved in
       an MBS purchaser class action. The result was achieved after more than five years of hard-fought
       litigation and an extensive investigation. In granting approval of the settlement, the court stated
       the following about Robbins Geller attorneys litigating the case: “[T]here is no question in my mind
       that this is a very good result for the class and that the plaintiffs’ counsel fought the case very hard
       with extensive discovery, a lot of depositions, several rounds of briefing of various legal issues
       going all the way through class certification.”

       NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., No. 1:08-cv-10783 (S.D.N.Y.). As
       sole lead counsel, Robbins Geller obtained a $272 million settlement on behalf of Goldman Sachs’
       shareholders. The settlement concludes one of the last remaining mortgage-backed securities
       purchaser class actions arising out of the global financial crisis. The remarkable result was
       achieved following seven years of extensive litigation. After the claims were dismissed in 2010,
       Robbins Geller secured a landmark victory from the Second Circuit Court of Appeals that clarified
       the scope of permissible class actions asserting claims under the Securities Act of 1933 on behalf of
       MBS investors. Specifically, the Second Circuit’s decision rejected the concept of “tranche”
       standing and concluded that a lead plaintiff in an MBS class action has class standing to pursue
       claims on behalf of purchasers of other securities that were issued from the same registration
       statement and backed by pools of mortgages originated by the same lenders who had originated
       mortgages backing the lead plaintiff’s securities.

       In approving the settlement, the Honorable Loretta A. Preska of the Southern District of New
       York complimented Robbins Geller attorneys, noting:




                                                                                Robbins Geller Rudman & Dowd LLP | 27
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 188 of 289 PageID:
                                                     PRECEDENT-SETTING          1625
                                                                          DECISIONS
                                                                      AND JUDICIAL COMMENDATIONS
                       Counsel, thank you for your papers. They were, by the way, extraordinary
               papers in support of the settlement, and I will particularly note Professor Miller’s
               declaration in which he details the procedural aspects of the case and then speaks
               of plaintiffs’ counsel’s success in the Second Circuit essentially changing the law.

                       I will also note what counsel have said, and that is that this case illustrates
               the proper functioning of the statute.

                                                     *       *        *

                     Counsel, you can all be proud of what you’ve done for your clients. You’ve
               done an extraordinarily good job.

       NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., No. 1:08-cv-10783, Transcript at
       10-11 (S.D.N.Y. May 2, 2016).

       Schuh v. HCA Holdings, Inc., No. 3:11-cv-01033 (M.D. Tenn.). As sole lead counsel, Robbins Geller
       obtained a groundbreaking $215 million settlement for former HCA Holdings, Inc. shareholders –
       the largest securities class action recovery ever in Tennessee. Reached shortly before trial was
       scheduled to commence, the settlement resolves claims that the Registration Statement and
       Prospectus HCA filed in connection with the company’s massive $4.3 billion 2011 IPO contained
       material misstatements and omissions. The recovery achieved approximately 70% of classwide
       damages, which as a percentage of damages significantly exceeds the median class action recovery
       of 2%-3% of damages. At the hearing on final approval of the settlement, the Honorable Kevin H.
       Sharp described Robbins Geller attorneys as “gladiators” and commented: “Looking at the benefit
       obtained, the effort that you had to put into it, [and] the complexity in this case . . . I appreciate
       the work that you all have done on this.” Schuh v. HCA Holdings, Inc., No. 3:11-CV-01033,
       Transcript at 12-13 (M.D. Tenn. Apr. 11, 2016).

       Silverman v. Motorola, Inc., No. 1:07-cv-04507 (N.D. Ill.). The Firm served as lead counsel on
       behalf of a class of investors in Motorola, Inc., ultimately recovering $200 million for investors just
       two months before the case was set for trial. This outstanding result was obtained despite the lack
       of an SEC investigation or any financial restatement. In May 2012, the Honorable Amy J. St. Eve
       of the Northern District of Illinois commented: “The representation that [Robbins Geller] provided
       to the class was significant, both in terms of quality and quantity.” Silverman v. Motorola, Inc., No.
       07 C 4507, 2012 U.S. Dist. LEXIS 63477, at *11 (N.D. Ill. May 7, 2012), aff’d, 739 F.3d 956 (7th
       Cir. 2013).

       In affirming the district court’s award of attorneys’ fees, the Seventh Circuit noted that “no other
       law firm was willing to serve as lead counsel. Lack of competition not only implies a higher fee
       but also suggests that most members of the securities bar saw this litigation as too risky for their
       practices.” Silverman v. Motorola Sols., Inc., 739 F.3d 956, 958 (7th Cir. 2013).

       In re AT&T Corp. Sec. Litig., MDL No. 1399 (D.N.J.). Robbins Geller attorneys served as lead
       counsel for a class of investors that purchased AT&T common stock. The case charged defendants
       AT&T and its former Chairman and CEO, C. Michael Armstrong, with violations of the federal
       securities laws in connection with AT&T’s April 2000 initial public offering of its wireless tracking
       stock, one of the largest IPOs in American history. After two weeks of trial, and on the eve of
       scheduled testimony by Armstrong and infamous telecom analyst Jack Grubman, defendants
       agreed to settle the case for $100 million. In granting approval of the settlement, the court stated
       the following about the Robbins Geller attorneys handling the case:



                                                                                Robbins Geller Rudman & Dowd LLP | 28
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 189 of 289 PageID:
                                                     PRECEDENT-SETTING          1626
                                                                          DECISIONS
                                                                     AND JUDICIAL COMMENDATIONS
               Lead Counsel are highly skilled attorneys with great experience in prosecuting
               complex securities action[s], and their professionalism and diligence displayed
               during [this] litigation substantiates this characterization. The Court notes that
               Lead Counsel displayed excellent lawyering skills through their consistent
               preparedness during court proceedings, arguments and the trial, and their well-
               written and thoroughly researched submissions to the Court. Undoubtedly, the
               attentive and persistent effort of Lead Counsel was integral in achieving the
               excellent result for the Class.

       In re AT&T Corp. Sec. Litig., MDL No. 1399, 2005 U.S. Dist. LEXIS 46144, at *28-*29 (D.N.J. Apr.
       25, 2005), aff’d, 455 F.3d 160 (3d Cir. 2006).

       In re Dollar Gen. Corp. Sec. Litig., No. 01-CV-00388 (M.D. Tenn.). Robbins Geller attorneys
       served as lead counsel in this case in which the Firm recovered $172.5 million for investors. The
       Dollar General settlement was the largest shareholder class action recovery ever in Tennessee.

       Carpenters Health & Welfare Fund v. Coca-Cola Co., No. 00-CV-2838 (N.D. Ga.). As co-lead
       counsel representing Coca-Cola shareholders, Robbins Geller attorneys obtained a recovery of
       $137.5 million after nearly eight years of litigation. Robbins Geller attorneys traveled to three
       continents to uncover the evidence that ultimately resulted in the settlement of this hard-fought
       litigation. The case concerned Coca-Cola’s shipping of excess concentrate at the end of financial
       reporting periods for the sole purpose of meeting analyst earnings expectations, as well as the
       company’s failure to properly account for certain impaired foreign bottling assets.

       Schwartz v. TXU Corp., No. 02-CV-2243 (N.D. Tex.). As co-lead counsel, Robbins Geller attorneys
       obtained a recovery of over $149 million for a class of purchasers of TXU securities. The recovery
       compensated class members for damages they incurred as a result of their purchases of TXU
       securities at inflated prices. Defendants had inflated the price of these securities by concealing the
       fact that TXU’s operating earnings were declining due to a deteriorating gas pipeline and the
       failure of the company’s European operations.




                                                                               Robbins Geller Rudman & Dowd LLP | 29
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 190 of 289 PageID:
                                                     PRECEDENT-SETTING          1627
                                                                          DECISIONS
                                                                     AND JUDICIAL COMMENDATIONS
       In re Doral Fin. Corp. Sec. Litig., 05 MDL No. 1706 (S.D.N.Y.). In July 2007, the Honorable
       Richard Owen of the Southern District of New York approved the $129 million settlement, finding
       in his order:

              The services provided by Lead Counsel [Robbins Geller] were efficient and highly
              successful, resulting in an outstanding recovery for the Class without the
              substantial expense, risk and delay of continued litigation. Such efficiency and
              effectiveness supports the requested fee percentage.

                       Cases brought under the federal securities laws are notably difficult and
              notoriously uncertain. . . . Despite the novelty and difficulty of the issues raised,
              Lead Plaintiffs’ counsel secured an excellent result for the Class.

                       . . . Based upon Lead Plaintiff’s counsel’s diligent efforts on behalf of the
              Class, as well as their skill and reputations, Lead Plaintiff’s counsel were able to
              negotiate a very favorable result for the Class. . . . The ability of [Robbins Geller]
              to obtain such a favorable partial settlement for the Class in the face of such
              formidable opposition confirms the superior quality of their representation . . . .

       In re Doral Fin. Corp. Sec. Litig., No. 1:05-md-01706, Order at 4-5 (S.D.N.Y. July 17, 2007).

       In re Exxon Valdez, No. A89 095 Civ. (D. Alaska), and In re Exxon Valdez Oil Spill Litig., No. 3 AN
       89 2533 (Alaska Super. Ct., 3d Jud. Dist.). Robbins Geller attorneys served on the Plaintiffs’
       Coordinating Committee and Plaintiffs’ Law Committee in this massive litigation resulting from
       the Exxon Valdez oil spill in Alaska in March 1989. The jury awarded hundreds of millions in
       compensatory damages, as well as $5 billion in punitive damages (the latter were later reduced by
       the U.S. Supreme Court to $507 million).

       Mangini v. R.J. Reynolds Tobacco Co., No. 939359 (Cal. Super. Ct., San Francisco Cty.). In this
       case, R.J. Reynolds admitted that “the Mangini action, and the way that it was vigorously litigated,
       was an early, significant and unique driver of the overall legal and social controversy regarding
       underage smoking that led to the decision to phase out the Joe Camel Campaign.”

       Does I v. The Gap, Inc., No. 01 0031 (D. N. Mar. I.). In this groundbreaking case, Robbins Geller
       attorneys represented a class of 30,000 garment workers who alleged that they had worked under
       sweatshop conditions in garment factories in Saipan that produced clothing for top U.S. retailers
       such as The Gap, Target and J.C. Penney. In the first action of its kind, Robbins Geller attorneys
       pursued claims against the factories and the retailers alleging violations of RICO, the Alien Tort
       Claims Act, and the Law of Nations based on the alleged systemic labor and human rights abuses
       occurring in Saipan. This case was a companion to two other actions: Does I v. Advance Textile
       Corp., No. 99 0002 (D. N. Mar. I.), which alleged overtime violations by the garment factories
       under the Fair Labor Standards Act and local labor law, and UNITE v. The Gap, Inc., No. 300474
       (Cal. Super. Ct., San Francisco Cty.), which alleged violations of California’s Unfair Practices Law
       by the U.S. retailers. These actions resulted in a settlement of approximately $20 million that
       included a comprehensive monitoring program to address past violations by the factories and
       prevent future ones. The members of the litigation team were honored as Trial Lawyers of the
       Year by the Trial Lawyers for Public Justice in recognition of the team’s efforts in bringing about
       the precedent-setting settlement of the actions.

       Hall v. NCAA (Restricted Earnings Coach Antitrust Litigation), No. 94-2392 (D. Kan.). Robbins




                                                                              Robbins Geller Rudman & Dowd LLP | 30
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 191 of 289 PageID:
                                                     PRECEDENT-SETTING          1628
                                                                          DECISIONS
                                                                      AND JUDICIAL COMMENDATIONS
        Geller attorneys were lead counsel and lead trial counsel for one of three classes of coaches in
        these consolidated price-fixing actions against the National Collegiate Athletic Association. On
        May 4, 1998, the jury returned verdicts in favor of the three classes for more than $70 million.

        In re Prison Realty Sec. Litig., No. 3:99-0452 (M.D. Tenn.). Robbins Geller attorneys served as
        lead counsel for the class, obtaining a $105 million recovery.

        In re Honeywell Int’l, Inc. Sec. Litig., No. 00-cv-03605 (D.N.J.). Robbins Geller attorneys served as
        lead counsel for a class of investors that purchased Honeywell common stock. The case charged
        Honeywell and its top officers with violations of the federal securities laws, alleging the defendants
        made false public statements concerning Honeywell’s merger with Allied Signal, Inc. and that
        defendants falsified Honeywell’s financial statements. After extensive discovery, Robbins Geller
        attorneys obtained a $100 million settlement for the class.

        Schwartz v. Visa Int’l, No. 822404-4 (Cal. Super. Ct., Alameda Cty.). After years of litigation and a
        six-month trial, Robbins Geller attorneys won one of the largest consumer protection verdicts ever
        awarded in the United States. Robbins Geller attorneys represented California consumers in an
        action against Visa and MasterCard for intentionally imposing and concealing a fee from their
        cardholders. The court ordered Visa and MasterCard to return $800 million in cardholder losses,
        which represented 100% of the amount illegally taken, plus 2% interest. In addition, the court
        ordered full disclosure of the hidden fee.

        Thompson v. Metro. Life Ins. Co., No. 00-cv-5071 (S.D.N.Y.). Robbins Geller attorneys served as
        lead counsel and obtained $145 million for the class in a settlement involving racial discrimination
        claims in the sale of life insurance.

        In re Prudential Ins. Co. of Am. Sales Practices Litig., MDL No. 1061 (D.N.J.). In one of the first
        cases of its kind, Robbins Geller attorneys obtained a settlement of $4 billion for deceptive sales
        practices in connection with the sale of life insurance involving the “vanishing premium” sales
        scheme.



 Precedent-Setting Decisions
 Robbins Geller attorneys operate at the vanguard of complex class action of litigation. Our work often
 changes the legal landscape, resulting in an environment that is more-favorable for obtaining recoveries
 for our clients.

        Alaska Electrical Pension Fund v. Asar, No. 17-50162 (5th Cir.). In August 2018, Robbins Geller
        attorneys scored a significant win in the Fifth Circuit when the court ruled in favor of lead
        plaintiff, Alaska Electrical Pension Fund. Last January, the district court dismissed the case on the
        grounds that a strong inference of scienter had not been sufficiently pled. Working with Robbins
        Geller attorneys, the Pension Fund went above and beyond in an effort to protect the retirement
        savings of its thousands of hard-working participants and of the class that it represents by
        appealing the case to the Fifth Circuit after the district court’s dismissal. Following appellate
        briefing and oral argument, the court reversed the dismissal, concluding that as to Hanger and its
        CFO, the case “support[s] a strong inference of scienter.”

        Stoyas v. Toshiba Corporation, No. 16-56058 (9th Cir.). In July 2018, the Ninth Circuit ruled in
        plaintiffs’ favor in the Toshiba Corporation securities class action. Following appellate briefing and
        oral argument by Robbins Geller attorneys, a three-judge Ninth Circuit panel reversed the district
        court’s prior dismissal in a unanimous, 36-page opinion, stating “that the Exchange Act could


                                                                                Robbins Geller Rudman & Dowd LLP | 31
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 192 of 289 PageID:
                                                     PRECEDENT-SETTING          1629
                                                                          DECISIONS
                                                                     AND JUDICIAL COMMENDATIONS
       apply to the Toshiba ADR transactions, as domestic transactions in securities [are] not registered
       on an exchange.” Additionally, the court held that “Toshiba ADRs were ‘securities’ under the
       Exchange Act.” In adopting the Second and Third Circuits’ “irrevocable liability” test, the panel
       further concluded that “plaintiffs must be allowed to amend their complaint to allege that the
       purchase of Toshiba ADRs on the over-the-counter market was a domestic purchase, and that the
       alleged fraud was ‘in connection with’ the purchase.”

       Cyan, Inc. v. Beaver County Employees Retirement Fund, No. 15-1439 (U.S.). In March 2018, the
       Supreme Court ruled in favor of investors represented by Robbins Geller, holding that state courts
       continue to have jurisdiction over class actions asserting violations of the Securities Act of 1933.
       The Court’s ruling secures investors’ ability to bring 1933 Act actions when companies fail to make
       full and fair disclosure of relevant information in offering documents. The Court confirmed that
       the Securities Litigation Uniform Standards Act of 1998 was designed to preclude securities class
       actions asserting violations of state law – not to preclude securities actions asserting federal law
       violations brought in state courts.

       Mineworkers’ Pension Scheme v. First Solar Inc., No. 15-17282 (9th Cir.). In January 2018, the
       Ninth Circuit upheld the district court’s denial of defendants’ motion for summary judgment,
       agreeing with plaintiffs that the test for loss causation in the Ninth Circuit is a general “proximate
       cause test,” and rejecting the more stringent revelation of the fraudulent practices standard
       advocated by the defendants. The opinion is a significant victory for investors, as it forecloses
       defendants’ ability to immunize themselves from liability simply by refusing to publicly
       acknowledge their fraudulent conduct.

       In re Quality Systems, Inc. Sec. Litig., No. 15-55173 (9th Cir.). In July 2017, Robbins Geller’s
       Appellate Practice Group scored a significant win in the Ninth Circuit in the Quality Systems
       securities class action. On appeal, a three-judge Ninth Circuit panel unanimously reversed the
       district court’s prior dismissal of the action against Quality Systems and remanded the case to the
       district court for further proceedings. The decision addressed an issue of first impression
       concerning “mixed” future and present-tense misstatements. The appellate panel explained that
       “non-forward-looking portions of mixed statements are not eligible for the safe harbor provisions
       of the PSLRA . . . . Defendants made a number of mixed statements that included projections of
       growth in revenue and earnings based on the state of QSI’s sales pipeline.” The panel then held
       both the non-forward-looking and forward-looking statements false and misleading and made with
       scienter, deeming them actionable. Later, although defendants sought rehearing by the Ninth
       Circuit sitting en banc, the circuit court denied their petition.

       Omnicare, Inc. v. Laborers District Council Construction Industry Pension Fund, No. 13-435 (U.S.).
       In March 2015, the Supreme Court ruled in favor of investors represented by Robbins Geller that
       investors asserting a claim under §11 of the Securities Act of 1933 with respect to a misleading
       statement of opinion do not, as defendant Omnicare had contended, have to prove that the
       statement was subjectively disbelieved when made. Rather, the Court held that a statement of
       opinion may be actionable either because it was not believed, or because it lacked a reasonable
       basis in fact. This decision is significant in that it resolved a conflict among the federal circuit
       courts and expressly overruled the Second Circuit’s widely followed, more stringent pleading
       standard for §11 claims involving statements of opinion. The Supreme Court remanded the case
       back to the district court for determination under the newly articulated standard. In August of
       2016, upon remand, the district court applied the Supreme Court’s new test and denied
       defendants’ motion to dismiss in full.




                                                                               Robbins Geller Rudman & Dowd LLP | 32
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 193 of 289 PageID:
                                                     PRECEDENT-SETTING          1630
                                                                          DECISIONS
                                                                      AND JUDICIAL COMMENDATIONS
       NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d 145 (2d Cir. 2012). In a
       securities fraud action involving mortgage-backed securities, the Second Circuit rejected the
       concept of “tranche” standing and found that a lead plaintiff has class standing to pursue claims on
       behalf of purchasers of securities that were backed by pools of mortgages originated by the same
       lenders who had originated mortgages backing the lead plaintiff’s securities. The court noted that,
       given those common lenders, the lead plaintiff’s claims as to its purchases implicated “the same set
       of concerns” that purchasers in several of the other offerings possessed. The court also rejected
       the notion that the lead plaintiff lacked standing to represent investors in different tranches.

       In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694 (9th Cir. 2012). The panel reversed in part
       and affirmed in part the dismissal of investors’ securities fraud class action alleging violations of
       §§10(b), 20(a), and 20A of the Securities Exchange Act of 1934 and SEC Rule 10b-5 in connection
       with a restatement of financial results of the company in which the investors had purchased stock.

       The panel held that the third amended complaint adequately pleaded the §10(b), §20A and Rule
       10b-5 claims. Considering the allegations of scienter holistically, as the U.S. Supreme Court
       directed in Matrixx Initiatives, Inc. v. Siracusano, 563 U.S 27, 48-49 (2011), the panel concluded that
       the inference that the defendant company and its chief executive officer and former chief financial
       officer were deliberately reckless as to the truth of their financial reports and related public
       statements following a merger was at least as compelling as any opposing inference.

       Fox v. JAMDAT Mobile, Inc., 185 Cal. App. 4th 1068 (2010). Concluding that Delaware’s
       shareholder ratification doctrine did not bar the claims, the California Court of Appeal reversed
       dismissal of a shareholder class action alleging breach of fiduciary duty in a corporate merger.

       In re Constar Int’l Inc. Sec. Litig., 585 F.3d 774 (3d Cir. 2009). The Third Circuit flatly rejected
       defense contentions that where relief is sought under §11 of the Securities Act of 1933, which
       imposes liability when securities are issued pursuant to an incomplete or misleading registration
       statement, class certification should depend upon findings concerning market efficiency and loss
       causation.

       Matrixx Initiatives, Inc. v. Siracusano, 563 U.S 27 (2011), aff’g 585 F.3d 1167 (9th Cir. 2009). In a
       securities fraud action involving the defendants’ failure to disclose a possible link between the
       company’s popular cold remedy and a life-altering side effect observed in some users, the U.S.
       Supreme Court unanimously affirmed the Ninth Circuit’s (a) rejection of a bright-line “statistical
       significance” materiality standard, and (b) holding that plaintiffs had successfully pleaded a strong
       inference of the defendants’ scienter.

       Alaska Elec. Pension Fund v. Flowserve Corp., 572 F.3d 221 (5th Cir. 2009). Aided by former U.S.
       Supreme Court Justice O’Connor’s presence on the panel, the Fifth Circuit reversed a district
       court order denying class certification and also reversed an order granting summary judgment to
       defendants. The court held that the district court applied an incorrect fact-for-fact standard of loss
       causation, and that genuine issues of fact on loss causation precluded summary judgment.

       In re F5 Networks, Inc., Derivative Litig., 207 P.3d 433 (Wash. 2009). In a derivative action
       alleging unlawful stock option backdating, the Supreme Court of Washington ruled that
       shareholders need not make a pre-suit demand on the board of directors where this step would be
       futile, agreeing with plaintiffs that favorable Delaware case law should be followed as persuasive
       authority.




                                                                               Robbins Geller Rudman & Dowd LLP | 33
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 194 of 289 PageID:
                                                     PRECEDENT-SETTING          1631
                                                                          DECISIONS
                                                                     AND JUDICIAL COMMENDATIONS
       Lormand v. US Unwired, Inc., 565 F.3d 228 (5th Cir. 2009). In a rare win for investors in the Fifth
       Circuit, the court reversed an order of dismissal, holding that safe harbor warnings were not
       meaningful when the facts alleged established a strong inference that defendants knew their
       forecasts were false. The court also held that plaintiffs sufficiently alleged loss causation.

       Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242 (3d Cir. 2009). In a victory for investors in
       the Third Circuit, the court reversed an order of dismissal, holding that shareholders pled with
       particularity why the company’s repeated denials of price discounts on products were false and
       misleading when the totality of facts alleged established a strong inference that defendants knew
       their denials were false.

       Alaska Elec. Pension Fund v. Pharmacia Corp., 554 F.3d 342 (3d Cir. 2009). The Third Circuit
       held that claims filed for violation of §10(b) of the Securities Exchange Act of 1934 were timely,
       adopting investors’ argument that because scienter is a critical element of the claims, the time for
       filing them cannot begin to run until the defendants’ fraudulent state of mind should be apparent.

       Rael v. Page, 222 P.3d 678 (N.M. Ct. App. 2009). In this shareholder class and derivative action,
       Robbins Geller attorneys obtained an appellate decision reversing the trial court’s dismissal of the
       complaint alleging serious director misconduct in connection with the merger of SunCal
       Companies and Westland Development Co., Inc., a New Mexico company with large and historic
       landholdings and other assets in the Albuquerque area. The appellate court held that plaintiff’s
       claims for breach of fiduciary duty were direct, not derivative, because they constituted an attack
       on the validity or fairness of the merger and the conduct of the directors. Although New Mexico
       law had not addressed this question directly, at the urging of the Firm’s attorneys, the court relied
       on Delaware law for guidance, rejecting the “special injury” test for determining the direct versus
       derivative inquiry and instead applying more recent Delaware case law.

       Lane v. Page, No. 06-cv-1071 (D.N.M. 2012). In May 2012, while granting final approval of the
       settlement in the federal component of the Westland cases, Judge Browning in the District of New
       Mexico commented:

               Class Counsel are highly skilled and specialized attorneys who use their substantial
               experience and expertise to prosecute complex securities class actions. In possibly
               one of the best known and most prominent recent securities cases, Robbins Geller
               served as sole lead counsel – In re Enron Corp. Sec. Litig., No. H-01-3624 (S.D.
               Tex.). See Report at 3. The Court has previously noted that the class would
               “receive high caliber legal representation” from class counsel, and throughout the
               course of the litigation the Court has been impressed with the quality of
               representation on each side. Lane v. Page, 250 F.R.D. at 647.

       Lane v. Page, 862 F. Supp. 2d 1182, 1253-54 (D.N.M. 2012).

       In addition, Judge Browning stated, “‘Few plaintiffs’ law firms could have devoted the kind of
       time, skill, and financial resources over a five-year period necessary to achieve the pre- and post-
       Merger benefits obtained for the class here.’ . . . [Robbins Geller is] both skilled and experienced,
       and used those skills and experience for the benefit of the class [Robbins Geller is] both skilled and
       experienced, and used those skills and experience for the benefit of the class.” Id. at 1254.




                                                                               Robbins Geller Rudman & Dowd LLP | 34
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 195 of 289 PageID:
                                                     PRECEDENT-SETTING          1632
                                                                          DECISIONS
                                                                     AND JUDICIAL COMMENDATIONS
       Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031 (9th Cir. 2008). In a case of first
       impression, the Ninth Circuit held that the Securities Act of 1933’s specific non-removal features
       had not been trumped by the general removal provisions of the Class Action Fairness Act of 2005.

       In re Gilead Scis. Sec. Litig., 536 F.3d 1049 (9th Cir. 2008). The Ninth Circuit upheld defrauded
       investors’ loss causation theory as plausible, ruling that a limited temporal gap between the time
       defendants’ misrepresentation was publicly revealed and the subsequent decline in stock value was
       reasonable where the public had not immediately understood the impact of defendants’ fraud.

       In re WorldCom Sec. Litig., 496 F.3d 245 (2d Cir. 2007). The Second Circuit held that the filing of
       a class action complaint tolls the limitations period for all members of the class, including those
       who choose to opt out of the class action and file their own individual actions without waiting to
       see whether the district court certifies a class – reversing the decision below and effectively
       overruling multiple district court rulings that American Pipe tolling did not apply under these
       circumstances.

       In re Merck & Co. Sec., Derivative & ERISA Litig., 493 F.3d 393 (3d Cir. 2007). In a shareholder
       derivative suit appeal, the Third Circuit held that the general rule that discovery may not be used
       to supplement demand-futility allegations does not apply where the defendants enter a voluntary
       stipulation to produce materials relevant to demand futility without providing for any limitation as
       to their use. In April 2007, the Honorable D. Brooks Smith praised Robbins Geller partner Joe
       Daley’s efforts in this litigation:

               Thank you very much Mr. Daley and a thank you to all counsel. As Judge Cowen
               mentioned, this was an exquisitely well-briefed case; it was also an extremely well-
               argued case, and we thank counsel for their respective jobs here in the matter,
               which we will take under advisement. Thank you.

       In re Merck & Co., Inc. Sec., Derivative & ERISA Litig., No. 06-2911, Transcript at 35:37-36:00 (3d
       Cir. Apr. 12, 2007).

       Alaska Elec. Pension Fund v. Brown, 941 A.2d 1011 (Del. 2007). The Supreme Court of Delaware
       held that the Alaska Electrical Pension Fund, for purposes of the “corporate benefit” attorney-fee
       doctrine, was presumed to have caused a substantial increase in the tender offer price paid in a
       “going private” buyout transaction. The Court of Chancery originally ruled that Alaska’s counsel,
       Robbins Geller, was not entitled to an award of attorney fees, but Delaware’s high court, in its
       published opinion, reversed and remanded for further proceedings.

       Crandon Capital Partners v. Shelk, 157 P.3d 176 (Or. 2007). Oregon’s Supreme Court ruled that a
       shareholder plaintiff in a derivative action may still seek attorney fees even if the defendants took
       actions to moot the underlying claims. The Firm’s attorneys convinced Oregon’s highest court to
       take the case, and reverse, despite the contrary position articulated by both the trial court and the
       Oregon Court of Appeals.

       In re Qwest Commc’ns Int’l, 450 F.3d 1179 (10th Cir. 2006). In a case of first impression, the Tenth
       Circuit held that a corporation’s deliberate release of purportedly privileged materials to
       governmental agencies was not a “selective waiver” of the privileges such that the corporation could
       refuse to produce the same materials to non-governmental plaintiffs in private securities fraud
       litigation.




                                                                              Robbins Geller Rudman & Dowd LLP | 35
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 196 of 289 PageID:
                                                     PRECEDENT-SETTING          1633
                                                                          DECISIONS
                                                                     AND JUDICIAL COMMENDATIONS
       In re Guidant S’holders Derivative Litig., 841 N.E.2d 571 (Ind. 2006). Answering a certified
       question from a federal court, the Supreme Court of Indiana unanimously held that a pre-suit
       demand in a derivative action is excused if the demand would be a futile gesture. The court
       adopted a “demand futility” standard and rejected defendants’ call for a “universal demand”
       standard that might have immediately ended the case.

       Denver Area Meat Cutters v. Clayton, 209 S.W.3d 584 (Tenn. Ct. App. 2006). The Tennessee
       Court of Appeals rejected an objector’s challenge to a class action settlement arising out of Warren
       Buffet’s 2003 acquisition of Tennessee-based Clayton Homes. In their effort to secure relief for
       Clayton Homes stockholders, the Firm’s attorneys obtained a temporary injunction of the Buffet
       acquisition for six weeks in 2003 while the matter was litigated in the courts. The temporary halt
       to Buffet’s acquisition received national press attention.

       DeJulius v. New Eng. Health Care Emps. Pension Fund, 429 F.3d 935 (10th Cir. 2005). The Tenth
       Circuit held that the multi-faceted notice of a $50 million settlement in a securities fraud class
       action had been the best notice practicable under the circumstances, and thus satisfied both
       constitutional due process and Rule 23 of the Federal Rules of Civil Procedure.

       In re Daou Sys., 411 F.3d 1006 (9th Cir. 2005). The Ninth Circuit sustained investors’ allegations
       of accounting fraud and ruled that loss causation was adequately alleged by pleading that the value
       of the stock they purchased declined when the issuer’s true financial condition was revealed.

       Barrie v. Intervoice-Brite, Inc., 397 F.3d 249 (5th Cir.), reh’g denied and opinion modified, 409 F.3d
       653 (5th Cir. 2005). The Fifth Circuit upheld investors’ accounting-fraud claims, holding that
       fraud is pled as to both defendants when one knowingly utters a false statement and the other
       knowingly fails to correct it, even if the complaint does not specify who spoke and who listened.

       City of Monroe Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651 (6th Cir. 2005). The Sixth
       Circuit held that a statement regarding objective data supposedly supporting a corporation’s belief
       that its tires were safe was actionable where jurors could have found a reasonable basis to believe
       the corporation was aware of undisclosed facts seriously undermining the statement’s accuracy.

       Ill. Mun. Ret. Fund v. Citigroup, Inc., 391 F.3d 844 (7th Cir. 2004). The Seventh Circuit upheld a
       district court’s decision that the Illinois Municipal Retirement Fund was entitled to litigate its
       claims under the Securities Act of 1933 against WorldCom’s underwriters before a state court
       rather than before the federal forum sought by the defendants.

       Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226 (9th Cir. 2004). The Ninth
       Circuit ruled that defendants’ fraudulent intent could be inferred from allegations concerning
       their false representations, insider stock sales and improper accounting methods.

       Southland Sec. Corp. v. INSpire Ins. Sols. Inc., 365 F.3d 353 (5th Cir. 2004). The Fifth Circuit
       sustained allegations that an issuer’s CEO made fraudulent statements in connection with a
       contract announcement.

       Smith v. Am. Family Mut. Ins. Co., 289 S.W.3d 675 (Mo. Ct. App. 2009). Capping nearly a decade
       of hotly contested litigation, the Missouri Court of Appeals reversed the trial court’s judgment
       notwithstanding the verdict for auto insurer American Family and reinstated a unanimous jury
       verdict for the plaintiff class.




                                                                               Robbins Geller Rudman & Dowd LLP | 36
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 197 of 289 PageID:
                                                     PRECEDENT-SETTING          1634
                                                                          DECISIONS
                                                                         AND JUDICIAL COMMENDATIONS
       Troyk v. Farmers Grp., Inc., 171 Cal. App. 4th 1305 (2009). The California Court of Appeal held
       that Farmers Insurance’s practice of levying a “service charge” on one-month auto insurance
       policies, without specifying the charge in the policy, violated California’s Insurance Code.

       Lebrilla v. Farmers Grp., Inc., 119 Cal. App. 4th 1070 (2004). Reversing the trial court, the
       California Court of Appeal ordered class certification of a suit against Farmers, one of the largest
       automobile insurers in California, and ruled that Farmers’ standard automobile policy requires it
       to provide parts that are as good as those made by vehicle’s manufacturer. The case involved
       Farmers’ practice of using inferior imitation parts when repairing insureds’ vehicles.

       In re Monumental Life Ins. Co., 365 F.3d 408, 416 (5th Cir. 2004). The Fifth Circuit Court of
       Appeals reversed a district court’s denial of class certification in a case filed by African-Americans
       seeking to remedy racially discriminatory insurance practices. The Fifth Circuit held that a
       monetary relief claim is viable in a Rule 23(b)(2) class if it flows directly from liability to the class as
       a whole and is capable of classwide “‘computation by means of objective standards and not
       dependent in any significant way on the intangible, subjective differences of each class member’s
       circumstances.’”

       Dent, et al. v. National Football League, No. 15-15143 (9th Cir.). In September 2018, the United
       States Court of Appeals for the Ninth Circuit issued an important decision reversing the district
       court’s previous dismissal of the Dent v. National Football League litigation, concluding that the
       complaint brought by NFL Hall of Famer Richard Dent and others should not be dismissed on
       labor-law preemption grounds. The case was remanded to the district court for further
       proceedings.

       Kwikset Corp. v. Superior Court, 51 Cal. 4th 310 (2011). In a leading decision interpreting the
       scope of Proposition 64’s new standing requirements under California’s Unfair Competition Law
       (UCL), the California Supreme Court held that consumers alleging that a manufacturer has
       misrepresented its product have “lost money or property” within the meaning of the initiative, and
       thus have standing to sue under the UCL, if they “can truthfully allege that they were deceived by
       a product’s label into spending money to purchase the product, and would not have purchased it
       otherwise.” Id. at 317. Kwikset involved allegations, proven at trial, that defendants violated
       California’s “Made in the U.S.A.” statute by representing on their labels that their products were
       “Made in U.S.A.” or “All-American Made” when, in fact, the products were substantially made with
       foreign parts and labor.

       Safeco Ins. Co. of Am. v. Superior Court, 173 Cal. App. 4th 814 (2009). In a class action against
       auto insurer Safeco, the California Court of Appeal agreed that the plaintiff should have access to
       discovery to identify a new class representative after her standing to sue was challenged.

       Consumer Privacy Cases, 175 Cal. App. 4th 545 (2009). The California Court of Appeal rejected
       objections to a nationwide class action settlement benefiting Bank of America customers.

       Koponen v. Pac. Gas & Elec. Co., 165 Cal. App. 4th 345 (2008). The Firm’s attorneys obtained a
       published decision reversing the trial court’s dismissal of the action, and holding that the plaintiff’s
       claims for damages arising from the utility’s unauthorized use of rights-of-way or easements
       obtained from the plaintiff and other landowners were not barred by a statute limiting the
       authority of California courts to review or correct decisions of the California Public Utilities
       Commission.




                                                                                   Robbins Geller Rudman & Dowd LLP | 37
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 198 of 289 PageID:
                                                     PRECEDENT-SETTING          1635
                                                                          DECISIONS
                                                                       AND JUDICIAL COMMENDATIONS
        Sanford v. MemberWorks, Inc., 483 F.3d 956 (9th Cir. 2007). In a telemarketing-fraud case, where
        the plaintiff consumer insisted she had never entered the contractual arrangement that defendants
        said bound her to arbitrate individual claims to the exclusion of pursuing class claims, the Ninth
        Circuit reversed an order compelling arbitration – allowing the plaintiff to litigate on behalf of a
        class.

        Ritt v. Billy Blanks Enters., 870 N.E.2d 212 (Ohio Ct. App. 2007). In the Ohio analog to the West
        case, the Ohio Court of Appeals approved certification of a class of Ohio residents seeking relief
        under Ohio’s consumer protection laws for the same telemarketing fraud.

        Haw. Med. Ass’n v. Haw. Med. Serv. Ass’n, 148 P.3d 1179 (Haw. 2006). The Supreme Court of
        Hawaii ruled that claims of unfair competition were not subject to arbitration and that claims of
        tortious interference with prospective economic advantage were adequately alleged.

        Branick v. Downey Sav. & Loan Ass’n, 39 Cal. 4th 235 (2006). Robbins Geller attorneys were part
        of a team of lawyers that briefed this case before the Supreme Court of California. The court
        issued a unanimous decision holding that new plaintiffs may be substituted, if necessary, to
        preserve actions pending when Proposition 64 was passed by California voters in 2004.
        Proposition 64 amended California’s Unfair Competition Law and was aggressively cited by
        defense lawyers in an effort to dismiss cases after the initiative was adopted.

        McKell v. Wash. Mut., Inc., 142 Cal. App. 4th 1457 (2006). The California Court of Appeal
        reversed the trial court, holding that plaintiff’s theories attacking a variety of allegedly inflated
        mortgage-related fees were actionable.

        West Corp. v. Superior Court, 116 Cal. App. 4th 1167 (2004). The California Court of Appeal
        upheld the trial court’s finding that jurisdiction in California was appropriate over the out-of-state
        corporate defendant whose telemarketing was aimed at California residents. Exercise of
        jurisdiction was found to be in keeping with considerations of fair play and substantial justice.

        Kruse v. Wells Fargo Home Mortg., Inc., 383 F.3d 49 (2d Cir. 2004), and Santiago v. GMAC Mortg.
        Grp., Inc., 417 F.3d 384 (3d Cir. 2005). In two groundbreaking federal appellate decisions, the
        Second and Third Circuits each ruled that the Real Estate Settlement Practices Act prohibits
        marking up home loan-related fees and charges.



 Additional Judicial Commendations
 Robbins Geller attorneys have been praised by countless judges all over the country for the quality of their
 representation in class-action lawsuits. In addition to the judicial commendations set forth in the
 Prominent Cases and Precedent-Setting Decisions sections, judges have acknowledged the successful
 results of the Firm and its attorneys with the following plaudits:

        On December 20, 2018, at the final approval hearing for the settlement, the court lauded Robbins
        Geller’s attorneys and their work: “I’ve been very impressed with the level of lawyering in the case
        . . . and with the level of briefing . . . and I wanted to express my appreciation for that and for the
        work that everyone has done here.” The court concluded, “your clients were all blessed to have
        you, [and] not just because of the outcome.” Duncan v. Joy Global, Inc., No. 16-CV-1229,
        Transcript at 20-21 (E.D. Wis. Dec. 20, 2018).




                                                                                 Robbins Geller Rudman & Dowd LLP | 38
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 199 of 289 PageID:
                                                     PRECEDENT-SETTING          1636
                                                                          DECISIONS
                                                                      AND JUDICIAL COMMENDATIONS
       On November 9, 2018, in granting final approval of the settlement, the Honorable Jesse M.
       Furman commented: “[Robbins Geller] did an extraordinary job here. . . . [I]t is fair to say [this
       was] probably the most complicated case I have had since I have been on the bench. . . . I cannot
       really imagine how complicated it would have been if I didn't have counsel who had done as
       admirable [a] job in briefing it and arguing as you have done. You have in my view done an
       extraordinary service to the class. . . . I think you have done an extraordinary job and deserve
       thanks and commendation for that.” Alaska Electrical Pension Fund v. Bank of America Corp., No.
       1:14-cv-07126-JMF-OTW, Transcript at 27-28 (S.D.N.Y. Nov. 9, 2018).

       On September 12, 2018, at the final approval hearing of the settlement, the Honorable William H.
       Orrick of the Northern District of California praised Robbins Geller’s “high-quality lawyering” in a
       case that “involved complicated discovery and complicated and novel legal issues,” resulting in an
       “excellent” settlement for the class. The “lawyering . . . was excellent” and the case was “very well
       litigated.” In re Lidoderm Antitrust Litig., No. 14-MDL-02521-WHO, Transcript at 11, 14, 22 (N.D.
       Cal. Sept. 12, 2018).

       On March 31, 2017, in granting final approval of the settlement, the Honorable Gonzalo P. Curiel
       hailed the settlement as “extraordinary” and “all the more exceptional when viewed in light of the
       risk” of continued litigation. The court further commended Robbins Geller for prosecuting the
       case on a pro bono basis: “Class Counsel’s exceptional decision to provide nearly seven years of legal
       services to Class Members on a pro bono basis evidences not only a lack of collusion, but also that
       Class Counsel are in fact representing the best interests of Plaintiffs and the Class Members in this
       Settlement. Instead of seeking compensation for fees and costs that they would otherwise be
       entitled to, Class Counsel have acted to allow maximum recovery to Plaintiffs and Class Members.
       Indeed, that Eligible Class Members may receive recovery of 90% or greater is a testament to Class
       Counsel’s representation and dedication to act in their clients’ best interest.” In addition, at the
       final approval hearing, the court commented that "this is a case that has been litigated – if not
       fiercely, zealously throughout.” Low v. Trump Univ., LLC, 246 F. Supp. 3d 1295, 1302, 1312 (S.D.
       Cal. 2017); Low v. Trump University LLC and Donald J. Trump, No. 10-cv-0940 GPC-WVG,
       and Cohen v. Donald J. Trump, No. 13-cv-2519-GPC-WVG, Transcript at 7 (S.D. Cal. Mar. 30,
       2017).

       In January 2017, at the final approval hearing, the Honorable Kevin H. Sharp of the Middle
       District of Tennessee commended Robbins Geller attorneys, stating: “It was complicated, it was
       drawn out, and a lot of work clearly went into this [case] . . . . I think there is some benefit to the
       shareholders that are above and beyond money, a benefit to the company above and beyond
       money that changed hands.” In re Community Health Sys., Inc. S’holder Derivative Litig., No.
       3:11-cv-00489, Transcript at 10 (M.D. Tenn. Jan. 17, 2017).

       In November 2016, at the final approval hearing, the Honorable James G. Carr stated: “I kept
       throwing the case out, and you kept coming back. . . . And it’s both remarkable and noteworthy
       and a credit to you and your firm that you did so. . . . [Y]ou persuaded the Sixth Circuit. As we
       know, that’s no mean feat at all.” Judge Carr further complimented the Firm, noting that it “goes
       without question or even saying” that Robbins Geller is very well-known nationally and that the
       settlement is an excellent result for the class. He succinctly concluded that “given the tenacity and
       the time and the effort that [Robbins Geller] lawyers put into [the case]” makes the class “a lot
       better off.” Plumbers & Pipefitters Nat’l Pension Fund v. Burns, No. 3:05-cv-07393-JGC, Transcript at
       4, 10, 14, 17 (N.D. Ohio Nov. 18, 2016).

       In September 2016, in granting final approval of the settlement, Judge Arleo commended the




                                                                                Robbins Geller Rudman & Dowd LLP | 39
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 200 of 289 PageID:
                                                     PRECEDENT-SETTING          1637
                                                                          DECISIONS
                                                                       AND JUDICIAL COMMENDATIONS
       “vigorous and skilled efforts” of Robbins Geller attorneys for obtaining “an excellent recovery.”
       Judge Arleo added that the settlement was reached after “contentious, hard-fought litigation” that
       ended with “a very, very good result for the class” in a “risky case.” City of Sterling Heights Gen.
       Emps.’ Ret. Sys. v. Prudential Fin., Inc., No. 2:12-cv-05275-MCA-LDW, Transcript of Hearing at
       18-20 (D.N.J. Sept. 28, 2016).

       In August 2015, at the final approval hearing for the settlement, the Honorable Karen M.
       Humphreys praised Robbins Geller’s “extraordinary efforts” and “excellent lawyering,” noting that
       the settlement “really does signal that the best is yet to come for your clients and for your
       prodigious labor as professionals. . . . I wish more citizens in our country could have an
       appreciation of what this [settlement] truly represents.” Bennett v. Sprint Nextel Corp., No.
       2:09-cv-02122-EFM-KMH, Transcript at 8, 25 (D. Kan. Aug. 12, 2015).

       In August 2015, the Honorable Judge Max O. Cogburn, Jr. noted that “plaintiffs’ attorneys were
       able [to] achieve the big success early” in the case and obtained an “excellent result.” The
       “extraordinary” settlement was because of “good lawyers . . . doing their good work.” Nieman v.
       Duke Energy Corp., No. 3:12-cv-456, Transcript at 21, 23, 30 (W.D.N.C. Aug. 12, 2015).

       In July 2015, in approving the settlement, the Honorable Douglas L. Rayes of the District of
       Arizona stated: “Settlement of the case during pendency of appeal for more than an insignificant
       amount is rare. The settlement here is substantial and provides favorable recovery for the
       settlement class under these circumstances.” He continued, noting, “[a]s against the objective
       measures of . . . settlements [in] other similar cases, [the recovery] is on the high end.” Teamsters
       Local 617 Pension & Welfare Funds v. Apollo Grp., Inc., No. 2:06-cv-02674-DLR, Transcript at 8, 11
       (D. Ariz. July 28, 2015).

       In June 2015, at the conclusion of the hearing for final approval of the settlement, the Honorable
       Susan Richard Nelson of the District of Minnesota noted that it was “a pleasure to be able to
       preside over a case like this,” praising Robbins Geller in achieving “an outstanding [result] for [its]
       clients,” as she was “very impressed with the work done on th[e] case.” In re St. Jude Med., Inc. Sec.
       Litig., No. 0:10-cv-00851-SRN-TNL, Transcript at 7 (D. Minn. June 12, 2015).

       In May 2015, at the fairness hearing on the settlement, the Honorable William G. Young noted
       that the case was “very well litigated” by Robbins Geller attorneys, adding that “I don’t just say that
       as a matter of form. . . . I thank you for the vigorous litigation that I’ve been permitted to be a part
       of.” Courtney v. Avid Tech., Inc., No. 1:13-cv-10686-WGY, Transcript at 8-9 (D. Mass. May 12,
       2015).

       In January 2015, the Honorable William J. Haynes, Jr. of the Middle District of Tennessee
       described the settlement as a “highly favorable result achieved for the Class” through Robbins
       Geller’s “diligent prosecution . . . [and] quality of legal services.” The settlement represents the
       third largest securities recovery ever in the Middle District of Tennessee and the largest in more
       than a decade. Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc., No. 3:09-cv-00882, 2015 U.S.
       Dist. LEXIS 181943, at *6-*7 (M.D. Tenn. Jan. 16, 2015).

       In September 2014, in approving the settlement for shareholders, Vice Chancellor John W. Noble
       noted “[t]he litigation caused a substantial benefit for the class. It is unusual to see a $29 million
       recovery.” Vice Chancellor Noble characterized the litigation as “novel” and “not easy,” but “[t]he
       lawyers took a case and made something of it.” The Court commended Robbins Geller’s efforts in
       obtaining this result: “The standing and ability of counsel cannot be questioned” and “the benefits
       achieved by plaintiffs’ counsel in this case cannot be ignored.” In re Gardner Denver, Inc. S’holder
       Litig., No. 8505-VCN, Transcript at 26-28 (Del. Ch. Sept. 3, 2014).


                                                                                Robbins Geller Rudman & Dowd LLP | 40
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 201 of 289 PageID:
                                                     PRECEDENT-SETTING          1638
                                                                          DECISIONS
                                                                         AND JUDICIAL COMMENDATIONS
       In May 2014, at the conclusion of the hearing for final approval of the settlement, the Honorable
       Elihu M. Berle stated: “I would finally like to congratulate counsel on their efforts to resolve this
       case, on excellent work – it was the best interest of the class – and to the exhibition of
       professionalism. So I do thank you for all your efforts.” Liberty Mutual Overtime Cases, No. JCCP
       4234, Transcript at 20:1-5 (Cal. Super. Ct., Los Angeles Cty. May 29, 2014).

       In March 2014, Ninth Circuit Judge J. Clifford Wallace (presiding) expressed the gratitude of the
       court: “Thank you. I want to especially thank counsel for this argument. This is a very
       complicated case and I think we were assisted no matter how we come out by competent counsel
       coming well prepared. . . . It was a model of the type of an exercise that we appreciate. Thank
       you very much for your work . . . you were of service to the court.” Eclectic Properties East, LLC v.
       The Marcus & Millichap Co., No. 12-16526, Transcript (9th Cir. Mar. 14, 2014).

       In February 2014, in approving a settlement, Judge Edward M. Chen noted the “very substantial
       risks” in the case and recognized Robbins Geller had performed “extensive work on the case.” In re
       VeriFone Holdings, Inc. Sec. Litig., No. C-07-6140, 2014 U.S. Dist. LEXIS 20044, at *5, *11-*12
       (N.D. Cal. Feb. 18, 2014).

       In August 2013, in granting final approval of the settlement, the Honorable Richard J. Sullivan
       stated: “Lead Counsel is to be commended for this result: it expended considerable effort and
       resources over the course of the action researching, investigating, and prosecuting the claims, at
       significant risk to itself, and in a skillful and efficient manner, to achieve an outstanding recovery
       for class members. Indeed, the result – and the class’s embrace of it – is a testament to the
       experience and tenacity Lead Counsel brought to bear.” City of Livonia Emps. Ret. Sys. v. Wyeth, No.
       07 Civ. 10329, 2013 U.S. Dist. LEXIS 113658, at *13 (S.D.N.Y. Aug. 7, 2013).

       In July 2013, in granting final approval of the settlement, the Honorable William H. Alsup stated
       that Robbins Geller did “excellent work in this case,” and continued, “I look forward to seeing you
       on the next case.” Fraser v. Asus Comput. Int’l, No. C 12-0652, Transcript at 12:2-3 (N.D. Cal. July
       11, 2013).

       In June 2013, in certifying the class, U.S. District Judge James G. Carr recognized Robbins
       Geller’s steadfast commitment to the class, noting that “plaintiffs, with the help of Robbins Geller,
       have twice successfully appealed this court’s orders granting defendants’ motion to dismiss.”
       Plumbers & Pipefitters Nat’l Pension Fund v. Burns, 292 F.R.D. 515, 524 (N.D. Ohio 2013).

       In November 2012, in granting appointment of lead plaintiff, Chief Judge James F. Holderman
       commended Robbins Geller for its “substantial experience in securities class action litigation” and
       commented that the Firm “is recognized as ‘one of the most successful law firms in securities class
       actions, if not the preeminent one, in the country.’ In re Enron Corp. Sec., 586 F. Supp. 2d 732, 797
       (S.D. Tex. 2008) (Harmon, J.).” He continued further that, “‘Robbins Geller attorneys are
       responsible for obtaining the largest securities fraud class action recovery ever [$7.2 billion in
       Enron], as well as the largest recoveries in the Fifth, Sixth, Eighth, Tenth and Eleventh Circuits.’”
       Bristol Cty. Ret. Sys. v. Allscripts Healthcare Sols., Inc., No. 12 C 3297, 2012 U.S. Dist. LEXIS 161441
       at *21 (N.D. Ill. Nov. 9, 2012).

       In June 2012, in granting plaintiffs’ motion for class certification, the Honorable Inge Prytz
       Johnson noted that other courts have referred to Robbins Geller as “‘one of the most successful law
       firms in securities class actions . . . in the country.’” Local 703, I.B. v. Regions Fin. Corp., 282 F.R.D.
       607, 616 (N.D. Ala. 2012) (quoting In re Enron Corp. Sec. Litig., 586 F. Supp. 2d 732, 797 (S.D. Tex.
       2008)), aff’d in part and vacated in part on other grounds, 762 F.3d 1248 (11th Cir. 2014).



                                                                                  Robbins Geller Rudman & Dowd LLP | 41
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 202 of 289 PageID:
                                                     PRECEDENT-SETTING          1639
                                                                          DECISIONS
                                                                        AND JUDICIAL COMMENDATIONS
       In June 2012, in granting final approval of the settlement, the Honorable Barbara S. Jones
       commented that “class counsel’s representation, from the work that I saw, appeared to me to be of
       the highest quality.” In re CIT Grp. Inc. Sec. Litig., No. 08 Civ. 6613, Transcript at 9:16-18 (S.D.N.Y.
       June 13, 2012).

       In March 2012, in granting certification for the class, Judge Robert W. Sweet referenced the Enron
       case, agreeing that Robbins Geller’s “‘clearly superlative litigating and negotiating skills’” give the
       Firm an “‘outstanding reputation, experience, and success in securities litigation nationwide,’” thus,
       “‘[t]he experience, ability, and reputation of the attorneys of [Robbins Geller] is not disputed; it is
       one of the most successful law firms in securities class actions, if not the preeminent one, in the
       country.’” Billhofer v. Flamel Techs., S.A., 281 F.R.D. 150, 158 (S.D.N.Y. 2012).

       In March 2011, in denying defendants’ motion to dismiss, Judge Richard Sullivan commented:
       “Let me thank you all. . . . [The motion] was well argued . . . and . . . well briefed . . . . I certainly
       appreciate having good lawyers who put the time in to be prepared . . . .” Anegada Master Fund
       Ltd. v. PxRE Grp. Ltd., No. 08-cv-10584, Transcript at 83 (S.D.N.Y. Mar. 16, 2011).

       In January 2011, the court praised Robbins Geller attorneys: “They have gotten very good results
       for stockholders. . . . [Robbins Geller has] such a good track record.” In re Compellent Technologies,
       Inc. S’holder Litig., No. 6084-VCL, Transcript at 20-21 (Del. Ch. Jan. 13, 2011).

       In August 2010, in reviewing the settlement papers submitted by the Firm, Judge Carlos Murguia
       stated that Robbins Geller performed “a commendable job of addressing the relevant issues with
       great detail and in a comprehensive manner . . . . The court respects the [Firm’s] experience in
       the field of derivative [litigation].” Alaska Elec. Pension Fund v. Olofson, No. 08-cv-02344-CM-JPO
       (D. Kan.) (Aug. 20, 2010 e-mail from court re: settlement papers).

       In June 2009, Judge Ira Warshawsky praised the Firm’s efforts in In re Aeroflex, Inc. S’holder Litig.:
       “There is no doubt that the law firms involved in this matter represented in my opinion the cream
       of the crop of class action business law and mergers and acquisition litigators, and from a judicial
       point of view it was a pleasure working with them.” In re Aeroflex, Inc. S’holder Litig., No.
       003943/07, Transcript at 25:14-18 (N.Y. Sup. Ct., Nassau Cty. June 30, 2009).

       In March 2009, in granting class certification, the Honorable Robert Sweet of the Southern District
       of New York commented in In re NYSE Specialists Sec. Litig., 260 F.R.D. 55, 74 (S.D.N.Y. 2009): “As
       to the second prong, the Specialist Firms have not challenged, in this motion, the qualifications,
       experience, or ability of counsel for Lead Plaintiff, [Robbins Geller], to conduct this litigation.
       Given [Robbins Geller’s] substantial experience in securities class action litigation and the extensive
       discovery already conducted in this case, this element of adequacy has also been satisfied.”

       In June 2008, the court commented, “Plaintiffs’ lead counsel in this litigation, [Robbins Geller], has
       demonstrated its considerable expertise in shareholder litigation, diligently advocating the rights
       of Home Depot shareholders in this Litigation. [Robbins Geller] has acted with substantial skill
       and professionalism in representing the plaintiffs and the interests of Home Depot and its
       shareholders in prosecuting this case.” City of Pontiac General Employees’ Ret. Sys. v. Langone, No.
       2006-122302, Findings of Fact in Support of Order and Final Judgment at 2 (Ga. Super. Ct.,
       Fulton Cty. June 10, 2008).

       In a December 2006 hearing on the $50 million consumer privacy class action settlement in Kehoe
       v. Fidelity Fed. Bank & Tr., No. 03-80593-CIV (S.D. Fla.), United States District Court Judge Daniel




                                                                                  Robbins Geller Rudman & Dowd LLP | 42
Case 2:08-cv-00235-CCC-JAD Document 89-2 FiledCASES,
                                PROMINENT      04/19/19 Page 203 of 289 PageID:
                                                     PRECEDENT-SETTING          1640
                                                                          DECISIONS
                                                                    AND JUDICIAL COMMENDATIONS
       T.K. Hurley said the following:

              First, I thank counsel. As I said repeatedly on both sides, we have been very, very
              fortunate. We have had fine lawyers on both sides. The issues in the case are
              significant issues. We are talking about issues dealing with consumer protection
              and privacy. Something that is increasingly important today in our society. . . . I
              want you to know I thought long and hard about this. I am absolutely satisfied
              that the settlement is a fair and reasonable settlement. . . . I thank the lawyers on
              both sides for the extraordinary effort that has been brought to bear here . . . .

       Kehoe v. Fidelity Fed. Bank & Tr., No. 03-80593-CIV, Transcript at 26, 28-29 (S.D. Fla. Dec. 7,
       2006).

       In Stanley v. Safeskin Corp., No. 99 CV 454 (S.D. Cal.), where Robbins Geller attorneys obtained
       $55 million for the class of investors, Judge Moskowitz stated:

              I said this once before, and I’ll say it again. I thought the way that your firm
              handled this case was outstanding. This was not an easy case. It was a complicated
              case, and every step of the way, I thought they did a very professional job.

       Stanley v. Safeskin Corp., No. 99 CV 454, Transcript at 13 (S.D. Cal. May 25, 2004).




                                                                              Robbins Geller Rudman & Dowd LLP | 43
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 204 of 289 PageID: 1641



 ATTORNEY BIOGRAPHIES
 Mario Alba Jr. | Partner
 Mario Alba is a partner in the Firm’s Melville office. He has served as lead counsel in numerous cases and
 is responsible for initiating, investigating, researching, and filing securities and consumer fraud class
 actions. He has recovered millions of dollars in numerous actions, including cases against NBTY, Inc.
 ($16 million), OSI Pharmaceuticals ($9 million recovery) and PXRe Group, Ltd. ($5.9 million). Alba is
 also a member of the Firm’s Institutional Outreach Team, which provides advice to the Firm’s
 institutional clients, including numerous public pension systems and Taft-Hartley funds throughout the
 United States, and consults with them on issues relating to corporate fraud in the U.S. securities markets,
 as well as corporate governance issues and shareholder litigation. Some of Alba’s institutional clients are
 currently involved in cases involving Microsoft Corp., Endo International PLC, L-3 Communications
 Holdings, Inc., Iconix Brand Group and BHP Billiton Limited. Alba has lectured at institutional investor
 conferences throughout the United States on various shareholder issues, including at the Illinois Public
 Pension Fund Association, the New York State Teamsters Conference, the American Alliance Conference,
 and the TEXPERS/IPPFA Joint Conference at the New York Stock Exchange, among others.


 Education
 B.S., St. John’s University, 1999; J.D., Hofstra University School of Law, 2002

 Honors / Awards
 Super Lawyer “Rising Star,” 2012-2013, 2016-2017; B.S., Dean’s List, St. John’s University, 1999; Selected
 as participant in Hofstra Moot Court Seminar, Hofstra University School of Law




                                                                               Robbins Geller Rudman & Dowd LLP | 44
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 205 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1642



 Susan K. Alexander | Partner
 Susan Alexander is a partner in the Firm’s San Francisco office. Alexander’s practice specializes in federal
 appeals of securities fraud class actions on behalf of investors. With nearly 30 years of federal appellate
 experience, she has argued on behalf of defrauded investors in circuit courts throughout the United
 States. Among her most notable cases are In re VeriFone Holdings, Inc. Sec. Litig. ($95 million recovery) and
 the successful appellate ruling in Alaska Elec. Pension Fund v. Flowserve Corp. ($55 million recovery). Other
 representative results include: W. Va. Pipe Trades Health & Welfare Fund v. Medtronic, Inc., 845 F.3d 384
 (8th Cir. 2016) (reversing summary judgment of securities fraud action on statute of limitations
 grounds); In re Ubiquiti Networks, Inc. Sec. Litig., 2016 U.S. App. LEXIS 19141 (9th Cir. 2016) (reversing
 dismissal of §11 claim); Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227 (2d Cir. 2014)
 (reversing dismissal of securities fraud complaint, focused on loss causation); Panther Partners Inc. v. Ikanos
 Commc’ns, Inc., 681 F.3d 114 (2d Cir. 2012) (reversing dismissal of §11 claim); City of Pontiac Gen. Emps.
 Ret. Sys. v. MBIA, Inc., 637 F.3d 169 (2d Cir. 2011) (reversing dismissal of securities fraud complaint,
 focused on statute of limitations); In re Gilead Scis. Sec. Litig., 536 F.3d 1049 (9th Cir. 2008) (reversing
 dismissal of securities fraud complaint, focused on loss causation); and Barrie v. Intervoice-Brite, Inc., 397
 F.3d 249 (5th Cir. 2005) (reversing dismissal of securities fraud complaint, focused on scienter).
 Alexander’s prior appellate work was with the California Appellate Project (“CAP”), where she prepared
 appeals and petitions for writs of habeas corpus on behalf of individuals sentenced to death. At CAP, and
 subsequently in private practice, she litigated and consulted on death penalty direct and collateral appeals
 for ten years.


 Education
 B.A., Stanford University, 1983; J.D., University of California, Los Angeles, 1986

 Honors / Awards
 Super Lawyer, 2015-2018; American Academy of Appellate Lawyers; California Academy of Appellate
 Lawyers; Ninth Circuit Advisory Rules Committee; Appellate Delegate, Ninth Circuit Judicial Conference;
 ABA Council of Appellate Lawyers




                                                                                  Robbins Geller Rudman & Dowd LLP | 45
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 206 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1643



 Jason H. Alperstein | Partner
 Jason Alperstein is a partner in the Firm’s Boca Raton office. His practices focuses on consumer fraud,
 securities fraud, mass torts and data breach litigation. Alperstein was an integral member of the In re
 Volkswagen “Clean Diesel” Marketing, Sales Practices, & Prods. Liab. Litig., No. 15-md-2672 (N.D. Cal.),
 litigation team, prosecuting claims on behalf of almost 600,000 consumers who were duped into
 purchasing and leasing Volkswagen, Audi and Porsche vehicles that were marketed as environmentally
 friendly, yet spewed toxic pollutants up to 40 times the legal limit permitted by the EPA. Working closely
 with Plaintiffs’ Steering Committee (“PSC”) member Paul J. Geller, Alperstein was involved in almost all
 aspects of the litigation. The PSC and government agencies ultimately reached a series of settlements on
 behalf of purchasers, lessees and dealers that totaled well over $17 billion, the largest consumer
 automotive settlement in history. Alperstein is actively involved in a number of other class actions and
 MDLs pending throughout the country, including: In re Yahoo! Inc. Customer Data Security Breach Litig., No.
 16-md-02752 (N.D. Cal.), regarding the largest data breach in history; In re FieldTurf Artificial Turf Mktg.
 & Sales Practices Litig., No. 17-md-02779 (D.N.J.), concerning the sale of defective synthetic turf for use in
 athletic fields; In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices & Prods. Liab. Litig., No. 17-md-02777
 (N.D. Cal.), pertaining to Fiat Chrysler’s use of defeat devices to hide emission levels on its Jeep and
 Dodge “EcoDiesel” vehicles; Benkle v. Ford Motor Co., No. 16-cv-01569 (C.D. Cal.), involving defective
 electronic throttle body units in Ford vehicles; and Zimmerman v. The 3M Company, No. 17-cv-01062 (W.D.
 Mich.), relating to the dumping of toxic waste and polluting of groundwater in Kent County, Michigan.

 Prior to joining Robbins Geller, Alperstein served on lead and co-lead litigation teams in nationwide and
 statewide class action lawsuits against dozens of the largest banking institutions in connection with the
 unlawful assessment of checking account overdraft fees. His efforts resulted in over $250 million in
 settlements for his clients and significant changes in the way banks charge overdraft fees to their
 customers. In addition, he led consumer class actions against product manufacturers for false and
 deceptive labeling, and some of the world’s largest clothing retailers for their use of false and deceptive
 comparative pricing in their outlet stores.


 Education
 B.A., Brown University, 2004; M.B.A., University of Miami School of Business, 2008, J.D., University of
 Miami School of Law, 2008

 Honors / Awards
 40 & Under Hot List, Benchmark Litigation, 2017-2018; Super Lawyer “Rising Star,” 2014-2018; Rising Star,
 Consumer Protection, Law360, 2017; J.D., Cum Laude, University of Miami School of Law, 2008




                                                                                    Robbins Geller Rudman & Dowd LLP | 46
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 207 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1644



 Matthew I. Alpert | Partner
 Matthew Alpert is a partner in the Firm’s San Diego office and focuses on the prosecution of securities
 fraud litigation. He has helped recover over $800 million for individual and institutional investors
 financially harmed by corporate fraud. Alpert’s current cases include securities fraud cases against
 Diplomat Pharmacy (E.D. Mich.), Valeant (D.N.J.), Santander Consumer USA (N.D. Tex.) and Banc of
 California (C.D. Cal.). Alpert is part of the litigation team that successfully obtained class certification in a
 securities fraud class action against Regions Financial, a class certification decision which was substantively
 affirmed by the United States Court of Appeals for the Eleventh Circuit in Local 703, I.B. of T. Grocery &
 Food Emps. Welfare Fund v. Regions Fin. Corp., 762 F.3d 1248 (11th Cir. 2014). Upon remand, the United
 States District Court for the Northern District of Alabama granted class certification again, rejecting
 defendants’ post-Halliburton II arguments concerning stock price impact.


 Education
 B.A., University of Wisconsin at Madison, 2001; J.D., Washington University, St. Louis, 2005

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2019



 Darryl J. Alvarado | Partner
 Darryl Alvarado is a partner in the Firm’s San Diego office. Alvarado focuses his practice on securities
 fraud and other complex civil litigation. Alvarado helped secure $388 million for investors in J.P. Morgan
 RMBS in Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co. That settlement is, on a percentage basis,
 the largest recovery ever achieved in an RMBS class action. He was also a member of a team of attorneys
 that secured $95 million for investors in Morgan Stanley-issued RMBS in In re Morgan Stanley Mortgage
 Pass-Through Certificates Litig. In addition, Alvarado was a member of a team of lawyers that obtained
 landmark settlements, on the eve of trial, from the major credit rating agencies and Morgan Stanley
 arising out of the fraudulent ratings of bonds issued by the Cheyne and Rhinebridge structured
 investment vehicles in Abu Dhabi Commercial Bank v. Morgan Stanley & Co. Incorporated and King County,
 Washington v. IKB Deutsche Industriebank AG. He was integral in obtaining several precedent-setting
 decisions in those cases, including defeating the rating agencies’ historic First Amendment defense and
 defeating the ratings agencies’ motions for summary judgment concerning the actionability of credit
 ratings.


 Education
 B.A., University of California, Santa Barbara, 2004; J.D., University of San Diego School of Law, 2007

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2019; 40 & Under Hot List, Benchmark Litigation, 2018; “Outstanding
 Young Attorneys,” San Diego Daily Transcript, 2011




                                                                                   Robbins Geller Rudman & Dowd LLP | 47
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 208 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1645



 X. Jay Alvarez | Partner
 Jay Alvarez is a partner in the Firm’s San Diego office. He focuses his practice on securities fraud
 litigation and other complex litigation. Alvarez’s notable cases include In re Qwest Commc’ns Int’l, Inc. Sec.
 Litig. ($400 million recovery), In re Coca-Cola Sec. Litig. ($137.5 million settlement), In re St. Jude Medical,
 Inc. Sec. Litig. ($50 million settlement) and In re Cooper Cos. Sec. Litig. ($27 million recovery). Most
 recently, Alvarez was a member of the litigation team that secured a historic recovery on behalf of Trump
 University students in two class actions against President Donald J. Trump. The settlement provides $25
 million to approximately 7,000 consumers. This result means individual class members are eligible for
 upwards of $35,000 in restitution. He represented the class on a pro bono basis.

 Prior to joining the Firm, Alvarez served as an Assistant United States Attorney for the Southern District
 of California from 1991-2003. As an Assistant United States Attorney, he obtained extensive trial
 experience, including the prosecution of bank fraud, money laundering and complex narcotics conspiracy
 cases. During his tenure as an Assistant United States Attorney, Alvarez also briefed and argued
 numerous appeals before the Ninth Circuit Court of Appeals.


 Education
 B.A., University of California, Berkeley, 1984; J.D., University of California, Berkeley, Boalt Hall School
 of Law, 1987




                                                                                  Robbins Geller Rudman & Dowd LLP | 48
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 209 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1646



 Stephen R. Astley | Partner
 Stephen Astley is a partner in the Firm’s Boca Raton office. Astley devotes his practice to representing
 institutional and individual shareholders in their pursuit to recover investment losses caused by fraud.
 He has been lead counsel in numerous securities fraud class actions across the country, helping secure
 significant recoveries for his clients and investors. He was on the trial team that recovered $60 million on
 behalf of investors in City of Sterling Heights Gen. Emps.’ Ret. Sys. v. Hospira, Inc. Other notable
 representations include: In re Red Hat, Inc. Sec. Litig. (E.D.N.C.) ($20 million settlement); Eshe Fund v. Fifth
 Third Bancorp (S.D. Ohio) ($16 million); City of St. Clair Shores Gen. Emps.’ Ret. Sys. v. Lender Processing
 Servs., Inc. (M.D. Fla.) ($14 million); and In re Synovus Fin. Corp. (N.D. Ga.) ($11.75 million).

 Prior to joining the Firm, Astley was with the Miami office of Hunton & Williams, where he concentrated
 his practice on class action defense, including securities class actions and white collar criminal defense.
 Additionally, he represented numerous corporate clients accused of engaging in unfair and deceptive
 practices. Astley was also an active duty member of the United States Navy’s Judge Advocate General’s
 Corps where he was the Senior Defense Counsel for the Naval Legal Service Office Pearl Harbor
 Detachment. In that capacity, Astley oversaw trial operations for the Detachment and gained substantial
 first-chair trial experience as the lead defense counsel in over 75 courts-martial and administrative
 proceedings. Additionally, from 2002-2003, Astley clerked for the Honorable Peter T. Fay, U.S. Court of
 Appeals for the Eleventh Circuit.


 Education
 B.S., Florida State University, 1992; M. Acc., University of Hawaii at Manoa, 2001; J.D., University of
 Miami School of Law, 1997

 Honors / Awards
 J.D., Cum Laude, University of Miami School of Law, 1997; United States Navy Judge Advocate General’s
 Corps., Lieutenant




                                                                                  Robbins Geller Rudman & Dowd LLP | 49
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 210 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1647



 A. Rick Atwood, Jr. | Partner
 Rick Atwood is a partner in the Firm’s San Diego office. As a recipient of the California Lawyer Attorney
 of the Year (“CLAY”) Award for his work on behalf of shareholders, he has successfully represented
 shareholders in securities class actions, merger-related class actions, and shareholder derivative suits in
 federal and state courts in more than 30 jurisdictions. Through his litigation efforts at both the trial and
 appellate levels, Atwood has helped recover billions of dollars for public shareholders, including the
 largest post-merger common fund recoveries on record.

 Most recently, in In re Dole Food Co., Inc. Stockholder Litig., which went to trial in the Delaware Court of
 Chancery on claims of breach of fiduciary duty on behalf of Dole Food Co., Inc. shareholders, Atwood
 helped obtain $148 million, the largest trial verdict ever in a class action challenging a merger
 transaction. He was also a key member of the litigation team in In re Kinder Morgan, Inc. S’holders Litig.,
 where he helped obtain an unprecedented $200 million common fund for former Kinder Morgan
 shareholders, the largest merger & acquisition class action recovery in history.

 Atwood also led the litigation team that obtained an $89.4 million recovery for shareholders in In re Del
 Monte Foods Co. S’holders Litig., after which the Delaware Court of Chancery stated that “it was only
 through the effective use of discovery that the plaintiffs were able to ‘disturb[ ] the patina of normalcy
 surrounding the transaction.’” The court further commented that “Lead Counsel engaged in hard-nosed
 discovery to penetrate and expose problems with practices that Wall Street considered ‘typical.’” One
 Wall Street banker even wrote in The Wall Street Journal that “‘Everybody does it, but Barclays is the one
 that got caught with their hand in the cookie jar . . . . Now everybody has to rethink how we conduct
 ourselves in financing situations.’” Atwood’s other significant opinions include Brown v. Brewer ($45
 million recovery) and In re Prime Hospitality, Inc. S’holders Litig. ($25 million recovery).


 Education
 B.A., University of Tennessee, Knoxville, 1987; B.A., Katholieke Universiteit Leuven, Belgium, 1988;
 J.D., Vanderbilt School of Law, 1991

 Honors / Awards
 Recommended Lawyer, The Legal 500, 2017-2018; M&A Litigation Attorney of the Year in California,
 Corporate International, 2015; Super Lawyer, 2014-2017; Attorney of the Year, California Lawyer, 2012;
 B.A., Great Distinction, Katholieke Universiteit Leuven, Belgium, 1988; B.A., Honors, University of
 Tennessee, Knoxville, 1987; Authorities Editor, Vanderbilt Journal of Transnational Law, 1991




                                                                               Robbins Geller Rudman & Dowd LLP | 50
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 211 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1648



 Aelish M. Baig | Partner
 Aelish Marie Baig is a partner in the Firm’s San Francisco office. She specializes in federal securities and
 consumer class actions. She focuses primarily on securities fraud litigation on behalf of individual and
 institutional investors, including state and municipal pension funds, Taft-Hartley funds, and private
 retirement and investment funds. Baig has litigated a number of cases through jury trial, resulting in
 multi-million dollar awards and settlements for her clients, and has prosecuted securities fraud, consumer
 and derivative actions obtaining millions of dollars in recoveries against corporations such as Wells Fargo,
 Verizon, Celera, Pall and Prudential.

 Baig, along with other Robbins Geller attorneys, is currently leading the effort on behalf of cities and
 counties around the country in In re National Prescription Opiate Litigation. Additionally, she prosecuted an
 action against Wells Fargo’s directors and officers accusing the giant of engaging in the robosigning of
 foreclosure papers so as to mass-process home foreclosures, a practice which contributed significantly to
 the 2008-2009 financial crisis. The resulting settlement was worth more than $67 million in cash,
 corporate preventative measures and new lending initiatives for residents of cities devastated by Wells
 Fargo’s alleged unlawful foreclosure practices. Baig was part of the litigation and trial team in White v.
 Cellco Partnership d/b/a Verizon Wireless, which resulted in a $25 million settlement and Verizon’s agreement
 to an injunction restricting its ability to impose early termination fees in future subscriber agreements.
 She was also part of the team that prosecuted dozens of stock option backdating actions, securing tens of
 millions of dollars in cash recoveries as well as the implementation of comprehensive corporate
 governance enhancements for numerous companies victimized by their directors’ and officers’ fraudulent
 stock option backdating practices. Additionally, Baig prosecuted an action against Prudential Insurance
 for its alleged failure to pay life insurance benefits to beneficiaries of policyholders it knew or had reason
 to know had died, resulting in a settlement in excess of $30 million.


 Education
 B.A., Brown University, 1992; J.D., Washington College of Law at American University, 1998

 Honors / Awards
 Super Lawyer, 2012-2013; J.D., Cum Laude, Washington College of Law at American University, 1998;
 Senior Editor, Administrative Law Review, Washington College of Law at American University




                                                                                 Robbins Geller Rudman & Dowd LLP | 51
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 212 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1649



 Randall J. Baron | Partner
 Randy Baron is a partner in the Firm’s San Diego office. He specializes in securities litigation, corporate
 takeover litigation and breach of fiduciary duty actions. For almost two decades, Baron has headed up a
 team of lawyers whose accomplishments include obtaining instrumental rulings both at injunction and
 trial phases, establishing liability of financial advisors and investment banks. With an in-depth
 understanding of merger and acquisition and breach of fiduciary duty law, an ability to work under
 extreme time pressures, and the experience and willingness to take a case through trial, he has been
 responsible for recovering more than a billion dollars for shareholders. Notable achievements over the
 years include: In re Kinder Morgan, Inc. S’holders Litig. (Kan. Dist. Ct., Shawnee Cty.) ($200 million common
 fund for former Kinder Morgan shareholders, the largest merger & acquisition class action recovery in
 history); In re Dole Food Co., Inc. Stockholder Litig. (Del. Ch.) (obtained $148 million, the largest trial verdict
 ever in a class action challenging a merger transaction); and In re Rural/Metro Corp. Stockholders Litig. (Del.
 Ch.) (Baron and co-counsel obtained nearly $110 million for shareholders against Royal Bank of Canada
 Capital Markets LLC). In In re Del Monte Foods Co. S’holders Litig. (Del. Ch.), he exposed the unseemly
 practice by investment bankers of participating on both sides of large merger and acquisition transactions
 and ultimately secured an $89 million settlement for shareholders of Del Monte. Baron was one of the
 lead attorneys representing about 75 public and private institutional investors that filed and settled
 individual actions in In re WorldCom Sec. Litig. (S.D.N.Y.), where more than $657 million was recovered,
 the largest opt-out (non-class) securities action in history. In In re Dollar Gen. Corp. S’holder Litig. (Tenn.
 Cir. Ct., Davidson Cty.), Baron was lead trial counsel and helped to secure a settlement of up to $57
 million in a common fund shortly before trial, and in Brown v. Brewer (C.D. Cal.), he secured $45 million
 for shareholders of Intermix Corporation, relating to News Corp.’s acquisition of that company.
 Formerly, Baron served as a Deputy District Attorney from 1990-1997 in Los Angeles County.


 Education
 B.A., University of Colorado at Boulder, 1987; J.D., University of San Diego School of Law, 1990

 Honors / Awards
 Fellow, Advisory Board, Litigation Counsel of America (LCA); Leading Lawyer in America, Lawdragon,
 2011, 2017-2019; Litigation Star, Benchmark Litigation, 2016-2019; California Star, Benchmark Litigation,
 2019; National Practice Area Star, Benchmark Litigation, 2019; State Litigation Star, Benchmark Litigation,
 2019; Best Lawyer in America, Best Lawyers®, 2019; Super Lawyer, 2014-2016, 2018-2019; Winning
 Litigator, The National Law Journal, 2018; Leading Lawyer, Chambers USA, 2016-2018; Local Litigation
 Star, Benchmark Litigation, 2018; Leading Lawyer, The Legal 500, 2014-2018; Recommended Lawyer, The
 Legal 500, 2017; Mergers & Acquisitions Trailblazer, The National Law Journal, 2015-2016; Litigator of the
 Week, The American Lawyer, October 16, 2014; Attorney of the Year, California Lawyer, 2012; Litigator of
 the Week, The American Lawyer, October 7, 2011; J.D., Cum Laude, University of San Diego School of Law,
 1990




                                                                                    Robbins Geller Rudman & Dowd LLP | 52
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 213 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1650



 James E. Barz | Partner
 James Barz is a partner at the Firm and manages the Firm’s Chicago office. He is a trial lawyer who has
 tried 18 cases to verdict, a registered CPA, a former federal prosecutor, and has been an adjunct professor
 at Northwestern University School of Law from 2008 to 2019, teaching courses on trial advocacy and class
 action litigation. Barz has focused on representing investors in securities fraud class actions that have
 resulted in recoveries of over $900 million, including: HCA ($215 million, M.D. Tenn.); Motorola ($200
 million, N.D. Ill.); Sprint ($131 million, D. Kan.); Psychiatric Solutions ($65 million, M.D. Tenn.); Dana Corp.
 ($64 million, N.D. Ohio); and Hospira($60 million, N.D. Ill.). He has been lead trial counsel in several of
 these cases obtaining favorable settlements just days or weeks before trial and after obtaining denials of
 summary judgment. Barz is currently representing investors in securities fraud litigation against Valeant
 Pharmaceuticals Inc. (D.N.J.). Barz also handles whistleblower cases, including a successful settlement
 in United States v. Signature Healthcare LLC (M.D. Tenn.) ($30 million), and antitrust cases, including
 recently being appointed to the Plaintiffs’ Steering Committee in In re Dealer Management Systems Antitrust
 Litigation (N.D. Ill.).

 Before joining the Firm, Barz was a partner at Mayer Brown LLP from 2006 to 2011 and an associate
 from 1998 to 2002. At Mayer Brown, Barz handled commercial litigation, internal investigations, and
 antitrust cases. Barz was also active in their pro bono program where, in his first jury trial, he won an
 acquittal on all charges and, in his first appeal, he obtained the reversal of a conviction based on the trial
 judge having solicited a bribe from the defendant. From 2002 to 2006 he served as an Assistant United
 States Attorney in Chicago, trying cases and supervising investigations involving public corruption,
 financial frauds, tax offenses, money laundering, and drug and firearm offenses. He successfully obtained
 a conviction against every defendant who went to trial.


 Education
 B.B.A., Loyola University Chicago, School of Business Administration, 1995; J.D., Northwestern
 University School of Law, 1998

 Honors / Awards
 Super Lawyer, 2018-2019; Leading Lawyer, Law Bulletin Media, 2018; B.B.A., Summa Cum Laude, Loyola
 University Chicago, School of Business Administration, 1995; J.D., Cum Laude, Northwestern University
 School of Law, 1998




                                                                                  Robbins Geller Rudman & Dowd LLP | 53
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 214 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1651



 Nathan W. Bear | Partner
 Nate Bear is a partner in the Firm’s San Diego office. Bear advises institutional investors on a global
 basis. His clients include Taft-Hartley funds, public and multi-employer pension funds, fund managers,
 insurance companies and banks around the world. He counsels clients on securities fraud and corporate
 governance, and frequently speaks at conferences worldwide. He has recovered over $1 billion for
 investors, including In re Cardinal Health, Inc. Sec. Litig. ($600 million) and Jones v. Pfizer Inc. ($400
 million). In addition to initiating securities fraud class actions in the United States, he possesses direct
 experience in potential group actions in the United Kingdom, settlements in the European Union under
 the Wet Collectieve Afwikkeling Massaschade (WCAM), the Dutch Collective Mass Claims Settlement Act,
 as well as representative actions in Germany utilizing the Kapitalanlegermusterverfahrensgesetz
 (KapMuG), the Capital Market Investors’ Model Proceeding Act. In Abu Dhabi Commercial Bank v. Morgan
 Stanley & Co. Inc., Bear commenced a lawsuit resulting in the first major ruling upholding fraud
 allegations against the chief credit rating agencies. That ruling led to the filing of a similar case, King
 County, Washington v. IKB Deutsche Industriebank AG. These cases, arising from the fraudulent ratings of
 bonds issued by the Cheyne and Rhinebridge structured investment vehicles, ultimately obtained
 landmark settlements – on the eve of trial – from the major credit rating agencies and Morgan Stanley.
 Bear maintained an active role in litigation at the heart of the worldwide financial crisis, and is currently
 pursuing banks over their manipulation of LIBOR, FOREX and other benchmark rates.


 Education
 B.A., University of California at Berkeley, 1998; J.D., University of San Diego School of Law, 2006

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2016; “Outstanding Young Attorneys,” San Diego Daily Transcript, 2011




                                                                                Robbins Geller Rudman & Dowd LLP | 54
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 215 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1652



 Alexandra S. Bernay | Partner
 Xan Bernay is a partner in the Firm’s San Diego office, where she specializes in antitrust and unfair
 competition class-action litigation. She has also worked on some of the Firm’s largest securities fraud class
 actions, including the Enron litigation, which recovered an unprecedented $7.2 billion for investors.
 Bernay currently serves as co-lead counsel in In re Payment Card Interchange Fee and Merchant Discount
 Antitrust Litig., in which a settlement of up to $6.26 billion was recently preliminarily approved by the
 Eastern District of New York. This case was brought on behalf of millions of U.S. merchants against Visa
 and MasterCard and various card-issuing banks, challenging the way these companies set and collect tens
 of billions of dollars annually in merchant fees. The settlement is believed to be the largest antitrust class
 action settlement of all time.

 Additionally, Bernay is involved in In re Remicade Antitrust Litig. pending in the Eastern District of
 Pennsylvania – a large case involving anticompetitive conduct in the biosimilars market, where the Firm is
 sole lead counsel for the end-payor plaintiffs. She is also part of the litigation team in In re Dealer Mgmt.
 Sys. Antitrust Litig. (N.D. Ill.), which involves anticompetitive conduct related to dealer management
 systems on behalf of auto dealerships across the country. Another representative case is Persian Gulf Inc.
 v. BP West Coast Prods. LLC (S.D. Cal.), a massive case against the largest gas refiners in the world brought
 by gasoline station owners who allege they were overcharged for gasoline in California as a result of
 anticompetitive conduct. Bernay has also had experience in large consumer class actions, including In re
 Checking Account Overdraft Litig., which case was brought on behalf of bank customers who were
 overcharged for debit card transactions and resulted in more than $500 million in settlements with major
 banks that manipulated customers’ debit transactions to maximize overdraft fees. She also helped try to
 verdict a case against one of the world’s largest companies who was sued on behalf of consumers.


 Education
 B.A., Humboldt State University, 1997; J.D., University of San Diego School of Law, 2000

 Honors / Awards
 Litigator of the Week, Global Competition Review, October 1, 2014




                                                                                 Robbins Geller Rudman & Dowd LLP | 55
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 216 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1653



 Erin W. Boardman | Partner
 Erin Boardman is a partner in the Firm’s Melville office, where her practice focuses on representing
 individual and institutional investors in class actions brought pursuant to the federal securities laws. She
 has been involved in the prosecution of numerous securities class actions that have resulted in millions of
 dollars in recoveries for defrauded investors, including: Medoff v. CVS Caremark Corp. (D.R.I.) ($48 million
 recovery); Construction Laborers Pension Trust of Greater St. Louis v. Autoliv Inc. (S.D.N.Y.) ($22.5 million
 recovery); In re Gildan Activewear Inc. Sec. Litig. (S.D.N.Y.) (resolved as part of a $22.5 million global
 settlement); In re L.G. Phillips LCD Co., Ltd., Sec. Litig. (S.D.N.Y.) ($18 million recovery); In re Giant
 Interactive Grp., Inc. Sec. Litig. (S.D.N.Y.) ($13 million recovery); In re Coventry HealthCare, Inc. Sec. Litig. (D.
 Md.) ($10 million recovery); Lenartz v. American Superconductor Corp. (D. Mass.) ($10 million recovery);
 Dudley v. Haub (D.N.J.) ($9 million recovery); Hildenbrand v. W Holding Co. (D.P.R.) ($8.75 million
 recovery); In re Doral Financial Corp. Sec. Litig. (D.P.R.) ($7 million recovery); and Van Dongen v. CNinsure
 Inc. (S.D.N.Y.) ($6.625 million recovery). During law school, Boardman served as Associate Managing
 Editor of the Journal of Corporate, Financial and Commercial Law interned in the chambers of the Honorable
 Kiyo A. Matsumoto in the United States District Court for the Eastern District of New York, and
 represented individuals on a pro bono basis through the Workers’ Rights Clinic.


 Education
 B.A., State University of New York at Binghamton, 2003; J.D., Brooklyn Law School, 2007

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2018; B.A., Magna Cum Laude, State University of New York at
 Binghamton, 2003



 Douglas R. Britton | Partner
 Doug Britton is a partner in the Firm’s San Diego office. His practice focuses on securities fraud and
 corporate governance. Britton has been involved in settlements exceeding $1 billion and has secured
 significant corporate governance enhancements to improve corporate functioning. Notable achievements
 include In re WorldCom, Inc. Sec. & “ERISA” Litig., where he was one of the lead partners that represented
 a number of opt-out institutional investors and secured an unprecedented recovery of $651 million; In re
 SureBeam Corp. Sec. Litig., where he was the lead trial counsel and secured an impressive recovery of
 $32.75 million; and In re Amazon.com, Inc. Sec. Litig., where he was one of the lead attorneys securing a
 $27.5 million recovery for investors.


 Education
 B.B.A., Washburn University, 1991; J.D., Pepperdine University School of Law, 1996

 Honors / Awards
 J.D., Cum Laude, Pepperdine University School of Law, 1996




                                                                                      Robbins Geller Rudman & Dowd LLP | 56
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 217 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1654



 Luke O. Brooks | Partner
 Luke Brooks is a partner in the Firm’s securities litigation practice group in the San Diego office. He
 focuses primarily on securities fraud litigation on behalf of individual and institutional investors, including
 state and municipal pension funds, Taft-Hartley funds, and private retirement and investment funds.
 Brooks was on the trial team in Jaffe v. Household Int’l, Inc., a securities class action that obtained a record-
 breaking $1.575 billion settlement after 14 years of litigation, including a six-week jury trial in 2009 that
 resulted in a verdict for plaintiffs. Other prominent cases recently prosecuted by Brooks include Fort
 Worth Employees’ Retirement Fund v. J.P. Morgan Chase & Co., in which plaintiffs recovered $388 million for
 investors in J.P. Morgan residential mortgage-backed securities, and a pair of cases – Abu Dhabi Commercial
 Bank v. Morgan Stanley & Co. Inc. (“Cheyne”) and King County, Washington, et al. v. IKB Deutsche
 Industriebank AG (“Rhinebridge”) – in which plaintiffs obtained a settlement, on the eve of trial in Cheyne,
 from the major credit rating agencies and Morgan Stanley arising out of the fraudulent ratings of bonds
 issued by the Cheyne and Rhinebridge structured investment vehicles.


 Education
 B.A., University of Massachusetts at Amherst, 1997; J.D., University of San Francisco, 2000

 Honors / Awards
 California Star, Benchmark Litigation, 2019; State Litigation Star, Benchmark Litigation, 2019; Local
 Litigation Star, Benchmark Litigation, 2017-2018; Recommended Lawyer, The Legal 500, 2017-2018;
 Member, University of San Francisco Law Review, University of San Francisco



 Spencer A. Burkholz | Partner
 Spence Burkholz is a partner in the Firm’s San Diego office and a member of the Firm’s Executive and
 Management Committees. He has 21 years of experience in prosecuting securities class actions and
 private actions on behalf of large institutional investors. Burkholz was one of the lead trial attorneys in
 Jaffe v. Household Int’l, Inc., a securities class action that obtained a record-breaking $1.575 billion
 settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in a verdict for
 plaintiffs. Burkholz has also recovered billions of dollars for injured shareholders in cases such as
 Enron ($7.2 billion), WorldCom ($657 million), Countrywide ($500 million) and Qwest ($445 million). He is
 currently representing large institutional investors in actions involving the credit crisis.


 Education
 B.A., Clark University, 1985; J.D., University of Virginia School of Law, 1989

 Honors / Awards
 Leading Lawyer in America, Lawdragon, 2018-2019; Top 100 Trial Lawyer, Benchmark Litigation,
 2018-2019; Top 20 Trial Lawyer in California, Benchmark Litigation, 2019; California Star, Benchmark
 Litigation, 2019; State Litigation Star, Benchmark Litigation, 2019; Super Lawyer, 2015-2016, 2019; Best
 Lawyer in America, Best Lawyers®, 2018-2019; Top Lawyer in San Diego, San Diego Magazine, 2013-2019;
 Plaintiff Attorney of the Year, Benchmark Litigation, 2018; Local Litigation Star, Benchmark Litigation,
 2015-2018; Recommended Lawyer, The Legal 500, 2017-2018; B.A., Cum Laude, Clark University, 1985;
 Phi Beta Kappa, Clark University, 1985




                                                                                   Robbins Geller Rudman & Dowd LLP | 57
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 218 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1655



 Michael G. Capeci | Partner
 Michael Capeci is a partner in Robbins Geller Rudman & Dowd LLP’s Melville office. His practice focuses
 on prosecuting complex securities and breach of fiduciary duty class actions, as well as shareholder
 derivative lawsuits.

 Throughout his tenure with the Firm, Capeci has played an integral role in cases such as: Carpenters
 Pension Trust Fund of St. Louis v. Barclays PLC; City of Pontiac General Employees’ Retirement System v. Lockheed
 Martin Corporation; Plumbers and Pipefitters Local Union No. 630 Pension-Annuity Trust Fund v. Arbitron
 Inc.; Billhofer v. Flamel Technologies, S.A.; In re Virgin Media Inc. Shareholders Litigation; and Allen v. El Paso
 Pipeline GP Company, L.L.C.


 Education
 B.S., Villanova University, 2007; J.D., Hofstra University School of Law, 2010

 Honors / Awards
 Super Lawyer “Rising Star,” 2014-2018; J.D., Cum Laude, Hofstra University School of Law, 2010



 Brian E. Cochran | Partner
 Brian Cochran is a partner in the Firm’s San Diego and Chicago offices. He focuses his practice on
 complex securities and shareholder derivative litigation. In particular, Cochran specializes in case
 investigation and initiation, and lead plaintiff issues arising under the Private Securities Litigation Reform
 Act of 1995. He was a member of the litigation team that obtained a $65 million recovery in Garden City
 Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc., the third largest securities recovery ever in the Middle District
 of Tennessee and the largest in more than a decade.

 Most recently, Cochran was a member of the litigation team that secured a historic recovery on behalf of
 Trump University students in two class actions against President Donald J. Trump. The settlement
 provides $25 million to approximately 7,000 consumers. This result means individual class members are
 eligible for upwards of $35,000 in restitution. He represented the class on a pro bono basis. In addition,
 Cochran developed a groundbreaking securities fraud lawsuit against Fifth Street Finance and its external
 asset manager, which led to over $14 million in settlements, significant corporate reforms and a follow-on
 SEC investigation. Cochran has also helped secure class certification and/or successfully opposed a
 motion to dismiss in class action litigation against several prominent corporate defendants, including
 Goldman Sachs, Big Lots and Scotts Miracle-Gro.


 Education
 A.B., Princeton University, 2006; J.D., University of California at Berkeley School of Law, Boalt Hall,
 2012

 Honors / Awards
 A.B., With Honors, Princeton University, 2006; J.D., Order of the Coif, University of California at
 Berkeley School of Law, Boalt Hall, 2012




                                                                                    Robbins Geller Rudman & Dowd LLP | 58
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 219 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1656



 Susannah R. Conn | Partner
 Susannah Conn is a partner in the Firm’s San Diego office, where her practice focuses on complex
 securities litigation. Since joining the Firm, Conn has participated in the prosecution of several cases that
 have resulted in substantial recoveries for investors, including Alaska Elec. Pension Fund v. Pharmacia
 Corp., City of Livonia Emps.’ Ret. Sys. v. Wyeth and In re Sanofi-Aventis Sec. Litig. Most recently, she was a
 member of the Firm’s trial team in Hsu v. Puma Biotechnology, Inc., No. SACV15-0865 (C.D. Cal.), a
 securities fraud class action that resulted in a verdict in favor of investors after a two-week jury trial.


 Education
 B.A., University of Wyoming, 1995; J.D., California Western School of Law, 1999

 Honors / Awards
 J.D., Magna Cum Laude, California Western School of Law, 1999; Executive Lead Articles Editor, California
 Western Law Review, California Western School of Law; B.A., Cum Laude, University of Wyoming, 1995;
 Outstanding Graduate Award, University of Wyoming



 Joseph D. Daley | Partner
 Joseph Daley is a partner in the Firm’s San Diego office, serves on the Firm’s Securities Hiring
 Committee, and is a member of the Firm’s Appellate Practice Group. Precedents include: City of
 Providence v. Bats Glob. Mkts., Inc., 878 F.3d 36 (2d Cir. 2017); DeJulius v. New Eng. Health Care Emps.
 Pension Fund, 429 F.3d 935 (10th Cir. 2005); Frank v. Dana Corp. (“Dana I”), 547 F.3d 564 (6th Cir. 2008);
 Frank v. Dana Corp. (“Dana II”), 646 F.3d 954 (6th Cir. 2011); Freidus v. Barclays Bank Plc, 734 F.3d 132 (2d
 Cir. 2013); In re HealthSouth Corp. Sec. Litig., 334 F. App’x 248 (11th Cir. 2009); In re Merck & Co. Sec.,
 Derivative & ERISA Litig., 493 F.3d 393 (3d Cir. 2007); In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th
 Cir. 2017); In re Qwest Commc’ns Int’l, 450 F.3d 1179 (10th Cir. 2006); Luther v. Countrywide Home Loans
 Servicing LP, 533 F.3d 1031 (9th Cir. 2008); NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co.,
 693 F.3d 145 (2d Cir. 2012); Rosenbloom v. Pyott (“Allergan”), 765 F.3d 1137 (9th Cir. 2014); Silverman v.
 Motorola Solutions, Inc., 739 F.3d 956 (7th Cir. 2013); Siracusano v. Matrixx Initiatives, Inc., 585 F.3d 1167
 (9th Cir. 2009), aff’d, 563 U.S. 27 (2011); and Southland Sec. Corp. v. INSpire Ins. Solutions Inc., 365 F.3d
 353 (5th Cir. 2004). Daley is admitted to practice before the U.S. Supreme Court, as well as before 12
 U.S. Courts of Appeals around the nation.


 Education
 B.S., Jacksonville University, 1981; J.D., University of San Diego School of Law, 1996

 Honors / Awards
 Super Lawyer, 2011-2012, 2014-2018; Appellate Moot Court Board, Order of the Barristers, University of
 San Diego School of Law; Best Advocate Award (Traynore Constitutional Law Moot Court Competition),
 First Place and Best Briefs (Alumni Torts Moot Court Competition and USD Jessup International Law
 Moot Court Competition)




                                                                                  Robbins Geller Rudman & Dowd LLP | 59
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 220 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1657



 Patrick W. Daniels | Partner
 Patrick Daniels is a founding and managing partner in the Firm’s San Diego office. He is widely
 recognized as a leading corporate governance and investor advocate. The Daily Journal, the leading legal
 publisher in California, named him one of the 20 most influential lawyers in California under 40 years of
 age. Additionally, the Yale School of Management’s Millstein Center for Corporate Governance and
 Performance awarded Daniels its “Rising Star of Corporate Governance” honor for his outstanding
 leadership in shareholder advocacy and activism. Daniels counsels private and state government pension
 funds, central banks and fund managers in the United States, Australia, United Arab Emirates, United
 Kingdom, the Netherlands, and other countries within the European Union on issues related to corporate
 fraud in the United States securities markets and on “best practices” in the corporate governance of
 publicly traded companies. Daniels has represented dozens of institutional investors in some of the
 largest and most significant shareholder actions, including Enron, WorldCom, AOL Time Warner, BP, Pfizer,
 Countrywide, Petrobras and Volkswagen, to name just a few. In the wake of the financial crisis, he
 represented dozens of investors in structured investment products in ground-breaking actions against the
 ratings agencies and Wall Street banks that packaged and sold supposedly highly rated shoddy securities
 to institutional investors all around the world.


 Education
 B.A., University of California, Berkeley, 1993; J.D., University of San Diego School of Law, 1997

 Honors / Awards
 One of the Most 20 Most Influential Lawyers in the State of California Under 40 Years of Age, Daily
 Journal; Rising Star of Corporate Governance, Yale School of Management’s Milstein Center for
 Corporate Governance & Performance; B.A., Cum Laude, University of California, Berkeley, 1993




                                                                              Robbins Geller Rudman & Dowd LLP | 60
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 221 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1658



 Stuart A. Davidson | Partner
 Stuart Davidson is a partner in the Firm’s Boca Raton office. His practice focuses on complex consumer
 class actions, including cases involving deceptive and unfair trade practices, privacy and data breach
 issues, and antitrust violations. Davidson served as class counsel in one of the earliest privacy cases, Kehoe
 v. Fidelity Federal Bank & Trust, where he represented half-a-million Florida drivers against a national bank
 for purchasing their private information from the state department of motor vehicles for marketing
 purposes, in violation of the Driver’s Privacy Protection Act. His efforts resulted in a seminal privacy
 decision on damages by the Eleventh Circuit, 421 F.3d 1209 (11th Cir. 2005), cert. denied, 547 U.S. 1051
 (2006), and after years of hard-fought litigation, including an appeal to the United States Supreme Court,
 he was able to obtain a $50 million recovery for the class. He was also integral in obtaining a settlement
 valued at $15 million in In re Sony Gaming Networks & Customer Data Security Breach Litigation, concerning
 claims related to the massive data breach of Sony’s PlayStation Network, and currently serves as a
 member of the Plaintiffs’ Executive Committee in In re Yahoo! Inc. Customer Data Security Breach Litigation in
 the Northern District of California regarding the largest data breach in history. Davidson is actively
 involved in In re Facebook Biometric Information Privacy Litigation, concerning Facebook’s alleged privacy
 violations through its collection of user’s biometric identifiers without informed consent, both cutting-
 edge nationwide privacy consumer class actions in California.

 Most recently, Davidson was appointed to the Plaintiffs’ Steering Committee in In re Intel Corp. CPU
 Marketing, Sales Practices and Products Liability Litigation, which concerns serious security vulnerabilities –
 known as “Spectre” and “Meltdown” – that infect nearly all of Intel’s x86 processors manufactured and sold
 since 1995, the patching of which results in processing speed degradation of the impacted computer,
 server or mobile device. Davidson also currently serves as co-lead counsel for hundreds of retired NHL
 players in In re NHL Players’ Concussion Injury Litigation in the District of Minnesota, and is spearheading
 several aspects of In re EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litigation in
 the District of Kansas, a case involving the illegal monopolization of the epinephrine auto-injector market,
 which allowed the prices of the life-saving EpiPen to rise over 600% in 9 years, and where Robbins Geller
 named partner Paul J. Geller was appointed co-lead counsel.

 Davidson is a former lead assistant public defender in the Felony Division of the Broward County, Florida
 Public Defender’s Office. During his tenure at the Public Defender’s Office, he tried over 30 jury trials,
 conducted hundreds of depositions, handled numerous evidentiary hearings, engaged in extensive
 motion practice, and defended individuals charged with major crimes ranging from third-degree felonies
 to life and capital felonies.


 Education
 B.A., State University of New York at Geneseo, 1993; J.D., Nova Southeastern University Shepard
 Broad College of Law, 1996

 Honors / Awards
 J.D., Summa Cum Laude, Nova Southeastern University Shepard Broad College of Law, 1996; Associate
 Editor, Nova Law Review, Book Awards in Trial Advocacy, Criminal Pretrial Practice and International
 Law




                                                                                    Robbins Geller Rudman & Dowd LLP | 61
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 222 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1659



 Jason C. Davis | Partner
 Jason Davis is a partner in the Firm’s San Francisco office where he practices securities class actions and
 complex litigation involving equities, fixed-income, synthetic and structured securities issued in public
 and private transactions. Davis was on the trial team in Jaffe v. Household Int’l, Inc., a securities class action
 that obtained a record-breaking $1.575 billion settlement after 14 years of litigation, including a six-week
 jury trial in 2009 that resulted in a verdict for plaintiffs. Most recently, he was part of the litigation team
 in Luna v. Marvell Tech. Grp., Ltd., resulting in a $72.5 million settlement that represents approximately
 24% to 50% of the best estimate of classwide damages suffered by investors.

 Prior to joining the Firm, Davis focused on cross-border transactions, mergers and acquisitions at
 Cravath, Swaine and Moore LLP in New York.


 Education
 B.A., Syracuse University, 1998; J.D., University of California at Berkeley, Boalt Hall School of Law, 2002

 Honors / Awards
 B.A., Summa Cum Laude, Syracuse University, 1998; International Relations Scholar of the year, Syracuse
 University; Teaching fellow, examination awards, Moot court award, University of California at Berkeley,
 Boalt Hall School of Law




                                                                                    Robbins Geller Rudman & Dowd LLP | 62
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 223 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1660



 Mark J. Dearman | Partner
 Mark Dearman is a partner in the Firm’s Boca Raton office, where his practice focuses on consumer
 fraud, securities fraud, mass torts, antitrust, whistleblower and corporate takeover litigation. Dearman,
 along with other Robbins Geller attorneys, is currently leading the effort on behalf of cities and counties
 around the country in In re National Prescription Opiate Litigation. He was also recently appointed as the
 Chair of the Plaintiffs’ Executive Committee in In re Apple Inc. Device Performance Litigation and was
 appointed to the Plaintiffs’ Executive Committee in In re FieldTurf Artificial Turf Mktg. Practices
 Litig., which alleges that FieldTurf USA Inc. and its related companies sold defective synthetic turf for use
 in athletic fields. His other recent representative cases include: In re NHL Players’ Concussion Injury Litig.,
 2015 U.S. Dist. LEXIS 38755 (D. Minn. 2015); In re Sony Gaming Networks & Customer Data Sec. Breach
 Litig., 903 F. Supp. 2d 942 (S.D. Cal. 2012); In re Volkswagen “Clean Diesel” Mktg. Sales Practice, & Prods.
 Liab. Litig., 2016 U.S. Dist. LEXIS 1357 (N.D. Cal. 2016); In re Ford Fusion & C-Max Fuel Econ. Litig., 2015
 U.S. Dist. LEXIS 155383 (S.D.N.Y. 2015); Looper v. FCA US LLC, No. 5:14-cv-00700 (C.D. Cal.); In re
 Aluminum Warehousing Antitrust Litig., 95 F. Supp. 3d 419 (S.D.N.Y. 2015), aff’d, 833 F.3d 151 (2d Cir.
 2016); In re Liquid Aluminum Sulfate Antitrust Litig., No. 16-md-2687 (D.N.J.); In re Winn-Dixie Stores, Inc.
 S’holder Litig., No. 16-2011-CA-010616 (Fla. 4th Jud. Cir. Ct., Duval Cty.); Gemelas v. Dannon Co. Inc., No.
 1:08-cv-00236 (N.D. Ohio); and In re AuthenTec, Inc. S’holder Litig., No. 05-2012-CA-57589 (Fla. 18th Jud.
 Cir. Ct., Brevard Cty.). Prior to joining the Firm, he founded Dearman & Gerson, where he defended
 Fortune 500 companies, with an emphasis on complex commercial litigation, consumer claims, and mass
 torts (products liability and personal injury), and has obtained extensive jury trial experience throughout
 the United States. Having represented defendants for so many years before joining the Firm, Dearman
 has a unique perspective that enables him to represent clients effectively.


 Education
 B.A., University of Florida, 1990; J.D., Nova Southeastern University, 1993

 Honors / Awards
 AV rated by Martindale-Hubbell; Super Lawyer, 2014-2018; In top 1.5% of Florida Civil Trial Lawyers
 in Florida Trend’s Florida Legal Elite, 2006, 2004




                                                                                  Robbins Geller Rudman & Dowd LLP | 63
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 224 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1661



 Kathleen B. Douglas | Partner
 Kathleen Douglas is a partner in Robbins Geller Rudman & Dowd LLP’s Boca Raton office. She focuses
 her practice on securities fraud class actions and consumer fraud.

 Douglas was a member of the litigation team in In re UnitedHealth Grp. Inc. PSLRA Litig., achieving a
 substantial $925 million settlement. In addition to the monetary recovery, UnitedHealth also made
 critical changes to a number of its corporate governance policies, including electing a shareholder-
 nominated member to the company’s Board of Directors. Douglas also worked on Nieman v. Duke Energy
 Corp. ($146.25 million recovery), which is the largest recovery in North Carolina for a case involving
 securities fraud, and one of the five largest recoveries in the Fourth Circuit. She also worked on the R.H.
 Donnelley case, obtaining a $25 million settlement, and the 21st Century case, resulting in a $2.2 million
 recovery.

 Douglas has served as class counsel in several class actions brought on behalf of Florida emergency room
 physicians. These cases were against some of the nation's largest Health Maintenance Organizations and
 settled for substantial increases in reimbursement rates and millions of dollars in past damages for the
 class.


 Education
 B.S., Georgetown University, 2004; J.D., University of Miami School of Law, 2007

 Honors / Awards
 Super Lawyer “Rising Star” in the field of Class Actions, 2012-2017; B.S., Cum Laude, Georgetown
 University, 2004




                                                                               Robbins Geller Rudman & Dowd LLP | 64
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 225 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1662



 Travis E. Downs III | Partner
 Travis Downs is a partner in the Firm’s San Diego office. His areas of expertise include prosecution of
 shareholder and securities litigation, including complex shareholder derivative actions. Downs led a team
 of lawyers who successfully prosecuted over 65 stock option backdating derivative actions in federal and
 state courts across the country, resulting in hundreds of millions in financial givebacks for the plaintiffs
 and extensive corporate governance enhancements, including annual directors elections, majority voting
 for directors and shareholder nomination of directors. Notable cases include: In re Community Health Sys.,
 Inc. S'holder Derivative Litig. ($60 million in financial relief and unprecedented corporate governance
 reforms); In re Marvell Tech. Grp. Ltd. Derivative Litig. ($54 million in financial relief and extensive
 corporate governance enhancements); In re McAfee, Inc. Derivative Litig. ($30 million in financial relief and
 extensive corporate governance enhancements); In re Affiliated Computer Servs. Derivative Litig. ($30 million
 in financial relief and extensive corporate governance enhancements); In re KB Home S’holder Derivative
 Litig. ($30 million in financial relief and extensive corporate governance enhancements); In re Juniper
 Networks Derivative Litig. ($22.7 million in financial relief and extensive corporate governance
 enhancements); In re Nvidia Corp. Derivative Litig. ($15 million in financial relief and extensive corporate
 governance enhancements); and City of Pontiac Gen. Emps.’ Ret. Sys. v. Langone (achieving landmark
 corporate governance reforms for investors).

 He was also part of the litigation team that obtained a $67 million settlement in City of Westland Police &
 Fire Ret. Sys. v. Stumpf, a shareholder derivative action alleging that Wells Fargo participated in the mass-
 processing of home foreclosure documents by engaging in widespread robo-signing, and a $250 million
 settlement in In re Google, Inc. Derivative Litig., an action alleging that Google facilitated in the improper
 advertising of prescription drugs. Downs is a frequent speaker at conferences and seminars and has
 lectured on a variety of topics related to shareholder derivative and class action litigation.


 Education
 B.A., Whitworth University, 1985; J.D., University of Washington School of Law, 1990

 Honors / Awards
 Best Lawyer in America, Best Lawyers®, 2018-2019; Top Lawyer in San Diego, San Diego Magazine,
 2013-2019; Board of Trustees, Whitworth University; Super Lawyer, 2008; B.A., Honors, Whitworth
 University, 1985




                                                                                 Robbins Geller Rudman & Dowd LLP | 65
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 226 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1663



 Daniel S. Drosman | Partner
 Dan Drosman is a partner in the Firm’s San Diego office and a member of the Firm’s Management
 Committee. He focuses his practice on securities fraud and other complex civil litigation and has obtained
 significant recoveries for investors in cases such as Morgan Stanley, Cisco Systems, Coca-Cola, Petco, PMI and
 America West. Drosman served as one of the lead trial attorneys in Jaffe v. Household Int’l, Inc. in the
 Northern District of Illinois, a securities class action that obtained a record-breaking $1.575 billion
 settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in a verdict for
 plaintiffs. Drosman also led a group of attorneys prosecuting fraud claims against the credit rating
 agencies, where he was distinguished as one of the few plaintiffs’ counsel to overcome the credit rating
 agencies’ motions to dismiss.

 Prior to joining the Firm, Drosman served as an Assistant District Attorney for the Manhattan District
 Attorney’s Office, and an Assistant United States Attorney in the Southern District of California, where he
 investigated and prosecuted violations of the federal narcotics, immigration, and official corruption law.


 Education
 B.A., Reed College, 1990; J.D., Harvard Law School, 1993

 Honors / Awards
 Best Lawyer in America, Best Lawyers®, 2019; Leading Lawyer in America, Lawdragon, 2018-2019; Super
 Lawyer, 2017-2019; Recommended Lawyer, The Legal 500, 2017-2018; Top 100 Lawyer, Daily Journal,
 2017; Department of Justice Special Achievement Award, Sustained Superior Performance of Duty; B.A.,
 Honors, Reed College, 1990; Phi Beta Kappa, Reed College, 1990



 Thomas E. Egler | Partner
 Tom Egler is a partner in the Firm’s San Diego office and focuses his practice on representing clients in
 major complex, multidistrict litigations, such as Lehman Brothers, Countrywide Mortgage Backed
 Securities, WorldCom, AOL Time Warner and Qwest. He has represented institutional investors both as
 plaintiffs in individual actions and as lead plaintiffs in class actions. Prior to joining the Firm, Egler was a
 law clerk to the Honorable Donald E. Ziegler, Chief Judge, United States District Court, Western District
 of Pennsylvania.


 Education
 B.A., Northwestern University, 1989; J.D., The Catholic University of America, Columbus School of Law,
 1995

 Honors / Awards
 Super Lawyer, 2017-2018; Associate Editor, the Catholic University Law Review




                                                                                  Robbins Geller Rudman & Dowd LLP | 66
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 227 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1664



 Alan I. Ellman | Partner
 Alan Ellman is a partner in the Firm’s Melville office, where he concentrates his practice on prosecuting
 complex securities fraud cases on behalf of institutional investors. Most recently, Ellman was on the team
 of Robbins Geller attorneys who obtained a $34.5 million recovery in Patel v. L-3 Communications Holdings,
 Inc., which represents a high percentage of damages that plaintiffs could reasonably expect to be
 recovered at trial and is more than eight times higher than the average settlement of cases with
 comparable investor losses. He was also on the team of attorneys who recovered in excess of $34 million
 for investors in In re OSG Sec. Litig., which represented an outsized recovery of 93% of bond purchasers’
 damages and 28% of stock purchasers’ damages. The creatively structured settlement included more than
 $15 million paid by a bankrupt entity. In 2006, Ellman received a Volunteer and Leadership Award from
 Housing Conservation Coordinators (HCC) for his pro bono service defending a client in Housing Court
 against a non-payment action, arguing an appeal before the Appellate Term, and staffing HCC’s legal
 clinic. He also successfully appealed a pro bono client’s criminal sentence before the Appellate Division.


 Education
 B.S., B.A., State University of New York at Binghamton, 1999; J.D., Georgetown University Law Center,
 2003

 Honors / Awards
 Super Lawyer, 2017-2018; Super Lawyer “Rising Star,” 2014-2015; B.S., B.A., Cum Laude, State
 University of New York at Binghamton, 1999




                                                                              Robbins Geller Rudman & Dowd LLP | 67
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 228 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1665



 Jason A. Forge | Partner
 Jason Forge is a partner in the Firm’s San Diego office. He specializes in complex investigations, litigation
 and trials. As a federal prosecutor and private practitioner, Forge has conducted and supervised scores of
 jury and bench trials in federal and state courts, including the month-long trial of a defense contractor
 who conspired with Congressman Randy “Duke” Cunningham in the largest bribery scheme in
 congressional history. He recently obtained preliminary approval of a $160 million recovery in the first
 securities fraud case against Wal-Mart Stores, Inc. in City of Pontiac General Employees’ Retirement System v.
 Wal-Mart Stores, Inc. Most recently, Forge was a member of the Firm’s trial team in Hsu v. Puma
 Biotechnology, Inc., a securities fraud class action that resulted in a verdict in favor of investors after a two-
 week jury trial.

 Forge was a key member of the litigation team that secured a historic recovery on behalf of Trump
 University students in two class actions against President Donald J. Trump. The settlement refunds over
 90% of the money thousands of students paid to “enroll” in Trump University. He represented the class
 on a pro bono basis. Forge has also successfully defeated motions to dismiss and obtained class
 certification against several prominent defendants, including the first federal RICO case againstScotts
 Miracle-Gro. He was a member of the litigation team that obtained a $125 million settlement in In re
 LendingClub Securities Litigation, a settlement that ranks among the top ten largest securities recoveries ever
 in the Northern District of California.

 In a case against another prominent defendant, Pfizer Inc., Forge led an investigation that uncovered key
 documents that Pfizer had not produced in discovery. Although fact discovery in the case had already
 closed, the district judge ruled that the documents had been improperly withheld and ordered that
 discovery be reopened, including reopening the depositions of Pfizer’s former CEO, CFO and General
 Counsel. Less than six months after completing these depositions, Pfizer settled the case for $400
 million. Forge has also taught trial practice techniques on local and national levels, and has written and
 argued many state and federal appeals, including an en banc argument in the Ninth Circuit. He also
 teaches White Collar Crime at the University of San Diego School of Law.


 Education
 B.B.A., The University of Michigan Ross School of Business, 1990; J.D., The University of Michigan Law
 School, 1993

 Honors / Awards
 Best Lawyer in America, Best Lawyers®, 2019; Plaintiffs’ Lawyer Trailblazer, The National Law Journal,
 2018; Top 100 Lawyer, Daily Journal, 2017; Litigator of the Year, Our City San Diego, 2017; Two-time
 recipient of one of Department of Justice’s highest awards: Director’s Award for Superior Performance by
 Litigation Team; numerous commendations from Federal Bureau of Investigation (including
 commendation from FBI Director Robert Mueller III), Internal Revenue Service, and Defense Criminal
 Investigative Service; J.D., Magna Cum Laude, Order of the Coif, The University of Michigan Law School,
 1993; B.B.A., High Distinction, The University of Michigan Ross School of Business, 1990




                                                                                    Robbins Geller Rudman & Dowd LLP | 68
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 229 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1666



 Paul J. Geller | Partner
 Paul Geller, managing partner of Robbins Geller Rudman & Dowd LLP’s Boca Raton, Florida office, is a
 founding partner of the Firm, a member of its Executive and Management Committees and head of the
 Firm’s Consumer Practice Group. Geller’s 25 years of litigation experience is broad, and he has handled
 cases in each of the Firm’s practice areas. Notably, before devoting his practice to the representation of
 consumers and investors, he defended companies in high-stakes class action litigation, providing him an
 invaluable perspective. Geller has tried bench and jury trials on both the plaintiffs’ and defendants’ sides,
 and has argued before numerous state, federal and appellate courts throughout the country.

 Geller was recently selected to serve in a leadership position on behalf of governmental entities and other
 plaintiffs in the sprawling litigation concerning the nationwide prescription opioid epidemic. In
 reporting on the selection of the lawyers to lead the case, The National Law Journal reported that Geller
 and “[t]he team reads like a ‘Who’s Who’ in mass torts.” Geller was also part of the leadership team
 representing consumers in the massive Volkswagen “Clean Diesel” Emissions case. The San Francisco legal
 newspaper The Recorder labeled Geller and the group that was appointed in that case, which settled for
 more than $17 billion, a “class action dream team.”

 Geller is also currently serving as Co-Lead Counsel in In re EpiPen (Epinephrine Injection, USP) Mktg., Sales
 Practices & Antitrust Litig., a nationwide class action that alleges that pharmaceutical company Mylan N.V.
 and others engaged in anticompetitive and unfair business conduct in its sale and marketing of the
 EpiPen Auto-Injector device.

 Some of Geller’s other recent noteworthy successes include a $265 million recovery against Massey
 Energy in In re Massey Energy Co. Sec. Litig., in which Massey was found accountable for a tragic explosion
 at the Upper Big Branch mine in Raleigh County, West Virginia. Geller also secured a $146.25 million
 recovery against Duke Energy in Nieman v. Duke Energy Corp., the largest recovery in North Carolina for a
 case involving securities fraud, and one of the five largest recoveries in the Fourth Circuit.


 Education
 B.S., University of Florida, 1990; J.D., Emory University School of Law, 1993

 Honors / Awards
 Best Lawyer in America, Best Lawyers®, 2017-2019; Rated AV by Martindale-Hubbell; Fellow, Litigation
 Counsel of America (LCA) Proven Trial Lawyers; Leading Lawyer in America, Lawdragon, 2006-2007,
 2009-2019; Super Lawyer, 2007-2018; Plaintiffs’ Lawyer Trailblazer, The National Law Journal, 2018;
 Lawyer of the Year, Best Lawyers®, 2018; Attorney of the Month, Attorney At Law, 2017; Featured in
 “Lawyer Limelight” series, Lawdragon, 2017; Recommended Lawyer, The Legal 500, 2016; Top Rated
 Lawyer, South Florida’s Legal Leaders, Miami Herald, 2015; Litigation Star, Benchmark Litigation, 2013;
 “Legal Elite,” Florida Trend Magazine; One of “Florida’s Most Effective Lawyers,” American Law Media, One
 of Florida’s top lawyers in South Florida Business Journal, One of the Nation’s Top “40 Under 40,” The
 National Law Journal; One of Florida’s Top Lawyers, Law & Politics; Editor, Emory Law Journal; Order of
 the Coif, Emory University School of Law




                                                                                Robbins Geller Rudman & Dowd LLP | 69
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 230 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1667



 Christopher C. Gold | Partner
 Christopher Gold is a partner in the Firm’s Boca Raton office. His practice focuses on merger and
 acquisition, securities fraud, and consumer fraud litigation.

 Gold is licensed to practice in Florida at both the state and the federal level and has worked on a number
 of notable cases, including: In re Sony Gaming Networks & Customer Data Sec. Breach Litig. (S.D. Cal.),
 involving the massive data breach of Sony’s PlayStation Network in 2011, which settled for benefits valued
 at $15 million; In re Winn-Dixie Stores, Inc. S’holder Litig. (Fla. 4th Cir. Ct.), which recovered $9 million for
 former Winn-Dixie shareholders following the corporate buyout by BI-LO, the then-largest merger and
 acquisition recovery in Florida history; In re AuthenTec, Inc. S’holder Litig. (Fla. 18th Cir. Ct.), which settled
 for $10 million (a new Florida record) on behalf of the former shareholders of AuthenTec following a
 buyout by Apple, which incorporated AuthenTec’s fingerprint technology into the Apple iPhone; and
 Boland v. Gerdau S.A., et al. (S.D.N.Y.), which settled for $15 million.


 Education
 B.S., Lynn University, 2006; J.D., DePaul University College of Law, 2010



 Jonah H. Goldstein | Partner
 Jonah Goldstein is a partner in the Firm’s San Diego office and is responsible for prosecuting complex
 securities cases and obtaining recoveries for investors. He also represents corporate whistleblowers who
 report violations of the securities laws. Goldstein has achieved significant settlements on behalf of
 investors including in In re HealthSouth Sec. Litig. (over $670 million recovered against HealthSouth, UBS
 and Ernst & Young), In re Cisco Sec. Litig. (approximately $100 million), and Marcus v. J.C. Penney
 Company, Inc. ($97.5 million recovery). Goldstein also served on the Firm’s trial team in In re AT&T Corp.
 Sec. Litig., MDL No. 1399 (D.N.J.), which settled after two weeks of trial for $100 million, and aided in the
 $65 million recovery in Garden City Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc., the third largest securities
 recovery ever in the Middle District of Tennessee and the largest in more than a decade. Most recently,
 he was part of the litigation team in Luna v. Marvell Tech. Grp., Ltd., resulting in a $72.5 million settlement
 that represents approximately 24% to 50% of the best estimate of classwide damages suffered by
 investors. Prior to joining the Firm, Goldstein served as a law clerk for the Honorable William H.
 Erickson on the Colorado Supreme Court and as an Assistant United States Attorney for the Southern
 District of California, where he tried numerous cases and briefed and argued appeals before the Ninth
 Circuit Court of Appeals.


 Education
 B.A., Duke University, 1991; J.D., University of Denver College of Law, 1995

 Honors / Awards
 Recommended Lawyer, The Legal 500, 2018; Comments Editor, University of Denver Law Review, University
 of Denver College of Law




                                                                                    Robbins Geller Rudman & Dowd LLP | 70
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 231 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1668



 Benny C. Goodman III | Partner
 Benny Goodman is a partner in the Firm’s San Diego office. He primarily represents plaintiffs in
 shareholder actions on behalf of aggrieved corporations. Goodman has recovered hundreds of millions of
 dollars in shareholder derivative actions pending in state and federal courts across the nation. Most
 recently, he led a team of lawyers in litigation brought on behalf of Community Health Systems, Inc.,
 resulting in a $60 million payment to the company, the largest recovery in a shareholder derivative action
 in Tennessee and the Sixth Circuit, as well as best in class value enhancing corporate governance reforms
 that included two shareholder nominated directors to the Community Health Board of Directors.

 Similarly, Goodman recovered a $25 million payment to Lumber Liquidators and numerous corporate
 governance reforms, including a shareholder nominated director, in In re Lumber Liquidators Holdings, Inc.
 S'holder Derivative Litig. In In re Google Inc. S'holder Derivative Litig., Goodman achieved groundbreaking
 corporate governance reforms designed to mitigate regulatory and legal compliance risk associated with
 online pharmaceutical advertising, including among other things, the creation of a $250 million fund to
 help combat rogue pharmacies from improperly selling drugs online.


 Education
 B.S., Arizona State University, 1994; J.D., University of San Diego School of Law, 2000

 Honors / Awards
 Super Lawyer, 2018-2019; Recommended Lawyer, The Legal 500, 2017



 Elise J. Grace | Partner
 Elise Grace is a partner in the San Diego office and counsels the Firm’s institutional clients on options to
 secure premium recoveries in securities litigation both within the United States and internationally.
 Grace is a frequent lecturer and author on securities and accounting fraud, and develops annual MCLE
 and CPE accredited educational programs designed to train public fund representatives on practices to
 protect and maximize portfolio assets, create long-term portfolio value and best fulfill fiduciary duties.
 Grace has routinely been named a Recommended Lawyer by The Legal 500. Grace has prosecuted various
 significant securities fraud class actions, as well as the AOL Time Warner state and federal securities opt-
 out litigations, which resulted in a combined settlement of over $629 million for defrauded investors.
 Prior to joining the Firm, Grace practiced at Clifford Chance, where she defended numerous Fortune 500
 companies in securities class actions and complex business litigation.


 Education
 B.A., University of California, Los Angeles, 1993; J.D., Pepperdine School of Law, 1999

 Honors / Awards
 Recommended Lawyer, The Legal 500, 2016-2017; J.D., Magna Cum Laude, Pepperdine School of Law,
 1999; American Jurisprudence Bancroft-Whitney Award – Civil Procedure, Evidence, and Dalsimer Moot
 Court Oral Argument; Dean’s Academic Scholarship Recipient, Pepperdine School of Law; B.A., Summa
 Cum Laude, University of California, Los Angeles, 1993; B.A., Phi Beta Kappa, University of California, Los
 Angeles, 1993




                                                                               Robbins Geller Rudman & Dowd LLP | 71
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 232 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1669



 Tor Gronborg | Partner
 Tor Gronborg is a partner in the Firm’s San Diego office and a member of the Firm’s Management
 Committee. He often lectures on topics such as the Federal Rules of Civil Procedure and electronic
 discovery. Gronborg has served as lead or co-lead counsel in numerous securities fraud cases that have
 collectively recovered nearly $2 billion for investors. Most recently, he was a member of the Firm’s trial
 team in Hsu v. Puma Biotechnology, Inc., No. SACV15-0865 (C.D. Cal.), a securities fraud class action that
 resulted in a verdict in favor of investors after a two-week jury trial.

 Gronborg’s work has included significant recoveries against corporations such as Cardinal Health ($600
 million), Motorola ($200 million), Duke Energy ($146.25 million), Sprint Nextel Corp. ($131 million),
 Prison Realty ($104 million), CIT Group ($75 million), Wyeth ($67.5 million) and Intercept
 Pharmaceuticals ($55 million). On three separate occasions, Gronborg’s pleadings have been upheld by
 the federal Courts of Appeals (Broudo v. Dura Pharm., Inc., 339 F.3d 933 (9th Cir. 2003), rev’d on other
 grounds, 544 U.S. 336 (2005); In re Daou Sys., 411 F.3d 1006 (9th Cir. 2005); Staehr v. Hartford Fin. Servs.
 Grp., 547 F.3d 406 (2d Cir. 2008)). He has also been responsible for a number of significant rulings,
 including In re Sanofi-Aventis Sec. Litig., 293 F.R.D. 449 (S.D.N.Y. 2013); Silverman v. Motorola, Inc., 798 F.
 Supp. 2d 954 (N.D. Ill. 2011); Roth v. Aon Corp., No. 04-C-6835, 2008 U.S. Dist. LEXIS 18471 (N.D. Ill.
 Mar. 7, 2008); In re Cardinal Health, Inc. Sec. Litigs., 426 F. Supp. 2d 688 (S.D. Ohio 2006); and In re Dura
 Pharm., Inc. Sec. Litig., 452 F. Supp. 2d 1005 (S.D. Cal. 2006).


 Education
 B.A., University of California, Santa Barbara, 1991; Rotary International Scholar, University of Lancaster,
 U.K., 1992; J.D., University of California, Berkeley, 1995

 Honors / Awards
 Super Lawyer, 2013-2019; Moot Court Board Member, University of California, Berkeley; AFL-CIO
 history scholarship, University of California, Santa Barbara




                                                                                  Robbins Geller Rudman & Dowd LLP | 72
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 233 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1670



 Ellen Gusikoff Stewart | Partner
 Ellen Stewart is a partner in the Firm’s San Diego office, and is a member of the Firm’s Summer Associate
 Hiring Committee. She currently practices in the Firm’s settlement department, negotiating and
 documenting complex securities, merger, ERISA and derivative action settlements. Notable settlements
 include: KBC Asset Management v. 3D Systems Corp. (D.S.C. 2018) ($50 million); Luna v. Marvell Tech.
 Grp. (N.D. Cal. 2018) ($72.5 million); Garden City Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc. (M.D. Tenn.
 2015) ($65 million); and City of Sterling Heights Gen. Emps.’ Ret. Sys v. Hospira, Inc. (N.D. Ill. 2014) ($60
 million).

 Stewart has served on the Federal Bar Association Ad Hoc Committee for the revisions to the Settlement
 Guidelines for the Northern District of California and was a contributor to the Guidelines and Best
 Practices – Implementing 2018 Amendments to Rule 23 Class Action Settlement Provisions manual of the
 Bolch Judicial Institute at the Duke University School of Law.


 Education
 B.A., Muhlenberg College, 1986; J.D., Case Western Reserve University, 1989

 Honors / Awards
 Peer-Rated by Martindale-Hubbell



 Robert Henssler | Partner
 Bobby Henssler is a partner in the Firm’s San Diego office, where he focuses his practice on securities
 fraud and other complex civil litigation. He has obtained significant recoveries for investors in cases such
 as Enron, Blackstone and CIT Group. Henssler is currently a key member of the team of attorneys
 prosecuting fraud claims against Goldman Sachs stemming from Goldman’s conduct in subprime
 mortgage transactions (including “Abacus”).

 Most recently, Henssler served on the litigation team for Schuh v. HCA Holdings, Inc., which resulted in a
 $215 million recovery for shareholders, the largest securities class action recovery ever in Tennessee. The
 recovery achieved approximately 70% of classwide damages, which as a percentage of damages
 significantly exceeds the median class action recovery of 2%-3% of damages. Henssler was also part of the
 litigation teams for Marcus v. J.C. Penney Company, Inc. ($97.5 million recovery); Landmen Partners Inc. v.
 The Blackstone Group L.P. ($85 million recovery); In re Novatel Wireless Sec. Litig. ($16 million
 recovery); Carpenters Pension Trust Fund of St. Louis v. Barclays PLC ($14 million settlement); and Kmiec v.
 Powerwave Technologies, Inc. ($8.2 million settlement).


 Education
 B.A., University of New Hampshire, 1997; J.D., University of San Diego School of Law, 2001

 Honors / Awards
 Recommended Lawyer, The Legal 500, 2018




                                                                                 Robbins Geller Rudman & Dowd LLP | 73
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 234 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1671



 Dennis J. Herman | Partner
 Dennis Herman is a partner in the Firm’s San Francisco office where he focuses his practice on securities
 class actions. He has led or been significantly involved in the prosecution of numerous securities fraud
 claims that have resulted in substantial recoveries for investors, including settled actions against Massey
 Energy ($265 million), Coca-Cola ($137 million), VeriSign ($78 million), Psychiatric Solutions, Inc. ($65
 million), St. Jude Medical, Inc. ($50 million), NorthWestern ($40 million), BancorpSouth ($29.5 million),
 America Service Group ($15 million), Specialty Laboratories ($12 million), Stellent ($12 million) and
 Threshold Pharmaceuticals ($10 million).


 Education
 B.S., Syracuse University, 1982; J.D., Stanford Law School, 1992

 Honors / Awards
 Best Lawyer in America, Best Lawyers®, 2018-2019; Super Lawyer, 2017-2018; Order of the Coif, Stanford
 Law School; Urban A. Sontheimer Award (graduating second in his class), Stanford Law School; Award-
 winning Investigative Newspaper Reporter and Editor in California and Connecticut



 John Herman | Partner
 John Herman is a partner at the Firm, the Chair of the Firm’s Intellectual Property and Technology
 Practice and manages the Firm’s Atlanta office. His practice focuses on complex civil litigation, with a
 particular emphasis on high technology matters. His experience includes securities, patent, antitrust, data
 breach, whistleblower and class action litigation. Herman also has significant first chair trial experience,
 handling numerous cases through verdict in both federal and state courts. Herman has worked on many
 noteworthy cases and successfully achieved favorable results for his clients. His notable cases include a
 recent derivative settlement of $60 million on behalf of Community Health Systems, as well as leading a
 team of attorneys enforcing the 3Com Ethernet patents, winning two jury trial victories in federal court.
 Herman also represented renowned inventor Ed Phillips in the landmark case of Phillips v. AWH Corp.
 He has represented the pioneers of mesh technology – David Petite, Edwin Brownrigg and SIPCO – in
 connection with their mesh technology portfolio. Herman has also worked on numerous class action
 cases, including acting as lead plaintiffs’ counsel in the Home Depot shareholder derivative action, which
 achieved landmark corporate governance reforms for investors.


 Education
 B.S., Marquette University, 1988; J.D., Vanderbilt University Law School, 1992

 Honors / Awards
 Fellow, Litigation Counsel of America (LCA) Proven Trial Lawyers; Super Lawyer, 2005-2010, 2017-2019;
 Top Lawyers, Atlanta Magazine, 2017; Top 100 Georgia Super Lawyers list, 2007; One of “Georgia’s Most
 Effective Lawyers,” Legal Trend; John Wade Scholar, Vanderbilt University Law School; Editor-in-Chief,
 Vanderbilt Journal, Vanderbilt University Law School; B.S., Summa Cum Laude, Marquette University, 1988




                                                                               Robbins Geller Rudman & Dowd LLP | 74
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 235 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1672



 Steven F. Hubachek | Partner
 Steve Hubachek is a partner in the Firm’s San Diego office. He is a member of the Firm’s appellate
 group, where his practice concentrates on federal appeals. He has more than 25 years of appellate
 experience, has argued over 100 federal appeals, including 3 cases before the United States Supreme
 Court and 7 cases before en banc panels of the Ninth Circuit Court of Appeals. Prior to his work with the
 Firm, Hubachek joined Perkins Coie in Seattle, Washington, as an associate. He was admitted to the
 Washington State Bar in 1987 and was admitted to the California State Bar in 1990, practicing for many
 years with Federal Defenders of San Diego, Inc. He also had an active trial practice, including over 30
 jury trials, and was Chief Appellate Attorney for Federal Defenders.


 Education
 B.A., University of California, Berkeley, 1983; J.D., Hastings College of the Law, 1987

 Honors / Awards
 AV rated by Martindale-Hubbell; Top Lawyer in San Diego, San Diego Magazine, 2014-2019; Super
 Lawyer, 2007-2009, 2019; Assistant Federal Public Defender of the Year, National Federal Public
 Defenders Association, 2011; Appellate Attorney of the Year, San Diego Criminal Defense Bar Association,
 2011 (co-recipient); President’s Award for Outstanding Volunteer Service, Mid City Little League, San
 Diego, 2011; E. Stanley Conant Award for exceptional and unselfish devotion to protecting the rights of
 the indigent accused, 2009 (joint recipient); The Daily Transcript Top Attorneys, 2007; J.D., Cum Laude,
 Order of the Coif, Thurston Honor Society, Hastings College of Law, 1987



 Maxwell R. Huffman | Partner
 Maxwell Huffman is a partner in the Firm’s San Diego office. He focuses his practice on representing
 both institutional and individual shareholders in securities class action litigation in the context of mergers
 and acquisitions. Huffman was part of the litigation team for In re Dole Food Co., Inc. Stockholder Litig.,
 where he went to trial in the Delaware Court of Chancery on claims of breach of fiduciary duty on behalf
 of Dole Food Co., Inc. shareholders and obtained $148 million, the largest trial verdict ever in a class
 action challenging a merger transaction.


 Education
 B.A., California State University, Sacramento, 2005; J.D., Gonzaga University School of Law, 2009

 Honors / Awards
 Winning Litigator, The National Law Journal, 2018




                                                                                 Robbins Geller Rudman & Dowd LLP | 75
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 236 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1673



 James I. Jaconette | Partner
 James Jaconette is one of the founding partners of the Firm and is located in its San Diego office. He
 manages cases in the Firm’s securities class action and shareholder derivative litigation practices. He has
 served as one of the lead counsel in securities cases with recoveries to individual and institutional investors
 totaling over $8 billion. He also advises institutional investors, including hedge funds, pension funds and
 financial institutions. Landmark securities actions in which he contributed in a primary litigating role
 include In re Informix Corp. Sec. Litig., and In re Dynegy Inc. Sec. Litig. and In re Enron Corp. Sec. Litig., where
 he represented lead plaintiff The Regents of the University of California. Most recently, Jaconette was
 part of the trial team in Schuh v. HCA Holdings, Inc., which resulted in a $215 million recovery for
 shareholders, the largest securities class action recovery ever in Tennessee. The recovery achieved
 approximately 70% of classwide damages, which as a percentage of damages significantly exceeds the
 median class action recovery of 2%-3% of damages.


 Education
 B.A., San Diego State University, 1989; M.B.A., San Diego State University, 1992; J.D., University of
 California Hastings College of the Law, 1995

 Honors / Awards
 J.D., Cum Laude, University of California Hastings College of the Law, 1995; Associate Articles Editor,
 Hastings Law Journal, University of California Hastings College of the Law; B.A., with Honors and
 Distinction, San Diego State University, 1989




                                                                                     Robbins Geller Rudman & Dowd LLP | 76
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 237 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1674



 Rachel L. Jensen | Partner
 Rachel Jensen is a partner in the Firm’s San Diego office. For 16 years, Jensen has developed a track
 record of success in helping to craft impactful business reforms and recover billions on behalf of
 individuals, businesses, and government entities injured by unlawful business practices, fraudulent
 schemes, and hazardous products.

 Jensen was one of the lead attorneys who secured a historic recovery on behalf of Trump University
 students nationwide in two class actions against President Donald J. Trump. The settlement provided $25
 million and provided nearly 100% refunds to 7,000 class members. Jensen represented the class on a pro
 bono basis. She was appointed by Judge Chen to serve on the Plaintiffs’ Steering Committee in
 multidistrict litigation (“MDL”) against Fiat Chrysler and Bosch for installing and concealing defeat devices
 in “EcoDiesel” SUVs and trucks; a global $840 million settlement is pending approval. Jensen also serves
 as one of class counsel in a RICO class action against Scotts Miracle-Gro for selling wild bird food treated
 with pesticides that are hazardous to birds; a class action settlement of up to $85 million is pending
 approval. Additionally, Jensen represents drivers against Volkswagen in one of the most brazen
 corporate frauds in recent history and helped recover $17 billion; represents California passengers in
 a consumer and civil rights case against Greyhound for voluntarily subjecting its paying
 customers to discriminatory immigration raids; and serves as one of the lead counsel for policyholders
 against certain Lloyd’s Syndicates for collusive practices in the Lloyd’s market.

 Among other recoveries, Jensen has played significant roles in In re LendingClub Sec. Litig., No.
 3:16-cv-02627-WHA (N.D. Cal.) ($125 million settlement that ranks among the top ten largest securities
 recoveries ever in the Northern District of California); Negrete v. Allianz Life Ins. Co. of N. Am., No.
 CV056838CAS(MANx) (C.D. Cal.) ($250 million to senior citizens targeted for exorbitant deferred
 annuities that would not mature in their lifetimes); In re Ins. Brokerage Antitrust Litig., No. 04-5184(CCC)
 (D.N.J.) ($200 million recovered for policyholders who paid inflated premiums due to kickback scheme
 among major insurers and brokers); City of Westland Police & Fire Ret. Sys. v. Stumpf, No. 3:11-cv-02369-SI
 (N.D. Cal.) ($67 million in homeowner down-payment assistance and credit counseling for cities hardest
 hit by the foreclosure crisis and computer integration for mortgage servicing segments in derivative
 settlement with Wells Fargo for “robo-signing” of foreclosure affidavits); In re Mattel, Inc., Toy Lead Paint
 Prods. Liab. Litig., No. 2:07-ml-01897-DSF-AJW (C.D. Cal.) ($50 million in refunds and quality assurance
 business reforms for toys made in China with lead and magnets); In re Checking Account Overdraft Litig.,
 No. 1:09-md-2036-JLK (S.D. Fla.) ($500 million in settlements with major banks for manipulating debit
 transactions to maximize overdraft fees).


 Education
 B.A., Florida State University, 1997; University of Oxford, International Human Rights Law Program at
 New College, Summer 1998; J.D., Georgetown University Law School, 2000

 Honors / Awards
 Leading Lawyer in America, Lawdragon, 2017-2019; Super Lawyer, 2016-2019; Plaintiffs’ Lawyer
 Trailblazer, The National Law Journal, 2018; Top Woman Lawyer, Daily Journal, 2017; Super Lawyer
 “Rising Star,” 2015; Nominated for 2011 Woman of the Year, San Diego Magazine; Editor-in-Chief, First
 Annual Review of Gender and Sexuality Law, Georgetown University Law School; Dean’s List 1998-1999;
 B.A., Cum Laude, Florida State University’s Honors Program, 1997; Phi Beta Kappa




                                                                                Robbins Geller Rudman & Dowd LLP | 77
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 238 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1675



 Steven M. Jodlowski | Partner
 Steven Jodlowski is a partner in the Firm’s San Diego office. His practice focuses on high-stakes complex
 litigation, often involving antitrust, securities and consumer claims. In recent years, he has specialized in
 representing investors in a series of antitrust actions involving the manipulation of benchmark rates,
 including the ISDAfix Benchmark litigation, which to date has resulted in the recovery of $504.5 million
 on behalf of investors, In re Treasuries Sec. Auction Antitrust Litig., and In re SSA Bonds Antitrust Litig.
 Jodlowski was also part of the trial team in an antitrust monopolization case against a multinational
 computer and software company.

 Jodlowski has successfully prosecuted numerous antitrust and RICO cases. These cases resulted in the
 recovery of more than $1 billion for investors and policyholders. Jodlowski has also represented
 institutional and individual shareholders in corporate takeover actions in state and federal court. He has
 handled pre- and post-merger litigation stemming from the acquisition of publicly listed companies in the
 biotechnology, oil and gas, information technology, specialty retail, electrical, banking, finance and real
 estate industries, among others.


 Education
 B.B.A., University of Central Oklahoma, 2002; J.D., California Western School of Law, 2005

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2019; Outstanding Antitrust Litigation Achievement in Private Law
 Practice, American Antitrust Institute, 2018; CAOC Consumer Attorney of the Year Award Finalist, 2015;
 J.D., Cum Laude, California Western School of Law, 2005



 Peter M. Jones | Partner
 Peter Jones is a partner in the Firm’s Atlanta office. He has experience handling a wide range of complex
 civil litigation matters, including securities, intellectual property, whistleblower, product liability, premises
 liability, class action and commercial disputes. Jones has significant trial experience in both federal and
 state courts. Before joining the Firm, Jones practiced at King & Spalding LLP and clerked for the
 Honorable J.L. Edmondson, then Chief Judge of the United States Court of Appeals for the Eleventh
 Circuit.


 Education
 B.A., University of the South, 1999; J.D., University of Georgia School of Law, 2003

 Honors / Awards
 Super Lawyer “Rising Star,” 2012-2013; Member, Georgia Law Review, Order of the Barristers, University
 of Georgia School of Law




                                                                                   Robbins Geller Rudman & Dowd LLP | 78
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 239 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1676



 Evan J. Kaufman | Partner
 Evan Kaufman is a partner in the Firm’s Melville office. He focuses his practice in the area of complex
 litigation, including securities, ERISA, corporate fiduciary duty, derivative, and consumer fraud class
 actions. Kaufman has served as lead counsel or played a significant role in numerous actions, including In
 re TD Banknorth S’holders Litig. ($50 million recovery); In re Gen. Elec. Co. ERISA Litig. ($40 million cost to
 GE, including significant improvements to GE’s employee retirement plan, and benefits to GE plan
 participants valued in excess of $100 million); EnergySolutions, Inc. Sec. Litig. ($26 million recovery);
 Lockheed Martin Corp. Sec. Litig. ($19.5 million recovery); In re Warner Chilcott Ltd. Sec. Litig. ($16.5
 million recovery); In re Third Avenue Mgmt. Sec. Litig. ($14.25 million recovery); In re Giant Interactive Grp.,
 Inc. Sec. Litig. ($13 million recovery); In re Royal Grp. Tech. Sec. Litig. ($9 million recovery); Fidelity Ultra
 Short Bond Fund Litig. ($7.5 million recovery); In re Audiovox Derivative Litig. ($6.75 million recovery and
 corporate governance reforms); State Street Yield Plus Fund Litig. ($6.25 million recovery); In re Merrill
 Lynch & Co., Inc., Internet Strategies Sec. Litig. (resolved as part of a $39 million global settlement); and In re
 MONY Grp., Inc. S’holder Litig. (obtained preliminary injunction requiring disclosures in proxy statement).


 Education
 B.A., University of Michigan, 1992; J.D., Fordham University School of Law, 1995

 Honors / Awards
 Super Lawyer, 2013-2015, 2017-2018; Member, Fordham International Law Journal, Fordham University
 School of Law




                                                                                    Robbins Geller Rudman & Dowd LLP | 79
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 240 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1677



 David A. Knotts | Partner
 David Knotts is a partner in the Firm’s San Diego office and, in addition to ongoing litigation work,
 teaches a full-semester course on M&A litigation at the University of California Berkeley School of Law.
 He focuses his practice on securities class action litigation in the context of mergers and acquisitions,
 representing both individual shareholders and institutional investors. Knotts has been counsel of record
 for shareholders on a number of significant recoveries in courts and throughout the country, including In
 re Rural/Metro Corp. Stockholders Litig. (nearly $110 million total recovery, affirmed by the Delaware
 Supreme Court in RBC v. Jervis), In re Del Monte Foods Co. S’holders Litig. ($89.4 million), Websense ($40
 million), In re Onyx S’holders Litig. ($30 million), and Joy Global ($20 million). Websense and Onyx are both
 believed to be the largest post-merger class settlements in California state court history. When Knotts
 recently presented the settlement as lead counsel for the stockholders in Joy Global, the United States
 District Court for the Eastern District of Wisconsin noted that “this is a pretty extraordinary settlement,
 recovery on behalf of the members of the class. . . . [I]t’s always a pleasure to work with people who are
 experienced and who know what they are doing.”

 Before joining Robbins Geller, Knotts was an associate at one of the largest law firms in the world and
 represented corporate clients in various aspects of state and federal litigation, including major antitrust
 matters, trade secret disputes and unfair competition claims.


 Education
 B.S., University of Pittsburgh, 2001; J.D., Cornell Law School, 2004

 Honors / Awards
 40 & Under Hot List, Benchmark Litigation, 2018; Recommended Lawyer, The Legal 500, 2017-2018; Wiley
 W. Manuel Award for Pro Bono Legal Services, State Bar of California; Casa Cornelia Inns of Court; J.D.,
 Cum Laude, Cornell Law School, 2004




                                                                                Robbins Geller Rudman & Dowd LLP | 80
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 241 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1678



 Laurie L. Largent | Partner
 Laurie Largent is a partner in the Firm’s San Diego, California office. Her practice focuses on securities
 class action and shareholder derivative litigation and she has helped recover millions of dollars for injured
 shareholders. Largent was part of the litigation team that obtained a $265 million recovery in In re Massey
 Energy Co. Sec. Litig., in which Massey was found accountable for a tragic explosion at the Upper Big
 Branch mine in Raleigh County, West Virginia. She also helped obtain $67.5 million for Wyeth
 shareholders in City of Livonia Employees’ Retirement System v. Wyeth, et al., settling claims that the defendants
 misled investors about the safety and commercial viability of one of the company’s leading drug
 candidates. Most recently, Largent was on the team that secured a $64 million recovery for Dana Corp.
 shareholders in Plumbers & Pipefitters National Pension Fund v. Burns, in which the Firm’s Appellate Practice
 Group successfully appealed to the Sixth Circuit Court of Appeals twice, reversing the district court’s
 dismissal of the action. She has been a board member on the San Diego County Bar Foundation and the
 San Diego Volunteer Lawyer Program since 2014. Largent has also served as an Adjunct Business Law
 Professor at Southwestern College in Chula Vista, California.


 Education
 B.B.A., University of Oklahoma, 1985; J.D., University of Tulsa, 1988

 Honors / Awards
 Board Member, San Diego County Bar Foundation, 2014-present; Board Member, San Diego Volunteer
 Lawyer Program, 2014-present




                                                                                    Robbins Geller Rudman & Dowd LLP | 81
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 242 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1679



 Angel P. Lau | Partner
 Angel Lau is a partner in Robbins Geller Rudman & Dowd LLP’s San Diego office, where her practice
 focuses on complex securities litigation. She is a member of the litigation team prosecuting actions against
 investment banks and the leading national credit rating agencies for their role in structuring and rating
 structured investment vehicles. These cases are among the first to successfully allege fraud against the
 rating agencies, whose ratings have historically been protected by the First Amendment.

 As part of the Firm’s litigation team, Lau helped secure a $388 million recovery for investors in J.P.
 Morgan residential mortgage-backed securities in Fort Worth Employees’ Retirement Fund v. J.P. Morgan
 Chase & Co. The resulting settlement is, on a percentage basis, the largest recovery ever achieved in a
 class action brought on behalf of purchasers of RMBS. She was part of the litigation team that obtained a
 landmark $272 million recovery from the Second Circuit Court of Appeals in its
 precedent-setting NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co. decision, which dramatically
 expanded the scope of permissible class actions asserting claims under the Securities Act of 1933 on behalf
 of mortgage-backed securities investors. Additionally, Lau also helped to obtain a landmark settlement,
 on the eve of trial, from the major credit rating agencies and Morgan Stanley arising out of the fraudulent
 ratings of bonds issued by the structured investment vehicles in Abu Dhabi Commercial Bank v. Morgan
 Stanley & Co. Inc. Prior to joining the Firm, Lau worked at an investment bank in New York, with
 experience in arbitrage trading and securitized products.


 Education
 B.A., Stanford University, 1994; J.D., University of San Diego School of Law, 2012




                                                                               Robbins Geller Rudman & Dowd LLP | 82
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 243 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1680



 Arthur C. Leahy | Partner
 Art Leahy is a founding partner in the Firm’s San Diego office and a member of the Firm’s Executive and
 Management Committees. He has over 20 years of experience successfully litigating securities actions and
 derivative cases. Leahy has recovered well over two billion dollars for the Firm’s clients and has
 negotiated comprehensive pro-investor corporate governance reforms at several large public companies.
 Most recently, Leahy helped secure a $272 million recovery on behalf of mortgage-backed securities
 investors in NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co. In the Goldman Sachs case, he
 helped achieve favorable decisions in the Second Circuit Court of Appeals on behalf of investors of
 Goldman Sachs mortgage-backed securities and again in the Supreme Court, which denied Goldman
 Sachs’ petition for certiorari, or review, of the Second Circuit’s reinstatement of the plaintiff’s case. He
 was also part of the Firm’s trial team in the AT&T securities litigation, which AT&T and its former officers
 paid $100 million to settle after two weeks of trial. Prior to joining the Firm, he served as a judicial extern
 for the Honorable J. Clifford Wallace of the United States Court of Appeals for the Ninth Circuit, and
 served as a judicial law clerk for the Honorable Alan C. Kay of the United States District Court for the
 District of Hawaii.


 Education
 B.A., Point Loma Nazarene University, 1987; J.D., University of San Diego School of Law, 1990

 Honors / Awards
 Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Super Lawyer, 2016-2017; J.D., Cum Laude,
 University of San Diego School of Law, 1990; Managing Editor, San Diego Law Review, University of San
 Diego School of Law




                                                                                  Robbins Geller Rudman & Dowd LLP | 83
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 244 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1681



 Nathan R. Lindell | Partner
 Nate Lindell is a partner in the Firm’s San Diego office, where his practice focuses on representing
 aggrieved investors in complex civil litigation. He has helped achieve numerous significant recoveries for
 investors, including: In re Enron Corp. Sec. Litig. ($7.2 billion recovery); In re HealthSouth Corp. Sec. Litig.
 ($671 million recovery); Luther v. Countrywide Fin. Corp. ($500 million recovery); Fort Worth Employees’
 Retirement Fund v. J.P. Morgan Chase & Co. ($388 million recovery); NECA-IBEW Health & Welfare Fund v.
 Goldman Sachs & Co. ($272 million recovery); In re Morgan Stanley Mortgage Pass-Through Certificates Litig.
 ($95 million recovery); Massachusetts Bricklayers and Masons Trust Funds v. Deutsche Alt-A Securities, Inc.
 ($32.5 million recovery); City of Ann Arbor Employees’ Ret. Sys. v. Citigroup Mortgage Loan Trust Inc. ($24.9
 million recovery); and Plumbers’ Union Local No. 12 Pension Fund v. Nomura Asset Acceptance Corp. ($21.2
 million recovery). In October 2016, Lindell successfully argued in front of the New York Supreme Court,
 Appellate Division, First Judicial Department, for the reversal of an earlier order granting defendants’
 motion to dismiss in Phoenix Light SF Limited, et al. v. Morgan Stanley, et al.

 Lindell was also a member of the litigation team responsible for securing a landmark victory from the
 Second Circuit Court of Appeals in its precedent-setting NECA-IBEW Health & Welfare Fund v. Goldman
 Sachs & Co. decision, which dramatically expanded the scope of permissible class actions asserting claims
 under the Securities Act of 1933 on behalf of mortgage-backed securities investors, and ultimately
 resulted in a $272 million recovery for investors.


 Education
 B.S., Princeton University, 2003; J.D., University of San Diego School of Law, 2006

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2017; Charles W. Caldwell Alumni Scholarship, University of San Diego
 School of Law; CALI/AmJur Award in Sports and the Law



 Ryan Llorens | Partner
 Ryan Llorens is a partner in the Firm’s San Diego office. Llorens’ practice focuses on litigating complex
 securities fraud cases. He has worked on a number of securities cases that have resulted in significant
 recoveries for investors, including In re HealthSouth Corp. Sec. Litig. ($670 million); AOL Time Warner ($629
 million); In re AT&T Corp. Sec. Litig. ($100 million); In re Fleming Cos. Sec. Litig. ($95 million); and In re
 Cooper Cos., Inc. Sec Litig. ($27 million).


 Education
 B.A., Pitzer College, 1997; J.D., University of San Diego School of Law, 2002

 Honors / Awards
 Super Lawyer “Rising Star,” 2015




                                                                                  Robbins Geller Rudman & Dowd LLP | 84
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 245 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1682



 Andrew S. Love | Partner
 Andrew Love is a partner in the Firm’s San Francisco office. His practice focuses primarily on appeals of
 securities fraud class action cases. Love has briefed and argued cases on behalf of defrauded investors and
 consumers in several U.S. Courts of Appeal, as well as in the California appellate courts. Prior to joining
 the Firm, Love represented inmates on California’s death row in appellate and habeas corpus
 proceedings, successfully arguing capital cases in both the California Supreme Court and the Ninth
 Circuit. During his many years as a death penalty lawyer, he co-chaired the Capital Case Defense
 Seminar (2004-2013), recognized as the largest conference for death penalty practitioners in the country.
 He regularly presented at the seminar and at other conferences on a wide variety of topics geared towards
 effective appellate practice. Additionally, he was on the faculty of the National Institute for Trial
 Advocacy’s Post-Conviction Skills Seminar. Love has also written several articles on appellate advocacy
 and capital punishment that have appeared in The Daily Journal, CACJ Forum, American Constitution Society,
 and other publications.


 Education
 University of Vermont, 1981; J.D., University of San Francisco School of Law, 1985

 Honors / Awards
 J.D., Cum Laude, University of San Francisco School of Law, 1985; McAuliffe Honor Society, University of
 San Francisco School of Law, 1982-1985



 Erik W. Luedeke | Partner
 Erik Luedeke is a partner in the Firm’s San Diego office, where his practice focuses on the prosecution of
 complex securities and shareholder derivative litigation. Luedeke was a member of the trial team in Jaffe
 v. Household Int’l, Inc., No. 02-C-5893 (N.D. Ill.), a securities class action that obtained a record-breaking
 $1.575 billion settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in
 a verdict for plaintiffs. He was also part of the litigation teams in In re UnitedHealth Grp. Inc. PSLRA Litig.,
 No. 06-CV-1691 (D. Minn.) ($925 million recovery), and In re Questcor Pharm., Inc. Sec. Litig., No.
 8:12-cv-01623 (C.D. Cal.) ($38 million recovery).

 Currently, Luedeke is involved in prosecuting a variety of shareholder derivative actions on behalf of
 corporations and shareholders injured by wayward corporate fiduciaries. Notable shareholder derivative
 actions in which he participated and the recoveries he helped to achieve include In re Community Health
 Sys., Inc. S'holder Derivative Litig. ($60 million in financial relief and unprecedented corporate governance
 reforms), In re Lumber Liquidators Holdings, Inc. S’holder Derivative Litig. ($26 million in financial relief plus
 substantial governance) and In re Google Inc. S’holder Derivative Litig. ($250 million in financial relief to
 fund substantial governance).


 Education
 B.S./B.A., University of California Santa Barbara, 2001; J.D., University of San Diego School of Law, 2006

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2017; Student Comment Editor, San Diego International Law
 Journal, University of San Diego School of Law



                                                                                    Robbins Geller Rudman & Dowd LLP | 85
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 246 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1683



 Carmen A. Medici | Partner
 Carmen Medici is a partner in the Firm’s San Diego office and focuses on complex antitrust class action
 litigation and unfair competition law. He represents businesses and consumers who are the victims of
 price-fixing, monopolization, collusion, and other anticompetitive and unfair business practices. Medici
 specializes in litigation against giants in the financial, pharmaceutical and commodities industries.

 A veteran of litigation in the credit card industry, Medici is currently representing merchants in In re
 Payment Card Interchange Fee and Merchant Discount Litig., in which a settlement of up to $6.26 billion was
 recently preliminarily approved by the Eastern District of New York. Thought to be the largest antitrust
 class action case in history, the case charges Visa, MasterCard and the country's major banks with violating
 federal law in the allegedly collusive manner in which rules are set in the industry, including rules
 requiring payment of ever-increasing interchange fees by merchants. He is also a part of the co-lead
 counsel team in In re SSA Bonds Antitrust Litig., pending in the Southern District of New York,
 representing bond purchasers who were defrauded by a brazen price-fixing scheme perpetrated by
 traders at some of the nation’s largest banks. Medici is also a member of the litigation team in In re Dealer
 Management Systems Antitrust Litig., a lawsuit brought on behalf of car dealerships pending in federal court
 in Chicago, where one defendant has settled for nearly $30 million.


 Education
 B.S., Arizona State University, 2003; J.D., University of San Diego School of Law, 2006

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2019



 Matthew S. Melamed | Partner
 Matt Melamed is a partner in the Firm’s San Francisco office, where he focuses on complex securities
 litigation and whistleblower representation. Since joining the Firm, he has been a member of litigation
 teams responsible for substantial investor recoveries, including Jones v. Pfizer (S.D.N.Y.), In re St. Jude
 Medical, Inc. Securities Litigation (D. Minn.), Oklahoma Police Pension & Retirement System v. Sientra, Inc. (Cal.
 Super. Ct., San Mateo Cty.) and In re Willbros Group, Inc. Securities Litigation (S.D. Tex.). He has also
 contributed to the Firm’s appellate work, including in Mineworkers’ Pension Scheme, British Coal Staff
 Superannuation v. First Solar, Inc. (9th Cir.) and China Development Industrial Bank v. Morgan Stanley & Co.
 Incorporated (N.Y. App. Div.). Melamed, along with other Robbins Geller attorneys, is currently leading
 the effort on behalf of cities and counties around the country in In re National Prescription Opiate Litigation.


 Education
 B.A., Wesleyan University, 1996; J.D., University of California, Hastings College of the Law, 2008

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2018; J.D., Magna Cum Laude, University of California, Hastings
 College of the Law, 2008; Tony Patino Fellow, University of California, Hastings College of the
 Law; Order of the Coif, University of California, Hastings College of the Law; Senior Articles
 Editor, Hastings Law Journal, University of California, Hastings College of the Law; Student Director,
 General Assistance Advocacy Project, University of California, Hastings College of the Law



                                                                                    Robbins Geller Rudman & Dowd LLP | 86
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 247 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1684



 Mark T. Millkey | Partner
 Mark Millkey is a partner in the Firm’s Melville office. He has significant experience in the areas of
 securities and consumer litigation, as well as in federal and state court appeals.

 During his career, Millkey has worked on a major consumer litigation against MetLife that resulted in a
 benefit to the class of approximately $1.7 billion, as well as a securities class action against Royal
 Dutch/Shell that settled for a minimum cash benefit to the class of $130 million and a contingent value of
 more than $180 million. Since joining Robbins Geller, he has worked on securities class actions that have
 resulted in approximately $300 million in settlements.


 Education
 B.A., Yale University, 1981; M.A., University of Virginia, 1983; J.D., University of Virginia, 1987

 Honors / Awards
 Super Lawyer, 2013-2018



 David W. Mitchell | Partner
 David Mitchell is a partner in the Firm’s San Diego office and focuses his practice on antitrust and
 securities fraud litigation. As head of the Firm’s Antitrust and Competition Law Practice Group, he has
 served as lead or co-lead counsel in numerous cases and has helped achieve substantial settlements for
 shareholders. His most notable cases include Dahl v. Bain Capital Partners, LLC, obtaining more than $590
 million for shareholders, and In re Payment Card Interchange Fee and Merchant Discount Antitrust Litig., in
 which a settlement of up to $6.26 billion was recently preliminarily approved by the Eastern District of
 New York. Thought to be the largest antitrust class action case in history, the case charges Visa,
 MasterCard and the country's major banks with violating federal law in the allegedly collusive manner in
 which rules are set in the industry, including rules requiring payment of ever-increasing interchange fees
 by merchants.

 Additionally, Mitchell served as class counsel in the ISDAfix Benchmark action against 14 major banks
 and broker ICAP plc, obtaining $504.5 million for plaintiffs. Currently, Mitchell serves as court-
 appointed counsel in In re Aluminum Warehousing Antitrust Litig., City of Providence, Rhode Island v. BATS
 Global Markets Inc., In re SSA Bonds Antitrust Litig., In re Remicade Antitrust Litig. and In re 1-800 Contacts
 Antitrust Litig.


 Education
 B.A., University of Richmond, 1995; J.D., University of San Diego School of Law, 1998

 Honors / Awards
 Member, Enright Inn of Court; Best Lawyer in America, Best Lawyers®, 2018-2019; Super Lawyer,
 2016-2019; Honoree, Outstanding Antitrust Litigation Achievement in Private Law Practice, American
 Antitrust Institute, 2018; Antitrust Trailblazer, The National Law Journal, 2015; “Best of the Bar,” San Diego
 Business Journal, 2014




                                                                                  Robbins Geller Rudman & Dowd LLP | 87
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 248 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1685



 Maureen E. Mueller | Partner
 Maureen Mueller is a partner in the Firm’s Boca Raton office, where her practice focuses on complex
 securities litigation. Mueller has helped recover more than $3 billion for investors. She was a member of
 the Firm’s trial team in Jaffe v. Household Int’l, Inc., No. 02-C-05893 (N.D. Ill.), a securities class action that
 obtained a record-breaking $1.575 billion settlement after 14 years of litigation, including a six-week jury
 trial in 2009 that resulted in a verdict for plaintiffs. She was also a member of the team of attorneys
 responsible for recovering a record-breaking $925 million for investors in the UnitedHealth litigation, In re
 UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1216 (JMR/FLN) (D. Minn.), and served as co-lead counsel
 in In re Wachovia Preferred Securities and Bond/Notes Litig., No. 09 Civ. 6351 (RJS) (S.D.N.Y.), which
 recovered $627 million. More recently, Mueller was part of the litigation team that secured a $64 million
 recovery for shareholders of Dana Corp. in Plumbers & Pipefitters National Pension Fund v. Burns, No.
 3:05-cv-07393-JGC (N.D. Ohio), in which the Firm’s Appellate Practice Group successfully appealed to
 the Sixth Circuit Court of Appeals twice, reversing the district court’s dismissal of the action. She was also
 a member of the team of attorneys that recovered $13 million in Burges v. BancorpSouth, Inc., No.
 3:14-cv-01564 (M.D. Tenn.), and represented investors in Knurr v. Orbital ATK, Inc., No.
 1:16-cv-01031-TSE-MSN (E.D. Va.), in which the district court has preliminarily approved a $108 million
 settlement.


 Education
 B.S., Trinity University, 2002; J.D., University of San Diego School of Law, 2007

 Honors / Awards
 Next Generation Lawyer, The Legal 500, 2018; Top Litigator Under 40, Benchmark Litigation, 2017; Top
 Women Lawyer, Daily Journal, 2017; Recommended Lawyer, The Legal 500, 2017; Super Lawyer “Rising
 Star,” 2015-2017; “Outstanding Young Attorneys,” San Diego Daily Transcript, 2010; Lead Articles Editor,
 San Diego Law Review, University of San Diego School of Law




                                                                                    Robbins Geller Rudman & Dowd LLP | 88
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 249 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1686



 Danielle S. Myers | Partner
 Danielle Myers is a partner in the Firm’s San Diego office, and focuses her practice on complex securities
 litigation. Myers is one of the partners that oversees the Portfolio Monitoring Program® and provides
 legal recommendations to the Firm’s institutional investor clients on their options to maximize recoveries
 in securities litigation, both within the United States and internationally, from inception to settlement. In
 addition, Myers advises the Firm’s clients in connection with lead plaintiff applications and has secured
 appointment of the Firm’s clients as lead plaintiff in over 100 cases, including Knurr v. Orbital ATK, Inc.,
 No. 1:16-cv-01031 (E.D. Va.), Evellard v. LendingClub Corp., No. 3:16-cv-02627 (N.D. Cal.), In re Plains All
 American Pipeline, L.P. Sec. Litig., No. 4:15-cv-02404 (S.D. Tex.), Marcus v. J.C. Penney Co., Inc., No.
 6:13-cv-00736 (E.D. Tex.), In re Hot Topic, Inc. Sec. Litig., No. 2:13-cv-02939 (C.D. Cal.), Smilovits v. First
 Solar, Inc., No. 2:12-cv-00555 (D. Ariz.), and In re Goldman Sachs Grp., Inc. Sec. Litig., No. 1:10-cv-03461
 (S.D.N.Y.). Myers has obtained significant recoveries for shareholders in several cases, including: Marcus
 v. J.C. Penney Co., Inc., No. 13-cv-00736 (E.D. Tex.) ($97.5 million recovery); In re Hot Topic, Inc. Sec. Litig.,
 No. 2:13-cv-02939 (C.D. Cal.) ($14.9 million recovery); Genesee Cty. Emps.’ Ret. Sys. v. Thornburg Mortg.,
 Inc., No. 1:09-cv-00300 (D.N.M.) ($11.25 million recovery); Goldstein v. Tongxin Int’l Ltd., No.
 2:11-cv-00348 (C.D. Cal.) ($3 million recovery); and Lane v. Page, No. Civ-06-1071 (D.N.M.) (pre-merger
 increase in cash consideration and post-merger cash settlement). Myers is also a frequent lecturer on
 securities fraud and corporate governance reform at conferences and events around the world.


 Education
 B.A., University of California at San Diego, 1997; J.D., University of San Diego, 2008

 Honors / Awards
 Future Star, Benchmark Litigation, 2019; Super Lawyer “Rising Star,” 2015-2018; Next Generation Lawyer,
 The Legal 500, 2017-2018; One of the “Five Associates to Watch in 2012,” Daily Journal; Member, San Diego
 Law Review; CALI Excellence Award in Statutory Interpretation



 Eric I. Niehaus | Partner
 Eric Niehaus is a partner in the Firm’s San Diego office, where his practice focuses on complex securities
 and derivative litigation. His efforts have resulted in numerous multi-million dollar recoveries to
 shareholders and extensive corporate governance changes. Recent examples include: In re NYSE
 Specialists Sec. Litig. (S.D.N.Y.); In re Novatel Wireless Sec. Litig. (S.D. Cal.); Batwin v. Occam Networks, Inc.
 (C.D. Cal.); Commc’ns Workers of Am. Plan for Emps.’ Pensions and Death Benefits v. CSK Auto Corp. (D. Ariz.);
 Marie Raymond Revocable Tr. v. Mat Five (Del. Ch.); and Kelleher v. ADVO, Inc. (D. Conn.). Niehaus is
 currently prosecuting cases against several financial institutions arising from their role in the collapse of
 the mortgage-backed securities market. Prior to joining the Firm, Niehaus worked as a Market Maker on
 the American Stock Exchange in New York, and the Pacific Stock Exchange in San Francisco.


 Education
 B.S., University of Southern California, 1999; J.D., California Western School of Law, 2005

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2016; J.D., Cum Laude, California Western School of Law, 2005;
 Member, California Western Law Review



                                                                                    Robbins Geller Rudman & Dowd LLP | 89
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 250 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1687



 Brian O. O'Mara | Partner
 Brian O’Mara is a partner in the Firm’s San Diego office. His practice focuses on complex securities and
 antitrust litigation. Since 2003, O’Mara has served as lead or co-lead counsel in numerous shareholder
 and antitrust actions, including: Bennett v. Sprint Nextel Corp. (D. Kan.) ($131 million recovery); In re CIT
 Grp. Inc. Sec. Litig. (S.D.N.Y.) ($75 million recovery); In re MGM Mirage Sec. Litig. (D. Nev.) ($75 million
 recovery); C.D.T.S. No. 1 v. UBS AG (S.D.N.Y.); In re Aluminum Warehousing Antitrust Litig. (S.D.N.Y.); and
 Alaska Elec. Pension Fund v. Bank of Am. Corp. (S.D.N.Y.). Most recently, O’Mara served as class counsel in
 the ISDAfix Benchmark action against 14 major banks and broker ICAP plc, obtaining $504.5 million for
 plaintiffs.

 O’Mara has been responsible for a number of significant rulings, including: Alaska Elec. Pension Fund v.
 Bank of Am. Corp., 175 F. Supp. 3d 44 (S.D.N.Y. 2016); Bennett v. Sprint Nextel Corp., 298 F.R.D. 498 (D.
 Kan. 2014); In re MGM Mirage Sec. Litig., 2013 U.S. Dist. LEXIS 139356 (D. Nev. 2013); In re Constar Int’l,
 Inc. Sec. Litig., 2008 U.S. Dist. LEXIS 16966 (E.D. Pa. 2008), aff’d, 585 F.3d 774 (3d Cir. 2009); In re Direct
 Gen. Corp. Sec. Litig., 2006 U.S. Dist. LEXIS 56128 (M.D. Tenn. 2006); and In re Dura Pharm., Inc. Sec.
 Litig., 452 F. Supp. 2d 1005 (S.D. Cal. 2006). Prior to joining the Firm, he served as law clerk to the
 Honorable Jerome M. Polaha of the Second Judicial District Court of the State of Nevada.


 Education
 B.A., University of Kansas, 1997; J.D., DePaul University, College of Law, 2002

 Honors / Awards
 Super Lawyer, 2016-2019; Outstanding Antitrust Litigation Achievement in Private Law Practice,
 American Antitrust Institute, 2018; CALI Excellence Award in Securities Regulation, DePaul University,
 College of Law




                                                                                  Robbins Geller Rudman & Dowd LLP | 90
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 251 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1688



 Lucas F. Olts | Partner
 Luke Olts is a partner in the Firm’s San Diego office, where his practice focuses on securities litigation on
 behalf of individual and institutional investors. Olts has recently focused on litigation related to
 residential mortgage-backed securities, and has served as lead counsel or co-lead counsel in some of the
 largest recoveries arising from the collapse of the mortgage market. For example, he was a member of the
 team that recovered $388 million for investors in J.P. Morgan residential mortgage-backed securities in
 Fort Worth Employees’ Retirement Fund v. J.P. Morgan Chase & Co., and a member of the litigation team
 responsible for securing a $272 million settlement on behalf of mortgage-backed securities investors in
 NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co. Olts also served as co-lead counsel in In re
 Wachovia Preferred Securities and Bond/Notes Litig., which recovered $627 million under the Securities Act of
 1933. He also served as lead counsel in Siracusano v. Matrixx Initiatives, Inc., in which the U.S. Supreme
 Court unanimously affirmed the decision of the Ninth Circuit that plaintiffs stated a claim for securities
 fraud under §10(b) of the Securities Exchange Act of 1934 and SEC Rule 10b-5. Prior to joining the
 Firm, Olts served as a Deputy District Attorney for the County of Sacramento, where he tried numerous
 cases to verdict, including crimes of domestic violence, child abuse and sexual assault.


 Education
 B.A., University of California, Santa Barbara, 2001; J.D., University of San Diego School of Law, 2004

 Honors / Awards
 Future Star, Benchmark Litigation, 2018-2019; Next Generation Lawyer, The Legal 500, 2017; Top Litigator
 Under 40, Benchmark Litigation, 2017; Under 40 Hotlist, Benchmark Litigation, 2016



 Steven W. Pepich | Partner
 Steve Pepich is a partner in the Firm’s San Diego office. His practice has focused primarily on securities
 class action litigation, but has also included a wide variety of complex civil cases, including representing
 plaintiffs in mass tort, royalty, civil rights, human rights, ERISA and employment law actions. Pepich has
 participated in the successful prosecution of numerous securities class actions, including: Carpenters Health
 & Welfare Fund v. Coca-Cola Co., No. 1:00-CV-2838 ($137.5 million recovery); In re Fleming Cos. Inc. Sec. &
 Derivative Litig., No. 5-03-MD-1530 ($95 million recovered); In re Boeing Sec. Litig., No. C-97-1715Z ($92
 million recovery); In re Louisiana-Pacific Corp. Sec. Litig., No. C-95-707 ($65 million recovery); Haw.
 Structural Ironworkers Pension Trust Fund v. Calpine Corp., No. 1-04-CV-021465 ($43 million recovery); In re
 Advanced Micro Devices Sec. Litig., No. C-93-20662 ($34 million recovery); and Gohler v. Wood, No. 92-C-181
 ($17.2 million recovery). Pepich was a member of the plaintiffs’ trial team in Mynaf v. Taco Bell Corp.,
 which settled after two months of trial on terms favorable to two plaintiff classes of restaurant workers for
 recovery of unpaid wages. He was also a member of the plaintiffs’ trial team in Newman v.
 Stringfellow where, after a nine-month trial in Riverside, California, all claims for exposure to toxic
 chemicals were ultimately resolved for $109 million.


 Education
 B.S., Utah State University, 1980; J.D., DePaul University, 1983




                                                                                Robbins Geller Rudman & Dowd LLP | 91
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 252 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1689



 Daniel J. Pfefferbaum | Partner
 Daniel Pfefferbaum is a partner in the Firm’s San Francisco office, where his practice focuses on complex
 securities litigation. He has been a member of litigation teams that have recovered more than $100
 million for investors, including: Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc. ($65 million recovery); In
 re PMI Grp., Inc. Sec. Litig. ($31.25 million recovery); Cunha v. Hansen Natural Corp. ($16.25 million
 recovery); In re Accuray Inc. Sec. Litig. ($13.5 million recovery); and Twinde v. Threshold Pharm., Inc. ($10
 million recovery). Pfefferbaum was a member of the litigation team that secured a historic recovery on
 behalf of Trump University students in two class actions against President Donald J. Trump. The
 settlement provides $25 million to approximately 7,000 consumers. This result means individual class
 members are eligible for upwards of $35,000 in restitution. He represented the class on a pro bono basis.


 Education
 B.A., Pomona College, 2002; J.D., University of San Francisco School of Law, 2006; LL.M. in Taxation,
 New York University School of Law, 2007

 Honors / Awards
 Future Star, Benchmark Litigation, 2018-2019; 40 & Under Hot List, Benchmark Litigation, 2016-2018; Top
 40 Under 40, Daily Journal, 2017; Super Lawyer “Rising Star,” 2013-2017




                                                                                     Robbins Geller Rudman & Dowd LLP | 92
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 253 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1690



 Theodore J. Pintar | Partner
 Ted Pintar is a partner in the Firm’s San Diego office. Pintar has over 20 years of experience prosecuting
 securities fraud actions and derivative actions and over 15 years of experience prosecuting insurance-
 related consumer class actions, with recoveries in excess of $1 billion. He was part of the litigation team in
 the AOL Time Warner state and federal court securities opt-out actions, which arose from the 2001
 merger of America Online and Time Warner. These cases resulted in a global settlement of $618 million.
 Pintar was also on the trial team in Knapp v. Gomez, which resulted in a plaintiff’s verdict. Pintar has
 successfully prosecuted several RICO cases involving the deceptive sale of deferred annuities, including
 cases against Allianz Life Insurance Company of North America ($250 million), American Equity
 Investment Life Insurance Company ($129 million), Midland National Life Insurance Company ($80
 million) and Fidelity & Guarantee Life Insurance Company ($53 million). He has participated in the
 successful prosecution of numerous other insurance and consumer class actions, including: (i) actions
 against major life insurance companies such as Manufacturer’s Life ($555 million initial estimated
 settlement value) and Principal Mutual Life Insurance Company ($380+ million) involving the deceptive
 sale of life insurance; (ii) actions against major homeowners insurance companies such as Allstate ($50
 million) and Prudential Property and Casualty Co. ($7 million); (iii) actions against automobile insurance
 companies such as the Auto Club and GEICO; and (iv) actions against Columbia House ($55 million) and
 BMG Direct, direct marketers of CDs and cassettes. Additionally, Pintar has served as a panelist for
 numerous Continuing Legal Education seminars on federal and state court practice and procedure.


 Education
 B.A., University of California, Berkeley, 1984; J.D., University of Utah College of Law, 1987

 Honors / Awards
 Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Super Lawyer, 2014-2017; CAOC Consumer
 Attorney of the Year Award Finalist, 2015; Note and Comment Editor, Journal of Contemporary Law,
 University of Utah College of Law; Note and Comment Editor, Journal of Energy Law and Policy, University
 of Utah College of Law



 Willow E. Radcliffe | Partner
 Willow Radcliffe is a partner in the Firm’s San Francisco office and concentrates her practice on securities
 class action litigation in federal court. Radcliffe has been significantly involved in the prosecution of
 numerous securities fraud claims, including actions filed against Flowserve, NorthWestern and Ashworth,
 and has represented plaintiffs in other complex actions, including a class action against a major bank
 regarding the adequacy of disclosures made to consumers in California related to Access Checks. Prior to
 joining the Firm, she clerked for the Honorable Maria-Elena James, Magistrate Judge for the United
 States District Court for the Northern District of California.


 Education
 B.A., University of California, Los Angeles 1994; J.D., Seton Hall University School of Law, 1998

 Honors / Awards
 J.D., Cum Laude, Seton Hall University School of Law, 1998; Most Outstanding Clinician Award;
 Constitutional Law Scholar Award



                                                                                 Robbins Geller Rudman & Dowd LLP | 93
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 254 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1691



 Mark S. Reich | Partner
 Mark Reich is a partner in the Firm’s Melville office. Reich focuses his practice on challenging unfair
 mergers and acquisitions in courts throughout the country. Reich’s notable cases include: In re Aramark
 Corp. S’holders Litig., where he achieved a $222 million increase in consideration paid to shareholders of
 Aramark and a substantial reduction to management’s voting power – from 37% to 3.5% – in connection
 with the approval of the going-private transaction; In re Delphi Fin. Grp. S’holders Litig., resulting in a $49
 million post-merger settlement for Class A Delphi shareholders; and In re TD Banknorth S’holders Litig.,
 where Reich played a significant role in raising the inadequacy of the $3 million initial settlement, which
 the court rejected as wholly inadequate, and later resulted in a vastly increased $50 million recovery.

 Reich has also played a central role in other shareholder related litigation. His cases include In re Gen.
 Elec. Co. ERISA Litig., resulting in structural changes to company’s 401(k) plan valued at over $100
 million, benefiting current and future plan participants, and In re Doral Fin. Corp. Sec. Litig., obtaining a
 $129 million recovery for shareholders in a securities fraud litigation.


 Education
 B.A., Queens College, 1997; J.D., Brooklyn Law School, 2000

 Honors / Awards
 Super Lawyer, 2013-2018; Member, The Journal of Law and Policy, Brooklyn Law School; Member, Moot
 Court Honor Society, Brooklyn Law School



 Jack Reise | Partner
 Jack Reise is a partner in the Firm’s Boca Raton office. Devoted to protecting the rights of those who
 have been harmed by corporate misconduct, his practice focuses on class action litigation (including
 securities fraud, shareholder derivative actions, consumer protection, antitrust, and unfair and deceptive
 insurance practices). Reise also dedicates a substantial portion of his practice to representing
 shareholders in actions brought under the federal securities laws. He is currently serving as lead counsel
 in more than a dozen cases nationwide. As lead counsel, Reise represented investors in a series of cases
 involving mutual funds charged with improperly valuating their net assets, which settled for a total of
 more than $50 million. Other notable actions include: In re NewPower Holdings Sec. Litig. ($41 million
 settlement); In re Red Hat Sec. Litig. ($20 million settlement); and In re AFC Enters., Inc. Sec. Litig. ($17.2
 million settlement). Prior to joining the Firm, Reise represented individuals suffering the debilitating
 effects of asbestos exposure back in the 1950s and 1960s.


 Education
 B.A., Binghamton University, 1992; J.D., University of Miami School of Law, 1995

 Honors / Awards
 American Jurisprudence Book Award in Contracts; J.D., Cum Laude, University of Miami School of Law,
 1995; University of Miami Inter-American Law Review, University of Miami School of Law




                                                                                  Robbins Geller Rudman & Dowd LLP | 94
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 255 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1692



 Darren J. Robbins | Partner
 Darren Robbins is a founding partner of Robbins Geller Rudman & Dowd LLP. Over the last two
 decades, he has served as lead counsel in more than 100 securities class actions and has recovered billions
 of dollars for injured shareholders. Robbins has obtained significant recoveries in a number of actions
 arising out of wrongdoing related to the issuance of residential mortgage-backed securities, including the
 case against Goldman Sachs ($272 million recovery). Robbins also served as co-lead counsel in connection
 with a $627 million recovery for investors in In re Wachovia Preferred Securities & Bond/Notes Litig., one of
 the largest credit-crisis settlements involving Securities Act claims. Robbins also recently served as lead
 counsel in Schuh v. HCA Holdings, Inc., which resulted in a $215 million recovery for shareholders.

 One of the hallmarks of Robbins’ practice has been his focus on corporate governance reform.
 In UnitedHealth, a securities fraud class action arising out of an options backdating scandal, Robbins
 represented lead plaintiff CalPERS and was able to obtain the cancellation of more than 3.6 million stock
 options held by the company’s former CEO and secure a record $925 million cash recovery for
 shareholders. Robbins also negotiated sweeping corporate governance reforms, including the election of
 a shareholder-nominated director to the company’s board of directors, a mandatory holding period for
 shares acquired via option exercise, and compensation reforms that tied executive pay to performance.
 Recently, Robbins led a shareholder derivative action brought by several pension funds on behalf of
 Community Health Systems, Inc. The case yielded a $60 million payment to Community Health, as well
 as corporate governance reforms that included two shareholder-nominated directors, the creation and
 appointment of a Healthcare Law Compliance Coordinator, the implementation of an executive
 compensation clawback in the event of a restatement, the establishment of an insider trading controls
 committee, and the adoption of a political expenditure disclosure policy.


 Education
 B.S., University of Southern California, 1990; M.A., University of Southern California, 1990; J.D.,
 Vanderbilt Law School, 1993

 Honors / Awards
 Leading Lawyer in America, Lawdragon, 2006-2007, 2009-2019; Benchmark California Star, Benchmark
 Litigation, 2019; State Litigation Star, Benchmark Litigation, 2019; Best Lawyer in America, Best Lawyers®,
 2010-2019; Super Lawyer, 2013-2019; Leading Lawyer, Chambers USA, 2014-2018; Local Litigation Star,
 Benchmark Litigation, 2013-2018; Lawyer of the Year, Best Lawyers®, 2017; Influential Business Leader, San
 Diego Business Journal, 2017; Litigator of the Year, Our City San Diego, 2017; Recommended Lawyer, The
 Legal 500, 2011, 2017; Top 50 Lawyers in San Diego, Super Lawyers Magazine, 2015; One of the Top 100
 Lawyers Shaping the Future, Daily Journal; One of the “Young Litigators 45 and Under,” The American
 Lawyer; Attorney of the Year, California Lawyer; Managing Editor, Vanderbilt Journal of Transnational Law,
 Vanderbilt Law School




                                                                                Robbins Geller Rudman & Dowd LLP | 95
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 256 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1693



 Robert J. Robbins | Partner
 Robert Robbins is a partner in the Firm’s Boca Raton office. He focuses his practice on investigating
 securities fraud, initiating securities class actions, and helping institutional and individual shareholders
 litigate their claims to recover investment losses caused by fraud. Representing shareholders in all aspects
 of class actions brought pursuant to the federal securities laws, Robbins provides counsel in numerous
 securities fraud class actions across the country, helping secure significant recoveries for
 investors. Robbins has been a member of litigation teams responsible for the successful prosecution
 of many securities class actions, including Hospira ($60 million recovery); 3D Systems ($50 million); CVS
 Caremark ($48 million recovery); Baxter International ($42.5 million recovery); R.H. Donnelley ($25 million
 recovery); Spiegel ($17.5 million recovery); TECO Energy ($17.35 million recovery); AFC Enterprises ($17.2
 million recovery); Accretive Health ($14 million recovery); Lender Processing Services ($14 million
 recovery); Imperial Holdings ($12 million recovery); Mannatech ($11.5 million recovery); Newpark
 Resources ($9.24 million recovery); Gilead Sciences ($8.25 million recovery); TCP International ($7.175
 million recovery); Cryo Cell International ($7 million recovery); Gainsco ($4 million recovery); and Body
 Central ($3.425 million recovery). Robbins is currently representing investors in securities fraud litigation
 against Valeant Pharmaceuticals International, Inc. (D.N.J.).


 Education
 B.S., University of Florida, 1999; J.D., University of Florida College of Law, 2002

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2017; J.D., High Honors, University of Florida College of Law, 2002;
 Member, Journal of Law and Public Policy, University of Florida College of Law; Member, Phi Delta Phi,
 University of Florida College of Law; Pro bono certificate, Circuit Court of the Eighth Judicial Circuit of
 Florida; Order of the Coif



 Henry Rosen | Partner
 Henry Rosen is a partner in the Firm’s San Diego office, where he is a member of the Hiring Committee
 and Technology Committee, the latter of which focuses on applications to digitally manage documents
 produced during litigation and internally generate research files. He has significant experience
 prosecuting every aspect of securities fraud class actions and has obtained more than $1 billion on behalf
 of defrauded investors. Prominent cases include In re Cardinal Health, Inc. Sec. Litig., in which Rosen
 recovered $600 million for defrauded shareholders. This $600 million settlement is the largest recovery
 ever in a securities fraud class action in the Sixth Circuit, and remains one of the largest settlements in the
 history of securities fraud litigation. Additional recoveries include: Jones v. Pfizer Inc. ($400 million); In re
 First Energy ($89.5 million); In re CIT Grp. Inc. Sec. Litig ($75 million); Stanley v. Safeskin Corp. ($55 million);
 In re Storage Tech. Corp. Sec. Litig. ($55 million); and Rasner v. Sturm (FirstWorld Communications ) ($25.9
 million).


 Education
 B.A., University of California, San Diego, 1984; J.D., University of Denver, 1988

 Honors / Awards
 Editor-in-Chief, University of Denver Law Review, University of Denver



                                                                                     Robbins Geller Rudman & Dowd LLP | 96
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 257 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1694



 David A. Rosenfeld | Partner
 David Rosenfeld is a partner in the Firm’s Melville office. He has focused his practice of law for more
 than 15 years in the areas of securities litigation and corporate takeover litigation. He has been appointed
 as lead counsel in dozens of securities fraud lawsuits and has successfully recovered hundreds of millions
 of dollars for defrauded shareholders. Rosenfeld works on all stages of litigation, including drafting
 pleadings, arguing motions and negotiating settlements. Most recently, he was on the team of Robbins
 Geller attorneys who obtained a $34.5 million recovery in Patel v. L-3 Communications Holdings, Inc., which
 represents a high percentage of damages that plaintiffs could reasonably expect to be recovered at trial
 and is more than eight times higher than the average settlement of cases with comparable investor losses.

 Additionally, Rosenfeld led the Robbins Geller team in recovering in excess of $34 million for investors in
 Overseas Shipholding Group, which represented an outsized recovery of 93% of bond purchasers’
 damages and 28% of stock purchasers’ damages. The creatively structured settlement included more
 than $15 million paid by a bankrupt entity. Rosenfeld also led the effort that resulted in the recovery of
 nearly 90% of losses for investors in Austin Capital, a sub-feeder fund of Bernard Madoff. In connection
 with this lawsuit, Rosenfeld met with and interviewed Madoff in federal prison. Rosenfeld has also
 achieved remarkable recoveries against companies in the financial industry. In addition to recovering $70
 million for investors in Credit Suisse Group, and having been appointed lead counsel in the securities
 fraud lawsuit against First BanCorp (which provided shareholders with a $74.25 million recovery), he
 recently settled claims against Barclays for $14 million, or 20% of investors’ damages, for statements made
 about its LIBOR practices.


 Education
 B.S., Yeshiva University, 1996; J.D., Benjamin N. Cardozo School of Law, 1999

 Honors / Awards
 Advisory Board Member of Stafford’s Securities Class Action Reporter; Future Star, Benchmark Litigation,
 2016-2019; Recommended Lawyer, The Legal 500, 2018; Super Lawyer, 2014-2018; Super Lawyer “Rising
 Star,” 2011-2013




                                                                               Robbins Geller Rudman & Dowd LLP | 97
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 258 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1695



 Robert M. Rothman | Partner
 Robert Rothman is a partner in the Firm’s Melville office. Rothman has extensive experience litigating
 cases involving investment fraud, consumer fraud and antitrust violations. He also lectures to institutional
 investors throughout the world. Rothman has served as lead counsel in numerous class actions alleging
 violations of securities laws, including cases against First Bancorp ($74.25 million recovery), CVS ($48
 million recovery), Popular, Inc. ($37.5 million recovery), and iStar Financial, Inc. ($29 million recovery).
 He actively represents shareholders in connection with going-private transactions and tender offers. For
 example, in connection with a tender offer made by Citigroup, Rothman secured an increase of more
 than $38 million over what was originally offered to shareholders.


 Education
 B.A., State University of New York at Binghamton, 1990; J.D., Hofstra University School of Law, 1993

 Honors / Awards
 Super Lawyer, 2011, 2013-2018; Dean’s Academic Scholarship Award, Hofstra University School of Law;
 J.D., with Distinction, Hofstra University School of Law, 1993; Member, Hofstra Law Review, Hofstra
 University School of Law



 Samuel H. Rudman | Partner
 Sam Rudman is a founding member of the Firm, a member of the Firm’s Executive and Management
 Committees, and manages the Firm’s New York offices. His 25-year securities practice focuses on
 recognizing and investigating securities fraud, and initiating securities and shareholder class actions to
 vindicate shareholder rights and recover shareholder losses. A former attorney with the SEC, Rudman
 has recovered hundreds of millions of dollars for shareholders, including a $200 million recovery in
 Motorola, a $129 million recovery in Doral Financial, an $85 million recovery in Blackstone, a $74 million
 recovery in First BanCorp, a $65 million recovery in Forest Labs, a $50 million recovery in TD Banknorth, a
 $48 million recovery in CVS Caremark, and a $34.5 million recovery in L-3 Communications Holdings.


 Education
 B.A., Binghamton University, 1989; J.D., Brooklyn Law School, 1992

 Honors / Awards
 National Practice Area Star, Benchmark Litigation, 2019; Leading Lawyer in America, Lawdragon,
 2016-2019; Local Litigation Star, Benchmark Litigation, 2013-2019; Litigation Star, Benchmark Litigation,
 2013, 2017-2019; Leading Lawyer, Chambers USA, 2014-2018; Recommended Lawyer, The Legal 500,
 2018; Super Lawyer, 2007-2018; Dean’s Merit Scholar, Brooklyn Law School; Moot Court Honor Society,
 Brooklyn Law School; Member, Brooklyn Journal of International Law, Brooklyn Law School




                                                                               Robbins Geller Rudman & Dowd LLP | 98
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 259 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1696



 Joseph Russello | Partner
 Joseph Russello is a partner in the Firm’s Melville office. He principally prosecutes violations of the
 federal securities laws and breaches of fiduciary duty on behalf of individual and institutional investors.
 During his tenure at the Firm, Russello has achieved significant results in complex and challenging cases.

 Currently, Russello is leading the Firm’s efforts in litigating securities claims against several companies in
 the Commercial Division of the New York State Supreme Court, New York County, in the wake of the
 U.S. Supreme Court’s decision in Cyan, Inc. v. Beaver Cty. Emps.’ Ret. Fund, _ U.S. _, 138 S. Ct. 1061 (2018),
 which confirmed that state courts have concurrent jurisdiction of claims under the Securities Act of 1933.
 He is also prosecuting federal securities fraud cases against Telefonaktiebolaget LM Ericsson (known as
 Ericsson) and former executives and directors of Allied Nevada Gold Corporation, the latter of which was
 the subject of a favorable decision from the Ninth Circuit Court of Appeals reversing dismissal and
 reinstating the claims in their entirety (In re Allied Nev. Gold Corp. Sec. Litig., 743 F. App’x 887 (9th Cir.
 2018) (summary order)).

 Recently, Russello led the team responsible for recovering $50 million in litigation against BHP Billiton,
 an Australian-based mining company accused of failing to disclose significant safety problems at the
 Fundão iron-ore dam, in Brazil. Together with Brazilian mining company Vale S.A., BHP owned
 Samarco Mineração S.A., which operated the mining complex at which the Fundão dam was located. On
 November 5, 2015, the dam collapsed and unleashed a torrent of mining waste, resulting in the death of
 19 people, the destruction of the town of Bento Rodrigues, and the decimation of the surrounding
 environment. Even today, this event is regarded as the worst environmental disaster in Brazil’s history.
 Russello and a team from Robbins Geller represented two institutional investors and an individual in
 defeating BHP’s motion to dismiss (In re BHP Billiton Ltd. Sec. Litig., 276 F. Supp. 3d 65 (S.D.N.Y. 2017)),
 and prosecuted and ultimately resolved the case on behalf of two sets of purchasers of American
 Depositary Shares (ADSs) trading on the New York Stock Exchange. The proposed settlement – which
 represents, by some estimates, almost 20% of total recoverable damages – is pending final approval, and
 the hearing is scheduled to take place in April 2019.


 Education
 B.A., Gettysburg College, 1998; J.D., Hofstra University School of Law, 2001

 Honors / Awards
 Super Lawyer, 2014-2018; Law360 Securities Editorial Advisory Board, 2017




                                                                                 Robbins Geller Rudman & Dowd LLP | 99
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 260 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1697



 Scott H. Saham | Partner
 Scott Saham is a partner in the Firm’s San Diego office, where his practice focuses on complex securities
 litigation. He is licensed to practice law in both California and Michigan. Most recently, Saham was a
 member of the litigation team that obtained a $125 million settlement in In re LendingClub Securities
 Litigation, a settlement that ranks among the top ten largest securities recoveries ever in the Northern
 District of California. He was also part of the litigation teams in Schuh v. HCA Holdings, Inc., which
 resulted in a $215 million recovery for shareholders, the largest securities class action recovery ever in
 Tennessee, and Luna v. Marvell Tech. Grp., Ltd., which resulted in a $72.5 million settlement that
 represents approximately 24% to 50% of the best estimate of classwide damages suffered by investors. He
 also served as lead counsel prosecuting the Pharmacia securities litigation in the District of New Jersey,
 which resulted in a $164 million recovery. Additionally, Saham was lead counsel in the In re Coca-Cola Sec.
 Litig. in the Northern District of Georgia, which resulted in a $137.5 million recovery after nearly eight
 years of litigation. He also obtained reversal from the California Court of Appeal of the trial court’s initial
 dismissal of the landmark Countrywide mortgage-backed securities action. This decision is reported
 as Luther v. Countrywide Fin. Corp., 195 Cal. App. 4th 789 (2011), and following this ruling that revived the
 action the case settled for $500 million.


 Education
 B.A., University of Michigan, 1992; J.D., University of Michigan Law School, 1995



 Jessica T. Shinnefield | Partner
 Jessica Shinnefield is a partner in the Firm’s San Diego office and currently focuses on initiating,
 investigating and prosecuting new securities fraud class actions. Shinnefield was a member of the
 litigation teams that obtained significant recoveries for investors in cases such as AOL Time Warner, Cisco
 Systems, Aon and Petco. Shinnefield was also a member of the litigation team prosecuting actions against
 investment banks and leading national credit rating agencies for their roles in structuring and rating
 structured investment vehicles backed by toxic assets. These cases are among the first to successfully
 allege fraud against the rating agencies, whose ratings have traditionally been protected by the First
 Amendment. She is currently litigating several securities actions, including an action against Omnicare, in
 which she helped obtain a favorable ruling from the U.S. Supreme Court.


 Education
 B.A., University of California at Santa Barbara, 2001; J.D., University of San Diego School of Law, 2004

 Honors / Awards
 Super Lawyer “Rising Star,” 2015-2019; 40 & Under Hot List, Benchmark Litigation, 2018; B.A., Phi Beta
 Kappa, University of California at Santa Barbara, 2001




                                                                                  Robbins Geller Rudman & Dowd LLP | 100
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 261 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1698



 Elizabeth A. Shonson | Partner
 Elizabeth Shonson is a partner in the Firm’s Boca Raton office. She concentrates her practice on
 representing investors in class actions brought pursuant to the federal securities laws. Shonson has
 litigated numerous securities fraud class actions nationwide, helping achieve significant recoveries for
 aggrieved investors. She was a member of the litigation teams responsible for recouping millions of
 dollars for defrauded investors, including: In re Massey Energy Co. Sec. Litig. (S.D. W.Va.) ($265 million);
 Nieman v. Duke Energy Corp. (W.D.N.C.) ($146.25 million recovery); Eshe Fund v. Fifth Third Bancorp (S.D.
 Ohio) ($16 million); City of St. Clair Shores Gen. Emps. Ret. Sys. v. Lender Processing Servs., Inc. (M.D. Fla.)
 ($14 million); and In re Synovus Fin. Corp. (N.D. Ga.) ($11.75 million).


 Education
 B.A., Syracuse University, 2001; J.D., University of Florida Levin College of Law, 2005

 Honors / Awards
 Super Lawyer “Rising Star,” 2016-2018; J.D., Cum Laude, University of Florida Levin College of Law,
 2005; Editor-in-Chief, Journal of Technology Law & Policy; Phi Delta Phi; B.A., with Honors, Summa Cum
 Laude, Syracuse University, 2001; Phi Beta Kappa



 Trig Smith | Partner
 Trig Smith is a partner in the Firm’s San Diego office where he focuses his practice on complex securities
 litigation. He has been involved in the prosecution of numerous securities class actions that have resulted
 in over a billion dollars in recoveries for investors. His cases have included: In re Cardinal Health, Inc. Sec.
 Litig. ($600 million recovery); Jones v. Pfizer Inc. ($400 million recovery); Silverman v. Motorola, Inc. ($200
 million recovery); and City of Livonia Emps.’ Ret. Sys. v. Wyeth ($67.5 million). Most recently, he was a
 member of the Firm’s trial team in Hsu v. Puma Biotechnology, Inc., a securities fraud class action that
 resulted in a verdict in favor of investors after a two-week jury trial.


 Education
 B.S., University of Colorado, Denver, 1995; M.S., University of Colorado, Denver, 1997; J.D., Brooklyn
 Law School, 2000

 Honors / Awards
 Member, Brooklyn Journal of International Law, Brooklyn Law School; CALI Excellence Award in Legal
 Writing, Brooklyn Law School




                                                                                  Robbins Geller Rudman & Dowd LLP | 101
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 262 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1699



 Mark Solomon | Partner
 Mark Solomon is a founding partner in the Firm’s San Diego office and leads its international litigation
 practice. Over the last 23 years, he has regularly represented United States- and United Kingdom-based
 pension funds, and asset managers in class and non-class securities litigation in federal and state courts
 throughout the United States. He has been admitted to the Bars of England and Wales (Barrister), Ohio
 and California, but now practices exclusively in California, as well as in various United States federal
 district and appellate courts.

 Solomon has spearheaded the prosecution of many significant securities fraud cases. He has obtained
 multi-hundred million dollar recoveries for plaintiffs in pre-trial settlements and significant corporate
 governance reforms designed to limit recidivism and promote appropriate standards. He litigated,
 through the rare event of trial, the securities class action against Helionetics Inc. and its executives, where
 he won a $15.4 million federal jury verdict. Prior to the most recent financial crisis, he was instrumental
 in obtaining some of the first mega-recoveries in the field in California and Texas, serving as co-lead
 counsel in In re Informix Corp. Sec. Litig. (N.D. Cal.) and recovering $131 million for Informix investors;
 and serving as co-lead counsel in Schwartz v. TXU Corp. (N.D. Tex.), where he helped obtain a recovery of
 over $149 million for a class of purchasers of TXU securities. Solomon is currently counsel to a number
 of pension funds serving as lead plaintiffs in cases throughout the United States.


 Education
 B.A., Trinity College, Cambridge University, England, 1985; L.L.M., Harvard Law School, 1986; Inns of
 Court School of Law, Degree of Utter Barrister, England, 1987

 Honors / Awards
 Super Lawyer, 2017-2018; Recommended Lawyer, The Legal 500, 2016-2017; Lizette Bentwich Law Prize,
 Trinity College, 1983 and 1984; Hollond Travelling Studentship, 1985; Harvard Law School Fellowship,
 1985-1986; Member and Hardwicke Scholar of the Honourable Society of Lincoln’s Inn




                                                                                  Robbins Geller Rudman & Dowd LLP | 102
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 263 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1700



 Douglas Wilens | Partner
 Douglas Wilens is a partner in the Firm’s Boca Raton office. Wilens is a member of the Firm’s appellate
 practice group, participating in numerous appeals in federal and state courts across the country. Most
 notably, Wilens handled successful appeals in the First Circuit Court of Appeals in Mass. Ret. Sys. v. CVS
 Caremark Corp., 716 F.3d 229 (1st Cir. 2013) (reversal of order granting motion to dismiss), and in the
 Fifth Circuit Court of Appeals in Lormand v. US Unwired, Inc., 565 F.3d 228 (5th Cir. 2009) (reversal of
 order granting motion to dismiss). Wilens is also involved in the Firm’s lead plaintiff practice group,
 handling lead plaintiff issues arising under the PSLRA.

 Prior to joining the Firm, Wilens was an associate at a nationally recognized firm, where he litigated
 complex actions on behalf of numerous professional sports leagues, including the National Basketball
 Association, the National Hockey League and Major League Soccer. He has also served as an adjunct
 professor at Florida Atlantic University and Nova Southeastern University, where he taught
 undergraduate and graduate-level business law classes.


 Education
 B.S., University of Florida, 1992; J.D., University of Florida College of Law, 1995

 Honors / Awards
 Book Award for Legal Drafting, University of Florida College of Law; J.D., with Honors, University of
 Florida College of Law, 1995



 Shawn A. Williams | Partner
 Shawn Williams is a partner in the Firm’s San Francisco office and a member of the Firm’s Management
 Committee. His practice focuses on securities class actions. Williams was among the lead class counsel for
 the Firm recovering investor losses in notable cases, including: In re Krispy Kreme Doughnuts, Inc. Sec. Litig.
 ($75 million); In re Veritas Software Corp. Sec. Litig. ($35 million); and In re Cadence Design Sys. Sec. Litig.
 ($38 million). Williams is also among the Firm’s lead attorneys prosecuting shareholder derivative
 actions, securing tens of millions of dollars in cash recoveries and negotiating the implementation of
 comprehensive corporate governance enhancements, such as In re McAfee, Inc. Derivative Litig.; In re
 Marvell Tech. Grp. Ltd. Derivative Litig.; In re KLA Tencor S’holder Derivative Litig.; and The Home Depot, Inc.
 Derivative Litig. Prior to joining the Firm in 2000, Williams served for 5 years as an Assistant District
 Attorney in the Manhattan District Attorney’s Office, where he tried over 20 cases to New York City juries
 and led white-collar fraud grand jury investigations.


 Education
 B.A., The State of University of New York at Albany, 1991; J.D., University of Illinois, 1995

 Honors / Awards
 Leading Lawyer in America, Lawdragon, 2018-2019; Super Lawyer, 2014-2017; Board Member, California
 Bar Foundation, 2012-2014




                                                                                  Robbins Geller Rudman & Dowd LLP | 103
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 264 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1701



 David T. Wissbroecker | Partner
 David Wissbroecker is a partner in the Firm’s San Diego and Chicago offices. He focuses his practice on
 securities class action litigation in the context of mergers and acquisitions, representing both individual
 shareholders and institutional investors. As part of the litigation team at Robbins Geller, Wissbroecker has
 helped secure monetary recoveries for shareholders that collectively exceed $1 billion. Wissbroecker has
 litigated numerous high profile cases in Delaware and other jurisdictions, including shareholder class
 actions challenging the acquisitions of Dole, Kinder Morgan, Del Monte Foods, Affiliated Computer
 Services, Intermix and Rural Metro. His practice has recently expanded to include numerous proxy
 fraud cases in federal court, along with shareholder document demand litigation in Delaware.
 Before joining the Firm, Wissbroecker served as a staff attorney for the United States Court of Appeals for
 the Seventh Circuit, and then as a law clerk for the Honorable John L. Coffey, Circuit Judge for the
 Seventh Circuit.


 Education
 B.A., Arizona State University, 1998; J.D., University of Illinois College of Law, 2003

 Honors / Awards
 Super Lawyer “Rising Star,” 2015; J.D., Magna Cum Laude, University of Illinois College of Law, 2003;
 B.A., Cum Laude, Arizona State University, 1998



 Christopher M. Wood | Partner
 Christopher Wood is a partner in the Firm’s Nashville office, where his practice focuses on complex
 securities litigation. He has been a member of litigation teams responsible for recovering hundreds of
 millions of dollars for investors, including: In re Massey Energy Co. Sec. Litig. ($265 million recovery); In re
 VeriFone Holdings, Inc. Sec. Litig. ($95 million recovery); Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc.
 ($65 million recovery); In re Micron Tech., Inc. Sec. Litig. ($42 million recovery); and Winslow v.
 BancorpSouth, Inc. ($29.5 million recovery).

 Wood has provided pro bono legal services through the San Francisco Bar Association’s Volunteer Legal
 Services Program, the Ninth Circuit’s Pro Bono Program, Volunteer Lawyers & Professionals for the Arts,
 and Tennessee Justice for Our Neighbors.


 Education
 B.A., Vanderbilt University, 2003; J.D., University of San Francisco School of Law, 2006

 Honors / Awards
 Super Lawyer “Rising Star,” 2011-2013, 2015-2018




                                                                                    Robbins Geller Rudman & Dowd LLP | 104
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 265 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1702



 Debra J. Wyman | Partner
 Debra Wyman is a partner in the Firm’s San Diego office. She specializes in securities litigation and has
 litigated numerous cases against public companies in state and federal courts that have resulted in over $1
 billion in securities fraud recoveries. Wyman was a member of the trial team in Schuh v. HCA Holdings,
 Inc., which resulted in a $215 million recovery for shareholders, the largest securities class action recovery
 ever in Tennessee. The recovery achieved approximately 70% of classwide damages, which as a
 percentage of damages significantly exceeds the median class action recovery of 2%-3% of damages.
 Wyman prosecuted the complex securities and accounting fraud case In re HealthSouth Corp. Sec. Litig., one
 of the largest and longest-running corporate frauds in history, in which $671 million was recovered for
 defrauded HealthSouth investors. She was also part of the trial team that litigated In re AT&T Corp. Sec.
 Litig., which was tried in the United States District Court, District of New Jersey, and settled after only two
 weeks of trial for $100 million. Most recently, Wyman was part of the litigation team that secured a $64
 million recovery for Dana Corp. shareholders in Plumbers & Pipefitters National Pension Fund v. Burns, in
 which the Firm’s Appellate Practice Group successfully appealed to the Sixth Circuit Court of Appeals
 twice, reversing the district court’s dismissal of the action.


 Education
 B.A., University of California Irvine, 1990; J.D., University of San Diego School of Law, 1997

 Honors / Awards
 Top Women Lawyer, Daily Journal, 2017; Litigator of the Year, Our City San Diego, 2017; Super Lawyer,
 2016-2017




                                                                                  Robbins Geller Rudman & Dowd LLP | 105
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 266 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1703



 Laura M. Andracchio | Of Counsel
 Laura Andracchio is Of Counsel in the Firm’s San Diego office. Having first joined the Firm in 1997, she
 was a Robbins Geller partner for ten years prior to her role as Of Counsel. As a partner with the Firm,
 Andracchio led countless securities fraud cases against public companies throughout the country,
 recovering hundreds of millions of dollars for injured investors. Her current focus remains securities
 fraud litigation under the federal securities laws.

 Andracchio was a lead member of the trial team in In re AT&T Corp. Sec. Litig., recovering $100 million
 for the class after two weeks of trial in district court in New Jersey. Prior to trial, she managed and
 litigated the case, which was pending for four years. She also led the trial team in Brody v. Hellman, a case
 against Qwest and former directors of U.S. West seeking an unpaid dividend, recovering $50 million for
 the class, which was largely comprised of U.S. West retirees. Other cases Andracchio has litigated
 include City of Hialeah Emps.’ Ret. Sys. v. Toll Bros., Inc., Ross v. Abercrombie & Fitch Co., In re GMH Cmtys. Tr.
 Sec. Litig., In re Vicuron Pharm., Inc. Sec. Litig. and In re Navarre Corp. Sec. Litig. Most recently, her focus
 is residential mortgage-backed securities litigation on behalf of investors against Wall Street financial
 institutions.


 Education
 B.A., Bucknell University, 1986; J.D., Duquesne University School of Law, 1989

 Honors / Awards
 Order of the Barristers, J.D., with honors, Duquesne University School of Law, 1989




                                                                                    Robbins Geller Rudman & Dowd LLP | 106
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 267 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1704



 Randi D. Bandman | Of Counsel
 Randi Bandman is Of Counsel in the Firm’s Boca Raton office. Throughout her career, she has
 represented and advised hundreds of clients, including pension funds, managers, banks and hedge funds,
 such as the Directors Guild of America, Screen Actors Guild, Writers Guild of America and Teamster
 funds. Bandman’s cases have yielded billions of dollars of recoveries. Notable cases include the AOL
 Time Warner, Inc. merger ($629 million), In re Enron Corp. Sec. Litig. ($7.2 billion), Private Equity
 litigation (Dahl v. Bain Capital Partners, LLC) ($590.5 million) and In re WorldCom Sec. Litig. ($657 million).

 Bandman is currently representing plaintiffs in the Foreign Exchange Litigation pending in the Southern
 District of New York which alleges collusive conduct by the world’s largest banks to fix prices in the $5.3
 trillion a day foreign exchange market and in which billions of dollars have been recovered to date for
 injured plaintiffs. Bandman is part of the Robbins Geller Co-Lead Counsel team representing the class in
 the “High Frequency Trading” case, which accuses stock exchanges of giving unfair advantages to high-
 speed traders versus all other investors, resulting in billions of dollars being diverted. Bandman is also
 currently a member of the trial team in In re Facebook Biometric Information Privacy Litigation, concerning
 Facebook’s alleged privacy violations through its collection of user’s biometric identifiers without
 informed consent. Bandman was instrumental in the landmark state settlement with the tobacco
 companies for $12.5 billion. Bandman also led an investigation with congressional representatives on
 behalf of artists into allegations of “pay for play” tactics, represented Emmy winning writers with respect to
 their claims involving a long-running television series, represented a Hall of Fame sports figure, and
 negotiated agreements in connection with a major motion picture. Recently, Bandman was chosen to
 serve on the Law Firm Advisory Board of the Association of Media & Entertainment Counsel, an
 organization made up of thousands of attorneys from studios, networks, guilds, talent agencies and top
 media companies, dealing with protecting content distributed through a variety of formats worldwide.


 Education
 B.A., University of California, Los Angeles; J.D., University of Southern California




                                                                                  Robbins Geller Rudman & Dowd LLP | 107
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 268 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1705



 Lea Malani Bays | Of Counsel
 Lea Malani Bays is Of Counsel in the Firm’s San Diego office. She focuses on e-discovery issues, from
 preservation through production, and provides counsel to the Firm’s multi-disciplinary, e-discovery team
 consisting of attorneys, forensic analysts and database professionals. Through her role as counsel to the e-
 discovery team, Bays is very familiar with the various stages of e-discovery, including identification of
 relevant electronically stored information, data culling, predictive coding protocols, privilege and
 responsiveness reviews, as well as having experience in post-production discovery through trial
 preparation. Through speaking at various events, she is also a leader in shaping the broader dialogue on
 e-discovery issues.

 Bays was recently part of the litigation team that earned the approval of a $131 million settlement in favor
 of plaintiffs in Bennett v. Sprint Nextel Corp. The settlement, which resolved claims arising from Sprint
 Corporation’s ill-fated merger with Nextel Communications in 2005, represents a significant recovery for
 the plaintiff class, achieved after five years of tireless effort by the Firm. Prior to joining Robbins Geller,
 Bays was a Litigation Associate at Kaye Scholer LLP’s New York office. She has experience in a wide
 range of litigation, including complex securities litigation, commercial contract disputes, business torts,
 antitrust, civil fraud, and trust and estate litigation.


 Education
 B.A., University of California, Santa Cruz, 1997; J.D., New York Law School, 2007

 Honors / Awards
 J.D., Magna Cum Laude, New York Law School, 2007; Executive Editor, New York Law School Law Review;
 Legal Aid Society’s Pro Bono Publico Award; NYSBA Empire State Counsel; Professor Stephen J.
 Ellmann Clinical Legal Education Prize; John Marshall Harlan Scholars Program, Justice Action Center




                                                                                  Robbins Geller Rudman & Dowd LLP | 108
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 269 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1706



 Mary K. Blasy | Of Counsel
 Mary Blasy is Of Counsel to the Firm and is based in the Firm’s Melville and Washington, D.C. offices.
 Her practice focuses on the investigation, commencement, and prosecution of securities fraud class
 actions and shareholder derivative suits. Blasy has recovered hundreds of millions of dollars for investors
 in securities fraud class actions against Reliance Acceptance Corp. ($66 million); Sprint Corp. ($50
 million); Titan Corporation ($15+ million); Martha Stewart Omni-Media, Inc. ($30 million); and Coca-
 Cola Co. ($137.5 million). Blasy has also been responsible for prosecuting numerous complex
 shareholder derivative actions against corporate malefactors to address violations of the nation’s
 securities, environmental and labor laws, obtaining corporate governance enhancements valued by the
 market in the billions of dollars.

 In 2014, the Presiding Justice of the Appellate Division of the Second Department of the Supreme Court
 of the State of New York appointed Blasy to serve as a member of the Independent Judicial Election
 Qualification Commission, which reviews the qualifications of candidates seeking public election to New
 York State Supreme Courts in the 10th Judicial District. She also served on the Law360 Securities
 Editorial Advisory Board from 2015 to 2016.


 Education
 B.A., California State University, Sacramento, 1996; J.D., UCLA School of Law, 2000

 Honors / Awards
 Super Lawyer, 2016-2018; Law360 Securities Editorial Advisory Board, 2015-2016; Member,
 Independent Judicial Election Qualification Commission, 2014-present



 Bruce Boyens | Of Counsel
 Bruce Boyens is Of Counsel to the Firm. A private practitioner in Denver, Colorado since 1990, he
 specializes in consulting with labor unions on issues relating to labor and environmental law, labor
 organizing, labor education, union elections, internal union governance and alternative dispute
 resolutions. Boyens was a Regional Director for the International Brotherhood of Teamsters elections in
 1991 and 1995. He developed and taught collective bargaining and labor law courses for the George
 Meany Center, the United Mine Workers of America, Transportation Workers Local 260, the Kentucky
 Nurses Association, among others.

 In addition, Boyens served as the Western Regional Director and Counsel for the United Mine Workers
 from 1983-1990, where he was the chief negotiator in over 30 major agreements, and represented the
 United Mine Workers in all legal matters. From 1973-1977, he served as General Counsel to District 17
 of the United Mine Workers Association, and also worked as an underground coal miner during that
 time.


 Education
 J.D., University of Kentucky College of Law, 1973; Harvard University, Certificate in Environmental
 Policy and Management




                                                                               Robbins Geller Rudman & Dowd LLP | 109
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 270 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1707



 William K. Cavanagh, Jr. | Of Counsel
 Bill Cavanagh is Of Counsel in the Firm’s Washington, D.C. office. Cavanagh concentrates his practice in
 employee benefits law and works with the Firm’s Institutional Outreach Team. Prior to joining Robbins
 Geller, Cavanagh was employed by Ullico for the past nine years, most recently as President of Ullico
 Casualty Group. The Ullico Casualty Group is the leading provider of fiduciary liability insurance for
 trustees in both the private as well as the public sector. Prior to that he was President of the of Ullico
 Investment Company.

 Preceding Cavanagh’s time at Ullico, he was a partner at the labor and employee benefits firm Cavanagh
 and O’Hara in Springfield, Illinois for 28 years. In that capacity, Cavanagh represented public pension
 funds, jointly trusteed Taft-Hartley, health, welfare, pension and joint apprenticeship funds advising on
 fiduciary and compliance issues both at the Board level as well as in administrative hearings, federal
 district courts and the United States Courts of Appeals. During the course of his practice, Cavanagh had
 extensive trial experience in state and the relevant federal district courts. Additionally, Cavanagh served
 as co-counsel on a number of cases representing trustees seeking to recover plan assets lost as a result of
 fraud in the marketplace.


 Education
 B.A., Georgetown University, 1974; J.D., John Marshall Law School, 1978



 Christopher Collins | Of Counsel
 Christopher Collins is Of Counsel in the Firm’s San Diego office and his practice focuses on antitrust and
 consumer protection. Collins served as co-lead counsel in Wholesale Elec. Antitrust Cases I & II, charging an
 antitrust conspiracy by wholesale electricity suppliers and traders of electricity in California’s newly
 deregulated wholesale electricity market wherein plaintiffs secured a global settlement for California
 consumers, businesses and local governments valued at more than $1.1 billion. He was also involved in
 California’s tobacco litigation, which resulted in the $25.5 billion recovery for California and its local
 entities. Collins is currently counsel on the California Energy Manipulation antitrust litigation, the
 Memberworks upsell litigation, as well as a number of consumer actions alleging false and misleading
 advertising and unfair business practices against major corporations. He formerly served as a Deputy
 District Attorney for Imperial County where he was in charge of the Domestic Violence Unit.


 Education
 B.A., Sonoma State University, 1988; J.D., Thomas Jefferson School of Law, 1995




                                                                                Robbins Geller Rudman & Dowd LLP | 110
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 271 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1708



 Patrick J. Coughlin | Of Counsel
 Patrick Coughlin is Of Counsel to the Firm and is based in the San Diego office. He has been lead counsel
 for several major securities matters, including one of the earliest and largest class action securities cases to
 go to trial, In re Apple Computer Sec. Litig., No. C-84-20148 (N.D. Cal.). Most recently, Coughlin was a
 member of the Firm’s trial team in Hsu v. Puma Biotechnology, Inc., No. SACV15-0865 (C.D. Cal.), a
 securities fraud class action that resulted in a verdict in favor of investors after a two-week jury trial.

 Coughlin is currently representing merchants in In re Payment Card Interchange Fee and Merchant Discount
 Litig., in which a settlement of up to $6.26 billion was recently preliminarily approved by the Eastern
 District of New York. Thought to be the largest antitrust class action case in history, the case charges
 Visa, MasterCard and the country's major banks with violating federal law in the allegedly collusive
 manner in which rules are set in the industry, including rules requiring payment of ever-increasing
 interchange fees by merchants. Coughlin was one of the lead attorneys who secured a historic $25 million
 recovery on behalf of approximately 7,000 Trump University students in two class actions against
 President Donald J. Trump, which means individual class members are eligible for upwards of $35,000 in
 restitution. He represented the class on a pro bono basis.

 Additional prominent securities class actions prosecuted by Coughlin include the Enron litigation, in
 which $7.2 billion was recovered; the Qwest litigation, in which a $445 million recovery was obtained; and
 the HealthSouth litigation, in which a $671 million recovery was obtained. Coughlin has also handled a
 number of large antitrust cases including the Currency Conversion cases in which $360 million was
 recovered for consumers and the Private Equity litigation (Dahl v. Bain Capital Partners, LLC) in which
 $590.5 million was recovered for investors. He also served as class counsel in the ISDAfix Benchmark
 action against 14 major banks and broker ICAP plc, obtaining $504.5 million for plaintiffs.


 Education
 B.S., Santa Clara University, 1977; J.D., Golden Gate University, 1983

 Honors / Awards
 Rated AV Preeminent by Martindale-Hubbell; Best Lawyer in America, Best Lawyers®, 2006-2019; Super
 Lawyer, 2004-2019; Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Outstanding Antitrust
 Litigation Achievement in Private Law Practice, American Antitrust Institute, 2018; Senior Statesman,
 Chambers USA, 2014-2018; Antitrust Trailblazer, The National Law Journal, 2015; Top 100 Lawyers, Daily
 Journal, 2008; Leading Lawyers in America, Lawdragon, 2006, 2008-2009




                                                                                  Robbins Geller Rudman & Dowd LLP | 111
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 272 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1709



 Vicki Multer Diamond | Of Counsel
 Vicki Multer Diamond is Of Counsel to the Firm and is based in the Firm’s Melville office. She has over
 25 years of experience as an investigator and attorney. Her practice at the Firm focuses on the initiation,
 investigation and prosecution of securities fraud class actions. Diamond played a significant role in the
 factual investigations and successful oppositions to the defendants’ motions to dismiss in a number of
 cases, including Tableau, One Main, Valeant and Orbital ATK.

 Diamond has served as an investigative consultant to several prominent law firms, corporations and
 investment firms. Before joining the Firm, she was an Assistant District Attorney in Brooklyn, New York
 where she served as a senior Trial Attorney in the Felony Trial Bureau, and was special counsel to the
 Special Commissioner of Investigations for the New York City schools, where she investigated and
 prosecuted crime and corruption within the New York City school system.


 Education
 B.A., State University of New York at Binghamton, 1990; J.D., Hofstra University School of Law, 1993

 Honors / Awards
 Member, Hofstra Property Law Journal, Hofstra University School of Law



 Michael J. Dowd | Of Counsel
 Mike Dowd was a founding partner of the Firm. He has practiced in the area of securities litigation for 20
 years, prosecuting dozens of complex securities cases and obtaining significant recoveries for investors in
 cases such as UnitedHealth ($925 million), WorldCom ($657 million), AOL Time Warner ($629 million), Qwest
 ($445 million) and Pfizer ($400 million). Dowd served as lead trial counsel in Jaffe v. Household Int’l, Inc. in
 the Northern District of Illinois, a securities class action that obtained a record-breaking $1.575 billion
 settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in a verdict for
 plaintiffs. Dowd also served as the lead trial lawyer in In re AT&T Corp. Sec. Litig., which was tried in the
 District of New Jersey and settled after only two weeks of trial for $100 million.

 Dowd served as an Assistant United States Attorney in the Southern District of California from 1987-1991,
 and again from 1994-1998.


 Education
 B.A., Fordham University, 1981; J.D., University of Michigan School of Law, 1984

 Honors / Awards
 Rated AV Preeminent by Martindale-Hubbell; Best Lawyer in America, Best Lawyers®, 2015-2019; Super
 Lawyer, 2010-2019; Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Hall of Fame, Lawdragon,
 2018; Recommended Lawyer, The Legal 500, 2016-2018; Litigator of the Year, Our City San Diego, 2017;
 Leading Lawyer in America, Lawdragon, 2014-2016; Litigator of the Week, The American Lawyer, 2015;
 Litigation Star, Benchmark Litigation 2013; Directorship 100, NACD Directorship, 2012; Attorney of the
 Year, California Lawyer, 2010; Top 100 Lawyers, Daily Journal, 2009; Director’s Award for Superior
 Performance, United States Attorney’s Office; B.A., Magna Cum Laude, Fordham University, 1981




                                                                                  Robbins Geller Rudman & Dowd LLP | 112
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 273 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1710



 L. Thomas Galloway | Of Counsel
 Thomas Galloway is Of Counsel in the Firm’s Washington D.C. office. He is the founding partner of
 Galloway & Associates, a law firm that concentrates in the representation of institutional investors –
 namely, public and multi-employer pension funds.

 Galloway has authored several books and articles, including: The American Response to Revolutionary Change:
 A Study of Diplomatic Recognition (AEI Institute 1978); American's Energy: Reports from the Nation (Pantheon
 1980); Contributor, Coal Treastise (Matthew Bender 1981); Contributor, Mining in Germany, Great Britian,
 Australia, and the United States 4 Harv. Envtl. L. Rev. 261 (Spring 1980); A Miner's Bill of Rights, 80 W. Va.
 L. Rev. 397 (1978); and Contributor, Golden Dreams, Poisoned Streams (Mineral Policy Center Washington
 D.C. 1997).

 Galloway represents and/or provides consulting services for the following: National Wildlife Federation,
 Sierra Club, Friends of the Earth, United Mine Workers of America, Trout Unlimited, National Audubon
 Society, Natural Resources Defense Council, German Marshal Fund, Northern Cheyenne Indian Tribe,
 and Council of Energy Resource Tribes.


 Education
 B.A., Florida State University, 1967; J.D., University of Virginia School of Law, 1972

 Honors / Awards
 Articles Editor, University of Virginia Law Review, University of Virginia School of Law; Phi Beta Kappa,
 University of Virginia School of Law; Trial Lawyer of the Year in the United States, 2003



 John K. Grant | Of Counsel
 John Grant is Of Counsel in the Firm’s San Francisco office where he devotes his practice to representing
 investors in securities fraud class actions. Grant has been lead or co-lead counsel in numerous securities
 actions and recovered tens of millions of dollars for shareholders. His cases include: In re Micron Tech, Inc.
 Sec. Litig. ($42 million recovery); Perera v. Chiron Corp. ($40 million recovery); King v. CBT Grp., PLC ($32
 million recovery); and In re Exodus Commc’ns, Inc. Sec. Litig. ($5 million recovery).


 Education
 B.A., Brigham Young University, 1988; J.D., University of Texas at Austin, 1990




                                                                                 Robbins Geller Rudman & Dowd LLP | 113
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 274 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1711



 Mitchell D. Gravo | Of Counsel
 Mitchell Gravo is Of Counsel to the Firm and is a member of the Firm’s institutional investor client
 services group. With more than 30 years of experience as a practicing attorney, he serves as liaison to the
 Firm’s institutional investor clients throughout the United States and Canada, advising them on securities
 litigation matters.

 Gravo’s clients include Anchorage Economic Development Corporation, Anchorage Convention and
 Visitors Bureau, UST Public Affairs, Inc., International Brotherhood of Electrical Workers, Alaska
 Seafood International, Distilled Spirits Council of America, RIM Architects, Anchorage Police Department
 Employees Association, Fred Meyer, and the Automobile Manufacturer’s Association. Prior to joining the
 Firm, he served as an intern with the Municipality of Anchorage, and then served as a law clerk to
 Superior Court Judge J. Justin Ripley.


 Education
 B.A., Ohio State University; J.D., University of San Diego School of Law



 Helen J. Hodges | Of Counsel
 Helen Hodges is Of Counsel in the Firm’s San Diego office. She specializes in securities fraud litigation.
 Hodges has been involved in numerous securities class actions, including: Dynegy, which settled for $474
 million; Thurber v. Mattel, which was settled for $122 million; Nat’l Health Labs, which was settled for $64
 million; and Knapp v. Gomez, Civ. No. 87-0067-H(M) (S.D. Cal.), in which a plaintiffs’ verdict was returned
 in a Rule 10b-5 class action. Additionally, beginning in 2001, Hodges focused on the prosecution
 of Enron, where a record $7.2 billion recovery was obtained for investors.


 Education
 B.S., Oklahoma State University, 1979; J.D., University of Oklahoma, 1983

 Honors / Awards
 Rated AV by Martindale-Hubbell; Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Super
 Lawyer, 2007; Oklahoma State University Foundation Board of Trustees, 2013




                                                                               Robbins Geller Rudman & Dowd LLP | 114
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 275 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1712



 David J. Hoffa | Of Counsel
 David Hoffa is Of Counsel in the Firm’s Washington D.C. office. He has served as a liaison to over 110
 institutional investors in portfolio monitoring, securities litigation and claims filing matters. His practice
 focuses on providing a variety of legal and consulting services to U.S. state and municipal employee
 retirement systems and single and multi-employer U.S. Taft-Hartley benefit funds. In addition to serving
 as a leader on the Firm’s Israel Institutional Investor Outreach Team, Hoffa also serves as a member of
 the Firm’s lead plaintiff advisory team, and advises public and multi-employer pension funds around the
 country on issues related to fiduciary responsibility, legislative and regulatory updates, and “best practices”
 in the corporate governance of publicly traded companies.

 Early in his legal career, Hoffa worked for a law firm based in Birmingham, Michigan, where he appeared
 regularly in Michigan state court in litigation pertaining to business, construction and employment
 related matters. Hoffa has also appeared before the Michigan Court of Appeals on several occasions.


 Education
 B.A., Michigan State University, 1993; J.D., Michigan State University College of Law, 2000




                                                                                  Robbins Geller Rudman & Dowd LLP | 115
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 276 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1713



 Andrew W. Hutton | Of Counsel
 Drew Hutton is Of Counsel in the Firm’s San Diego and New York offices, responsible for simplifying
 cases of complex financial fraud. Hutton has prosecuted a variety of securities actions, achieving high-
 profile recoveries and results. Representative cases against corporations and their auditors include In re
 AOL Time Warner Sec. Litig. ($2.5 billion) and In re Williams Cos. Sec. Litig. ($311 million). Representative
 cases against corporations and their executives include In re Broadcom Sec. Litig. ($150 million) and In re
 Clarent Corp. Sec. Litig. (class plaintiff’s 10b-5 jury verdict against former CEO). Hutton is also active in
 shareholder derivative litigation, achieving monetary recoveries and governance changes, including In re
 Affiliated Computer Servs. Derivative Litig. ($30 million), In re KB Home S’holder Derivative Litig. ($30 million)
 and In re KeyCorp Derivative Litig. (modified CEO stock options and governance). Hutton has also litigated
 securities cases in bankruptcy court (In re WorldCom, Inc. – $15 million for individual claimant) and a
 complex options case before FINRA (eight-figure settlement for individual investor). Hutton is also
 experienced in complex, multi-district consumer litigation. Representative nationwide insurance cases
 include In re Prudential Sales Practices Litig. ($4 billion), In re Metro. Life Ins. Co. Sales Practices Litig. ($2
 billion) and In re Conseco Life Ins. Co. Cost of Ins. Litig. ($200 million). Representative nationwide consumer
 lending cases include a $30 million class settlement of Truth-in-Lending claims against American Express
 and a $24 million class settlement of RICO and RESPA claims against Community Bank of Northern
 Virginia (now PNC Bank).

 Hutton is the founder of Hutton Law Group, a plaintiffs’ litigation practice currently representing
 retirees, individual investors and businesses, and is also the founder of Hutton Investigative Accounting, a
 financial forensics and investigation firm. Prior founding Hutton Law and joining Robbins Geller,
 Hutton was a public company accountant, Certified Public Accountant, and broker of stocks, options and
 insurance products. Hutton has also served as an expert litigation consultant in both financial and
 corporate governance capacities. Hutton is often responsible for working with experts retained by the
 Firm in litigation and has conducted dozens of depositions of financial professionals, including audit
 partners, CFOs, directors, bankers, actuaries and opposing experts.


 Education
 B.A., University of California, Santa Barbara, 1983; J.D., Loyola Law School, 1994




                                                                                    Robbins Geller Rudman & Dowd LLP | 116
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 277 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1714



 Frank J. Janecek, Jr. | Of Counsel
 Frank Janecek is Of Counsel in the Firm’s San Diego office and practices in the areas of
 consumer/antitrust, Proposition 65, taxpayer and tobacco litigation. He served as co-lead counsel, as well
 as court appointed liaison counsel, in Wholesale Elec. Antitrust Cases I & II, charging an antitrust conspiracy
 by wholesale electricity suppliers and traders of electricity in California’s newly deregulated wholesale
 electricity market. In conjunction with the Governor of the State of California, the California State
 Attorney General, the California Public Utilities Commission, the California Electricity Oversight Board, a
 number of other state and local governmental entities and agencies, and California’s large, investor-
 owned electric utilities, plaintiffs secured a global settlement for California consumers, businesses and
 local governments valued at more than $1.1 billion. Janecek also chaired several of the litigation
 committees in California’s tobacco litigation, which resulted in the $25.5 billion recovery for California
 and its local entities, and also handled a constitutional challenge to the State of California’s Smog Impact
 Fee in Ramos v. Dep’t of Motor Vehicles, which resulted in more than a million California residents receiving
 full refunds and interest, totaling $665 million.


 Education
 B.S., University of California, Davis, 1987; J.D., Loyola Law School, 1991

 Honors / Awards
 Super Lawyer, 2013-2018



 Nancy M. Juda | Of Counsel
 Nancy Juda is Of Counsel to the Firm and is based in the Firm’s Washington, D.C. office. Her practice
 focuses on advising Taft-Hartley pension and welfare funds on issues related to corporate fraud in the
 United States securities markets. Juda’s experience as an ERISA attorney provides her with unique
 insight into the challenges faced by pension fund trustees as they endeavor to protect and preserve their
 funds’ assets.

 Prior to joining Robbins Geller, Juda was employed by the United Mine Workers of America Health &
 Retirement Funds, where she began her practice in the area of employee benefits law. She was also
 associated with a union-side labor law firm in Washington, D.C., where she represented the trustees of
 Taft-Hartley pension and welfare funds on qualification, compliance, fiduciary, and transactional issues
 under ERISA and the Internal Revenue Code.

 Using her extensive experience representing employee benefit funds, Juda advises trustees regarding
 their options for seeking redress for losses due to securities fraud. She currently advises trustees of funds
 providing benefits for members of unions affiliated with North America’s Building Trades of the AFL-
 CIO. Juda also represents funds in ERISA class actions involving breach of fiduciary claims.


 Education
 B.A., St. Lawrence University, 1988; J.D., American University, 1992




                                                                                  Robbins Geller Rudman & Dowd LLP | 117
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 278 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1715



 Francis P. Karam | Of Counsel
 Frank Karam is Of Counsel to the Firm and is based in the Firm’s Melville office. Karam is a trial lawyer
 with 30 years of experience. His practice focuses on complex class action litigation involving
 shareholders’ rights and securities fraud. He also represents a number of landowners and royalty owners
 in litigation against large energy companies. He has tried complex cases involving investment fraud and
 commercial fraud, both on the plaintiff and defense side, and has argued numerous appeals in state and
 federal courts. Throughout his career, Karam has tried more than 100 cases to verdict.

 Karam has served as a partner at several prominent plaintiffs’ securities firms. From 1984 to 1990,
 Karam was an Assistant District Attorney in the Bronx, New York, where he served as a senior Trial
 Attorney in the Homicide Bureau. He entered private practice in 1990, concentrating on trial and
 appellate work in state and federal courts.


 Education
 A.B., College of the Holy Cross; J.D., Tulane University School of Law

 Honors / Awards
 “Who’s Who” for Securities Lawyers, Corporate Governance Magazine, 2015



 Ashley M. Kelly | Of Counsel
 Ashley Kelly is Of Counsel in the San Diego office, where she represents large institutional and individual
 investors as a member of the Firm’s antitrust and securities fraud practices. Her work is primarily federal
 and state class actions involving the federal antitrust and securities laws, common law fraud, breach of
 contract and accounting violations. Kelly’s case work has been in the financial services, oil & gas, e-
 commerce and technology industries.        In addition to being an attorney, she is a Certified Public
 Accountant. Kelly was an important member of the litigation team that obtained a $500 million
 settlement on behalf of investors in Luther v. Countrywide Fin. Corp., which was the largest residential
 mortgage-backed securities purchaser class action recovery in history.


 Education
 B.S., Pennsylvania State University, 2005; J.D., Rutgers University-Camden, 2011

 Honors / Awards
 Super Lawyer, “Rising Star,” 2016, 2018-2019




                                                                               Robbins Geller Rudman & Dowd LLP | 118
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 279 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1716



 Matthew J. Langley | Of Counsel
 Matthew Langley is Of Counsel in the Firm’s Chicago office. He focuses his practice on securities fraud
 and other complex civil litigation. Prior to joining Robbins Geller, Langley served as an Assistant United
 States Attorney in the Southern District of Florida. He tried cases before the United States District Court
 and argued before the Eleventh Circuit Court of Appeals. Langley was a member of the Economic
 Crimes Division and prosecuted cases involving financial fraud, tax fraud, health care fraud, narcotics
 trafficking and firearm offenses. Before that, Langley was an associate at K&L Gates LLP in Miami from
 2011 to 2014 and at Kirkland and Ellis LLP in New York from 2008 to 2011 where he concentrated in
 complex commercial litigation.


 Education
 B.A., University of Connecticut, 1997; J.D., Columbia Law School, 2008

 Honors / Awards
 Super Lawyer “Rising Star,” 2013-2014



 Jerry E. Martin | Of Counsel
 Jerry Martin is Of Counsel in the Firm’s Nashville office. He specializes in representing individuals who
 wish to blow the whistle to expose fraud and abuse committed by federal contractors, health care
 providers, tax cheats or those who violate the securities laws. Martin was a member of the litigation team
 that obtained a $65 million recovery in Garden City Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc., the third
 largest securities recovery ever in the Middle District of Tennessee and the largest in more than a decade.

 Prior to joining the Firm, Martin served as the presidentially appointed United States Attorney for the
 Middle District of Tennessee from May 2010 to April 2013. As U.S. Attorney, he made prosecuting
 financial, tax and health care fraud a top priority. During his tenure, Martin co-chaired the Attorney
 General’s Advisory Committee’s Health Care Fraud Working Group. Martin has been recognized as a
 national leader in combatting fraud and has addressed numerous groups and associations, such as
 Taxpayers Against Fraud and the National Association of Attorney Generals, and was a keynote speaker at
 the American Bar Association’s Annual Health Care Fraud Conference.


 Education
 B.A., Dartmouth College, 1996; J.D., Stanford University, 1999

 Honors / Awards
 Super Lawyer, 2016-2018




                                                                                 Robbins Geller Rudman & Dowd LLP | 119
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 280 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1717



 Ruby Menon | Of Counsel
 Ruby Menon is Of Counsel to the Firm and serves as a member of the Firm’s legal, advisory and business
 development group. She also serves as the liaison to the Firm’s many institutional investor clients in the
 United States and abroad. For over 12 years, Menon served as Chief Legal Counsel to two large multi-
 employer retirement plans, developing her expertise in many areas of employee benefits and pension
 administration, including legislative initiatives and regulatory affairs, investments, tax, fiduciary
 compliance and plan administration.


 Education
 B.A., Indiana University, 1985; J.D., Indiana University School of Law, 1988



 Eugene Mikolajczyk | Of Counsel
 Eugene Mikolajczyk is Of Counsel to the Firm and is based in the Firm’s San Diego Office. Mikolajczyk
 has over 30 years’ experience prosecuting shareholder and securities litigation cases as both individual
 and class actions. Among the cases are Heckmann v. Ahmanson, in which the court granted a preliminary
 injunction to prevent a corporate raider from exacting greenmail from a large domestic
 media/entertainment company.

 Mikolajczyk was a primary litigation counsel in an international coalition of attorneys and human rights
 groups that won a historic settlement with major U.S. clothing retailers and manufacturers on behalf of a
 class of over 50,000 predominantly female Chinese garment workers, in an action seeking to hold the
 Saipan garment industry responsible for creating a system of indentured servitude and forced labor. The
 coalition obtained an unprecedented agreement for supervision of working conditions in the Saipan
 factories by an independent NGO, as well as a substantial multi-million dollar compensation award for the
 workers.


 Education
 B.S., Elizabethtown College, 1974; J.D., Dickinson School of Law, Penn State University, 1978




                                                                                Robbins Geller Rudman & Dowd LLP | 120
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 281 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1718



 Roxana Pierce | Of Counsel
 Roxana Pierce is Of Counsel in the Firm’s Washington D.C. office. She is an international lawyer whose
 practice focuses on securities litigation, arbitration, negotiations, contracts, international trade, real estate
 transactions and project development. She has represented clients in over 75 countries, with extensive
 experience in the Middle East, Asia, Russia, the former Soviet Union, Germany, Belgium, the Caribbean
 and India. Pierce’s client base includes large institutional investors, international banks, asset managers,
 foreign governments, multi-national corporations, sovereign wealth funds and high net worth individuals.

 Pierce has counseled international clients since 1994. She has spearheaded the contract negotiations for
 hundreds of projects, including several valued at over $1 billion, and typically conducts her negotiations
 with the leadership of foreign governments and the leadership of Fortune 500 corporations, foreign and
 domestic. Pierce presently represents several European legacy banks in litigation concerning the 2008
 financial crisis.


 Education
 B.A., Pepperdine University, 1988; J.D., Thomas Jefferson School of Law, 1994

 Honors / Awards
 Certificate of Accomplishment, Export-Import Bank of the United States



 Svenna Prado | Of Counsel
 Svenna Prado is Of Counsel in the Firm’s San Diego office, where she focuses on various aspects of
 international securities and consumer litigation. She was part of the litigation teams that secured
 settlements against German defendant IKB, as well as Deutsche Bank and Deutsche Bank/West LB for
 their role in structuring residential mortgage-backed securities and their subsequent collapse. Prior to
 joining the Firm, Prado was Head of the Legal Department for a leading international staffing agency in
 Germany where she focused on all aspects of employment litigation and corporate governance. After she
 moved to the United States, Prado worked with an internationally oriented German law firm as Counsel
 to corporate clients establishing subsidiaries in the United States and Germany. As a law student, Prado
 worked directly for several years for one of the appointed Trustees winding up Eastern German
 operations under receivership in the aftermath of the German reunification. Utilizing her experience in
 this area of law, Prado later helped many clients secure successful outcomes in U.S. Bankruptcy Court.


 Education
 J.D., University of Erlangen-Nuremberg, Germany, 1996; Qualification for Judicial Office, Upper
 Regional Court Nuremberg, Germany, 1998; New York University, “U.S. Law and Methodologies,” 2001




                                                                                   Robbins Geller Rudman & Dowd LLP | 121
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 282 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1719



 Stephanie Schroder | Of Counsel
 Stephanie Schroder is Of Counsel in the Firm’s San Diego office and focuses her practice on advising
 institutional investors, including public and multi-employer pension funds, on issues related to corporate
 fraud in the United States and worldwide financial markets. Schroder has been with the Firm since its
 formation in 2004, and has over 17 years of securities litigation experience.

 Schroder has obtained millions of dollars on behalf of defrauded investors. Prominent cases include: In re
 AT&T Corp. Sec. Litig. ($100 million recovery at trial); In re FirstEnergy Corp. Sec. Litig. ($89.5 million
 recovery); Rasner v. Sturm (FirstWorld Communications); and In re Advanced Lighting Sec. Litig. Schroder also
 specializes in derivative litigation for breaches of fiduciary duties by corporate officers and directors.
 Significant litigation includes In re OM Group S'holder Litig. and In re Chiquita S'holder Litig. Schroder also
 represented clients that suffered losses from the Madoff fraud in the Austin Capital and Meridian
 Capital litigations, which were successfully resolved. In addition, Schroder is a frequent lecturer on
 securities fraud, shareholder litigation, and options for institutional investors seeking to recover losses
 caused by securities and accounting fraud.


 Education
 B.A., University of Kentucky, 1997; J.D., University of Kentucky College of Law, 2000



 Christopher P. Seefer | Of Counsel
 Christopher Seefer is Of Counsel in the Firm’s San Francisco office. He concentrates his practice in
 securities class action litigation, including cases against Verisign, UTStarcom, VeriFone, Nash Finch,
 NextCard, Terayon and America West. Seefer served as an Assistant Director and Deputy General
 Counsel for the Financial Crisis Inquiry Commission, which reported to Congress in January 2011 its
 conclusions as to the causes of the global financial crisis. Prior to joining the Firm, he was a Fraud
 Investigator with the Office of Thrift Supervision, Department of the Treasury (1990-1999), and a field
 examiner with the Office of Thrift Supervision (1986-1990).


 Education
 B.A., University of California Berkeley, 1984; M.B.A., University of California, Berkeley, 1990; J.D.,
 Golden Gate University School of Law, 1998




                                                                                  Robbins Geller Rudman & Dowd LLP | 122
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 283 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1720



 Arthur L. Shingler III | Of Counsel
 Arthur Shingler is Of Counsel to the Firm and is based in the Firm’s San Diego office. Shingler has
 successfully represented both public and private sector clients in hundreds of complex, multi-party actions
 with billions of dollars in dispute. Throughout his career, he has obtained outstanding results for those
 he has represented in cases generally encompassing shareholder derivative and securities litigation, unfair
 business practices litigation, publicity rights and advertising litigation, ERISA litigation, and other
 insurance, health care, employment and commercial disputes.

 Representative matters in which Shingler served as lead litigation or settlement counsel include, among
 others: In re Royal Dutch/Shell ERISA Litig. ($90 million settlement); In re Priceline.com Sec. Litig. ($80
 million settlement); In re General Motors ERISA Litig. ($37.5 million settlement, in addition to significant
 revision of retirement plan administration); Wood v. Ionatron, Inc. ($6.5 million settlement); In re Lattice
 Semiconductor Corp. Derivative Litig. (corporate governance settlement, including substantial revision of
 board policies and executive management); In re 360networks Class Action Sec. Litig. ($7 million settlement);
 and Rothschild v. Tyco Int’l (US), Inc., 83 Cal. App. 4th 488 (2000) (shaped scope of California’s Unfair
 Practices Act as related to limits of State’s False Claims Act).


 Education
 B.A., Point Loma Nazarene College, 1989; J.D., Boston University School of Law, 1995

 Honors / Awards
 B.A., Cum Laude, Point Loma Nazarene College, 1989




                                                                                Robbins Geller Rudman & Dowd LLP | 123
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 284 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1721



 Leonard B. Simon | Of Counsel
 Leonard Simon is Of Counsel in the Firm’s San Diego office. His practice has been devoted to litigation
 in the federal courts, including both the prosecution and the defense of major class actions and other
 complex litigation in the securities and antitrust fields. Simon has also handled a substantial number of
 complex appellate matters, arguing cases in the United States Supreme Court, several federal Courts of
 Appeals, and several California appellate courts. He has also represented large, publicly traded
 corporations. Simon served as plaintiffs’ co-lead counsel in In re Am. Cont’l Corp./Lincoln Sav. & Loan Sec.
 Litig., MDL No. 834 (D. Ariz.) (settled for $240 million), and In re NASDAQ Market-Makers Antitrust Litig.,
 MDL No. 1023 (S.D.N.Y.) (settled for more than $1 billion). He was also in a leadership role in several of
 the state court antitrust cases against Microsoft, and the state court antitrust cases challenging electric
 prices in California. He was centrally involved in the prosecution of In re Washington Pub. Power Supply
 Sys. Sec. Litig., MDL No. 551 (D. Ariz.), the largest securities class action ever litigated.

 Simon is an Adjunct Professor of Law at Duke University, the University of San Diego, and the University
 of Southern California Law Schools. He has lectured extensively on securities, antitrust, and complex
 litigation in programs sponsored by the American Bar Association Section of Litigation, the Practicing
 Law Institute, and ALI-ABA, and at the UCLA Law School, the University of San Diego Law School, and
 the Stanford Business School. He is an Editor of California Federal Court Practice and has authored a law
 review article on the PSLRA.


 Education
 B.A., Union College, 1970; J.D., Duke University School of Law, 1973

 Honors / Awards
 Top Lawyer in San Diego, San Diego Magazine, 2016-2019; Super Lawyer, 2008-2016; J.D., Order of the
 Coif and with Distinction, Duke University School of Law, 1973




                                                                               Robbins Geller Rudman & Dowd LLP | 124
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 285 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1722



 Laura S. Stein | Of Counsel
 Laura Stein is Of Counsel in the Firm’s Philadelphia office. Since 1995, she has practiced in the areas of
 securities class action litigation, complex litigation and legislative law. Stein has served for over 20 years
 as Special Counsel to the Institute for Law and Economic Policy (ILEP), a think tank which develops
 policy positions on selected issues involving the administration of justice within the American legal
 system. She has also served as Counsel to the Annenberg Institute of Public Service at the University of
 Pennsylvania.

 In a unique partnership with her mother, attorney Sandra Stein, also Of Counsel to the Firm, the Steins
 have served as the Firm’s and the nation’s top asset recovery experts. The Steins focus on minimizing
 losses suffered by shareholders due to corporate fraud and breaches of fiduciary duty. The Steins also
 seek to deter future violations of federal and state securities laws by reinforcing the standards of good
 corporate governance. The Steins work with over 500 institutional investors across the nation and
 abroad, and their clients have served as lead plaintiff in successful cases where billions of dollars were
 recovered for defrauded investors against such companies as: AOL Time Warner, TYCO, Cardinal
 Health, AT&T, Hanover Compressor, 1st Bancorp, Enron, Dynegy, Inc., Honeywell International and
 Bridgestone, to name a few. Many of the cases led by the Steins’ clients have accomplished
 groundbreaking corporate governance achievements, including obtaining shareholder-nominated
 directors.


 Education
 B.A., University of Pennsylvania, 1992; J.D., University of Pennsylvania Law School, 1995



 Sandra Stein | Of Counsel
 Sandra Stein is Of Counsel in the Firm's Philadelphia office. She concentrates her practice in securities
 class action litigation, legislative law and antitrust litigation. In a unique partnership with her daughter,
 Laura Stein, also Of Counsel to the Firm, the Steins have served as the Firm’s and the nation’s top asset
 recovery experts. The Steins focus on minimizing losses suffered by shareholders due to corporate fraud
 and breaches of fiduciary duty.

 Previously, Stein served as Counsel to United States Senator Arlen Specter of Pennsylvania. During her
 service in the United States Senate, Stein was a member of Senator Specter’s legal staff and a member of
 the United States Senate Judiciary Committee staff. She is also the Founder of the Institute for Law and
 Economic Policy (ILEP), a think tank that develops policy positions on selected issues involving the
 administration of justice within the American legal system. Stein has also produced numerous public
 service documentaries for which she was nominated for an Emmy and received an ACE award, cable
 television’s highest award for excellence in programming.


 Education
 B.S., University of Pennsylvania, 1961; J.D., Temple University School of Law, 1966

 Honors / Awards
 Nominated for an Emmy and received an ACE award for public service documentaries




                                                                                 Robbins Geller Rudman & Dowd LLP | 125
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 286 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1723



 John J. Stoia, Jr. | Of Counsel
 John Stoia is Of Counsel to the Firm and is based in the Firm’s San Diego office. He is one of the
 founding partners and former managing partner of the Firm. He focuses his practice on insurance fraud,
 consumer fraud and securities fraud class actions. Stoia has been responsible for over $10 billion in
 recoveries on behalf of victims of insurance fraud due to deceptive sales practices such as “vanishing
 premiums” and “churning.” He has worked on dozens of nationwide complex securities class actions,
 including In re Am. Cont’l Corp./Lincoln Sav. & Loan Sec. Litig., which arose out of the collapse of Lincoln
 Savings & Loan and Charles Keating’s empire. Stoia was a member of the plaintiffs’ trial team that
 obtained verdicts against Keating and his co-defendants in excess of $3 billion and settlements of over
 $240 million.

 He also represented numerous large institutional investors who suffered hundreds of millions of dollars
 in losses as a result of major financial scandals, including AOL Time Warner and WorldCom. Currently,
 Stoia is lead counsel in numerous cases against online discount voucher companies for violations of both
 federal and state laws including violation of state gift card statutes.


 Education
 B.S., University of Tulsa, 1983; J.D., University of Tulsa, 1986; LL.M., Georgetown University Law
 Center, 1987

 Honors / Awards
 Rated AV Preeminent by Martindale-Hubbell; Top Lawyer in San Diego, San Diego Magazine, 2013-2019;
 Super Lawyer, 2007-2017; Litigator of the Month, The National Law Journal, July 2000; LL.M. Top of
 Class, Georgetown University Law Center



 David C. Walton | Of Counsel
 David Walton was a founding partner of Robbins Geller Rudman & Dowd LLP. For over 20 years, he has
 prosecuted class actions and private actions on behalf of defrauded investors, particularly in the area of
 accounting fraud. He has investigated and participated in the litigation of highly complex accounting
 scandals within some of America's largest corporations, including Enron ($7.2 billion), HealthSouth ($671
 million), WorldCom ($657 million), AOL Time Warner ($629 million), Countrywide ($500 million), and
 Dynegy ($474 million), as well as numerous companies implicated in stock option backdating.

 Walton is a member of the Bar of California, a Certified Public Accountant (California 1992), a Certified
 Fraud Examiner, and is fluent in Spanish. In 2003-2004, he served as a member of the California Board
 of Accountancy, which is responsible for regulating the accounting profession in California.


 Education
 B.A., University of Utah, 1988; J.D., University of Southern California Law Center, 1993

 Honors / Awards
 Super Lawyer, 2015-2016; California Board of Accountancy, Member, 2003-2004; Southern California Law
 Review, Member, University of Southern California Law Center; Hale Moot Court Honors Program,
 University of Southern California Law Center



                                                                               Robbins Geller Rudman & Dowd LLP | 126
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 287 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1724



 Bruce Gamble | Special Counsel
 Bruce Gamble is Special Counsel to the Firm in the Firm’s Washington D.C. office and is a member of the
 Firm’s institutional investor client services group. He serves as liaison with the Firm’s institutional
 investor clients in the United States and abroad, advising them on securities litigation matters. Gamble
 formerly served as Of Counsel to the Firm, providing a broad array of highly specialized legal and
 consulting services to public retirement plans. Prior to working with Robbins Geller, Gamble was General
 Counsel and Chief Compliance Officer for the District of Columbia Retirement Board, where he served as
 chief legal advisor to the Board of Trustees and staff. Gamble’s experience also includes serving as Chief
 Executive Officer of two national trade associations and several senior level staff positions on Capitol Hill.


 Education
 B.S., University of Louisville, 1979; J.D., Georgetown University Law Center, 1989

 Honors / Awards
 Executive Board Member, National Association of Public Pension Attorneys, 2000-2006; American Banker
 selection as one of the most promising U.S. bank executives under 40 years of age, 1992



 Carlton R. Jones | Special Counsel
 Carlton Jones is Special Counsel to the Firm and is a member of the Intellectual Property group in the
 Atlanta office. Although Jones primarily focuses on patent litigation, he has experience handling a variety
 of legal matters of a technical nature, including performing invention patentability analysis and licensing
 work for the Centers for Disease Control as well as litigation involving internet streaming-audio licensing
 disputes and medical technologies. He is a registered Patent Attorney with the United States Patent and
 Trademark Office.


 Education
 B.S., Georgia Institute of Technology, 2006; J.D., Georgia State University College of Law, 2009



 Tricia L. McCormick | Special Counsel
 Tricia McCormick is Special Counsel to the Firm and focuses primarily on the prosecution of securities
 class actions. McCormick has litigated numerous cases against public companies in the state and federal
 courts which resulted in hundreds of millions of dollars in recoveries to investors. She is also a member of
 a team that is in constant contact with clients who wish to become actively involved in the litigation of
 securities fraud. In addition, McCormick is active in all phases of the Firm’s lead plaintiff motion practice.


 Education
 B.A., University of Michigan, 1995; J.D., University of San Diego School of Law, 1998

 Honors / Awards
 J.D., Cum Laude, University of San Diego School of Law, 1998




                                                                                 Robbins Geller Rudman & Dowd LLP | 127
Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 288 of 289 BIOGRAPHIES
                                                           ATTORNEY     PageID: 1725



 R. Steven Aronica | Forensic Accountant
 Steven Aronica is a Certified Public Accountant licensed in the States of New York and Georgia and is a
 member of the American Institute of Certified Public Accountants, the Institute of Internal Auditors and
 the Association of Certified Fraud Examiners. Aronica has been instrumental in the prosecution of
 numerous financial and accounting fraud civil litigation claims against companies that include Lucent
 Technologies, Tyco, Oxford Health Plans, Computer Associates, Aetna, WorldCom, Vivendi, AOL Time
 Warner, Ikon, Doral Financial, First BanCorp, Acclaim Entertainment, Pall Corporation, iStar Financial,
 Hibernia Foods, NBTY, Tommy Hilfiger, Lockheed Martin, the Blackstone Group and Motorola. In
 addition, he assisted in the prosecution of numerous civil claims against the major United States public
 accounting firms.

 Aronica has been employed in the practice of financial accounting for more than 30 years, including
 public accounting, where he was responsible for providing clients with a wide range of accounting and
 auditing services; the investment bank Drexel Burnham Lambert, Inc., where he held positions with
 accounting and financial reporting responsibilities; and at the SEC, where he held various positions in the
 divisions of Corporation Finance and Enforcement and participated in the prosecution of both criminal
 and civil fraud claims.


 Education
 B.B.A., University of Georgia, 1979



 Andrew J. Rudolph | Forensic Accountant
 Andrew Rudolph is the Director of the Firm’s Forensic Accounting Department, which provides in-house
 forensic accounting expertise in connection with securities fraud litigation against national and foreign
 companies. He has directed hundreds of financial statement fraud investigations, which were
 instrumental in recovering billions of dollars for defrauded investors. Prominent cases include Qwest,
 HealthSouth, WorldCom, Boeing, Honeywell, Vivendi, Aurora Foods, Informix, Platinum Software, AOL Time
 Warner, and UnitedHealth.

 Rudolph is a Certified Fraud Examiner and a Certified Public Accountant licensed to practice in
 California. He is an active member of the American Institute of Certified Public Accountants, California’s
 Society of Certified Public Accountants, and the Association of Certified Fraud Examiners. His 20 years of
 public accounting, consulting and forensic accounting experience includes financial fraud investigation,
 auditor malpractice, auditing of public and private companies, business litigation consulting, due
 diligence investigations and taxation.


 Education
 B.A., Central Connecticut State University, 1985




                                                                               Robbins Geller Rudman & Dowd LLP | 128
                                   Case 2:08-cv-00235-CCC-JAD Document 89-2 Filed 04/19/19 Page 289 of 289 BIOGRAPHIES
                                                                                              ATTORNEY     PageID: 1726



                                    Christopher Yurcek | Forensic Accountant
                                    Christopher Yurcek is the Assistant Director of the Firm’s Forensic Accounting Department, which
                                    provides in-house forensic accounting and litigation expertise in connection with major securities fraud
                                    litigation. He has directed the Firm’s forensic accounting efforts on numerous high-profile cases,
                                    including In re Enron Corp. Sec. Litig. and Jaffe v. Household Int’l, Inc., which obtained a record-breaking
                                    $1.575 billion settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in
                                    a verdict for plaintiffs. Other prominent cases include HealthSouth, UnitedHealth, Vesta, Informix, Mattel,
                                    Coca-Cola and Media Vision.

                                    Yurcek has over 20 years of accounting, auditing, and consulting experience in areas including financial
                                    statement audit, forensic accounting and fraud investigation, auditor malpractice, turn-around consulting,
                                    business litigation and business valuation. He is a Certified Public Accountant licensed in California, holds
                                    a Certified in Financial Forensics (CFF) Credential from the American Institute of Certified Public
                                    Accountants, and is a member of the California Society of CPAs and the Association of Certified Fraud
                                    Examiners.


                                    Education
                                    B.A., University of California, Santa Barbara, 1985




                                                                                                                     Robbins Geller Rudman & Dowd LLP | 129

Powered by TCPDF (www.tcpdf.org)
